                                             Case 20-11501   Doc 1-1     Filed 06/10/20   Page 1 of 201

                                                                Creditor Matrix

                       Name                                  Attention                                            Address
1-800-Got-Junk                                                                    341 E Liberty St Suite 202, Lancaster, PA, 17602
20/10 Products Inc                                                                PO Box 7609, Salem, OR, 97303
3M Company                                                                        PO Box 371227, Pittsburgh, PA, 15250-7227
4Front Engineered Solutions Inc                                                   PO Box 677795, Dallas, TX, 75267
4th Generation Recycling Inc                                                      PO Box 117165, Atlanta, GA, 30368
711 West Boylston St LLC                                                          711 West Boylston Street, Worcester, MA, 01606-3060
8730 Bollman Place Owner LLC                                                      3050 K Street Nw Suite 125, Washington, DC, 20007
A Esposito Inc                                                                    PO Box 2420, Philadelphia, PA, 19147
A Great Choice Lawn Care                                                          100 Oakdale Rd, Johnson City, NY, 13790
A L George LLC                                                                    7655 Edgecomb Drive, Liverpool, NY, 13088-3543
A M Braswell Jr Food Co Inc                                                       PO Box 485, Statesboro, GA, 30459
A Zerega'S Sons Inc                                                               PO Box 36341, Newark, NJ, 07188
Aak Foodservice                                                                   635 Ramsey Avenue, Hillside, NJ, 07205
Aaron Bird                                                                        Address on File
Aaron Broadwater Sr                                                               Address on File
Aaron Christman                                                                   Address on File
Aaron Jerrod                                                                      Address on File
Aaron Jones                                                                       Address on File
Aaron Laymon                                                                      Address on File
Aaron Lewis                                                                       Address on File
Aaron Ritchie                                                                     Address on File
Aaron Rogler                                                                      Address on File
Aaron Roman                                                                       Address on File
Aaron Rox                                                                         Address on File
Aaron Taft                                                                        Address on File
Aaron Van Auker                                                                   Address on File
Abarta Coca-Cola Beverages LLC                                                    PO Box 536675, Pittsburgh, PA, 15253
Abba Mullings                                                                     Address on File
Abba Mullings Jr                                                                  Address on File
Abbott Ii Samuel                                                                  Address on File
Abbott John W                                                                     Address on File
Abbott Kristen                                                                    Address on File
Abc LLC                                                                           1000 Hylan Drive, Rochester, NY, 14623
Abc, LLC                                                                          1000 Hylan Drive, Rochester, NY, 14623
Abdelmuiaz Ibrahim                                                                Address on File
Abdool Zaakir                                                                     Address on File
Abdulhamid Aziz                                                                   Address on File
Abel Salcedo                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 1 of 201
                                             Case 20-11501   Doc 1-1     Filed 06/10/20   Page 2 of 201

                                                                Creditor Matrix

                       Name                                  Attention                                             Address
Abel Womack Inc                                                                   PO Box 846031, Boston, MA, 02284-6031
Abigale Griswold                                                                  Address on File
Abj Fire Protection Company                                                       6500 New Venture Gear Drive, East Syracuse, NY, 13057
Abner Pineda                                                                      Address on File
Abrego Ivan                                                                       Address on File
Absolute Plastics LLC                                                             2301 Wilco Blvd S, Wilson, NC, 27893
ABV Corporation                                                                   36315 Reading Avenue, Willoughby, OH, 44094
Ac Spear Electric Inc                                                             1869 Pierce Creek Rd, Binghamton, NY, 13903
Access Data Network Solutions Inc                                                 4077 Viscount Avenue, Memphis, TN, 38118-6106
Accurate Office Supply Co                                                         260 Gerzevske Lane, Carol Stream, IL, 60188-2049
Accutech Films                                                                    PO Box 1335, Charlotte, NC, 28201
Ace                                                                               455 Market Street Suite 500, San Francisco, CA, 94105
Ace Endico                                                                        80 International Blvd, Brewster, NY, 10509
Acelerada LLC                                                                     PO Box 740663, Atlanta, GA, 30374
Acevedo Steven                                                                    Address on File
Acf Rochester                                                                     PO Box 307, Fairport, NY, 14450
Ackley Joseph                                                                     Address on File
Ackley William                                                                    Address on File
Aco 2 Mechanical Inc                                                              PO Box 73, Schnecksville, PA, 18078
Acs Cleaning/Al Yanez                                                             1211 Scarlet Ct, Addison, IL, 60101
Action Lock & Key Inc                                                             800 W Lake Street #122/124, Roselle, IL, 60172
Adam Bell                                                                         Address on File
Adam Devries                                                                      Address on File
Adam Doing                                                                        Address on File
Adam Dvorak                                                                       Address on File
Adam Magargal                                                                     Address on File
Adam Moffat                                                                       Address on File
Adam Petit                                                                        Address on File
Adam Reynolds                                                                     Address on File
Adam Smith                                                                        Address on File
Adam Starr                                                                        Address on File
Adam Thompson                                                                     Address on File
Adam Van Ostrand                                                                  Address on File
Adam West                                                                         Address on File
Adams Anthony J                                                                   Address on File
Adams Cable Service                                                               19 N Main St, Carbondale, PA, 18407
Adams Jeremy                                                                      Address on File
Adams Jody                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 2 of 201
                                             Case 20-11501      Doc 1-1    Filed 06/10/20   Page 3 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                           Address
Adams Kevin                                                                         Address on File
Adams Logan                                                                         Address on File
Adams Outdoor Advertising                                                           PO Box 809140, Chicago, IL, 60680
Adaniya Ashley                                                                      Address on File
Adelaida Diaz                                                                       Address on File
Ademir Cardoso                                                                      Address on File
Adewusi Adedokun                                                                    Address on File
Adirondack Beverages                                                                PO Box 15671, Worcester, MA, 01615-0671
Adm Packaged Oils                                                                   PO Box 92572, Chicago, IL, 60675-2572
Admiral Craft Equipment Corp                                                        800 Shames Drive, Westbury, NY, 11590
Adnan Music                                                                         Address on File
Adolphus Kibble Jr                                                                  Address on File
Adp Inc                                                                             PO Box 842875, Boston, MA, 02284-2875
Adrian Colon                                                                        Address on File
Adrian Mcdowell                                                                     Address on File
Adrian New                                                                          Address on File
Adrian Temple                                                                       Address on File
Adriana Marka                                                                       Address on File
Adrienne Garrett                                                                    Address on File
Advance Media New York                                                              PO Box 77000, Detroit, MI, 48277
Advance Tabco                                                                       200 Heartland Blvd, Edgewood, NY, 11717-8380
Advanced Bio Development                                                            Suite 2230 270 Sylvan Ave, Englewood Cliffs, NJ, 07632
Advanced Equipment Co Inc                                                           236 Wesdthampton Avenue, Capitol Heights, MD, 20743
Advancepierre Foods Inc                                                             PO Box 202547, Dallas, TX, 75320-2547
Afc Food Products Group Inc                                                         PO Box 74008265, Chicago, IL, 60674-8265
Afco                                                                                4501 College Blvd, Leakwood, KS, 66211
Afco Premium Credit LLC                                                             1133 Avenue Of The Americas, Suite 2735-39, New York, NY, 10036
Agudelo Alba L                                                                      Address on File
Aguirre Edward A                                                                    Address on File
Aguirre Oscar D                                                                     Address on File
Ahlstrom Filtration LLC                                                             PO Box 200132, Pittsburgh, PA, 15251-0132
Ahmed Raheem                                                                        Address on File
Aidan Byrnes                                                                        Address on File
Aim                                                                                 4944 Belmont Ave, Youngstown, OH, 44505
Aim                                               Attn: Matt Svancara               1500 Trumbull Road, Girard, OH, 44420
Aim Nationalease                                  Attn: Matt Svancara               4944 Belmont Ave, Youngstown, OH, 44505
Air Temp Inc                                                                        1165 Front St, Binghamton, NY, 13905
Ait Worldwide Logistics Inc                                                         PO Box 775379, Chicago, IL, 60677-5379



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 3 of 201
                                             Case 20-11501   Doc 1-1     Filed 06/10/20   Page 4 of 201

                                                                Creditor Matrix

                        Name                                 Attention                                            Address
Aj Letizio Sales & Marketing Inc                                                  55 Enterprise Drive, Windham, NH, 03087
Ajinomoto Foods North America Inc                                                 PO Box 677011, Dallas, TX, 75267
Ake Phillips Sr                                                                   Address on File
Akeem Morman                                                                      Address on File
Al Townes                                                                         Address on File
Alabama Department of Revenue                                                     50 N Ripley, Montgomery, AL, 36132
Aladdin Bakers Inc                                                                240 25th Street, Brooklyn, NY, 11232
Alan Larsen                                                                       Address on File
Alan Sharp                                                                        Address on File
Alanric Food Distributors Inc                                                     100 Cento Blvd, West Deptford, NJ, 08086
Alatex Print & Promotions                                                         PO Box 500, Valley View, TX, 76272
Alatex Printing & Business                                                        PO Box 500, Valley View, TX, 76272
Alba Agudelo                                                                      Address on File
Albert Adragna                                                                    Address on File
Albert Omega                                                                      Address on File
Alberto Alicea                                                                    Address on File
Alberto Santiago Jr                                                               Address on File
Alberto Sloane                                                                    Address on File
Alberto Torres Sotomayor                                                          Address on File
Alcala Jose M                                                                     Address on File
Aldina Toric                                                                      Address on File
Alec Hill                                                                         Address on File
Alegacy Foodservice Products                                                      12683 Corral Place, Santa Fe Springs, CA, 90670-4748
Alejandro Vega                                                                    Address on File
Aleksandar Mickovski                                                              Address on File
Alex Boadi                                                                        Address on File
Alex Degroat                                                                      Address on File
Alex Espinosa                                                                     Address on File
Alex Hubal                                                                        Address on File
Alex Norris                                                                       Address on File
Alex Russell                                                                      Address on File
Alexander Derobbio                                                                Address on File
Alexander Hamn                                                                    Address on File
Alexander Hasan                                                                   Address on File
Alexander Hubert                                                                  Address on File
Alexander James                                                                   Address on File
Alexander Joshua                                                                  Address on File
Alexander Justin A                                                                Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 4 of 201
                                             Case 20-11501     Doc 1-1    Filed 06/10/20   Page 5 of 201

                                                                 Creditor Matrix

                          Name                                Attention                                            Address
Alexander Mosaidis                                                                 Address on File
Alexander Ruelas                                                                   Address on File
Alexandrowicz James P                                                              Address on File
Alexian Bros Health Svcs                                                           25466 Network Place, Chicago, IL, 60673-1254
Alexis Dutkevitch                                                                  Address on File
Alexis Miro                                                                        Address on File
Alexis Whitfield                                                                   Address on File
Alfonzo Hawkins                                                                    Address on File
Alfonzo Hayes                                                                      Address on File
Alfredo Aiello                                                                     122 Water Street, Quincy, MA, 02169
Alfredo Cuadra Nunez                                                               Address on File
Alger Jeremy                                                                       Address on File
Alison Barton                                                                      Address on File
Alison Haskell                                                                     Address on File
Alix Partners                                     Attn: Gabe Kochman               909 Third Avenue, New York, NY, 10022
All State Fire & Security                                                          400 Mineral Springs Road, Buffalo, NY, 14224
All Systems Messenger Corp                                                         3391 Merrick Road, Wantagh, NY, 11793
Allah Melaquan                                                                     Address on File
Allen Bonnie P                                                                     Address on File
Allen Brown                                                                        Address on File
Allen Eric                                                                         Address on File
Allen Jr Christopher                                                               Address on File
Allen Jr James                                                                     Address on File
Allen Mcclendon                                                                    Address on File
Allen Robert                                                                       Address on File
Allgaier Kevin T                                                                   Address on File
Allianz Underwriters Ins. Co.                                                      28 Liberty St 24th Floor, New York, NY, 10005
Allied World Assurance Company (U.S.) Inc                                          199 Water St 24th Floor, New York, NY, 10038
Allmark Door Comapny LLC                                                           5 Crozerville Road, Aston, PA, 19014
All-Mode Communications                                                            1725 Dryden Rd, Freeville, NY, 13068
Allocco Teresa M                                                                   Address on File
Allstate Fencing Enterprises LLC                                                   6137 La Frank Dr, Ontario, NY, 14519
Almarshawn Rogers                                                                  Address on File
Aloi Materials Handling                                                            140 Commerce Drive, Rochester, NY, 14623
Alonzo Cobbs                                                                       Address on File
Alpha Baking Co                                                                    36230 Treasury Center, Chicago, IL, 60694-6200
Alpha Media LLC                                                                    Suite 200 616 Amelia Street, Fredericksburg, VA, 22401
Alphaus Bowen                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 5 of 201
                                             Case 20-11501      Doc 1-1     Filed 06/10/20   Page 6 of 201

                                                                  Creditor Matrix

                         Name                                  Attention                                             Address
Alphonsus Cox                                                                        Address on File
Alphonzie Turner                                                                     Address on File
Alston Derek                                                                         Address on File
Alternative Truck & Auto Inc                                                         242 Staffor Street, Worcester, MA, 01603
Altior Industries                                                                    6027 Stitt Street, Monroe, NC, 28110
Alton Washington                                                                     Address on File
Alvarado Jorge Lautaro O                                                             Address on File
Alvarado Sandra                                                                      Address on File
Alvin Farmer                                                                         Address on File
Alvin Fuqua                                                                          Address on File
Alvin Hardin                                                                         Address on File
Alyssa Hovey                                                                         Address on File
Amanda Fox                                                                           Address on File
Amanda Lindloff                                                                      Address on File
Amanda Moore                                                                         Address on File
Amanda Rimosites                                                                     Address on File
Amanda Smith                                                                         Address on File
Amanda Talipski                                                                      Address on File
Amaury Galarza                                                                       Address on File
Amb Alliance Fund Iii Local, LP                   Attn: Regional Manager-Chicago     6250 North River Road, Suite 1100, Rosemont, IL, 60018
Amb Inst Alliance Fundiii                                                            PO Box 846125, Dallas, TX, 75284-6125
Amb Institutional Alliance Fund                                                      4545 Airport Way, Denver, CO, 80239
Amb Property Corp                                                                    Pier 1, Bay 1, San Francisco, CA, 94111
Amb Property Corporation                          Attn: Regional Manager - Chicago   Pier 1, Bay 1, San Francisco, CA, 94111
Amber Abbey                                                                          Address on File
Amber Frasier                                                                        Address on File
Amercare                                                                             PO Box 645300, Cincinnati, OH, 45264
Amercareroyal                                                                        PO Box 645300, Cincinnati, OH, 45264
Amercareroyal LLC                                                                    PO Box 62824, Baltimore, MD, 21264-2824
American Bankers Insurance                                                           PO Box 8695, Kalispell, MT, 59904
American Beverage Marketers                                                          PO Box 347, New Albany, IN, 47151-0347
American Blue Ribbon Holdings                                                        PO Box 910337, Denver, CO, 80291-0337
American Coaster                                                                     PO Box 3724, Johnson City, TN, 37602
American Dish Service                                                                900 Blake St, Edwardsville, KS, 66111-3820
American Express                                                                     Corporate Card (Wrm/Rdw), Newark, NJ, 07101-1270
American Fire Protection Group Inc                                                   PO Box 74008409, Chicago, IL, 60674
American Food & Vending                                                              3606 John Glenn Blvd, Syracuse, NY, 13209
American Foods Group LLC                                                             PO Box 12266, Green Bay, WI, 54307



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 6 of 201
                                             Case 20-11501   Doc 1-1     Filed 06/10/20   Page 7 of 201

                                                                Creditor Matrix

                        Name                                 Attention                                            Address
American Metalcraft Inc                                                           PO Box 6244, Carol Stream, IL, 60197-6244
American Process Agents                                                           PO Box 100, Bridge City, TX, 77611
American Roland Food Corp                                                         71 W 23rd St, New York, NY, 10010
Americas Business Express Inc                                                     PO Box 754, Binghamton, NY, 13902
Americas Sap Users Group                                                          PO Box 4248, Houston, TX, 77210-4248
Americold Fort Smith                                                              8425 State Hwy 45, Fort Smith, AR, 72916
Americold Leesport                                                                41 Orchard Lane N, Leesport, PA, 19533
Americold Logistics Inc                                                           PO Box 505339, St Louis, MO, 63150
Amero Foods Mfg Corp                                                              9445 L Washington Blvd Ste L, Laurel, MD, 20723
Amidon Graphics                                                                   1966 Benson Avenue, Saint Paul, MN, 55116
Amilcar Gonsales                                                                  Address on File
Amin Rasulon                                                                      Address on File
Amir Smith                                                                        Address on File
Amongwa Fobang                                                                    Address on File
Amorosos Baking Company                                                           PO Box 1145, Bellmawr, NJ, 08099
Amoy Asian Foods North America Inc                                                4500 Cooper Road, Cincinnati, OH, 45242
Ampac Holdings LLC                                                                25366 Network Place, Chicago, IL, 60673
Amphire Solutions Inc                                                             PO Box 935206, Atlanta, GA, 31193-5206
Amwins                                                                            PO Box 200360, Dallas, TX, 75320
Anastasia Smith                                                                   Address on File
Anc Heating & Air                                                                 122 Jenning St, Endicott, NY, 13760
Anc Heating & Air Conditi                                                         122 Jennings Street, Endicott, NY, 13760
Anc Heating & Air Conditioning                                                    122 Jennings St, Endicott, NY, 13760
Anchor Packaging Inc                                                              PO Box 803975, Kansas City, MO, 64180
Andersen Material Handling                                                        30575 Andersen Ct, Wixom, MI, 48393
Anderson Edward                                                                   Address on File
Anderson James                                                                    Address on File
Anderson Jr Christopher K                                                         Address on File
Anderson Lawrence F                                                               Address on File
Anderson Marvin                                                                   Address on File
Anderson Rhonda                                                                   Address on File
Anderson Samantha A                                                               Address on File
Anderson Stefann                                                                  Address on File
Anderson Vance                                                                    Address on File
Anderson Williams                                                                 Address on File
Andino David                                                                      Address on File
Andino Victor                                                                     Address on File
Andre Clark                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 7 of 201
                                             Case 20-11501   Doc 1-1     Filed 06/10/20   Page 8 of 201

                                                                Creditor Matrix

                     Name                                    Attention                                    Address
Andre Glasgow                                                                     Address on File
Andre Leblanc                                                                     Address on File
Andre Lelano                                                                      Address on File
Andre Rosebure                                                                    Address on File
Andre Shaw                                                                        Address on File
Andrea Diaz-Masso                                                                 Address on File
Andrea Garibay                                                                    Address on File
Andrea Powers                                                                     Address on File
Andres Garcia Donneys                                                             Address on File
Andres Rojas                                                                      Address on File
Andrew Barone                                                                     Address on File
Andrew Button                                                                     Address on File
Andrew Canale                                                                     Address on File
Andrew Doing                                                                      Address on File
Andrew Foose                                                                      Address on File
Andrew Jablonsky                                                                  Address on File
Andrew Jacque                                                                     Address on File
Andrew La Bar                                                                     Address on File
Andrew Lupold                                                                     Address on File
Andrew Mahan                                                                      Address on File
Andrew Mason                                                                      Address on File
Andrew Matthews                                                                   Address on File
Andrew Nodurft                                                                    Address on File
Andrew Poltz                                                                      Address on File
Andrew Pyatt                                                                      Address on File
Andrew Robertson                                                                  Address on File
Andrew Robinson                                                                   Address on File
Andrew Tarvin                                                                     Address on File
Andrew Vail                                                                       Address on File
Andrew Wells                                                                      Address on File
Andrew Zarins                                                                     Address on File
Andrews Lonnie L                                                                  Address on File
Andy Nguyen                                                                       Address on File
Andy Vincent                                                                      Address on File
Angel Betancourt                                                                  Address on File
Angel De Los Santos                                                               Address on File
Angel Flores Ortiz                                                                Address on File
Angel Morales                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                     Page 8 of 201
                                             Case 20-11501   Doc 1-1     Filed 06/10/20   Page 9 of 201

                                                                Creditor Matrix

                    Name                                     Attention                                          Address
Angela Bower                                                                      Address on File
Angela Whitehead                                                                  Address on File
Angelet Kyle A                                                                    Address on File
Angelica Miller                                                                   Address on File
Angelique Jackson                                                                 Address on File
Angelo Colon                                                                      Address on File
Angelo Mitchell S                                                                 Address on File
Angelo Serino                                                                     Address on File
Angelo Stento                                                                     Address on File
Anisal Myrus A                                                                    Address on File
Anisha Hudson                                                                     Address on File
Anna Stasiewicz                                                                   Address on File
Annunziata Philip J                                                               Address on File
Antalek Jason                                                                     Address on File
Antelmo Saucedo Jr.                                                               Address on File
Anthony Abdalla                                                                   Address on File
Anthony Adams                                                                     Address on File
Anthony Andrade                                                                   Address on File
Anthony Arent                                                                     Address on File
Anthony Atwell                                                                    Address on File
Anthony Bezouka                                                                   Address on File
Anthony Corey                                                                     Address on File
Anthony Delucci                                                                   Address on File
Anthony Farace                                                                    Address on File
Anthony Farrant                                                                   Address on File
Anthony Fouquet                                                                   Address on File
Anthony Gabriele                                                                  Address on File
Anthony Gahagan                                                                   Address on File
Anthony Haynes                                                                    Address on File
Anthony Holland                                                                   Address on File
Anthony Howard                                                                    Address on File
Anthony Izquierdo                                                                 Address on File
Anthony Larocco                                                                   Address on File
Anthony Loggin                                                                    Address on File
Anthony Lombardo                                                                  Address on File
Anthony Marano Company                                                            3000 South Ashland Ave Suite 100, Chicago, IL, 60608-5348
Anthony Medina                                                                    Address on File
Anthony Meehan                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 9 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 10 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                         Address
Anthony Montgomery                                                               Address on File
Anthony Painter                                                                  Address on File
Anthony Peterson                                                                 Address on File
Anthony Richard                                                                  Address on File
Anthony Salisbury                                                                Address on File
Anthony Sobiech                                                                  Address on File
Anthony Stewart Iii                                                              Address on File
Anthony Tancredi                                                                 Address on File
Anthony Thomas                                                                   Address on File
Anthony Williams                                                                 Address on File
Anthony Woods                                                                    Address on File
Anthony Woods                                                                    Address on File
Anthony Zurenda                                                                  Address on File
Antinori Donald                                                                  Address on File
Antoine Fields                                                                   Address on File
Antoine Pipkins                                                                  Address on File
Antoine Smith                                                                    Address on File
Anton Jackson                                                                    Address on File
Antonini Eraldo C                                                                Address on File
Antonio Andujar                                                                  Address on File
Antonio Belen                                                                    Address on File
Antonio Bryant                                                                   Address on File
Antonio Gilliam                                                                  Address on File
Antonio Herrera                                                                  Address on File
Antonio Kelly                                                                    Address on File
Antonio Mcnair                                                                   Address on File
Antonio Moore                                                                    Address on File
Antonio Versace                                                                  Address on File
Antonio Webber                                                                   Address on File
Antwain Love                                                                     Address on File
Antwan Penn                                                                      Address on File
Aponte Gabriel                                                                   Address on File
Applegate John                                                                   Address on File
April Belin                                                                      Address on File
April Welch                                                                      Address on File
Aqua Star USA Corp                                                               PO Box 414722, Boston, MA, 02241-4722
Aqua Valley Springs                                                              1011 Waterman Drive, Watertown, NY, 13601
Aquino Jose                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                              Page 10 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 11 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                            Address
Arbon Equipment Corp                                                             25464 Network Place, Chicago, IL, 60673-1254
Arc American Refrigeration Co Inc                                                149 River St Suite 3, Andover, MA, 01810
Archavious Mckinney                                                              Address on File
Archie Smith                                                                     Address on File
Architec Housewares                                                              350 Se 1st St, Delray Beach, FL, 33483
Arcos Damian                                                                     Address on File
Arctic Fisheries Ltd                                                             965 Maryvale Dr, Buffalo, NY, 14225
Arctic Glacier USA Inc                                                           PO Box 856530, Minneapolis, MN, 55485
Ardo James M                                                                     Address on File
Arevalo Francisco                                                                Address on File
Argro James                                                                      Address on File
Ariba Inc                                                                        PO Box 642962, Pittsburgh, PA, 15264-2962
Arius Booker                                                                     Address on File
Arizona Beverages USA LLC                                                        24877 Network Place, Chicago, IL, 60673-1877
Arkansas Dept of Finance                                                         PO Box 1272, Little Rock, AR, 72203-1272
Arkansas Secretary of State                                                      500 Woodlane Avenue, Little Rock, AR, 72201
Arkon Resources Inc                                                              20 La Porte St, Arcadia, CA, 91006-2827
Armada Transportation Solutions LLC                                              PO Box 645623, Pittsburgh, PA, 15264
Armitage Leroy J                                                                 Address on File
Armstrong Ashley                                                                 Address on File
Arnold Bush                                                                      Address on File
Arnold Jones                                                                     Address on File
Arnoldo Molina Jr                                                                Address on File
Arrowood Indemnity Company                                                       3600 Arco Corporate Drive, Charlotte, NC, 28273-0010
Arrowstream Inc                                                                  PO Box 6640, Carol Stream, IL, 60197-6640
Arsba Edrington                                                                  Address on File
Arsenault John R                                                                 Address on File
Arsenault Marcel J                                                               Address on File
Artemus Hollingsworth                                                            Address on File
Arth Jared                                                                       Address on File
Arthur Fleetwood                                                                 Address on File
Arthur Schuman                                                                   PO Box 823243, Philadelphia, PA, 19182-3243
Arthur Schuman Inc                                                               4167 Solution Center, Chicago, IL, 60677
Artis Nafee A                                                                    Address on File
Artisanal Caves LLC                                                              900 Oswego Street, Utica, NY, 13502
Artisanal Premium Cheese                                                         900 Oswego Street, Utica, NY, 13502
Aryzta LLC                                                                       7090 Collection Center Drive, Chicago, IL, 60693
Asa Trading Company                                                              2300 Polvorosa Ave, San Leandro, CA, 94577



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 11 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 12 of 201

                                                                   Creditor Matrix

                        Name                                    Attention                                            Address
Asante David A                                                                       Address on File
Asare Samuel                                                                         Address on File
Asbury Teresa                                                                        Address on File
Asenzya Inc                                                                          PO Box 9, Kenosha, WI, 53141-0009
Ashby Timothy                                                                        Address on File
Ashishkumar Patel                                                                    Address on File
Ashley Adaniya                                                                       Address on File
Ashley Borger                                                                        Address on File
Ashley Brown                                                                         Address on File
Ashley Davis                                                                         Address on File
Ashley Deguzman                                                                      Address on File
Ashley Dunkes-Lankford                                                               Address on File
Ashley Nelson                                                                        Address on File
Ashley Ribet                                                                         Address on File
Ashley Vaccaro                                                                       Address on File
Ashraf Ziara                                                                         Address on File
Ashton Blue                                                                          Address on File
Ashwini Thakar                                                                       Address on File
Asia Oliver                                                                          Address on File
Asim Shabazz                                                                         Address on File
Asim Toric                                                                           Address on File
Asklar Robert M                                                                      Address on File
Aspen American Ins Co                                                                590 Madison Avenue, New York, NY, 10022
Aspling Steven S                                                                     Address on File
Associated Material Handling                                                         7954 Solution Center, Chicago, IL, 60677
Associated Milk Producers Inc                                                        BMO 68, PO Box 1414, Minneapolis, MN, 55480-1414
Associated Milk Producers Inc                     Attn: Christina Globes             29246 Network Place, Chicago, IL, 60673-1292
Asti Café, Inc. and Richard Tumino                Attn: R. Tumino                    103 Easterly Terrace, Syracuse, NY, 13206
Astima Inc                                                                           PO Box 350, Scranton, PA, 18501
Astolfi Julianne                                                                     Address on File
Astor Jonathan                                                                       Address on File
AT&T                                                                                 PO Box 105262, Atlanta, GA, 30348-5262
AT&T                                                                                 PO Box 105414, Atlanta, GA, 30348-5414
AT&T                                                                                 PO Box 5019, Carol Stream, IL, 60197-5019
AT&T                                                                                 PO Box 5080, Carol Stream, IL, 60197-5080
AT&T                                                                                 PO Box 5094, Carol Stream, IL, 60197-5094
At&T Mobility                                                                        PO Box 6463, Carol Stream, IL, 60197-6463
Atalanta Corporation                                                                 PO Box 74008466, Chicago, IL, 60674-8466



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 12 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 13 of 201

                                                               Creditor Matrix

                          Name                              Attention                                            Address
Atlantic Corporation                                                             PO Box 60002, Charlotte, NC, 28260
Atlantic Fence & Supply Co Inc                                                   1803 Dorsey Road, Hanover, MD, 21076
Atlantic Fresh Trading LLC                                                       PO Box 268, Clarks Summit, PA, 18411
Atlantic International Products                                                  PO Box 168, Midtown Mall Station, Worcester, MA, 01614
Atmos Energy                                                                     PO Box 790311, Saint Louis, MO, 63179-0311
Atticks Robert C                                                                 Address on File
Attunity Inc                                                                     2150 E Lake Cook Road, Buffalo Grove, IL, 60089
Atwell Anthony                                                                   Address on File
Audio Video Corporation                                                          213 Broadway, Albany, NY, 12204-2770
August Thompson Corp                                                             36 Seacliff Ave, Glencove, NY, 11542
Augustus Steele                                                                  Address on File
Aupont Tatiana                                                                   Address on File
Aurora Retana                                                                    Address on File
Austin Beebe                                                                     Address on File
Austin Canavan                                                                   Address on File
Austin Childers                                                                  Address on File
Austin Conley Jr                                                                 Address on File
Austin Fineout                                                                   Address on File
Austin Gorick                                                                    Address on File
Austin Hopperton                                                                 Address on File
Austin Long                                                                      Address on File
Austin Paul                                                                      Address on File
Austin Rayven                                                                    Address on File
Austin Russell                                                                   Address on File
Austin Sadler                                                                    Address on File
Austin Steigerwald                                                               Address on File
Austin Thomas                                                                    Address on File
Austin Turner                                                                    Address on File
Austin Zarins                                                                    Address on File
Auto Quotes                                                                      Suite 500 8800 Baymeadows Way W, Jacksonville, FL, 32256
Automatic Bar Controls Inc                                                       2060 Cessna Drive Suite 100, Vacaville, CA, 95688
Autry Church                                                                     Address on File
Aux Serv Corp                                                                    15 Neubig Road, Cortland, NY, 13045
Avant Curtis                                                                     Address on File
Avdel Heshar                                                                     Address on File
Avery Michael                                                                    Address on File
Avila Ramon                                                                      Address on File
Axa Equitable Payment Center                                                     PO Box 371405, Pittsburgh, PA, 15250-7405



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 13 of 201
                                            Case 20-11501      Doc 1-1       Filed 06/10/20   Page 14 of 201

                                                                  Creditor Matrix

                        Name                                   Attention                                              Address
Axel Davila Velazquez                                                                 Address on File
Axell Mejia Nolasco                                                                   Address on File
Ayala Morales                                                                         Address on File
Azimi Najim                                                                           Address on File
Aziri Talton                                                                          Address on File
Aziz Abdulhamid                                                                       Address on File
B C Director of Omb                                                                   PO Box 2087, Binghamton, NY, 13902
B&B Trading Corp                                                                      11 Widett Circle, Boston, MA, 02118
B&G Foods Inc                                                                         PO Box 405354, Atlanta, GA, 30384-5354
Baburchak Joan                                                                        Address on File
Baburchak Steven                                                                      Address on File
Bagcraft Papercon                                                                     Dept 720039, Charlotte, NC, 28201-1335
Baier Donald G                                                                        Address on File
Baier Jonathan J                                                                      Address on File
Bailey Kimberly M                                                                     Address on File
Bailey Malik                                                                          Address on File
Bailon Jose R                                                                         Address on File
Bakari Trotter                                                                        Address on File
Bake Rite Rolls                                                                       PO Box 418153, Boston, MA, 02241-8153
Bakeco LLC                                                                            45201 Global Plaza, Sterling, VA, 20166
Bakemark USA LLC                                                                      PO Box 998, Menomonee Falls, WI, 53052
Baker David                                                                           Address on File
Baker Donelson                                                                        First Tennessee Bldg, Memphis, TN, 38103
Baker Hill Soultions LLC                                                              PO Box 776278, Chicago, IL, 60677-6278
Baker James                                                                           Address on File
Baker Loriann                                                                         Address on File
Baker Lu Ann M                                                                        Address on File
Baker Tommie                                                                          Address on File
Bakery De France                                                                      PO Box 65106, Baltimore, MD, 21264-5106
Baldor Specialty Foods Inc                                                            PO Box 5411, New York, NY, 10087-5411
Baldwin County License Inspector                                                      PO Box 189, Robertsdale, AL, 36567
Baldwin Richardson Foods Co                                                           75 Remittance Dr, Chicago, IL, 60675-1508
Balent Sharon                                                                         Address on File
Balford Farms                                                                         PO Box 826672, Phildelphia, PA, 19182-6672
Balkan Beverage LLC                                                                   4155 Walden Ave, Lancaster, NY, 14086
Balliet Christopher                                                                   Address on File
Banc of America Leasing                           Attn: Timothy Schaeffner            PO Box 405874, Atlanta, GA, 30384
Banc of America Leasing & Capital LLC             Attn: Legal Dept.                   135 South Lasalle Street, IL4-135-10-12, Chicago, IL, 60603



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 14 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 15 of 201

                                                                      Creditor Matrix

                         Name                                   Attention                                              Address
Banc of America Leasing & Capital, LLC                                               135 South Lasalle Street Il4-135-10-12, Chicago, IL, 60603
Bane Shelbie E                                                                       Address on File
Bank of America                                                                      69 State Street, Albany, NY, 12207
Bank of Montreal                                                                     111 W Monroe St, Chicago, IL, 60603
Bank of Montreal                                  Attn: Sarah Yates                  1 First Canadian Place, Toronto, ON, A6 M5X 1A1, Canada
Bank of the West, Trinity Division                                                   475 Sansome Street 19th Floor, San Francisco, CA, 94111
Bank of the West, Trinity Division                Attn: Legal Dept.                  475 Sansome Street, 19th, San Francisco, CA, 94111
Banks Grayson D                                                                      Address on File
Banks Tyree S                                                                        Address on File
Baptista Gonzalez Damon B                                                            Address on File
Barba Anthony                                                                        Address on File
Barbee Torri N                                                                       Address on File
Barber Jaime                                                                         Address on File
Barclay Damon LLP                                                                    PO Box 1265, Albany, NY, 12201
Barcomb Jr. James E                                                                  Address on File
Barfresh Corporation                                                                 8383 Wilshire Blvd, Beverly Hills, CA, 90211
Barilla America Inc                               Attn: Cfs Email                    PO Box 7247-7338, Philadelphia, PA, 19170
Barker James                                                                         Address on File
Barlow William                                                                       Address on File
Barner Tyler D                                                                       Address on File
Barnett Frederick                                                                    Address on File
Barnett Joshua                                                                       Address on File
Barone Andrew                                                                        Address on File
Barraza Hugo                                                                         Address on File
Barrel O Fun Snack Foods                                                             PO Box 776167, Chicago, IL, 60677
Barrett Distribution Center                                                          325 Turnpike Rd, Southborough, MA, 01772
Barrow Ryan K                                                                        Address on File
Barrows Jonathan J                                                                   Address on File
Barry Alphonse J                                                                     Address on File
Barry Beitler                                                                        Address on File
Barry Callebaut USA LLC                                                              28543 Network Place, Chicago, IL, 60673-1285
Barry Dennis                                                                         Address on File
Barry France Jr                                                                      Address on File
Barry Wilson                                                                         Address on File
Bartlow Darrill                                                                      Address on File
Barton Jennifer                                                                      Address on File
Basciani Foods Inc                                                                   8876 Gap Newport Pike, Avondale, PA, 19311
Basic American Foods                                                                 75 Remittance Drive, Dept. 6478, Chicago, IL, 60675-6478



In re: Maines Paper & Food Service, Inc., et al                                                                                              Page 15 of 201
                                            Case 20-11501         Doc 1-1     Filed 06/10/20   Page 16 of 201

                                                                     Creditor Matrix

                       Name                                       Attention                                            Address
Basix Restaurant Services                                                              PO Box 644434, Pittsburgh, PA, 15264-4434
Battaglini Lynne                                                                       Address on File
Battistoni LLC                                                                         81 Dingens St, Buffalo, NY, 14206
Bauer Lauren N                                                                         Address on File
Baxter Bailey Associates                                                               1630 Goodman Rd E #1, Southaven, MS, 38671
                                                                                       Attn: Richard L. Grant, 15375 Barranca Pkwy., Suite A-208, Irvine, CA,
Baxter, Bailey & Associates, Inc.                 c/o Grant Law                        92618
Bay Grove                                                                              801 Montgomery St. 5th Floor, San Francisco, CA, 94133
Bay State Milling Co                                                                   100 Congress St Ste 200, Quincy, MA, 02169-0948
Bay State Plate Rentals & Sales LLC                                                    8 Pondview Road, Norfolk, MA, 02056
Bay Valley Foods LLC                                                                   21077 Network Place, Chicago, IL, 60673-1210
Bayona Gerardo                                                                         Address on File
Bayos Ice Company Inc                                                                  414 Shoemaker Street, Swoyersville, PA, 18704
Bb Outdoor Advertising                                                                 3401 Main Street, Rowlett, TX, 75088
BC Director of OMB                                Department Bng                       PO Box 2087, Binghamton, NY, 13902
Bcldc                                                                                  Suite 201 Five South College Drive, Binghamton, NY, 13905
Bd4 Distributing Inc                                                                   2720 Amherst Ave, Manhattan, KS, 66502
Beadle Scott M                                                                         Address on File
Beadle Thomas                                                                          Address on File
Beale Earl                                                                             Address on File
Beam Mack Sales & Service Inc                                                          22048 Salmon Run Mall Road, Watertown, NY, 13601
Beaty Shanelle V                                                                       Address on File
Beauharnois Michael R                                                                  Address on File
Beaver Dam Cold Storage                                                                121 Tower Drive, Beaver Dam, WI, 53916
Beaver Meadow Creamery Inc                                                             PO Box 484, Du Bois, PA, 15801-0484
Beaver Street Fisheries Inc                                                            PO Box 41430, Jacksonville, FL, 32203-1430
Beavers Auto Body Repair Center Inc                                                    627 S Philadelphia Blvd, Aberdeen, MD, 21001
Beckwith Craig S                                                                       Address on File
Bednar Jason M                                                                         Address on File
Beebe Jr William J                                                                     Address on File
Beecher Hunter                                                                         Address on File
Beeman Keith                                                                           Address on File
Bef Foods Inc                                                                          PO Box 74008833, Chicago, IL, 60674
Before the Butcher Foods                                                               7100 Trappers Ridge, Battle Creek, MI, 49014
Begin Jeanpierre                                                                       Address on File
Behlog & Son Produce Inc                                                               400 Broome Corp Pky, Conklin, NY, 13748
Behrens William J                                                                      Address on File
Beitler Barry B                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                                 Page 16 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 17 of 201

                                                                   Creditor Matrix

                         Name                                   Attention                                              Address
Belgioioso Cheese Inc                                                                4200 Main Street, Green Bay, WI, 54311
Belinda Powers                                                                       Address on File
Belknap Lumber, Inc.                                                                 7 Belknap Ave, Binghamton, NY, 13905
Bell Charles                                                                         Address on File
Bell John                                                                            Address on File
Bell Jr Norris                                                                       Address on File
Bellear John E                                                                       Address on File
Belles Joshua D                                                                      Address on File
Beltran Jose                                                                         Address on File
Beme Water Systems Solutions Inc                                                     PO Box 211, Millbury, MA, 01527-0211
Ben E Keith Company                                                                  PO Box 868, Fort Worth, TX, 76101
Bender Scott D                                                                       Address on File
Benesch Friedlander Coplan                        Attn: Michael Meuti                200 Public Square Suite 2300, Cleveland, OH, 44114
Benjamin Covill                                                                      Address on File
Benjamin Dantzler                                                                    Address on File
Benjamin Harrison                                                                    Address on File
Benjamin Lareau                                                                      Address on File
Benjamin Minks                                                                       Address on File
Benjamin Nolasco                                                                     Address on File
Benjamin Sherry                                                                      Address on File
Benjamin Torres                                                                      Address on File
Bennett Deonte L                                                                     Address on File
Bennett Robert J                                                                     Address on File
Benson Electrical Contracting Inc                                                    371 E Prairie St, Crystal Lake, IL, 60014
Benson Jeffery                                                                       Address on File
Benson Matthew                                                                       Address on File
Ber National Control Inc                                                             105 Arterial Road, Syracuse, NY, 13206-1576
Berg Richard A                                                                       Address on File
Berk Enterprises Inc                                                                 PO Box 2187, Warren, OH, 44484
Berkowitz Scot                                                                       Address on File
Berks Packing Company Inc                                                            PO Box 788861, Philadelphia, PA, 19178
Berkshire Cold Storage                                                               2357 S Wood Street, Chicago, IL, 60608
Bernard Beane                                                                        Address on File
Bernard Brown                                                                        Address on File
Bernard Catania                                                                      Address on File
Bernard Litzelman                                                                    Address on File
Bernardo Gonzalez                                                                    Address on File
Bernardo Nickey                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 17 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 18 of 201

                                                                  Creditor Matrix

                       Name                                    Attention                                             Address
Berry Global                                                                        PO Box 633485, Cincinnati, OH, 45263-3485
Bert Adams Disposal Inc                                                             PO Box 549, Chenango Bridge, NY, 13745
Best Chefs Management LLC                                                           PO Box 3222, Louisville, KY, 40201
Best Croutons                                     c/o Beavers Holdings              3550 Hobson Rd Ste 300, Woodridge, IL, 60517
Best Diamond Plastics LLC                                                           3550 Hobson Rd 3rd Fl, Woodridge, IL, 60517
Better Earth                                                                        Suite 4R 2444 W 16th Street, Chicago, IL, 60608
Beverly Canfield                                                                    Address on File
Beverly Davis                                                                       Address on File
Bevolution Group                                                                    PO Box 75672, Cleveland, OH, 44101
BF Nashville Inc                                                                    3309 Collins Lane, Louisville, KY, 40245
BGE                                                                                 PO Box 13070, Philadelphia, PA, 19101-3070
Bhandari Santosh                                                                    Address on File
BHC Inc                                                                             Group 9, PO Box 7048, Indianapolis, IN, 46207
Biddinger Heather                                                                   Address on File
Biernat Terrence                                                                    Address on File
Bigsby Anthony                                                                      Address on File
Bilal Collins                                                                       Address on File
Bill Gray'S Inc                                                                     964 Ridge Road, Webster, NY, 14580
Billey Michael                                                                      Address on File
Billingsley Tracey M                                                                Address on File
Billingsley Yuwanda                                                                 Address on File
Bimbo Bakeries USA Inc                                                              PO Box 827810, Philadelphia, PA, 19182
Bimbo Foods Inc                                                                     PO Box 827810, Philadelphia, PA, 19182-7810
Bimbo Qsr Ohio LLC                                                                  28424 Network Place, Chicago, IL, 60673-1284
Bindi North America                                                                 630 Belleville Turnpike, Kearny, NJ, 07032
Bing Boys & Girl Club                                                               90 Clinton St, Binghamton, NY, 13905
Binghamton Country Club                                                             1401 Robinson Hill Rd, Endwell, NY, 13760
Binghamton Devils Hockey Club                                                       1 Stuart St The Arena 3rd Floor, Binghamton, NY, 13901
Binghamton Material                                                                 PO Box 2045, Binghamton, NY, 13902-2045
Binghamton Material Handling                                                        PO Box 2045, Binghamton, NY, 13902-2045
Binghamton Plate Glass Co Inc                                                       430 State St, Binghamton, NY, 13902
Binghamton Rumble Ponies                                                            PO Box 598, Binghamton, NY, 13902
Biopellet LLC                                                                       525 Beckley Road, Berlin, CT, 06037
Birchwood Foods                                   Attn: Alan Demory                 1821 Dividend Drive, Columbus, OH, 43228-3848
Birden Dwayne W                                                                     Address on File
Birmingham Richard J                                                                Address on File
Bishop Jordan                                                                       Address on File
Bissinger Zachary                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                              Page 18 of 201
                                            Case 20-11501        Doc 1-1        Filed 06/10/20   Page 19 of 201

                                                                     Creditor Matrix

                         Name                                    Attention                                               Address
Bittlingmeyer John C                                                                     Address on File
Black Janice                                                                             Address on File
Blackhawk Inc                                                                            2520 Pilot Knob Road, Mendota Heights, MN, 55120
Blackwell Iii John                                                                       Address on File
Blair Kelly J                                                                            Address on File
Blaisure Brandon                                                                         Address on File
Blake Antal                                                                              Address on File
Blake Marshburn                                                                          Address on File
Blake Ritter                                                                             Address on File
Blank Rome                                        Attn: Lawrence F. Flick, Ii            405 Lexington Avenue, New York, NY, 10174-0208
Blank Rome                                        Attn: Michael Graziano                 130 North 18th Street, Philadelphia, PA, 19103
Blas Olea                                                                                Address on File
Blaze Corter                                                                             Address on File
Block Howard                                                                             Address on File
Blodgett Mari A                                                                          Address on File
Blodgett Oven Co                                                                         2511 Paysphere Circle, Chicago, IL, 60674
Bloodgood Theresa K                                                                      Address on File
Blount Fine Foods Corp                                                                   630 Currant Road, Fall River, MA, 02720
Blount Tobey L                                                                           Address on File
Blue Barn Realty LLC                                                                     1150 Blue Barn Rd, Allentown, PA, 18104
Blue Cross/Blue Shield                                                                   333 Butternutt Drive, Syracuse, NY, 13214
Blum Jonathan                                                                            Address on File
Bnc International Inc                                                                    214 Nantucket Blvd, Scarborough, ON, M1P 2N9, Canada
Boardley Jr. Warren                                                                      Address on File
Bob Carr 2.0                                                                             12 Hall Street, Binghamton, NY, 13903
Bob Murphy, Inc.                                                                         520 Prentice Rd, Vestal, NY, 13850-2197
Bobbie Miller                                                                            Address on File
Bobby Harrell                                                                            Address on File
Bobby Lay                                                                                Address on File
Bobek Robert J                                                                           Address on File
Bockus Kyle                                                                              Address on File
Bodosky Jamie                                                                            Address on File
Boerner Janelle                                                                          Address on File
Boesenberg Ronald W                                                                      Address on File
Bolding Jonathan N                                                                       Address on File
Bolesta Karen                                                                            Address on File
Bolster Travis J                                                                         Address on File
Bonadies Garrett                                                                         Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 19 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20    Page 20 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                               Address
Bonadio Jane                                                                           Address on File
Bonanza Produce Inc                                                                    PO Box 3088, Immokalee, FL, 34143
Bond Schoeneck & King LLP                                                              108 W Fayette St, Syracuse, NY, 13202-1355
Bonduelle USA Inc                                                                      62780 Collection Center Dr, Chicago, IL, 60693
Bongards Creameries                                                                    PO Box 81, Chaska, MN, 55318-0081
Bonner Quentin                                                                         Address on File
Bonollo Provisions Co Inc                                                              55 Clarkson St, Providence, RI, 02908-2609
Boone Marianne                                                                         Address on File
Booth Justin                                                                           Address on File
Boston Market Corp                                                                     14103 Denver West Parkway, Golden, CO, 80401
Boston Salads                                                                          57-61 Foodmart Road, Boston, MA, 02118
Botnick Chevrolet                                                                      179 Front Street, Binghamton, NY, 13905
Boughton Jacquelyn L                                                                   Address on File
Boulas Lisa                                                                            Address on File
Boulton Dan                                                                            Address on File
Bovenkamp John A                                                                       Address on File
Box Board Products Inc                                                                 PO Box 600137, Raleigh, NC, 27675
Boxley Gregory                                                                         Address on File
Boyajian Inc                                                                           144 Will Drive, Canton, MA, 02021
Boyce Mathew                                                                           Address on File
Boyce Timothy                                                                          Address on File
Boyd Assets Company                                                                    19730 Ne Sandy Blvd, Portland, OR, 97230
Boyd Jordan                                                                            3585 Founders Club Drive, Sarasota, FL, 34240
Boyd Nicholas                                                                          Address on File
Boyd Stephen                                                                           Address on File
Boyd Torey                                                                             Address on File
Boyes Stephen C                                                                        Address on File
Bozzutos Inc                                                                           275 Schoolhouse Road, Cheshire, CT, 06410-0340
BPREP TA Holdings, LLC                                                                 PO Box 734224, Chicago, IL, 60673-4224
Bprep Westborough LLC                                                                  PO Box 21344, New York, NY, 10087
Bps Products Inc                                                                       750 Beta Drive Unit G, Cleveland, OH, 44143
Br Data                                                                                175 Pinelawn Rd, Melville, NY, 11747
Bradley Bowman                                                                         Address on File
Bradley Calta                                                                          Address on File
                                                  c/o Benesch, Friedlander, Coplan &
Bradley Calta Jr.                                 Aronoff LLP                          200 Public Square, Suite 2300, Cleveland, OH, 44114-2378
                                                                                       Attn: Bradley Hull IV, 3681 South Green Road, Suite 208, Beachwood,
Bradley Calta Jr.                                 c/o Bradley Hull IV Esquire LLC      OH, 44122



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 20 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 21 of 201

                                                               Creditor Matrix

                         Name                               Attention                                            Address
Bradley Crowe                                                                    Address on File
Bradley Houghtling                                                               Address on File
Bradley Hurlburt                                                                 Address on File
Bradley Stevens                                                                  Address on File
Bradley Vanwinkle                                                                Address on File
Bradley Watson                                                                   Address on File
Bradley Wilson                                                                   Address on File
Bradly Buell                                                                     Address on File
Bradly Hurlburt                                                                  Address on File
Bradly Sweat                                                                     Address on File
Brady Dennis                                                                     Address on File
Brady Quinn                                                                      Address on File
Brady Way                                                                        Address on File
Braga Jr Michael                                                                 Address on File
Bragg Don C                                                                      Address on File
Braid Connor J                                                                   Address on File
Braid Peter J                                                                    Address on File
Brakebush Brothers Inc                                                           N4993 6th Drive, Westfield, WI, 53964
Brakebush Irving Inc                                                             N4993 6th Drive, Westfield, WI, 53964
Brand David A                                                                    Address on File
Branden Carney                                                                   Address on File
Branden Green                                                                    Address on File
Branden Kimble                                                                   Address on File
Branden Odom                                                                     Address on File
Branding Iron Holding                                                            1429 Boulder Blvd, Valmeyer, IL, 62295
Brandon Beagle                                                                   Address on File
Brandon Beveridge                                                                Address on File
Brandon Bullock                                                                  Address on File
Brandon Cabassa                                                                  Address on File
Brandon Clemons                                                                  Address on File
Brandon Cruz                                                                     Address on File
Brandon Davis                                                                    Address on File
Brandon Dunbar                                                                   Address on File
Brandon Eulls                                                                    Address on File
Brandon Harris                                                                   Address on File
Brandon Jones                                                                    Address on File
Brandon Justesen                                                                 Address on File
Brandon Labonte                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                            Page 21 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 22 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                         Address
Brandon Laurie                                                                   Address on File
Brandon Matthews                                                                 Address on File
Brandon Mcgregor                                                                 Address on File
Brandon Ngo                                                                      Address on File
Brandon Shields                                                                  Address on File
Brandon Wagner                                                                   Address on File
Brandon Wagstaff                                                                 Address on File
Brandon Williams                                                                 Address on File
Brandon Yeninas                                                                  Address on File
Brands of Britain LLC                                                            PO Box 2280, San Ramon, CA, 94583
Brandyn Belvedere                                                                Address on File
Braswell Reginald P                                                              Address on File
Braxton Dawayne A                                                                Address on File
Breanna Hoover                                                                   Address on File
Breanna Markham                                                                  Address on File
Breckenridge Paper & Packaging                                                   PO Box 429, Huron, OH, 44839
Breianna Pharr                                                                   Address on File
Brenda Oxford                                                                    Address on File
Brenda Samples Tax Assessor                                                      100 N Washington St, Kaufman, TX, 75142
Brendan Jackson                                                                  Address on File
Brennan Carolyn                                                                  Address on File
Bresee Jonathan                                                                  Address on File
Bret Hinkle                                                                      Address on File
Brett Lewis                                                                      Address on File
Brett Milligan                                                                   Address on File
Brewster Jason A                                                                 Address on File
Brewster Jr. Mark Andrew Jr.                                                     Address on File
Brewster Kira L                                                                  Address on File
Brian Bartoli                                                                    Address on File
Brian Board                                                                      Address on File
Brian Compton                                                                    Address on File
Brian Daniels                                                                    Address on File
Brian Gallagher                                                                  Address on File
Brian Garvey                                                                     Address on File
Brian Goldstein                                                                  Address on File
Brian Hart                                                                       Address on File
Brian Hazlett                                                                    Address on File
Brian Kozel                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                            Page 22 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 23 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                           Address
Brian Labelle                                                                    Address on File
Brian Martin                                                                     Address on File
Brian Mcalister                                                                  Address on File
Brian Oleniacz                                                                   Address on File
Brian Pittarelli                                                                 Address on File
Brian Schmitt                                                                    Address on File
Brian Sgro                                                                       Address on File
Brian Shafer                                                                     Address on File
Brian Steele                                                                     Address on File
Brian Towner                                                                     Address on File
Brian Vail                                                                       Address on File
Brian Warner                                                                     3 Green St, Greene, NY, 13778
Brian Willits                                                                    Address on File
Brianna Mancuso                                                                  Address on File
Brianna Swingle                                                                  Address on File
Brianne Camp                                                                     Address on File
Bridgeforth Demario                                                              Address on File
Bridget Vankuren                                                                 Address on File
Bridgette Canini                                                                 Address on File
Briggs Ryan C                                                                    Address on File
Briggs William K                                                                 Address on File
Brightview Landscapes LLC                                                        PO Box 740655, Atlanta, GA, 30374
Brightview Landscapes, LLC                                                       PO Box 740655, Atlanta, GA, 30374
Brinker International                                                            3000 Olympus Boulevard, Dallas, TX, 75019
Brinker International                                                            6820 LBJ Freeway, Dallas, TX, 75240
Brinks Incorporated                                                              PO Box 101031, Atlanta, GA, 30392-1031
Briteway Fleetwashing Services                                                   5226 W Ledbetter Rd Bldg 109, Dallas, TX, 75236
Britney Ayers                                                                    Address on File
Britt Leonard W                                                                  Address on File
Brittany Norton                                                                  Address on File
Brittany Palmetier                                                               Address on File
Brittney Reese                                                                   Address on File
Brittney Riegel                                                                  Address on File
Broadleaf Venison USA Inc                                                        5600 South Alameda Street, Vernon, CA, 90058
Broadnax Markerro Viere                                                          Address on File
Brockway Transport                                                               PO Box 2301, Springfield, MA, 01101
Broderick Allen                                                                  Address on File
Brodie Inc                                                                       PO Box 1888, Lawrence, MA, 01842-3888



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 23 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 24 of 201

                                                                   Creditor Matrix

                       Name                                    Attention                                           Address
Brody Garrehy                                                                       Address on File
Brofcak Randy J                                                                     Address on File
Broner Glove Company                                                                PO Box 674350, Detroit, MI, 48267-4350
Brooke Rose                                                                         Address on File
Brookins Demarcus                                                                   Address on File
Brooklyn Bagel                                                                      3333 Royal Avenue, Oceanside, NY, 11572
Brooklyn Bagels                                                                     3333 Royal Avenue, Oceanside, NY, 11572
Brooks Bottling Co LLC                                                              5560 State Hwy 7, Oneonta, NY, 13820
Brooks Germaine Y                                                                   Address on File
Brooks' House of Bar-B-Q Inc                                                        5560 Ny-7, Oneonta, NY, 13820
Broome Bituminous Products Inc                                                      PO Box 354, Vestal, NY, 13850
Broome County Hhw                                                                   286 Knapp Rd, Binghamton, NY, 13905
Broome County Weights & Measures                                                    PO Box 1766, Binghamton, NY, 13902
Broome County Weights&Measures                                                      PO Box 1766, Binghamton, NY, 13902
Broome Cty Cold Storage                           Attn: Susan Gallagher             PO Box 450, Conklin, NY, 13748
Brown Ashley B                                                                      Address on File
Brown Bernard M                                                                     Address on File
Brown Cedric M                                                                      Address on File
Brown Charles                                                                       Address on File
Brown Dakotah                                                                       Address on File
Brown Damon T                                                                       Address on File
Brown Danny                                                                         Address on File
Brown David L                                                                       Address on File
Brown Dawuan                                                                        Address on File
Brown Deon                                                                          Address on File
Brown Jamie                                                                         Address on File
Brown John L                                                                        Address on File
Brown Jr Richard                                                                    Address on File
Brown Melissa A                                                                     Address on File
Brown Michael                                                                       Address on File
Brown Paper Goods Company                                                           3530 Birchwood Drive, Waukegan, IL, 60085
Brown Shauntez                                                                      Address on File
Brown William M                                                                     Address on File
Browncroft Lawn & Landscaping LLC                                                   826 Bay Rd, Webster, NY, 14580
Browneshill Carlow, LLC                                                             216 Broome Corporate Parkway, Conklin, NY, 13748
Bruce Aubrey W                                                                      Address on File
Bruce Kelly                                                                         Address on File
Bruce Raymer                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 24 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 25 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                              Address
Bruce Smith                                                                         Address on File
Brucepac                                                                            PO Box 712609, Cincinnati, OH, 45271-2609
Bruklin Tice                                                                        Address on File
Brunges Robyn R                                                                     Address on File
Bruno Monica L                                                                      Address on File
Bryan Cortez                                                                        Address on File
Bryan Guarino                                                                       Address on File
Bryan Hazen                                                                         Address on File
Bryan Mosby                                                                         Address on File
Bryan Orion O                                                                       Address on File
Bryan Ramirez Castiblanco                                                           Address on File
Bryant Antonio                                                                      Address on File
Bryant Cade                                                                         Address on File
Bryant Little                                                                       Address on File
Bryant Shamal T                                                                     Address on File
Bryce Mahan                                                                         Address on File
Buchanan Danielle                                                                   Address on File
Buchanan Michael N                                                                  Address on File
Buchanan Uriah O                                                                    Address on File
Buckeye Business Products                                                           PO Box 392340, Cleveland, OH, 44193
Buckingham Joel                                                                     Address on File
Buckingham Michael                                                                  Address on File
Buckley Matthew T                                                                   Address on File
Budzinski Jr. Wayne                                                                 Address on File
Buffalo Newspress Inc                                                               PO Box 765, Indiana, PA, 15701
Bunge Foods                                                                         34115 Industrial Rd, Livonia, MI, 48150
Bunge North America                                                                 PO Box 842453, Boston, MA, 02284
Bunker & Ray                                                                        436 Walnut Street #Wa01A, Philadelphia, PA, 19106
Bunn-O-Matic Corporation                          Attn: Greta Davidson              24315 Network Place, Chicago, IL, 60673-1243
Bunzl Mid-Atlantic Region                                                           PO Box 402337, Atlanta, GA, 30384
Bunzl Scotia                                                                        PO Box 402337, Atlanta, GA, 30384
Buonomo Christina                                                                   Address on File
Burchfield Jeremy M                                                                 Address on File
Bureau of Taxation                                                                  State Office Bldg, Augusta, ME, 04333
Burger Mondays LLC                                                                  23 Henry St, Binghamton, NY, 13901
Burgers Smokehouse                                                                  32819 Hwy 87, California, MO, 65018-3227
Burgio Adam                                                                         Address on File
Burgio Katherine                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 25 of 201
                                            Case 20-11501      Doc 1-1       Filed 06/10/20   Page 26 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                                Address
Burgos Pedro                                                                          Address on File
Burke Alan                                                                            Address on File
Burke Corporation                                 Attn: Burke Claims                  PO Box 13095, Newark, NJ, 07188-3095
Burke Daniel                                                                          Address on File
Burke Pest Control Inc                                                                PO Box 2014, Binghamton, NY, 13902
Burkholder Amanda M                                                                   Address on File
Burkholder Chad                                                                       Address on File
Burnette John                                                                         Address on File
Burr Derek N                                                                          Address on File
Burr Truck & Trailer Sales Inc                                                        PO Box 526, Vestal, NY, 13851
Burrell Ii Stephen L                                                                  Address on File
Burridge Joseph                                                                       Address on File
Burris Springfield LLC                                                                207 Liberty Street, Springfield, MA, 01104
Burrows Paper Corporation                                                             PO Box 639247, Cincinnati, OH, 45263
Burton & Burton                                                                       325 Cleveland Road, Bogart, GA, 30622
Bush Brothers & Company                                                               PO Box 402537, Atlanta, GA, 30384-2537
Bush Dametras                                                                         Address on File
Bush-Smith Susan                                                                      Address on File
Business Health Coalition                                                             8888 Ladue Rd Ste 250, St Louis, MO, 63124
Butler Everett                                                                        Address on File
Butler Lloyd J                                                                        Address on File
Butterball LLC                                                                        PO Box 277064, Atlanta, GA, 30384-7064
Button Andrew S                                                                       Address on File
Byers Deontai J                                                                       Address on File
Byrne Dairy                                       Attn: Rebecca Richardson            PO Box 176, La Fayette, NY, 13084
Byrnes Electric Inc                                                                   1302 Enterprise Ct, Bel Air, MD, 21014
Byron Menefee                                                                         Address on File
Byron Turner                                                                          Address on File
Caballero Jean C                                                                      Address on File
Caballero Joseph                                                                      Address on File
Cabell Charles C                                                                      Address on File
Cabezas Jorge                                                                         Address on File
Cabria Wheeler                                                                        Address on File
Cacioppo Cara                                                                         Address on File
Cackett Kevin R                                                                       Address on File
Cadence Vance                                                                         Address on File
Cady Thomas                                                                           Address on File
Cady Travis                                                                           Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 26 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 27 of 201

                                                               Creditor Matrix

                         Name                               Attention                                            Address
Cafe Valley Inc                                                                  7000 West Buckeye Road, Phoenix, AZ, 85043
Caffe Sacco Inc                                                                  43 Polk Avenue, Hempstead, NY, 11550
Caitlin Crisman                                                                  Address on File
Caitlin Hinkley                                                                  Address on File
Cal Pacific Specialty Foods LLC                                                  PO Box 49368, San Jose, CA, 95161
Calavo Growers Inc                                                               File #7600, Los Angeles, CA, 90074-7600
Calderon Gonzalo                                                                 Address on File
Calfee Daniel N                                                                  Address on File
Calfee Eric A                                                                    Address on File
Calianese Kelly A                                                                Address on File
Calianno Drew                                                                    Address on File
Caliper Management                                                               PO Box 2050, Princeton, NJ, 08543-2050
Callahan Lou                                                                     Address on File
Callan Daniel L                                                                  Address on File
Calleo Logowear                                                                  PO Box 7069, Endicott, NY, 13760
Callico Distributors Inc                                                         PO Box 84-5242, Boston, MA, 02284-5242
Cal-Mil Plastic Products Inc                                                     PO Box 511422, Los Angeles, CA, 90051
Calta Jr Bradley                                                                 Address on File
Calvin Curtis                                                                    Address on File
Camara Mohamed D                                                                 Address on File
Cambro Manufacturing Co                                                          PO Box 2000, Huntington Beach, CA, 92647
Camcode                                                                          PO Box 73702-N, Cleveland, OH, 44193
Camelot Restaurant & Inn                                                         122 Jennings St, Endicott, NY, 13760
Camerican International Inc                                                      PO Box 74008467, Chicago, IL, 60674-8467
Cameron Crowell                                                                  Address on File
Cameron Tarpley                                                                  Address on File
Camilo Palacio                                                                   Address on File
Caminiti Construction Inc                                                        734 Hawleyton Rd, Binghamton, NY, 13903
Camp Brianne                                                                     Address on File
Camp Christina                                                                   Address on File
Campbell Cliff                                                                   Address on File
Campbell Edward C                                                                Address on File
Campbell Joseph J                                                                Address on File
Campbell Rachel                                                                  Address on File
Campofrio Food Group America                                                     29608 Network Place, Chicago, IL, 60673-1296
Campuzano Carlos                                                                 Address on File
Canada Dry / Royal Crown Co                                                      1010A Underwood Road, Olyphant, PA, 18447
Canadian Pacific Railway                                                         PO Box 71978, Chicago, IL, 60694-1978



In re: Maines Paper & Food Service, Inc., et al                                                                                 Page 27 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 28 of 201

                                                                   Creditor Matrix

                         Name                                  Attention                                              Address
Canavan Sara                                                                          Address on File
Canedo Michael                                                                        Address on File
Canfield Beverly                                                                      Address on File
Cantley Thomas J                                                                      Address on File
Capitol Wholesale Meats                                                               4538 Solutions Center, Chicago, IL, 60677-4005
Capstone Logistics Company                                                            3086 Momentum Place, Chicago, IL, 60689
Captain Foods Inc                                                                     PO Box 1158, Edgewater, FL, 32132
Caracci Deborah A                                                                     Address on File
Card Christina W                                                                      Address on File
Card Matthew J                                                                        Address on File
Cardinal International Inc                        Attn: Jacinda Whitaker              PO Box 32100, New York, NY, 10087-2100
Cardoso Ademir G                                                                      Address on File
Careerbuilder LLC                                                                     13047 Collections Cntr Dr, Chicago, IL, 60693-0130
Careers of New England LLC                                                            126 Audubon Ave, Braintree, MA, 02184
Carey Christy                                                                         Address on File
Carey Stripling                                                                       Address on File
Cargill                                                                               3000-3238 Bonanza Road, Lake Odessa, MI, 48849
Cargill Incorporated                                                                  PO Box 415927, Boston, MA, 02241-5927
Cargill Incorporated                                                                  PO Box 640960, Pittsburgh, PA, 15264-0960
Cargill Incorporated                                                                  PO Box 741034, Atlanta, GA, 30374-1034
Cargill Kitchen Solutions Inc                                                         PO Box 741034, Atlanta, GA, 30384
Cargill Meat Solutions                                                                481 South Road 9, Schuyler, NE, 68661
                                                  Attn: Lauren Sanabria Arrieta and
Cargill Meat Solutions Corp                       Mario Rodriguez                     PO Box 3021, Boston, MA, 02241-3021
Cargill Meat Solutions Corp.                                                          PO Box 3920, Boston, MA, 02241
Carl Caudell                                                                          Address on File
Carl Davis                                                                            Address on File
Carl Gray                                                                             Address on File
Carl Marks                                        Attn: Steven Agran                  900 Third Avenue, New York, NY, 10022-4775
Carl Mitchell Jr                                                                      Address on File
Carl Schuster                                                                         Address on File
Carla'S Pasta Inc                                                                     PO Box 814, Brattleboro, VT, 05302
Carlie Coolbaugh                                                                      Address on File
Carlisle Foodservice Products                                                         22926 Network Place, Chicago, IL, 60673-1229
Carlos Cruz                                                                           Address on File
Carlos Freytes                                                                        Address on File
Carlos Mesa                                                                           Address on File
Carlos Perry                                                                          Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 28 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 29 of 201

                                                               Creditor Matrix

                        Name                                Attention                                            Address
Carlos Sanchez                                                                   Address on File
Carlos Tejeda                                                                    Address on File
Carlos Vasquez                                                                   Address on File
Carmen Pegues                                                                    Address on File
Carnrike Glen                                                                    Address on File
Carol Nesci Produce Inc                                                          105 Evelyn Terrace, Syracuse, NY, 13208
Carol Rogers                                                                     Address on File
Caroline Vanvleck                                                                Address on File
Caron Richard                                                                    Address on File
Carow Packaging Inc                                                              7810 Virginia Road, Crystal Lake, IL, 60014
Carrasquillo Kara                                                                Address on File
Carrow Shane L                                                                   Address on File
Carter Dion                                                                      Address on File
Cartrina Miller                                                                  Address on File
Carvin Larry L                                                                   Address on File
Carvin Robert E                                                                  Address on File
Casa Di Lisio Products Inc                                                       486 Lexington Ave, Mount Kisco, NY, 10549
Casabella Holdings Inc                                                           PO Box 8000, Buffalo, NY, 14267
Casale Mackenzie                                                                 Address on File
Cascades Holding US Inc                                                          PO Box 673939, Detroit, MI, 48267
Cascades Tissue Group Dept 283301                                                PO Box 67000, Detroit, MI, 48267-2833
Cascades Tissue Group-Sales Inc                                                  PO Box 673344, Detroit, MI, 48267-3344
Case Farms LLC                                                                   PO Box 925, Troutman, NC, 28166
Casey Threatt                                                                    Address on File
Casey Youmans                                                                    Address on File
Casper Melanie                                                                   Address on File
Cassandra Glowaczewski                                                           Address on File
Cassandra Thomas                                                                 Address on File
Cassidy Church                                                                   Address on File
Cassidy Wright                                                                   Address on File
Castellini Company LLC                                                           PO Box 632559, Cincinnati, OH, 45263-2559
Casterline Glenn L                                                               Address on File
Castle Brands USA Corp                                                           PO Box 347608, Pittsburg, PA, 15251
Castorena Nathan M                                                               Address on File
Catania Spagna Corp                                                              PO Box 414439, Boston, MA, 02241-4439
Cathryn Cutia                                                                    Address on File
Cavallaro Foods LLC                                                              5881 Court Street Road, Syracuse, NY, 13206
Cavendish Farms Inc                                                              PO Box 711892, Cincinnati, OH, 45271



In re: Maines Paper & Food Service, Inc., et al                                                                                Page 29 of 201
                                            Case 20-11501       Doc 1-1    Filed 06/10/20   Page 30 of 201

                                                                   Creditor Matrix

                       Name                                    Attention                                            Address
Cavin Dustin                                                                        Address on File
Cavin Rich-Johnson                                                                  Address on File
Caylee Kull                                                                         Address on File
Cazeault Jared                                                                      Address on File
Cbb Storage                                                                         5150 Pulaski St, Dallas, TX, 75247
Cebula Jamie B                                                                      Address on File
Cecil College                                                                       1 Seahawk Drive, North East, MD, 21901
Cedar Lake Products Inc                                                             2297 N Green Acres Road, Fayetteville, AR, 72703
Cedeno Rolando                                                                      Address on File
CE-DFW Warehouse Solutions                                                          PO Box 967, Grapevine, TX, 76099
Cedrick Swift                                                                       Address on File
Celso Green                                                                         Address on File
Centimark Corporation                                                               PO Box 536254, Pittsburgh, PA, 15253-5904
Centner Mark                                                                        Address on File
Central Bbq Catering                                                                239 Jeffereson Ave, Memphis, TN, 38103
Central Entertainment Group                                                         250 West 40th Street 12th Floor, New York, NY, 10018
Central Ny Newspapers                                                               PO Box 822802, Philadelphia, PA, 19182-2802
Centralized Supply Chain Srvcs LLC                                                  Suite 440 8140 Ward Parkway, Kansas City, MO, 64114
Century Products LLC                                                                PO Box 60370, Charlotte, NC, 28260-0370
Cerelia Bakery Inc                                                                  4802 East Ray Road, Phoenix, AZ, 85044
Cesar Hurtado                                                                       Address on File
Cesar Miranda                                                                       Address on File
Cesar Rivera                                                                        Address on File
Cesare Cooks                                                                        Address on File
Cfs Brands LLC                                                                      22926 Network Place, Chicago, IL, 60673
CG Roxane LLC                                                                       Dept Ch 16405, Palatine, IL, 60055
Ch Guenther & Son Inc                                                               PO Box 840441, Dallas, TX, 75284-0441
Ch Robinson Worldwide Inc                         Attn: Erica Jimenez               PO Box 9121, Minneapolis, MN, 55480-9121
Chace Carver                                                                        Address on File
Chad Day                                                                            Address on File
Chad Mills                                                                          Address on File
Chakin Hudley                                                                       Address on File
Chalea Douglas                                                                      Address on File
Chalk Jr Stanley C                                                                  Address on File
Chaloupka Mark A                                                                    Address on File
Chambers Dennis R                                                                   Address on File
Chan Wai Yin                                                                        Address on File
Chance Henry                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 30 of 201
                                            Case 20-11501     Doc 1-1     Filed 06/10/20   Page 31 of 201

                                                                 Creditor Matrix

                      Name                                    Attention                                             Address
Channel Manufacturing Inc                                                          55 Channel Dr, Port Washington, NY, 11050-2216
Chantaye Taylor                                                                    Address on File
Chantel Atkinson                                                                   Address on File
Chantland David                                                                    Address on File
Chantrey Keith C                                                                   Address on File
Chapman Ralph A                                                                    Address on File
Chapple Eric D                                                                     Address on File
Char Crust Inc                                                                     3017 N Lincoln Ave, Chicago, IL, 60657
Charlee Curtis                                                                     Address on File
Charles Bennett                                                                    Address on File
Charles Birch                                                                      Address on File
Charles Brown                                                                      Address on File
Charles Burrell                                                                    Address on File
Charles Cabell                                                                     Address on File
Charles Coons                                                                      Address on File
Charles Cuddihe                                                                    Address on File
Charles Edge                                                                       Address on File
Charles Feldman                                   c/o Leven Gouldin & Thompson     Attn: Michael R. Wright, 450 Plaza Drive, Vestal, NY, 13850
Charles Gordner                                                                    Address on File
Charles Guynes                                                                     Address on File
Charles Houston Jr                                                                 Address on File
Charles Kapis                                                                      Address on File
Charles King                                                                       Address on File
Charles Lehane                                                                     Address on File
Charles Morse                                                                      Address on File
Charles Nead                                                                       Address on File
Charles P Lauman Co Inc                                                            9 Walkup Drive, Westborough, MA, 01581
Charles Phelps                                                                     Address on File
Charles Ritter Inc                                                                 PO Box 37560, Philadelphia, PA, 19148-9998
Charles Ryan                                                                       Address on File
Charles Schlauch                                                                   Address on File
Charles Sims                                                                       Address on File
Charles Truax                                                                      Address on File
Charles Wayman                                                                     Address on File
Charlie Maldonado                                                                  Address on File
Charlie Velazquez                                                                  Address on File
Charma Jr William M                                                                Address on File
Chase                                                                              201 North Walnut Street, Wilmington, DE, 19801



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 31 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 32 of 201

                                                                   Creditor Matrix

                       Name                                    Attention                                               Address
Chauncey Daugherty                                                                  Address on File
Cheese Merchants of America LLC                                                     1301 Schiferl Road, Bartlett, IL, 60103
Chef Works Inc                                                                      12325 Kerran Street, Poway, CA, 92064
Chelos Inc                                                                          1725 Mendon Road, Suite 209, Cumberland, RI, 02864
Chelsea Hough                                                                       Address on File
Chelsie O'Brien                                                                     Address on File
Chem Aqua Inc                                                                       23261 Network Place, Chicago, IL, 60673-1232
Chemstretch Inc                                                                     340 Bynum Road, Forest Hill, MD, 21050
Chenango Bridge Red & White Inc                                                     604 River Road, Chenango Bridge, NY, 13745-0433
Chenango Valley Booster Club                                                        221 Chenango Bridge Rd, Binghamton, NY, 13901
Cheryl Greene                                                                       Address on File
Cheryl Hanrahan                                                                     Address on File
Cheryl Newey                                                                        7 Rose Court, Acton, MA, 01720
Chet Mathews                                                                        Address on File
Chevonte Armstrong                                                                  Address on File
Chicago Dept of Revenue                                                             333 South State St Ll30, Chicago, IL, 60604
Chicago Messenger Service Inc                                                       PO Box 7010, Westchester, IL, 60154
Chicago Metallic Bakeware                                                           6637 Reliable Parkway, Chicago, IL, 60686
Chick Fil A Inc                                                                     5200 Buffington Road, Atlanta, GA, 30349
Chicken of the Sea Frozen Foods                   Attn: Tufp Arhelpdesk             Dept Ch 17489, Palatine, IL, 60055
Chidi Chinjike Godspower                                                            Address on File
Chiello Michael J                                                                   Address on File
Chier Karen H                                                                       Address on File
Children'S Home Wyoming                                                             1182 Chenango Street, Binghamton, NY, 13901
Childs Brian                                                                        Address on File
Chinjike Chidi                                                                      Address on File
Cholula Food Company                                                                PO Box 70280, Philadelphia, PA, 19176
Cholula Food Company Inc                                                            Dept Ch 10790, Keene, IL, 60055-0790
Chouinard Eric                                                                      Address on File
Chris Collins                                                                       Address on File
Chris Graves                                                                        Address on File
Chris Mellon                                                                        Address on File
Chris Whaley                                                                        Address on File
Chrishun Webber                                                                     Address on File
Christian Jeremiah                                                                  Address on File
Christian Rodriguez                                                                 Address on File
Christian Thomas                                                                    Address on File
Christian Volk                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 32 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 33 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                             Address
Christina Flanders                                                               Address on File
Christina Hawkins                                                                Address on File
Christina Stout                                                                  Address on File
Christine Albergo-O'Connor                                                       Address on File
Christine Cochis                                                                 Address on File
Christine Scarcelli                                                              Address on File
Christine Strong                                                                 Address on File
Christman Aaron                                                                  Address on File
Christopher Allen Jr                                                             Address on File
Christopher Anderson Jr                                                          Address on File
Christopher Banks                                                                Address on File
Christopher Bartschi                                                             Address on File
Christopher Basler                                                               Address on File
Christopher Baughman                                                             Address on File
Christopher Boone                                                                Address on File
Christopher Connor                                                               Address on File
Christopher Coon                                                                 Address on File
Christopher Cooper                                                               Address on File
Christopher Cranford                                                             Address on File
Christopher Donaldson                                                            Address on File
Christopher Drury                                                                Address on File
Christopher Fletcher                                                             Address on File
Christopher Frailey                                                              Address on File
Christopher Frino                                                                Address on File
Christopher Gomez                                                                Address on File
Christopher Goodin                                                               Address on File
Christopher Griffith                                                             Address on File
Christopher Griswold                                                             Address on File
Christopher Henry                                                                Address on File
Christopher Holmes                                                               Address on File
Christopher Horgan                                                               110 West Fleming St, Catlin, IL, 61817
Christopher Hughes                                                               Address on File
Christopher Johnson                                                              Address on File
Christopher Jurcago                                                              Address on File
Christopher Karrer                                                               Address on File
Christopher Kelley                                                               Address on File
Christopher Kochman                                                              Address on File
Christopher Lee                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                             Page 33 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 34 of 201

                                                               Creditor Matrix

                        Name                                Attention                                          Address
Christopher Lefevre                                                              Address on File
Christopher Lynn                                                                 Address on File
Christopher Mccabe                                                               Address on File
Christopher Mcneal                                                               Address on File
Christopher Mellman                                                              Address on File
Christopher Penney                                                               Address on File
Christopher Pounders                                                             Address on File
Christopher Puglia                                                               Address on File
Christopher Sager                                                                Address on File
Christopher Silva                                                                Address on File
Christopher Taylor                                                               Address on File
Christopher Totter                                                               Address on File
Christopher Wandtke                                                              Address on File
Christopher Wathey                                                               Address on File
Christopher Wilson                                                               Address on File
Christopher Woody                                                                Address on File
Christy Neil W                                                                   Address on File
Chubb                                                                            1133 Avenue Of The Americas, New York, NY, 10036
Church Brothers LLC                                                              PO Box 509, Salinas, CA, 93902
Cicciarelli Maria A                                                              Address on File
Ciccone Dawn M                                                                   Address on File
Cicon Joseph J                                                                   Address on File
Ciera Aiken                                                                      Address on File
Cierra Cornett                                                                   Address on File
Cindy Clark                                                                      Address on File
Cindy Ertsgard                                                                   Address on File
Cindy Horvatt                                                                    Address on File
Cindy Owens                                                                      Address on File
Cinert Michael J                                                                 Address on File
Cintas Corporation                                                               PO Box 630910, Cincinnati, OH, 45263
Cintas Corporation #042                                                          PO Box 630803, Cincinnati, OH, 45263-0803
Cintas Corporation #K56                                                          PO Box 650838, Dallas, TX, 75265
Cintas Corporation 206                                                           PO Box 630921, Cincinnati, OH, 45263
Cintas Corporations #0343                                                        PO Box 631025, Cincinnati, OH, 45263-1025
Cintas Fire Protection Loc#F50                                                   PO Box 636525, Cincinnati, OH, 45263-6525
Cintron Maria D                                                                  Address on File
Cipriani & Werner Pc                                                             650 Washington Road, Pittsburgh, PA, 15228
Citrix Systems Inc                                                               PO Box 931686, Atlanta, GA, 31193-1686



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 34 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 35 of 201

                                                               Creditor Matrix

                         Name                               Attention                                             Address
Citterio USA Corp                                                                2008 State Route 940, Freeland, PA, 18224
City Arts China Inc                                                              30 Camptown Rd, Maplewood, NJ, 07040
City of Anniston                                                                 PO Box 935145, Atlanta, GA, 31193
City of Auburn Revenue Office                                                    Ste 6 144 Tichenor Ave, Auburn, AL, 36830
City of Bedford                                                                  165 Center Rd, Bedford, OH, 44146
City of Birmingham                                                               710 North 20 St, Birmingham, AL, 35203
City of Cleveland Division of Water                                              PO Box 94540, Cleveland, OH, 44101-4540
City of Decatur                                                                  PO Box 361361, Birmingham, AL, 35236
City of Florence                                                                 PO Box 98, Florence, AL, 35631
City of Hazleton                                                                 40 N. Church St, Hazleton, PA, 18201
City of Hoover Revenue Dept                                                      2020 Valleydale Rd Ste 207, Hoover, AL, 35244
City of Huntsville                                                               PO Box 308, Huntsville, AL, 35804
City of Jacksonville                                                             PO Box 361361, Birmingham, AL, 35236
City of Madison                                                                  PO Box 361361, Birmingham, AL, 35236
City of Mobile Revenue Dept                                                      PO Box 3065, Mobile, AL, 36652
City of Mountain Brook                                                           PO Box 130009, Mountain Brk, AL, 35213
City of Oneonta                                                                  PO Box 535, Baldwinsville, NY, 13027
City of Pelham                                                                   PO Box 361361, Birmingham, AL, 35236
City of Philadelphia                                                             1401 Jfk Blvd, Philadelphia, PA, 19107
City of Robertsdale                                                              PO Box 429, Robertsdale, AL, 36567
City of Scranton                                                                 340 N Washington Ave, Scranton, PA, 18503
City of Terrell                                                                  PO Box 310, Terrell, TX, 75160
City of Worcester                                                                PO Box 15602, Worcester, MA, 01615-0602
CKS Packaging Inc                                                                PO Box 44386, Atlanta, GA, 30336
Clamola Seafood Co Inc                                                           PO Box 418077, Boston, MA, 02241-8077
Clarence Allen Jr                                                                Address on File
Clarence Lowe                                                                    Address on File
Clarence Marbry                                                                  Address on File
Clark Hepworth                                                                   Address on File
Clark Linda                                                                      Address on File
Clark Ryan                                                                       Address on File
Clausell Luis                                                                    Address on File
Clay Allen                                                                       Address on File
Clayton Denzel D                                                                 Address on File
Clayton Jackson                                                                  Address on File
Clean Rentals Inc                                                                PO Box 63070, New Bedford, MA, 02746
Clear Connection Inc                                                             11850 Baltimore Ave Ste A, Beltsville, MD, 20705
Clemens Food Group LLC                                                           2700 Clemens Rd, Hatfield, PA, 19440-0800



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 35 of 201
                                            Case 20-11501        Doc 1-1    Filed 06/10/20   Page 36 of 201

                                                                    Creditor Matrix

                         Name                                   Attention                                             Address
Clements Richard                                                                     Address on File
Clemmons Mark A                                                                      Address on File
Cleo Communications Us LLC                                                           PO Box 775662, Chicago, IL, 60677-5662
Clerk of Circuit Court                                                               8360 Court Avenue, Ellicott City, MD, 21043-4579
Clerk of Courts                                                                      45 Great Southern Blvd, Columbus, OH, 43207
Cletis Cave                                                                          Address on File
Cleveland Hermetic & Supply, Inc.                                                    38001 Avon Commerce Parkway, Avon, OH, 44011
Cleveland Research                                                                   Suite 2700 1375 E 9th St, Cleveland, OH, 44114
Cliff Campbell                                                                       Address on File
Clifford Dancy                                                                       Address on File
Clifford Eckenrod                                                                    Address on File
Cliford Valtrin                                                                      Address on File
Clinkscale Terrill                                                                   Address on File
Clint Bergman                                                                        Address on File
Clinton Electric Co Inc                                                              Unit L 1850 York Road, Lutherville Timonium, MD, 21093
Clinton Electric Co, Inc                                                             1524 York Road, Lutherville Timonium, MD, 21093
Clorox Sales Company                                                                 PO Box 75601, Charlotte, NC, 28275
Clouthier Robin M                                                                    Address on File
Cloverland Farms Dairy                                                               PO Box 418952, Boston, MA, 02241-8952
CLW Foods LLC                                                                        3425 E Vernon Ave, Los Angeles, CA, 90058
CLW Foods LLC                                                                        8765 3rd Street, Hanford, CA, 93230
Clyde Quashie Jr                                                                     Address on File
Cma Dishmachines                                  Attn: Julie Stephenson             12700 Knott Street, Garden Grove, CA, 92841
Cmaa Central Pa Chapter                                                              C/O J Mauskapf Lancaster, Lancaster, PA, 17601
Cmc Design Build Inc                                                                 859 Willard Street, Quincy, MA, 02169
Cmm Advertising Inc                                                                  128 Oak Hill Ave, Endicott, NY, 13760
Coastal Sunbelt Produce                                                              PO Box 62860, Baltimore, MD, 21264-2860
Cobbs Allen Capital LLC                                                              115 Office Park Drive Suite 200, Birmingham, AL, 35223
Coca Cola Beverages Northeast Inc                                                    PO Box 419784, Boston, MA, 02241
Coca Cola of Northern New England                                                    PO Box 419784, Boston, MA, 02241
Coca Cola Refreshments                                                               PO Box 4108, Boston, MA, 02211-4108
Coca-Cola Bottlers Sales & Services                                                  PO Box 402702, Atlanta, GA, 30384-2702
Coca-Cola North America                           Attn: Justin Rueffer               PO Box 102703, Atlanta, GA, 30368-2703
Cochran David                                                                        Address on File
Cody Chaney                                                                          Address on File
Cody Decker                                                                          Address on File
Cody Fineout                                                                         Address on File
Cody Freeman                                                                         Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 36 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 37 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                           Address
Cody Jones                                                                       Address on File
Cody Keeton                                                                      Address on File
Cody Mccorkle                                                                    Address on File
Cody Moore                                                                       Address on File
Cody Muller                                                                      Address on File
Cody Varga                                                                       Address on File
Cody Whitman                                                                     Address on File
Cody Wolf                                                                        Address on File
Cofresco Foodservice                                                             13925 58th Street North, Clearwater, FL, 33760
Cofresco Foodservice                                                             PO Box 102986, Atlanta, GA, 30368
Cognetti & Cimini                                                                507 Linden Street, Scranton, PA, 18503-1608
Cokely Timothy C                                                                 Address on File
Coker-Sami Tijan                                                                 Address on File
Colavita USA LLC                                                                 One Runyons Lane, Edison, NJ, 08817
Colavita USA LLC.                                                                One Runyons Lane, Edison, NJ, 08817
Colburn Dalton W                                                                 Address on File
Cole Gregory E                                                                   Address on File
Cole Layton                                                                      Address on File
Cole Megan R                                                                     Address on File
Cole Roofing Co Inc                                                              3915 Coolidge Ave, Baltimore, MD, 21229
Cole Tonia                                                                       Address on File
Colin Kilpatrick                                                                 Address on File
Colin Mclean                                                                     Address on File
Collado Hernandez Reiber                                                         Address on File
Collector of Taxes                                                               Mercantile 441 Wyoming Av, Scranton, PA, 18503
Colleen Miller                                                                   Address on File
Collier John                                                                     Address on File
Collier Steve                                                                    Address on File
Collins Asante                                                                   Address on File
Collins Jonathan                                                                 Address on File
Collins Linda M                                                                  Address on File
Collins Robert L                                                                 Address on File
Collins Rosanne                                                                  Address on File
Collins Sean D                                                                   Address on File
Collins Shawn                                                                    Address on File
Collins William A                                                                Address on File
Colon Angelo H                                                                   Address on File
Colon Benito                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                   Page 37 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 38 of 201

                                                                  Creditor Matrix

                        Name                                   Attention                                            Address
Columbian Home Prod LLC                                                             404 North Rand Road, North Barrington, IL, 60010-1496
Combined Life Insurance Co of NY                                                    28562 Network Place, Chicago, IL, 60673
Comcast                                                                             PO Box 1577, Newark, NJ, 07101
Comcast                                                                             PO Box 3005, Southeastern, PA, 19398-3006
Comcast                                                                             PO Box 37601, Philadelphia, PA, 19101
Comcast                                                                             PO Box 70219, Philadelphia, PA, 19176
Comcast Spotlight                                                                   PO Box 415949, Boston, MA, 02241
Comdata Inc                                                                         PO Box 2567, Brentwood, TN, 37024-2567
Comed                                                                               PO Box 6111, Carol Stream, IL, 60197-6111
Comm of Massachusetts                                                               251 Causeway Street, Boston, MA, 02114
Command                                                                             3840 E 26th St, Vernon, CA, 90058
Command - Pak-Sher                                                                  2500 N Longview St, Kilgore, TX, 75662
Command Credit                                                                      PO Box 845158, Boston, MA, 02284-5158
Command Packaging                                                                   3840 E 26th St, Vernon, CA, 90058
Commercial Card Solutions                                                           PO Box 4471, Carol Stream, IL, 60197-4471
Commercial Property Services                                                        255 Horan Road, Vestal, NY, 13850
Commercial Trailer Leasing Inc                                                      103 Eisenhower Parkway, Roseland, NJ, 07068
Commerical Collection Corporation                                                   PO Box 288, Tonawanda, NY, 14151-0288
Commerical Trailer Leasing Inc                                                      103 Eisenhower Parkway, Roseland, NJ, 07068
Commissioner of Revenue                                                             PO Box 150406, Hartford, CT, 06115-0406
Commonwealth of Massachusetts                                                       305 South Street, Jamaica Plain, MA, 02130
Commonwealth of Massachusetts                                                       PO Box 417599, Boston, MA, 02241-7599
Commonwealth of PA                                                                  2301 North Cameron St, Harrisburg, PA, 17110-9408
Commonwealth of Virginia                                                            PO Box 26626, Richmond, VA, 23261-6626
Companion Life                                                                      PO Box 2759, Omaha, NE, 68103-2759
Compass-Morrison Mgmt Spec                                                          2400 Yorkmont Road, Charlotte, NC, 28217
Compton James R                                                                     Address on File
Comptroller of Maryland                                                             PO Box 17405, Baltimore, MD, 21297-1405
Comptroller of Public Accounts                                                      PO Box 149348, Austin, TX, 78714-9348
Conagra Foods Sales Inc                                                             12132 Collections Ctr Dr, Chicago, IL, 60693
Conair Corporation Inc                            Attn: Amanda Bailey               PO Box 932059, Altanta, GA, 31193-2059
Concord Foods Inc                                                                   10 Minuteman Way, Brockton, MA, 02301
Concrete Preservation                                                               11430 Newkirk Street, Dallas, TX, 75229
Conforti Jacqueline                                                                 Address on File
Conklin Players Club                                                                1520 Conklin Rd, Conklin, NY, 13748
Conklin Zachary M                                                                   Address on File
Conley Robert                                                                       Address on File
Connected Solutions Group                                                           Suite 300 8529 Meadow Rd, Mechanicsville, VA, 23116



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 38 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 39 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                            Address
Connie Demers                                                                       Address on File
Connie Tijerina                                                                     Address on File
Connor Braid                                                                        Address on File
Connors Thomas R                                                                    Address on File
Conroy Venzen                                                                       Address on File
Consla Jeremy                                                                       Address on File
Consolidated Distribution Corp                                                      NW 6467, PO Box 1450, Minneapolis, MN, 55485-6467
Constellation Newenergy                                                             PO Box 4640, Carol Stream, IL, 60197
Consumers Packing Company                                                           1301 Carson Drive, Melrose Park, IL, 60160
Controlled Environment Structures                                                   137 High Street, Mansfiled, MA, 02048
Conway Elizabeth                                                                    Address on File
Conway Imports Co Inc                                                               11051 W Addison St, Franklin Park, IL, 60131-1496
Cook James C                                                                        Address on File
Cook Jonathan E                                                                     Address on File
Cook Joseph F                                                                       Address on File
Coolbaugh Carlie                                                                    Address on File
Cooper Christina                                                                    Address on File
Cooper Christopher                                                                  Address on File
Cooper Christopher J                                                                Address on File
Cooper Jonathan                                                                     Address on File
Cooper Melvin R                                                                     Address on File
Cooper Michelle A                                                                   Address on File
Cooper Roosevelt                                                                    Address on File
Cooper-Atkins Corp                                Attn: Judith Sanchez              29193 Network Place, Chicago, IL, 60673-1291
Copeland Neil                                                                       Address on File
Corbin Paino                                                                        Address on File
Corbin Sprague                                                                      Address on File
Corby Hall Inc                                                                      Three Emery Avenue, Randolph, NJ, 07869
Cordeney Wallace                                                                    Address on File
Cordero Jones                                                                       Address on File
Coreno Scott                                                                        Address on File
Corey Anthony                                                                       Address on File
Corey Marshburn                                                                     Address on File
Corey Stevens                                                                       Address on File
Corina Kasmarcik                                                                    Address on File
Cornelius Boykins                                                                   Address on File
Cornett Christopher                                                                 Address on File
Corporate Lodging                                                                   PO Box 47425, Wichita, KS, 67201-7425



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 39 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 40 of 201

                                                                      Creditor Matrix

                      Name                                      Attention                                            Address
Corporation Service Company                                                          PO Box 2576, Springfield, IL, 62708
Corporation Service Company, as Representative    Attn: Legal Dept.                  PO Box 2576, Springfield, IL, 62708
Correa Orlando                                                                       Address on File
Corry Smith                                                                          Address on File
Corteiz Hodge                                                                        Address on File
Corter Blaze M                                                                       Address on File
Cory Hutchison                                                                       Address on File
Cory Mckinney                                                                        Address on File
Cory Slayton                                                                         Address on File
Cosmo Buonvicino                                                                     Address on File
Costanzos Bakery Inc                                                                 30 Innsbruck Dr, Cheektowaga, NY, 14227
Cotcamp Travis                                                                       Address on File
Cotner Farms Inc                                                                     970 Rushtown Road, Danville, PA, 17821-8752
Cotton Johnnie                                                                       Address on File
Country Fresh Grand Rapids                                                           21999 Network Place, Chicago, IL, 60673-1219
Country Fresh LLC                                                                    PO Box 4346, Houston, TX, 77210-4346
County of Broome                                                                     PO Box 1766, Binghamton, NY, 13902
Courbat John S                                                                       Address on File
Courtney Hayes                                                                       Address on File
Courtney Henson                                                                      Address on File
Coventry Health Care                                                                 PO Box 660776, Dallas, TX, 75266
Covert Charlene                                                                      Address on File
Cowan David                                                                          Address on File
Cowen Matthew K                                                                      Address on File
Cox Alphonsus W                                                                      Address on File
Coy Matthew                                                                          Address on File
Coyote Logistics LLC                                                                 PO Box 742636, Atlanta, GA, 30374-2636
Craftmark Bakery LLC                                                                 75 Remittance Drive Dept 6729, Chicago, IL, 60675
Craig Hargrove                                                                       Address on File
Craig Horzempa                                                                       Address on File
Craig Marc                                                                           Address on File
Craig Neish                                                                          Address on File
Craig Palmer                                                                         Address on File
Craig Travis Michael                                                                 Address on File
Craig Ware                                                                           Address on File
Cramer John                                                                          Address on File
Crandall Michael M                                                                   Address on File
Crawford David                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 40 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 41 of 201

                                                               Creditor Matrix

                        Name                                Attention                                           Address
Crawford Heather A                                                               Address on File
Crawford Jr Earl L                                                               Address on File
Crawford Tobin A                                                                 Address on File
Creative Balloons Mfg Inc                                                        PO Box 22726, Carmel, CA, 93922
Creative Consumer Concepts                                                       PO Box 790343, Bin# 150016, St Louis, MO, 63179-0343
Creative Converting                                                              PO Box 790051, St Louis, MO, 63179-0051
Creekside Group LLC                                                              1543 Lake Rd, Oneida, NY, 13421-3212
Crestmark Equipment Finance                                                      PO Box 233756, Chicago, IL, 60689
Crispell Timothy A                                                               Address on File
Cristian Corniel                                                                 Address on File
Cristian Reyes Ponce                                                             Address on File
Criteria Corp                                                                    Suite 1500 750 N San Vicente Blvd, West Hollywood, CA, 90069
Crocker & Winsor Seafood Inc                                                     PO Box 844260, Boston, MA, 02284
Crockett Graphics Inc / Dba Gared                                                PO Box 845636, Los Angeles, CA, 90084
Cromer Donyane                                                                   Address on File
Cron Dylan                                                                       Address on File
Cron James                                                                       Address on File
Crook Jordan M                                                                   Address on File
Croom Derick                                                                     Address on File
Crosby Joseph                                                                    Address on File
Cross Country Trucks & Equipment                                                 566 Union Ave, Westbury, NY, 11590
Crouch Shawn L                                                                   Address on File
Crouse Construction                                                              PO Box 250, Aberdeen, MD, 21001
Crouse Construction Co Inc                                                       PO Box 250, Aberdeen, MD, 21001
Crout George                                                                     Address on File
Crown Brands                                                                     PO Box 205579, Dallas, TX, 75320
Crown Equipment                                                                  PO Box 641173, Cincinnati, OH, 45264-1173
Crumb Elizabeth                                                                  Address on File
Cruz Carlos M                                                                    Address on File
Cruz Luis G                                                                      Address on File
Crystal Smith                                                                    Address on File
Crystal White                                                                    Address on File
Crystalware LLC                                                                  601 Prospect Street, Lakewood, NJ, 08701
CSC                                                                              PO Box 13397, Philadelphia, PA, 19101-3397
Cti Arlington LLC                                                                PO Box 204770, Dallas, TX, 75320
Cti Foods Holding Co LLC                                                         PO Box 915248, Dallas, TX, 75391
Cti King of Prussia LLC                                                          PO Box 204770, Dallas, TX, 75320
Cuadra Nunez Alfredo                                                             Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 41 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 42 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                             Address
Cube Packaging Solutions                                                         Dept Ch 17541, Palatine, IL, 60055-7541
Cuddihe Charles D                                                                Address on File
Cuevas Garrett                                                                   Address on File
Cuisine Innovations LLC                                                          PO Box 95000-5855, Philadelphia, PA, 19195
Cuisine Solutions                                                                PO Box 79525, Baltimore, MD, 21279-0525
Cullen Francis                                                                   Address on File
Cullman County Sales Tax                                                         PO Box 1206, Cullman, AL, 35056
Culver Justin R                                                                  Address on File
Cunningham Patrick D                                                             Address on File
Cuong Bui                                                                        Address on File
Cura Emergency Service LLC                                                       Suite 100 6205 Chapel Hill Blvd, Plano, TX, 75093
Curcio Printing                                                                  513 Prentice Road, Vestal, NY, 13850
Currier Stephen D                                                                Address on File
Curry Jacob A                                                                    Address on File
Curry Jeffrey S                                                                  Address on File
Curtis James W                                                                   Address on File
Curtis Johnson                                                                   Address on File
Curtis Reliford                                                                  Address on File
Curtis Yancy                                                                     Address on File
Cusson Scott                                                                     Address on File
Custer Jamie L                                                                   Address on File
Custom Bandag Inc                                                                401 East Linden Ave, Linden, NJ, 07036
Custom Culinary Inc                                                              PO Box 205922, Dallas, TX, 75320
Custom Foods of America                                                          3600 Pleasant Ridge Rd, Knoxville, TN, 37921
Cutia Jack S                                                                     Address on File
Cutia Richard                                                                    Address on File
Cutting Casey                                                                    Address on File
Cutting Edge Communications LLC                                                  764 Grandview Drive, Crystal Lake, IL, 60014
Cutting Jeremy C                                                                 Address on File
Cuyahoga County Treasurer                                                        2079 E 9th St, Cleveland, OH, 44115
Cynthia Laskowski                                                                Address on File
Cynthia Mcmurray                                                                 Address on File
D&W Fine Pack LLC                                                                PO Box 203210, Dallas, TX, 75320-3210
Dads Delivery LLC                                                                PO Box 25957, Baltimore, MD, 21224
Dahms Joseph                                                                     Address on File
Dailys Premium Meats                                                             PO Box 121203, Dallas, TX, 75312
Dairy Farmers of America Inc                                                     2637 Collection Ctr Dr, Chicago, IL, 60693
Daisy Brand LLC                                                                  PO Box 675058, Dallas, TX, 75267-5058



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 42 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 43 of 201

                                                               Creditor Matrix

                     Name                                   Attention                                            Address
Dakota Growers Pasta Co                                                          27242 Network Place, Chicago, IL, 60673-1272
Dakota Petersen                                                                  Address on File
Dalano Yuknavich                                                                 Address on File
Dale Finch                                                                       Address on File
Dale Heath                                                                       Address on File
Dallas Drake                                                                     Address on File
Dallas Whitney                                                                   Address on File
Damante Ross                                                                     Address on File
Damarrick Taylor                                                                 Address on File
Damascus Bakery Inc                                                              56 Gold Street, Brooklyn, NY, 11201
Damascus Bakery Opco LLC                                                         PO Box 2026, Hicksville, NY, 11802
Dameion Leslie                                                                   Address on File
Damian Lane                                                                      Address on File
Damien Herron                                                                    Address on File
Damisi Wright                                                                    Address on File
Damon Baptista Gonzalez                                                          Address on File
Damon Henriques                                                                  Address on File
Damon Maricle                                                                    Address on File
Damon Strunk                                                                     Address on File
Damon Thomas                                                                     Address on File
Damon Tiller                                                                     Address on File
Danarius Cannon                                                                  Address on File
Daniel Andrews                                                                   Address on File
Daniel Cordner                                                                   Address on File
Daniel Glaser                                                                    Address on File
Daniel Huller                                                                    Address on File
Daniel Ibarra                                                                    Address on File
Daniel Jones                                                                     Address on File
Daniel Kuma                                                                      Address on File
Daniel Lazos                                                                     Address on File
Daniel Morris                                                                    Address on File
Daniel Munoz                                                                     Address on File
Daniel Muzichuk                                                                  Address on File
Daniel Olea                                                                      Address on File
Daniel Pestridge                                                                 Address on File
Daniel Ramsey                                                                    Address on File
Daniel Reyes Vasquez                                                             Address on File
Daniel Rusnak                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                 Page 43 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 44 of 201

                                                                  Creditor Matrix

                        Name                                   Attention                                            Address
Daniel Serrano                                                                      Address on File
Daniel Vergara                                                                      Address on File
Daniel Wilson                                                                       Address on File
Daniel Zuckerman                                                                    Address on File
Danielle Buchanan                                                                   Address on File
Danielle Dunster                                                                    Address on File
Danielle Gould                                                                      Address on File
Danielle Lawson                                                                     Address on File
Daniels Jr Milton                                                                   Address on File
Daniels Truck Service Inc                                                           PO Box 248920, Oklahoma City, OK, 73124
Danish Crown USA Inc                                                                PO Box 200156, Pittsburgh, PA, 15251
Danko Joshua R                                                                      Address on File
Danny Brown                                                                         Address on File
Danny Moore                                                                         Address on File
Danny Perez                                                                         Address on File
Dante Griffin                                                                       Address on File
Dante Masciarelli                                                                   Address on File
Dante Walborn                                                                       Address on File
Dantzler Lance                                                                      Address on File
Daranjeliz Ortiz                                                                    Address on File
Darden Direct Dist Inc                                                              1000 Darden Center Drive, Orlando, FL, 32837
Darden Direct Distribution Inc                                                      215 Broome Corporate Parkway, Conklin, NY, 13748
Darden Direct Distribution, Inc.                  Attn: Bruce Brown                 1000 Darden Center Drive, Orlando, FL, 32837
Darden Direct Distribution, Inc.                  Attn: Legal Dept.                 1000 Darden Center Drive, Orlando, FL, 32837
Darden Resturants Inc                                                               1000 Darden Center Drive, Orlando, FL, 32837
Darges Richard F                                                                    Address on File
Darian Jones                                                                        Address on File
Darien Cotton                                                                       Address on File
Dariene Smith                                                                       Address on File
Darifair Foods Greenville                                                           2961 Hartley Road, Jacksonville, FL, 32257
Darifair Foods Inc                                                                  4131 Sunbeam Road, Jacksonville, FL, 32257-6027
Dario Diesel Truck Center                                                           182 Southwest Cutoff, Worcester, MA, 01604
Darius Grice                                                                        Address on File
Darlene Smith                                                                       Address on File
Darling Jonathan                                                                    Address on File
Darneld Kirkwood                                                                    Address on File
Darnell Dickerson                                                                   Address on File
Darnell Harris                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 44 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 45 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                           Address
Darnell Vinson                                                                   Address on File
Daron Floyd                                                                      Address on File
Darrel Piper                                                                     Address on File
Darrell Hendrix                                                                  Address on File
Darrell Martin                                                                   Address on File
Darrell Schwartz                                                                 Address on File
Darrell Stickle                                                                  Address on File
Darren Figura                                                                    Address on File
Darrian Johnson                                                                  Address on File
Darrius Archer                                                                   Address on File
Darrius Edwards                                                                  Address on File
Darryl Flowers                                                                   Address on File
Darryl Griffin                                                                   Address on File
Darryl Hicks                                                                     Address on File
Darryl Hudson                                                                    Address on File
Darryl Wilson                                                                    Address on File
Dart Container Corp                                                              PO Box 73741, Chicago, IL, 60673-7741
Darwin Martinez                                                                  Address on File
Daryl Scott                                                                      Address on File
Daryl Stevens                                                                    Address on File
Da'Shawn Chase                                                                   Address on File
Data Capture Solutions                                                           160 West Road, Ellington, CT, 06029
Data Connect Corporation                                                         PO Box 4193, Englewood, CO, 80155
Datassential                                                                     Suite 100 2930 West Wood Blvd, Los Angeles, CA, 90064
Daubert Marissa M                                                                Address on File
Davendra Matadin                                                                 Address on File
David Asante                                                                     Address on File
David Austin                                                                     Address on File
David Bennett                                                                    Address on File
David Brand                                                                      Address on File
David Caletka                                                                    Address on File
David Cowan                                                                      Address on File
David Crawford                                                                   Address on File
David Dawson                                                                     Address on File
David Denny                                                                      Address on File
David Diaz Rivera                                                                Address on File
David Fisher                                                                     Address on File
David Foster                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 45 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 46 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                             Address
David Furrow                                                                     Address on File
David Gage                                                                       Address on File
David Gerczak                                                                    Address on File
David Gillette                                                                   Address on File
David Grimes Jr                                                                  Address on File
David Gunther                                                                    Address on File
David Hammon                                                                     Address on File
David J. Maines                                                                  Address on File
David Johnson                                                                    Address on File
David Jones                                                                      Address on File
David Knapp                                                                      Address on File
David Kubic                                                                      Address on File
David Landon                                                                     Address on File
David Linkinoggor                                                                Address on File
David Lowe                                                                       Address on File
David Melusky                                                                    Address on File
David Peck                                                                       Address on File
David Privado                                                                    Address on File
David Puccia & Co.                                                               200 Howk Street, Watertown, NY, 13601
David Rioux                                                                      Address on File
David Rowe                                                                       Address on File
David Scarborough                                                                Address on File
David Scott                                                                      Address on File
David Showers Jr                                                                 Address on File
David Smith                                                                      Address on File
David Soto Martinez                                                              Address on File
David Teed                                                                       Address on File
David Theiner                                                                    Address on File
David Thivierge                                                                  Address on File
David Trevarthan                                                                 Address on File
David Turri Jr                                                                   Address on File
David Velez                                                                      Address on File
David Vonwolfersdorf                                                             Address on File
David Warren Jr                                                                  Address on File
David Wells                                                                      Address on File
David Williams                                                                   Address on File
Davids Cookies                                                                   11 Cliffside Drive, Cedar Grove, NJ, 07009
Davila Esteban O                                                                 Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                               Page 46 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 47 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                             Address
Davis Ashley                                                                     Address on File
Davis Carl L                                                                     Address on File
Davis Demetric                                                                   Address on File
Davis Gina M                                                                     Address on File
Davis Gwendolyn                                                                  Address on File
Davis Jacqueline                                                                 Address on File
Davis Jeffery                                                                    Address on File
Davis Keith L                                                                    Address on File
Davis Nieves                                                                     Address on File
Davis Richard D                                                                  Address on File
Davis Willie P                                                                   Address on File
Davon May                                                                        Address on File
Davone Hutton                                                                    Address on File
Davonn Mabrey                                                                    Address on File
Davontae Perkins                                                                 Address on File
Dawayne Braxton                                                                  Address on File
Dawes Cherie L                                                                   Address on File
Dawn Ewing                                                                       Address on File
Dawn Food Products Inc                                                           PO Box 675024, Dallas, TX, 75267-5024
Dawndria Simmons                                                                 Address on File
Dawnye Smith                                                                     Address on File
Dawuan Brown                                                                     Address on File
Day Chad                                                                         Address on File
Daymark Safety Systems                                                           12836 South Dixie Hwy, Bowling Green, OH, 43402
Dayset Espinosa Espinosa                                                         Address on File
DC Treasurer                                                                     941 N Capitol St Ne 6th Fl, Washington, DC, 20002
Dddi                                                                             1000 Darden Center Drive, Orlando, FL, 32837
Dddi - Redistribution                                                            641 Alpha Drive, Pittsburgh, PA, 15238
Dddi Conklin                                                                     215 Broome Corp Pkwy, Conklin, NY, 13748
Dddi Hanover Park                                                                6415 Muirfield Dr, Hanover Park, IL, 60133
De Antay Pryor                                                                   Address on File
Dean Kyle                                                                        Address on File
Dean Maya E                                                                      Address on File
Dean Stewart                                                                     Address on File
Deandrae Bryant                                                                  Address on File
Deandre Coachman                                                                 Address on File
Deandre Streeter                                                                 Address on File
Deane Theresa M                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 47 of 201
                                            Case 20-11501       Doc 1-1      Filed 06/10/20   Page 48 of 201

                                                                   Creditor Matrix

                       Name                                     Attention                                             Address
Deangelo Harris                                                                       Address on File
Deanos Pastacia Inc                                                                   15 Garfield Ave, Somerville, MA, 02145
Debora Walker                                                                         Address on File
Deborah Kalinowski                                                                    Address on File
Deborah Lash                                                                          Address on File
Deborah Rimosites                                                                     Address on File
Debra Lindsay                                                                         Address on File
Debra Raimondi                                                                        Address on File
Debra Terhune                                                                         Address on File
Debuono Robert                                                                        Address on File
Deck Troy L                                                                           Address on File
Decker Herb                                                                           Address on File
Decks Plus                                                                            Rte 9 196 Turnpike Road, Westborough, MA, 01581
Dedek Mark A                                                                          Address on File
Deets Bruce                                                                           Address on File
Degaramo Edward                                                                       Address on File
Deguzman Ashley                                                                       Address on File
Dei Rossi Marketing                                                                   Suite 150 2150 South Central Expres, Mckinney, TX, 75070
Deimontae Turner                                                                      Address on File
Deion Richards                                                                        Address on File
Deiorio Foods Inc                                                                     PO Box 842250, Boston, MA, 02284
Deivron Williams                                                                      Address on File
Dejon Wright                                                                          Address on File
Dekalb County Sales Tax Office                                                        111 Grand Avenue, SW, Ste 12, Fort Payne, AL, 35967
Del Campo Supreme Inc                                                                 PO Box 6550, Nogales, AZ, 85628
Del Monte Foods Inc                                                                   7775 Solutions Center, Chicago, IL, 60677
Del Monte Fresh Produce Na Inc                                                        16989 Collections Center Dr, Chicago, IL, 60693-0169
Delacruz Bern L                                                                       Address on File
Delacruz Donna J                                                                      Address on File
Delaney Howard                                                                        Address on File
Delaney Jonah                                                                         Address on File
Delante Fleshman                                                                      Address on File
Delaware Division of Revenue                                                          PO Box 2340, Wilmington, DE, 19899-2340
Delaware Secretary of State                       Division of Corporations            Franchise Tax, PO Box 898, Dover, DE, 19903
Delbert Love                                                                          Address on File
Delbert Stewart                                                                       Address on File
Delfavero Luigi                                                                       Address on File
Delgado Francisco                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 48 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 49 of 201

                                                                      Creditor Matrix

                         Name                                   Attention                                             Address
Delina Cahee                                                                         Address on File
Dell Financial Services L.L.C.                    Attn: Legal Dept.                  Mail Stop-PS2DF-23, One Dell Way, Round Rock, TX, 78682
Dell Financial Services, L.L.C.                                                      One Dell Way Mail Stop-Ps2Df-23, Round Rock, TX, 78682
Dell Financial Services, L.P.                                                        12234 N. Ih-35 Building B, Austin, TX, 78753
Dell Financial Services, L.P.                                                        14050 Summit Drive Building A, Austin, TX, 78758
Dell Financial Services, L.P.                     Attn: Legal Dept.                  12234 N. IH-35, Bldg. B, Austin, TX, 78753
Dell Financial Services, L.P.                     Attn: Legal Dept.                  14050 Summit Drive, Building A, Austin, TX, 78758
Dellavalle Peter B                                                                   Address on File
Delnegro Kenneth J                                                                   Address on File
Delonte Williams                                                                     Address on File
Deloren Stewart                                                                      Address on File
Delta Dental                                                                         PO Box 62577, Baltimore, MD, 21264-2577
Delta Stimpson                                                                       Address on File
Delucci Anthony J                                                                    Address on File
Dema Engineering                                                                     PO Box 958598, Saint Louis, MO, 63195-8598
Demakes Enterprises                                                                  PO Box 842545, Boston, MA, 02284-2545
Demarcus Brookins                                                                    Address on File
Demarcus Jones                                                                       Address on File
Demario Bridgeforth                                                                  Address on File
Demario Walton                                                                       Address on File
Demers Connie                                                                        Address on File
Demetria Hicks                                                                       Address on File
Demetrius Evans                                                                      Address on File
Demetrius Milam                                                                      Address on File
Demmer Richard                                                                       Address on File
Demond Mills                                                                         Address on File
Demond Woodson                                                                       Address on File
Demoney Jason M                                                                      Address on File
Dempsey Lay                                                                          Address on File
Demsey James P                                                                       Address on File
Denham Jeffrey                                                                       Address on File
Dennis Barry                                                                         Address on File
Dennis Chambers                                                                      Address on File
Dennis Cook                                                                          Address on File
Dennis Frank G                                                                       Address on File
Dennis Highberger                                                                    Address on File
Dennis Holland Jr                                                                    Address on File
Dennis Jenks                                                                         Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 49 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 50 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                             Address
Dennis Post                                                                      Address on File
Dennis Pruitt                                                                    Address on File
Dennis Ross                                                                      Address on File
Dennis Rowlands                                                                  Address on File
Dennis Sherman                                                                   Address on File
Dennison Matthew                                                                 Address on File
Dentico Michael                                                                  Address on File
Denver Romero                                                                    Address on File
Denzel Clayton                                                                   Address on File
Deon Brown                                                                       Address on File
Deon Waters                                                                      Address on File
Deontai Byers                                                                    Address on File
Deonte Bennett                                                                   Address on File
Department of Finance                                                            PO Box 3367, Ellicott City, MD, 21041
Derderian Bradford J                                                             Address on File
Derek Alston                                                                     Address on File
Derek Burr                                                                       Address on File
Derek Calcaine                                                                   Address on File
Derek Guzman Jr                                                                  Address on File
Derek Stinson                                                                    Address on File
Derick Copp                                                                      Address on File
Derick Croom                                                                     Address on File
Deritis Filandro                                                                 Address on File
Derius Grandberry                                                                Address on File
Deron Brown                                                                      Address on File
Derrick Alsop                                                                    Address on File
Derrick Davis Jr                                                                 Address on File
Derrick Harris                                                                   Address on File
Derrick Johnson                                                                  Address on File
Derrick Johnson Jr                                                               Address on File
Derrick Joyner                                                                   Address on File
Derrick Kilmer                                                                   Address on File
Derrick Tore                                                                     Address on File
Desart Michael                                                                   Address on File
Deshawn Bailey                                                                   Address on File
Deshoun Smith                                                                    Address on File
Desmond Floyd                                                                    Address on File
Detergent Marketing Systems Inc                                                  300 North Lake Street, Montgomery, IL, 60538



In re: Maines Paper & Food Service, Inc., et al                                                                                 Page 50 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 51 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                            Address
Deuntral Mosley                                                                  Address on File
Devante Ficklin                                                                  Address on File
Devante White                                                                    Address on File
Devault Packing Company Inc                                                      PO Box 780366, Philadelphia, PA, 19178-0366
Devi Fisheries Inc                                                               11111Katy Freeway Suite 910, Houston, TX, 77079
Devin Boyce                                                                      Address on File
Devin Clapper                                                                    Address on File
Devin Coombs                                                                     Address on File
Devin Cox                                                                        Address on File
Devin Crandall                                                                   Address on File
Devin Davis                                                                      Address on File
Devin Debose                                                                     Address on File
Devin Fenner                                                                     Address on File
Devin Gonyea                                                                     Address on File
Devin Imes                                                                       Address on File
Devin Turner                                                                     Address on File
Devin Wilson                                                                     Address on File
Devin Wilson                                                                     Address on File
Devon Campagna                                                                   Address on File
Devon Felton                                                                     Address on File
Devon Garrow                                                                     Address on File
Devonte Suggs                                                                    Address on File
Devonte Tatum                                                                    Address on File
Devonte Thomas                                                                   Address on File
Devries Adam                                                                     Address on File
Dewafelbakkers LLC                                                               PO Box 13570, North Little Rock, AR, 72113
Dewaun Thompson                                                                  Address on File
Dexter Barrow                                                                    Address on File
Dexter Russell                                                                   PO Box 983122, Boston, MA, 02298-3122
Deyo Nicole M                                                                    Address on File
Df Food Solutions                                                                714 Mccallister Avenue, Sun City Center, FL, 33573
DFS                                                                              PO Box 4656, Carol Stream, IL, 60197-4656
Dhahir Mohammed Salih                                                            Address on File
Dhone Shridhar                                                                   Address on File
Diamond Crystal Sales LLC                                                        23013 Network Place, Chicago, IL, 60673-1230
Diana Smallacombe                                                                Address on File
Diane Frusciante                                                                 Address on File
Diane Sheard                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 51 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 52 of 201

                                                               Creditor Matrix

                        Name                                Attention                                             Address
Dianna Nelson                                                                    Address on File
Diannes Fine Desserts Inc                                                        1801 W Olympic Blvd, Pasadena, CA, 91199-2106
Diaz Adelaida                                                                    Address on File
Diaz Ramon T                                                                     Address on File
Diaz-Masso Andrea                                                                Address on File
Dickerson Darnell D                                                              Address on File
Dicks Sporting Goods Open                                                        PO Box 5571, Endicott, NY, 13763-5571
Dickson Vince                                                                    Address on File
Diesel Direct Inc                                                                PO Box 135, Randolph, MA, 02368
Dietrich Michael J                                                               Address on File
Dietrick Jeffrey                                                                 Address on File
Dietzman Guy                                                                     Address on File
Diijon Reid                                                                      Address on File
Dilarso Mike                                                                     Address on File
Dileo Michael                                                                    Address on File
Dillingham Thomas                                                                Address on File
Dimare Fresh Scranton                                                            PO Box 841502, Dallas, TX, 75284-1502
Dimitri Lozada                                                                   Address on File
Dimitria Delights Inc                                                            81 Creeper Hill Road, North Grafton, MA, 01536-1421
Dining Alliance                                                                  307 Waverly Oaks Dr, Waltham, MA, 02452
Dion & Goldberger                                                                1845 Walnut St Suite 1199, Philadelphia, PA, 19103
Dion Carter                                                                      Address on File
Dion Jason                                                                       Address on File
Dion Peak                                                                        Address on File
Dionn Valentine                                                                  Address on File
Diontae Green                                                                    Address on File
Diop Salem C                                                                     Address on File
Direct Connect Logistix                                                          314 W Michigan Street, Indianapolis, IN, 46202
Direct Energy Business                                                           PO Box 70220, Philadelphia, PA, 19176-0220
Direct Pack East LLC                                                             PO Box 918829, Denver, CO, 80291
Direct Pack Inc (Pmc Global)                                                     PO Box 918818, Denver, CO, 80291-8818
Director of Finance                                                              200 Holliday St, Baltimore, MD, 21202-3683
Director of Revenue                                                              A-100 Courthouse Annex, Birmingham, AL, 35203
Director of the Office Management                                                PO Box 1766, Binghamton, NY, 13902
Dish                                                                             Dept 94063, Palatine, IL, 60094-4063
Ditch Matthew                                                                    Address on File
Diva Farms Ltd                                                                   PO Box 4429, Utica, NY, 13504-4429
Diversey Inc                                                                     25337 Network Place, Chicago, IL, 60673



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 52 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 53 of 201

                                                               Creditor Matrix

                        Name                                Attention                                            Address
Diversified Ceramics Corp                                                        1501 N Gordon, Alvin, TX, 77511
Diversified Foods & Seasonings LLC                                               PO Box 54329, New Orleans, LA, 70154
Dixon Kim                                                                        Address on File
DKB Household USA                                                                PO Box 846781, Los Angeles, CA, 90084-6781
Dl Manufacturing                                                                 340 Gateway Park Drive, North Syracuse, NY, 13212
Dmarcus Hudson                                                                   Address on File
Dobrijevic Nikola                                                                Address on File
Dobson Shannon                                                                   Address on File
Dochnal Karl F                                                                   Address on File
Doctors Associates Inc                                                           325 Sub Way, Milford, CT, 06461
Dodd Douglas                                                                     Address on File
Doing Adam                                                                       Address on File
Dole Packaged Foods                                                              PO Box 842345, Dallas, TX, 75284-2345
Dolezal Gary A                                                                   Address on File
Doller Construction Svc                                                          11 Intervale Ave, Farmingdale, NY, 11735
Domini Merrill                                                                   Address on File
Dominic Dibble                                                                   Address on File
Dominic Meehan                                                                   Address on File
Dominic Morelli                                                                  Address on File
Dominick Williams                                                                Address on File
Dominion East Ohio                                                               PO Box 26785, Richmond, VA, 23261-6785
Dominique Columbus                                                               Address on File
Dominique Eason                                                                  Address on File
Dominique Simpson                                                                Address on File
Dominique Taylor                                                                 Address on File
Dominique Wortham                                                                Address on File
Domino Foods Inc                                                                 PO Box 751945, Charlotte, NC, 28275-1945
Domo Industry Inc                                                                6690 Grant Way, Allentown, PA, 18106
Don Bragg                                                                        Address on File
Don Watkins                                                                      Address on File
Donal Southerland                                                                Address on File
Donald Duffy                                                                     Address on File
Donald Elliott                                                                   Address on File
Donald Harris                                                                    Address on File
Donald Miller                                                                    Address on File
Donald Moses                                                                     Address on File
Donald Roberts Jr                                                                Address on File
Donald Tillery                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 53 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 54 of 201

                                                                    Creditor Matrix

                       Name                                    Attention                                           Address
Donald Ware                                                                         Address on File
Donald Watkins                                                                      Address on File
Donaldson Christopher                                                               Address on File
Donalvyn Henderson                                                                  Address on File
Donell Gilliam                                                                      Address on File
Donnell Jones                                                                       Address on File
Donnell Matthews                                                                    Address on File
Donnelly Mary Jane                                                                  Address on File
Donovan Mark J                                                                      Address on File
Donovan William J                                                                   Address on File
Dons Prepared Foods                                                                 4461 Township Line Road, Schwenksville, PA, 19473
Donta Anderson                                                                      Address on File
Donta Franklin                                                                      Address on File
Dontavious Gilmore                                                                  Address on File
Dorion Cruz                                                                         Address on File
Dorothy Pavone                                                                      Address on File
Dorren Edmonds                                                                      Address on File
Dory Lesly                                                                          Address on File
Dot Foods Inc                                                                       4529 Solutions Center, Chicago, IL, 60677-4005
Double D Knitting & Glove Inc                                                       22500 Jameson Dr., Calabasas, CA, 91302-5852
Doug Moore                                                                          Address on File
Douglas Enman                                                                       Address on File
Douglas Ingram                                                                      Address on File
Douglas Potts                                                                       Address on File
Douglas Stephen Plastics                                                            PO Box 2775, Paterson, NJ, 07509
Doupe Jason                                                                         Address on File
Dovin Tyler A                                                                       Address on File
Downey Ruetade                                                                      Address on File
Doyle Alan                                                                          Address on File
Doyle Patrick                                                                       Address on File
Dpm Products                                                                        PO Box 1663, Fitchburg, MA, 01420
Dps Beverages Inc                                                                   PO Box 277237, Atlanta, GA, 30384-7237
Dr Pepper/7 Up Inc                                Attn: Claims Bu                   PO Box 409501, Atlanta, GA, 30384-9501
Dr Pepper/7 Up Inc *V*                                                              PO Box 951119, Dallas, TX, 75395-1119
Dragan Michael T                                                                    Address on File
Drake Dallas M                                                                      Address on File
Drake Warren A                                                                      Address on File
Dre'Nard Whitlow                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 54 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 55 of 201

                                                                      Creditor Matrix

                       Name                                    Attention                                            Address
Drew Calianno                                                                       Address on File
DRFS                                                                                1142 Mt Hope Ave, Rochester, NY, 14620
Drivers Alert Inc                                                                   PO Box 50079, Lighthouse Point, FL, 33074
Drum Rock Products                                                                  44 Fullerton Road, Warwick, RI, 02886
Drury Christopher                                                                   Address on File
Dsi Medical Services Inc                                                            PO Box 536620, Pittsburgh, PA, 15253-5908
Dsi/Datasource Inc                                                                  PO Box 660919, Dept 730023, Dallas, TX, 75266-0919
Dualtemp Clauger                                                                    9550 W 55th Street Unit A, Mccook, IL, 60525
Dualtemp of Illinois                                                                1111 E Touhy Ave Ste 100, Des Plaines, IL, 60018
Duane Goodman Jr                                                                    Address on File
Duff & Phelps                                     Attn: Jim Feltman                 55 East 52nd Street 31st Floor, New York, NY, 10055
Duffys Ais                                                                          3138 Oneida Street, Sauquoit, NY, 13456
Duffys Food Equipment                                                               3138 Oneida St, Sauquoit, NY, 13456
Dugan Joseph W                                                                      Address on File
Duke Manufacturing Co                                                               PO Box 503574, St Louis, MO, 63150-3574
Duncan Celia                                                                        Address on File
Duncan Joiner                                                                       Address on File
Duncan Rahim                                                                        Address on File
Duncan Shaquelle A                                                                  Address on File
Dundon Jr Richard                                                                   Address on File
Dunigan Timothy J                                                                   Address on File
Duprey Dalby                                                                        Address on File
Durable Inc                                                                         750 Northgate Parkway, Wheeling, IL, 60090
Durand Moody                                                                        Address on File
Dure Felix                                                                          Address on File
Dure Kervens                                                                        Address on File
Durham Dwayne E                                                                     Address on File
Durham Exchange Upper Deck                                                          1717 E Lawson St, Durham, NC, 27703
Duro Hilex Poly LLC                                                                 PO Box 630115, Cincinnati, OH, 45263
Dustan Reeve                                                                        Address on File
Dustin Callihan                                                                     Address on File
Dustin Cavin                                                                        Address on File
Dustin Cavin                                                                        Address on File
Dustin Dunnett                                                                      Address on File
Dustin Flanagan                                                                     Address on File
Dustin Flood                                                                        Address on File
Dustin Miller                                                                       Address on File
Dustin Sowka                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 55 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 56 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                             Address
Dusty Rivenburg                                                                  Address on File
Dustyn Keener                                                                    Address on File
Dutton Shane                                                                     Address on File
Duvonte Harris                                                                   Address on File
D'Van Dorrough                                                                   Address on File
Dwayne Birden                                                                    Address on File
Dwayne Morgan                                                                    Address on File
Dwayne Wesley                                                                    Address on File
Dyba John V                                                                      Address on File
Dylan Bird                                                                       Address on File
Dylan Lawton                                                                     Address on File
Dylan Pass                                                                       Address on File
Dynasty Farms Inc                                                                PO Box 3737, Salinas, CA, 93912
Dyrlund Lawrence                                                                 Address on File
Dyrlund London C                                                                 Address on File
Dyron Taylor                                                                     Address on File
Dyron Words                                                                      Address on File
E Frank Hopkins Co Inc                                                           3120 S 3rd Street, Philadelphia, PA, 19148
Ean Heath                                                                        Address on File
Eang Sovutha                                                                     Address on File
Earl Beale                                                                       Address on File
Earl Crawford Jr                                                                 Address on File
Earl Youngs                                                                      Address on File
Early Robert                                                                     Address on File
East Farmingdale Water District                                                  PO Box 3147, Hicksville, NY, 11802-3147
East Texas Striping                                                              PO Box 91, Edgewood, TX, 75117
Eastern Fisheries Inc                                                            14 Hervey Tichon Ave, New Bedford, MA, 02740
Eastern Produce Distributors                                                     168 Commerce Road, Pittston, PA, 18640
Easters Lock & Access Systems Inc                                                1713 East Joppa Road, Baltimore, MD, 21234
Eatbing                                                                          111 Chenango St, Binghamton, NY, 13901
Eaton Paul K                                                                     Address on File
Eberhart Maurice                                                                 Address on File
Eberlin William                                                                  Address on File
Ebw & Associates Inc                                                             137 Tobago St Ddo (Montreal), Quebec, QC, H9G 2X6, Canada
Echo Lake Foods Inc                                                              PO Box 8415, Carol Stream, IL, 60197-8415
Eckert Judith L                                                                  Address on File
Ecolab Food Safety Specialties                                                   24198 Network Place, Chicago, IL, 60673-1241
Ecolab Inc                                                                       PO Box 70343, Chicago, IL, 60673-0343



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 56 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20     Page 57 of 201

                                                                  Creditor Matrix

                      Name                                      Attention                                            Address
                                                  Attn: Miranda Seebeck and Marshall
Ecolab Inc                                        Hall                                 PO Box 32027, New York, NY, 10087
Ecolab Inc Dba Kay Chemical Company                                                    28812 Network Place, Chicago, IL, 60673
Ecopax LLC                                                                             3600 Glover Road, Easton, PA, 18040
Ed Miniat Inc                                                                          16250 S Vincennes Ave, South Holland, IL, 60473-1260
Eddy Aristide                                                                          1198 East 98th Street, Brooklyn, NY, 11236-4006
Eddy Aristide                                                                          Address on File
Eddyson Gerville                                                                       Address on File
Edelman Pamela                                                                         Address on File
Edgar Mercado                                                                          Address on File
Edgar Vasquez                                                                          Address on File
Edgecombe Jalaquale W                                                                  Address on File
Edgecraft Corp                                                                         825 Southwood Rd, Avondale, PA, 19311-9727
Edlund Company LLC                                                                     PO Box 929, Burlington, VT, 05402-0929
Edmondson Ronie                                                                        Address on File
Edson Pitkin Toni A                                                                    Address on File
Eduardo Quintanilla                                                                    Address on File
Edward Aguirre                                                                         Address on File
Edward Cermak                                                                          Address on File
Edward Cloutier                                                                        Address on File
Edward Flanner                                                                         Address on File
Edward Havholm                                                                         Address on File
Edward James                                                                           Address on File
Edward Johnson                                                                         Address on File
Edward Kika                                                                            Address on File
Edward Lovett                                                                          Address on File
Edward Marshall                                                                        Address on File
Edward Monet                                                                           Address on File
Edward Riggie                                                                          Address on File
Edward Rogers                                                                          Address on File
Edward Root                                                                            Address on File
Edward Rynkiewicz                                                                      Address on File
Edward Sawicki                                                                         Address on File
Edward Taylor                                                                          Address on File
Edwards Brittany                                                                       Address on File
Edwards Darryl D                                                                       Address on File
Edwards James J                                                                        Address on File
Edwards Leon                                                                           Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 57 of 201
                                               Case 20-11501     Doc 1-1     Filed 06/10/20   Page 58 of 201

                                                                    Creditor Matrix

                       Name                                      Attention                                             Address
Edwin Mendoza                                                                         Address on File
Edwin Ortega                                                                          Address on File
Edwin Perez                                                                           Address on File
Edwin Rivera                                                                          Address on File
Efrem Bennett                                                                         Address on File
Eggleston Gregory J                                                                   Address on File
Eggsperience Vasilis and Chrystalia Ntapolis        c/o The Blair Law Group LLC       Attn: Michael Silverstein, 2645 Sheridan Drive, Towanda, NY, 14150
Egidio Fabrizi                                                                        Address on File
Ehrets Joanne                                                                         Address on File
Eichholz Kurt D                                                                       Address on File
Eileen Butler                                                                         Address on File
Eileen Osick                                                                          Address on File
Eilertsen Ian L                                                                       Address on File
Eisenberg Mark A                                                                      Address on File
Eke Agbai E                                                                           Address on File
Elara Foodservice Disposables LLC                                                     28089 Network Place, Chicago, IL, 60673
Eldemire Tajay                                                                        Address on File
Eleazar Avendano                                                                      Address on File
Electronix Systems Csa Inc                                                            1555 New York Ave, Huntington Station, NY, 11746
Eleftheratos Timothy                                                                  Address on File
Elgin Garrett Sr                                                                      Address on File
Elias Mazildo A                                                                       Address on File
Eliazar Marcano                                                                       Address on File
Elie Baking Corp                                                                      204 N Montello St, Brockton, MA, 02301
Elija Milo                                                                            607 Spaulding St, Elmira, NY, 14904
Elijah Bissinger                                                                      Address on File
Elijah Franklin                                                                       Address on File
Elijah Milo                                                                           Address on File
Elijah Walton                                                                         Address on File
Elisha Decker                                                                         Address on File
Eliza Brand                                                                           Address on File
Elizabeth Crumb                                                                       Address on File
Elizabeth Gasky
Elizabeth Keesler                                                                     Address on File
Elizabeth Lentine                                                                     Address on File
Elizabeth Mattingly                                                                   Address on File
Elizabeth Powersfabisiak                                                              Address on File
Elizabeth Saba                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 58 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 59 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                            Address
Elizabeth Sculley                                                                Address on File
Elizabeth Strong                                                                 Address on File
Elk Promotions Inc                                                               Ste B 7020 Huntly Rd, Columbus, OH, 43229
Elkview Country Club                                                             161 Country Club Rd, Greenfield Township, PA, 18407
Ellerson Otis R                                                                  Address on File
Ellerson Wayne S                                                                 Address on File
Elliott Donald R                                                                 Address on File
Ellis Coffee Company                                                             PO Box 786926, Philadelphia, PA, 19178-6926
Ellis Nicole C                                                                   Address on File
Ellsworth Nicholas                                                               Address on File
Elm Electrical Inc                                                               68 Union Street, Westfield, MA, 01085
Elmore Willie                                                                    Address on File
Elon Weathers                                                                    Address on File
Elvin Payton                                                                     Address on File
Emaint Enterprises LLC                                                           Suite 116 307 Fellowship Road, Mount Laurel, NJ, 08054
Emani Gill                                                                       Address on File
Emanuel Rosado                                                                   Address on File
Emeka Paul Osakwe                                                                Address on File
Emi Yoshi Inc                                                                    1200 Jersey Ave, North Brunswick, NJ, 08902
Emily Velez                                                                      Address on File
Emmanuel Duah                                                                    Address on File
Emmanuel Perez                                                                   Address on File
Emmanuel Scott                                                                   Address on File
Emmett Bias Ii                                                                   Address on File
Emmi & Sons Inc                                                                  275 Elwood Davis Rd, Liverpool, NY, 13088
Empet Darleen                                                                    Address on File
Empire Commerical Services LP                                                    543 Cary Avenue, Staten Island, NY, 10310
Empire Natural Gas Corp                                                          173 Airport Road, Greene, NY, 13778
Employment Solutions                                                             PO Box 8000, Buffalo, NY, 14267
Ene Security LLC                                                                 480 Neponset St Ste 11D, Canton, MA, 02021-2709
Energy Electric Company Inc                                                      740 Quaker Highway, Uxbridge, MA, 01569
Engel Peter                                                                      Address on File
England Logistics                                                                1325 South 4700 West, Salt Lake City, UT, 84115
English Bay Batter Inc                                                           Pmb 277, Phoenix, AZ, 85044
Enman Douglas J                                                                  Address on File
Ennis Steven                                                                     Address on File
Entercom Boston Waaf Fm                                                          3rd Floor 20 Guest Street, Boston, MA, 02135
Entercom Communications Corp                                                     PO Box 92911, Cleveland, OH, 44194



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 59 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 60 of 201

                                                               Creditor Matrix

                        Name                                Attention                                             Address
Entercom Rochester                                                               PO Box 74090, Cleveland, OH, 44194
Entercom Rochester Wbee-Fm                                                       70 Commerical Street, Rochester, NY, 14614
Enterprise Folding Box Co                                                        75 Isabelle St, Buffalo, NY, 14207
Entourage Freight Solutions                                                      PO Box 494, Shelby, OH, 44875
Environmental Products Co                                                        PO Box 5046, New Britain, CT, 06050-5046
Enzyme Solutions Inc                                                             PO Box 240, Garrett, IN, 46738
Epallet Inc                                                                      5115 Clareton Dr Suite 200, Agoura Hills, CA, 91301
Epoca International Inc                                                          931 Clint Moore Rd, Boca Raton, FL, 33487
Eppenger Troy T                                                                  Address on File
Eraldo Antonini                                                                  Address on File
Eric Allen                                                                       Address on File
Eric Anderson                                                                    Address on File
Eric Chouinard                                                                   Address on File
Eric Cobb                                                                        Address on File
Eric Coursin                                                                     Address on File
Eric Day                                                                         Address on File
Eric Flaherty                                                                    Address on File
Eric Franz                                                                       Address on File
Eric Hadzess                                                                     Address on File
Eric Hall                                                                        Address on File
Eric Hockaday Jr                                                                 Address on File
Eric Hunsinger                                                                   Address on File
Eric Miller                                                                      Address on File
Eric Novobilski                                                                  Address on File
Eric Osborn                                                                      Address on File
Eric Pauley                                                                      Address on File
Eric Pretre                                                                      Address on File
Eric Scheerer                                                                    Address on File
Eric Strohl                                                                      Address on File
Eric Young                                                                       Address on File
Erick Montalvo Colon                                                             Address on File
Erick Woodall                                                                    Address on File
Erickson Cleaning Services LLC                                                   PO Box 1542, Nashua, NH, 03061
Erik Reiter                                                                      Address on File
Eriks Na Inc                                                                     734055 Network Place, Chicago, IL, 60673-4055
Eriks North America Inc                                                          PO Box 734055, Chicago, IL, 60673
Ernest Lowell Jr                                                                 Address on File
Ernesto Mcpherson                                                                Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 60 of 201
                                            Case 20-11501      Doc 1-1    Filed 06/10/20   Page 61 of 201

                                                                  Creditor Matrix

                       Name                                   Attention                                            Address
Erney James N                                                                      Address on File
Ernst & Young Capital Advisors LLC                                                 200 Plaza Drive, Secaucus, NJ, 07094
Ernst & Young US LLP                                                               PO Box 640382, Pittsburgh, PA, 15264
Ernst & Young, LLP                                                                 200 Plaza Drive, Secaucus, NJ, 07094
Ernst Mark J                                                                       Address on File
Ertsgard Cindy                                                                     Address on File
Erway Eric                                                                         Address on File
Eschberger Michael M                                                               Address on File
Escobar Henry                                                                      Address on File
Espinoza Henry                                                                     Address on File
Espinoza Jose                                                                      Address on File
Essity                                                                             PO Box 3493, Carol Stream, IL, 60132-3493
Estate of Dwayne Catnott                                                           Address on File
Esteban Davila                                                                     Address on File
Ethan Legg                                                                         Address on File
Ethan Randle                                                                       Address on File
Ethen Johnson                                                                      Address on File
Etheridge Marshall A                                                               Address on File
Euell Robert M                                                                     Address on File
Eugene Habberfield                                                                 Address on File
Eugene Price                                                                       Address on File
Eugene Segrue                                                                      Address on File
Eugene Walker                                                                      Address on File
Eulls Brandon                                                                      Address on File
Euphrates                                         Attn: Kimmy Rackmyremiller       230 Enterprise Road, Johnstown, NY, 12095
Eureka Specialties Inc                                                             PO Box 80817, Rancho Santa Margarita, CA, 92688
Euro USA Chicago                                                                   4481 Johnson Parkway, Cleveland, OH, 44128
Euro USA Midwest                                                                   4430 S Tripp Ave, Chicago, IL, 60632
Eurwin Bera-Santana                                                                Address on File
Eurys Mejia                                                                        Address on File
Eutsey Ii Jeffrey                                                                  Address on File
Evan Hunsinger                                                                     Address on File
Evan Plunkett                                                                      Address on File
Evans Demetrius                                                                    Address on File
Evans Jennifer                                                                     Address on File
Eve Sales Corporation                                                              945 Close Ave, Bronx, NY, 10473
Eventmobi                                                                          Ste 400 207 Queens Quay Street W, Toronto, ON, M5J 1A7, Canada
Everbank Commercial Finance, Inc.                                                  10 Waterview Boulevard, Parsippany, NJ, 07054



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 61 of 201
                                              Case 20-11501         Doc 1-1     Filed 06/10/20   Page 62 of 201

                                                                          Creditor Matrix

                        Name                                        Attention                                           Address
Everbank Commerical Finance, Inc., and Its
Successors and/or Assigns                             Attn: Legal Dept.                  10 Waterview Boulevard, Parsippany, NJ, 07054
Everett Butler                                                                           Address on File
Everett Kathy                                                                            Address on File
Eversouce                                                                                PO Box 650851, Dallas, TX, 75265-0851
Eversource                                                                               PO Box 56005, Boston, MA, 02205-6005
Eversource                                                                               PO Box 650047, Dallas, TX, 75265-0047
Ew Grobbel Sons Inc                                                                      PO Box 07580, Detroit, MI, 48207
Excel International Inc                                                                  PO Box 36805, Birmingham, AL, 35236-6805
Excellus BCBS                                                                            165 Court Street, Rochester, NY, 14647
Excellus Health Plan, Inc. D/B/A Excellus Bluecross
Blueshield                                                                               14 Durkee Street, Suite 250, Plattsburgh, NY, 12901
Executive Fleet Inc                                                                      303 Cornell Avenue, Endicott, NY, 13760
Express Scripts Inc                                                                      21653 Network Place, Chicago, IL, 60673-1216
Express Services Inc                                                                     PO Box 535434, Atlanta, GA, 30353
Extol International                                                                      Suite 200 4949 Harrison Ave, Rockford, IL, 61108
Ez Pass                                                                                  1150 South Avenue 4th Floor, Staten Island, NY, 10314
E-Z Pass Customer Service                                                                PO Box 15185, Albany, NY, 12212-5185
Ez Pass Ma Service Center                                                                PO Box 632, Auburn, MA, 01501-0632
E-Z Pass Service Center                                                                  PO Box 15185, Albany, NY, 12212-5185
F B Washburn Candy Corp.                                                                 137 Perkins Ave, Brockton, MA, 02304
FA LLC                                                Attn: Laurie Redmond               401 East Las Olas Boulevard, Suite 1720, Ft. Lauderdale, FL, 33301
Fabian Galarza-Diaz                                                                      Address on File
Fabri-Kal Corporation                                                                    22978 Network Place, Chicago, IL, 60673-1229
Fabrizi Daniel D                                                                         Address on File
Fabrizio Shaneen M                                                                       Address on File
Fair Market Inc                                                                          PO Box 66936, St Louis, MO, 63166-6936
Fair Oaks Farms LLC                                                                      Lockbox #774261, Chicago, IL, 60677-4002
Fairborn Equipment Co Inc                                                                PO Box 123, Upper Sandusky, OH, 43351
Fairborn Northeast Equipment Co                                                          Ste 8 One Corporate Park, Derry, NH, 03038
Fairfield Inn & Suites Marriott                                                          5280 Willow Place, Verona, NY, 13478
Fairlife LLC                                                                             1001 W Adams Street, Chicago, IL, 60607
Falche Jose A                                                                            Address on File
Falcone Ralph                                                                            Address on File
Farmer Alvin                                                                             Address on File
Farmer Quindell                                                                          Address on File
Farrant Anthony B                                                                        Address on File
Farrant Martyn J                                                                         Address on File


In re: Maines Paper & Food Service, Inc., et al                                                                                                 Page 62 of 201
                                            Case 20-11501       Doc 1-1    Filed 06/10/20   Page 63 of 201

                                                                   Creditor Matrix

                       Name                                    Attention                                           Address
Fat Tuesday - Wholesale Division                                                    Suite 200 1115 N Causeway Blvd, Mandeville, LA, 70471
Father Sams Bakery                                                                  105 Monsignor Valente Dr, Buffalo, NY, 14206
Fbc of Oxford Inc                                                                   PO Box 75295, Charlotte, NC, 28275
Federal Express Corp                                                                PO Box 371461, Pittsburgh, PA, 15250-7461
Federal Fisheries Inc                             Attn: Stephanie Pippin            1179 Nikki View Dr, Brandon, FL, 33511
Federal Insurance Co.                             Attn: Alison Gabinelli            1133 Avenue Of The Americas, New York, NY, 10036
Federal Safety Equipment                                                            PO Box 73, Candor, NY, 13743
Federated Service Solutions                                                         30955 Northwestern Highway, Farmington Hills, MI, 48334
Federico Diaz                                                                       Address on File
Fedex Custom Critical                                                               PO Box 645135, Pittsburgh, PA, 15264
Fedex Freight                                                                       PO Box 223125, Pittsburgh, PA, 15251-2125
Feggins Mark A                                                                      Address on File
Felicia Renix                                                                       Address on File
Felicia Tharp                                                                       Address on File
Felician Dion                                                                       Address on File
Felix Roma & Sons Inc                                                               2 South Page Avenue, Endicott, NY, 13760
Felton Devon                                                                        Address on File
Femesia Tapplin                                                                     Address on File
Fence Masters Inc                                                                   PO Box 70032, Baltimore, MD, 21237
Fenwick Julius                                                                      Address on File
Ferman Ricardo                                                                      Address on File
Fernandez Sergio                                                                    Address on File
Fernando Torres; Ania O La                                                          Address on File
Ferrari Vance A                                                                     Address on File
Ferrerflores Andres                                                                 Address on File
Ferrington Kyle                                                                     Address on File
Ferrus Donald                                                                       Address on File
Fessler Joseph                                                                      Address on File
Fever Tree USA Inc                                                                  PO Box 3909, Carol Stream, IL, 60132-3909
FG Products Inc                                                                     3000 Pioneer Ave, Rice Lake, WI, 54868
Fgf Brands Inc                                                                      1295 Ormont Drive, Toronto, ON, M9L 2W6, Canada
Fico Ralph                                                                          Address on File
Fidelity Investments                              Attn: Lonnie Laporte              PO Box 73307, Chicago, IL, 60673
Field Mary                                                                          Address on File
Fields Iv William                                                                   Address on File
Fields Kenderras                                                                    Address on File
Fien John J                                                                         Address on File
Fien Zachary J                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 63 of 201
                                              Case 20-11501        Doc 1-1     Filed 06/10/20   Page 64 of 201

                                                                         Creditor Matrix

                         Name                                      Attention                                           Address
Fifth Third Bank                                                                        120 Palmetto Park Road Suite 100, Boca Raton, FL, 33432
Fifth Third Bank                                                                        PO Box 630756, Cincinnati, OH, 45263-0756
Fifth Third Bank, Its Successors and/or Assigns      Attn: Legal Dept.                  120 Palmetto Park Road, Suite 100, Boca Raton, FL, 33432
Fifth Third Equipment Finance Company                                                   120 Palmetto Park Road Suite 100, Boca Raton, FL, 33432
Fifth Third Equipment Finance Company                                                   38 Fountain Square Plaza Md 10904A, Cincinnati, OH, 45202
Fifth Third Equipment Finance Company, Its
Successors and/or Assigns                            Attn: Legal Dept.                  38 Fountain Square Plaza, MD 10904A, Cincinnati, OH, 45202
Figueroa Francis                                                                        Address on File
Figueroa William J                                                                      Address on File
Figura Dominick                                                                         Address on File
Filbin Painting Inc                                                                     PO Box 232, Vestal, NY, 13851
Filet of Chicken                                                                        PO Box 71249, Chicago, IL, 60694-1249
Filtercorp                                                                              10420 Southern Loop Blvd, Pineville, NC, 28134
Filtercorp Mid America                                                                  75 Remittance Drive Dept 1349, Chicago, IL, 60675
Finch Dale A                                                                            Address on File
Finch Frederick                                                                         Address on File
Finch Paige                                                                             Address on File
Fineline Settings Inc                                                                   Suite 1 135 Crotty Rd, Middletown, NY, 10941

Finelstein, Blankshiop, Frei-Pearson & Garber, LLP                                      445 Hamilton Ave #605, White Plains, White Plains, NY, 10601
Fineout Austin                                                                          Address on File
Fineout Cody C                                                                          Address on File
Finger Food Products Inc                                                                PO Box 560, Niagara Falls, NY, 14304-0560
Fink Patrick                                                                            Address on File

Finkelstein, Blankinship, Frei-Pearson & Garber, LLP Attn: Jeremiah Frei-Pearson        445 Hamilton Avenue, Suite 605, White Plains, NY, 10601
First American Equip Finance                                                            1801 W Olympic Blvd, Pasadena, CA, 91199
First Niagara Leasing, Inc.                                                             726 Exchange Street, Buffalo, NY, 14210
First Niagara Leasing, Inc.                          Attn: Legal Dept.                  726 Exchange St., Suite 900, Buffalo, NY, 14210
Fisher Bryon S                                                                          Address on File
Fisher David M                                                                          Address on File
Fisher Manuf Co                                                                         PO Box 60, Tulare, CA, 93275
Fisher Manufacturing Co                                                                 PO Box 60, Tulare, CA, 93275
Fishon Frankie                                                                          Address on File
Fitzpatrick Sean M                                                                      Address on File
Five Star Custom Foods                                                                  PO Box 841778, Dallas, TX, 75284-1778
Flaherty Thomas M                                                                       Address on File
Flanner Edward A                                                                        Address on File


In re: Maines Paper & Food Service, Inc., et al                                                                                                Page 64 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 65 of 201

                                                                      Creditor Matrix

                       Name                                     Attention                                            Address
Fleet Advantage LLC                                                                  401 E Las Olas Blvd Ste 1720, Fort Lauderdale, FL, 33301-4256
Fleet Advantage, LLC                                                                 401 E. Las Olas Blvd Suite 1720, Fort Lauderdale, FL, 33301
Fleet Advantage, LLC                              Attn: Legal Dept.                  401 E. Las Olas Blvd, Suite 1720, Fort Lauderdale, FL, 33301
Fleet Engineers                                                                      PO Box 856712, Minneapolis, MN, 55485
Fleet Engineers Inc                                                                  1800 E Keating Ave, Muskegon, MI, 49442
Fleet One LLC                                                                        PO Box 30425, Nashville, TN, 37241
Fleet Petroleum LLC                                                                  307 Hartford Turnpike, Shrewsbury, MA, 01545
Fleming Damien J                                                                     Address on File
Fleuristal Nicodeme                                                                  Address on File
Fleury Iii Terrance W                                                                Address on File
Fleury Terrance W                                                                    Address on File
Flex-Ible Interior Inc                                                               472 Springwood Drive, Roselle, IL, 60172
Florida Dept of Revenue                                                              5050 W Tennessee St, Tallahassee, FL, 32399-0120
Floridas Natural Growers                          Attn: Michelle Cotton              PO Box 935371, Atlanta, GA, 31193
Flowers Foods Specialty                           Attn: Leanna Howell                PO Box 102276, Atlanta, GA, 30368-2276
Flowers Foods Specialty Group LLC                                                    PO Box 102276, Atlanta, GA, 30368-2276
Floyd Daron                                                                          Address on File
Floyd Mumford                                                                        Address on File
Floyd Smith                                                                          Address on File
Fluker Bryant                                                                        Address on File
Focus Foodservice LLC                                                                PO Box 205579, Dallas, TX, 75320
Fojt Jr. Alton J                                                                     Address on File
Folk Joanne                                                                          Address on File
Food Authority South LLC                                                             3400 Lawson Blvd, Oceanside, NY, 11572
Food Service Systems Inc                                                             PO Box 742452, Los Angeles, CA, 90074
Foodhandler                                                                          12240 Collections Center Drive, Chicago, IL, 60693
Foose Andrew                                                                         Address on File
Footman Joshua S                                                                     Address on File
Ford & Harrison LLP                                                                  PO Box 890836, Charlotte, NC, 28289
Ford Melissa A                                                                       Address on File
Forklifts Etc                                                                        3684 Cherry Road, Memphis, TN, 38118-6113
Fortune Growers LLC                                                                  2587 Millennium Dr Ste D, Elgin, IL, 60124
Fortune Imports                                                                      PO Box 88477, Chicago, IL, 60680
Fossil Farms                                                                         81 Fulton Street, Boonton, NJ, 07005
Foster Farms                                                                         PO Box 198, Livingston, CA, 95334
Foster Randy W                                                                       Address on File
Foster Thaddeus C                                                                    Address on File
Fougerousse Joseph L                                                                 Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 65 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 66 of 201

                                                               Creditor Matrix

                        Name                                Attention                                            Address
Fowler Gary                                                                      Address on File
Fowler Tony                                                                      Address on File
Fox 40 Wicz-Tv                                                                   4600 Vestal Pkwy East, Vestal, NY, 13850
Fox Jared W                                                                      Address on File
Frailey Christopher                                                              Address on File
Frailey Thomas                                                                   Address on File
France Jr Barry B                                                                Address on File
Francis Dyer                                                                     Address on File
Francis Loprest                                                                  Address on File
Francis Rizzo                                                                    Address on File
Francis Sarah                                                                    Address on File
Francis Terboss                                                                  Address on File
Francis Woerner                                                                  Address on File
Francisco Arevalo                                                                Address on File
Francisco Carvajal De Gante                                                      Address on File
Francisco Ponce                                                                  Address on File
Francisco Vazquez Garcia                                                         Address on File
Franco Galarza                                                                   Address on File
Franco'S Food Service                                                            15520 Sw 137th Ct, Miami, FL, 33177
Frank Hatton                                                                     Address on File
Frank Pecoraro                                                                   Address on File
Frank Susavage                                                                   Address on File
Frank Toney                                                                      Address on File
Frankie Fishon                                                                   Address on File
Frankie Vallely                                                                  Address on File
Franklin Donta                                                                   Address on File
Franklin Machine Products Inc                                                    PO Box 74007307, Chicago, IL, 60674-7307
Franklin Machine Products LLC                                                    PO Box 74007311, Chicago, IL, 60674-7307
Franklin Meeker                                                                  Address on File
Franklin Nworji                                                                  Address on File
Franklin Parish Sales Tax                                                        PO Box 337, Winnsboro, LA, 71295
Franklin Realty Partnership                                                      357 Cottage St (Ind Park), Springfield, MA, 01104
Franklin Todd A                                                                  Address on File
Frantellizzi Kathleen                                                            Address on File
Franz Eric C                                                                     Address on File
Frazier Industrial Company                                                       91 Fairview Avenue, Long Valley, NJ, 07853
Frazier Marshelle L                                                              Address on File
Freddie Bell Jr                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 66 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 67 of 201

                                                                    Creditor Matrix

                       Name                                     Attention                                             Address
Freddie Ellis                                                                        Address on File
Frederici Kenneth                                                                    Address on File
Frederick Barnett                                                                    Address on File
Frederick Flynn                                                                      Address on File
Frederick Melber                                                                     Address on File
Frederick Robert                                                                     Address on File
Frederick Williams                                                                   Address on File
Freeman Cody                                                                         Address on File
Freeman Racquel                                                                      Address on File
Freezpak Logistics                                                                   760 B Port Carteret Dr, Carteret, NJ, 70080
Freije Peter J                                                                       Address on File
French Dawn                                                                          Address on File
French Larry R                                                                       Address on File
French River Education Center Purchasing
Cooperative                                                                          672 Main Street, North Oxford, MA, 01537
Fresh Express Inc                                                                    PO Box 202729, Dallas, TX, 75320-2729
Fresh Mark Inc                                    Attn: John Colcalzier              PO Box 731400, Dallas, TX, 75373-1400
Fresh Towel Inc                                                                      PO Box 536529, Pittsburgh, PA, 15253-5907
Freshbev LLC                                                                         26 Kendall Street, New Haven, CT, 06512
Freshline Produce LLC                                                                200 Corporate Drive, Mahwah, NJ, 07430
Freshouse II LLC                                                                     PO Box 883, Riverhead, NY, 11901
Freshpoint Raleigh                                                                   1200 Oakley Industrial Blvd Suite B, Fairburn, GA, 30213
Freshpoint Value Added                                                               1718 Elm Hill Pike, Nashville, TN, 37210
Freshway Foods                                                                       PO Box 633113, Cincinnati, OH, 45263-3113
Freytes Carlos                                                                       Address on File
Freyvogel Alexander                                                                  Address on File
Frezza Andrew                                                                        Address on File
Fribance Russel                                                                      Address on File
Friedas Inc                                                                          4465 Corporate Ctr Drive, Los Alamitos, CA, 90720-2561
Friends of Senator Libous                                                            59 Court Street, Binghamton, NY, 13902
Frisbie Kurt H                                                                       Address on File
Frito Lay                                                                            75 Remittance Dr Ste 1217, Chicago, IL, 60675-1217
Frito Lay                                                                            75 Remittance Dr Ste 1844, Chicago, IL, 60675-1844
Fritzsch Craig                                                                       Address on File
Frommelt Dock & Door Inc                                                             PO Box 10, North Reading, MA, 01864
Frontier Telephone Of                                                                PO Box 740407, Cincinnati, OH, 45274-0407
Frost Brown Todd                                  Attn: Ron Gold                     201 E 5th St #2200, Cincinnati, OH, 45202
Frusciante Diane                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                                 Page 67 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 68 of 201

                                                                    Creditor Matrix

                       Name                                     Attention                                             Address
Fry Foods Inc                                                                        PO Box 837, Tiffin, OH, 44883-0837
Fse Inc                                                                              PO Box 95026, Chicago, IL, 60694-5026
Ft America Inc                                                                       200 Highbridge St, Fayetteville, NY, 13066
FTEFC                                             Attn: Cynthia Clark                4131 E. Gastonbury Street, Springfield, MO, 65809
Fuel Management Services Inc                                                         13 Main Bayway, Toms River, NJ, 08753
Fuimo Thomas J                                                                       Address on File
Fuling Plastic USA Inc                                                               6690 Grant Way, Allentown, PA, 18106
Fuller George                                                                        Address on File
Fuller Jordan                                                                        Address on File
Fuller Justin                                                                        Address on File
Fun Express LLC                                                                      PO Box 14463, Des Moines, IA, 50306-3463
Funes Jose I                                                                         Address on File
Funky Murphys                                                                        305 Shrewsbury St, Worcester, MA, 01604
Fuqua Alvin                                                                          Address on File
Furlanis Food Corp                                                                   1730 Aimco Blvd, Mississauga, ON, L4W 1V1, Canada
Furmano Foods Inc                                 Attn: Kip Anspach                  PO Box 12956, Philadelphia, PA, 19176-0956
Furness Steven W                                                                     Address on File
Furrow David                                                                         Address on File
Furrow Sheila A                                                                      Address on File
G & L Davis Meat Co Inc                                                              PO Box 5430, Syracuse, NY, 13220-5430
G & L Labs                                                                           246 Arlington St, Quincy, MA, 02170
G&A Commercial Seating Products                                                      152 Glen Road, Moutainside, NJ, 07092
G&C Food Distributors & Brokers Inc                                                  PO Box 19000, Syracuse, NY, 13209
G&R Dagostino Qlty Prod Inc                                                          1415 Highland St, Syracuse, NY, 13203
Gabriel Dominguez                                                                    Address on File
Gabriel Guerrero                                                                     Address on File
Gabriel Lafayette                                                                    Address on File
Gabriel Mcclenon                                                                     Address on File
Gabriel Obermayer                                                                    Address on File
Gabriel Rollins                                                                      Address on File
Gabriel St Elus                                                                      Address on File
Gabrielle Haynes                                                                     Address on File
Gage David A                                                                         Address on File
Gage Draime                                                                          Address on File
Gage Mitchell D                                                                      Address on File
Gaige Lowe                                                                           Address on File
Galassos Bakery                                                                      PO Box 511623, Los Angeles, CA, 90051-8178
Galaxy Desserts                                                                      1100 Marina Way South, Richmond, CA, 94804



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 68 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 69 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                            Address
Gale Eniz                                                                        Address on File
Galilea Guzman                                                                   Address on File
Gallagher Brian                                                                  Address on File
Gallagher Susan C                                                                Address on File
Galusha Jordan J                                                                 Address on File
Galvan Heather L                                                                 Address on File
Galyen Scott E                                                                   Address on File
Gamaliel Montalvo                                                                Address on File
Gampac Express Inc                                                               PO Box 25149, Scottsdale, AZ, 85255-0182
Gances Complete Catering                                                         602 Old Front Street, Binghamton, NY, 13905
Garcia De Perez Raymunda                                                         Address on File
Garcia Gustavo                                                                   Address on File
Garcia Jazly D                                                                   Address on File
Garcia Marelyn                                                                   Address on File
Gardecki Bryan                                                                   Address on File
Gardner Duane E                                                                  Address on File
Gardner Harry D                                                                  Address on File
Garelick Farms of Franklin                                                       PO Box 8500, Philadelphia, PA, 19178-3926
Garfias Homero                                                                   Address on File
Garland Ventures Ltd                                                             115 S International Rd, Garland, TX, 75042
Garner Herbert                                                                   Address on File
Garnett Dunkelly                                                                 Address on File
Garraway Hubert                                                                  Address on File
Garrehy Fred R                                                                   Address on File
Garrett Cuevas                                                                   Address on File
Garrett Johnson                                                                  Address on File
Garrett Monk                                                                     Address on File
Garrison Harry W                                                                 Address on File
Garry Dallas                                                                     Address on File
Garvey Brian G                                                                   Address on File
Gary Beebe                                                                       Address on File
Gary Cephas                                                                      Address on File
Gary Holland                                                                     Address on File
Gary Johnson                                                                     Address on File
Gary Logan Jr                                                                    Address on File
Gary Moore                                                                       Address on File
Gary Stanton                                                                     Address on File
Gary Vann                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                Page 69 of 201
                                            Case 20-11501        Doc 1-1     Filed 06/10/20   Page 70 of 201

                                                                    Creditor Matrix

                        Name                                     Attention                                              Address
Gary Vanpatten                                                                        Address on File
Gasper Vazquez                                                                        Address on File
Gates Zachery R                                                                       Address on File
Gawel Patrick                                                                         Address on File
Gearcor                                                                               1037 Powers Rd, Conklin, NY, 13748
Geg Realty LLC                                                                        53 Turmbull Street, Springfield, MA, 01104
Geg Realty, LLC                                                                       53 Turnbull Street, Springfield, MA, 01104
Gehl Foods LLC                                                                        PO Box 88238, Milwaukee, WI, 53288
Gelatt Garry A                                                                        Address on File
General Mills Finance Inc                         Attn: Gcaus Export                  PO Box 360009, Pittsburgh, PA, 15251
General Treasurer, RI                                                                 3 Capitol Hill, Providence, RI, 02908-5097
Genovese, Joblove & Battista                      Attn: Paul Battista                 100 Se 2nd St 44th Floor, Miami, FL, 33131
Genpak LLC                                                                            PO Box 277796, Atlanta, GA, 30384-7796
Gentry Lonnie                                                                         Address on File
Genualdi Daniela                                                                      Address on File
Genworth Life of New York                                                             PO Box 630592, Cincinnati, OH, 45263
George Chambliss                                                                      Address on File
George Crout                                                                          Address on File
George Fuller                                                                         Address on File
George Hughes                                                                         Address on File
George Johnson                                                                        Address on File
George Karamanakis                                                                    Address on File
George Smith                                                                          Address on File
George Sophie                                                                         Address on File
George Taylor                                                                         Address on File
Georges Farm Products Inc                                                             160 Kirkland Avenue, Clinton, NY, 13323-1415
Georges Inc                                                                           PO Box 2030, Springdale, AR, 72765-2030
Georgia Dept of Revenue                                                               PO Box 105408, Atlanta, GA, 30348-5408
Gephart Ryan                                                                          Address on File
Geraid Conklin                                                                        Address on File
Gerald Gibson                                                                         Address on File
Gerald Hyde                                                                           Address on File
Gerald Wade Jr                                                                        Address on File
Gerard Pinto                                                                          Address on File
Gerardo Gomez                                                                         Address on File
Gerdes William                                                                        Address on File
German Carl                                                                           Address on File
Gessner Products Co Inc                                                               241 N Main St, Ambler, PA, 19002-0389



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 70 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 71 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                             Address
Get Enterprises Inc                                                              Suite 200 7401 Security Way, Jersey Village, TX, 77040
Gf Natural Foods LLC                                                             5371 Transit Road, Williamsville, NY, 14221
Ghneim Vicky                                                                     Address on File
Gholston Timothy                                                                 Address on File
Giaco Kimberly A                                                                 Address on File
Giadosh Robert                                                                   Address on File
Gibbon Michael                                                                   Address on File
Gibson Gerald                                                                    Address on File
Gibson Ivan                                                                      Address on File
Gibson Joseph A                                                                  Address on File
Gibson Kenith E                                                                  Address on File
Gibson Richard T                                                                 Address on File
Gibson Russell                                                                   Address on File
Gielow Pickles Inc                                                               5260 Main Street, Lexington, MI, 48450
Gil Ruben                                                                        Address on File
Gilbert Vasquez                                                                  Address on File
Gillespie Ryan                                                                   Address on File
Gilliam Antonio                                                                  Address on File
Gilliam Donell J                                                                 Address on File
Gilman Gary A                                                                    Address on File
Gilman Robert C                                                                  Address on File
Gina Davis                                                                       Address on File
Gino Nolasco                                                                     Address on File
Giordano Max                                                                     Address on File
Giordano Nicholas                                                                Address on File
Giovanni Ojeda                                                                   Address on File
Giovanni Rasheed                                                                 Address on File
Gl Mezzetta                                                                      PO Box 45052, San Francisco, CA, 94145
Glass House Farms LLC                                                            2150 Pickwick Drive #3661, Camarillo, CA, 93011
Glastender Inc                                                                   7969 Solution Center, Chicago, IL, 60677
Glatz Bradley E                                                                  Address on File
Gleeson Wayne                                                                    Address on File
Glen Carnrike                                                                    Address on File
Glen Harvey                                                                      Address on File
Glenda Gonzalez                                                                  Address on File
Glenmaura Nat'L Golf Club                                                        100 Glenmaura Nat'L Blvd, Moosic, PA, 18507
Glenn Donkor                                                                     Address on File
Glenn Macdonald                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 71 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 72 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                            Address
Glenn Miller Jr                                                                  Address on File
Glenn Moye                                                                       Address on File
Glenn William R                                                                  Address on File
Glk Foods Lockbox                                                                PO Box 71381, Chicago, IL, 60694-1381
Global Equipment Company Inc                                                     29833 Network Place, Chicago, IL, 60673-1298
Global Mjl Ltd                                                                   8355 Rue Jeanne Mance, Montreal, QC, H2P 2Y1, Canada
Global Recruiters of Cape Coral                                                  PO Box 2165, Bedford Park, IL, 60499
Globe Food Equipment Co                                                          PO Box 636190, Cincinnati, OH, 45263-6190
Gold Medal Bakery                                                                PO Box I, Fall River, MA, 02724
Gold Medal Products Co                                                           10700 Medallion Drive, Cincinnati, OH, 45241-4807
Gold Standard                                                                    3700 S Kenzie Ave, Chicago, IL, 60632
Gold Standard Baking Inc                                                         3700 S Kedzie Ave, Chicago, IL, 60632
Golden Cannoli Shells Company Inc                                                99 Crescent Ave, Chelsea, MA, 02150
Golden State Foods                                                               1525 Old Covington Rd, Conyers, GA, 30013
Golden State Foods                                                               5601 Vantage Dr, Burleson, TX, 76028
Golden State Foods                                                               PO Box 645467, Cincinnati, OH, 45264
Goldenthomas Nicole M                                                            Address on File
Goldman Jonathan                                                                 Address on File
Gomez Antonio                                                                    Address on File
Gomez Ernesto                                                                    Address on File
Gomez Gerardo                                                                    Address on File
Gomez Leonel                                                                     Address on File
Gomez Lino                                                                       Address on File
Gomez Zainab R                                                                   Address on File
Gonzalez Craig                                                                   Address on File
Gonzalez Glenda                                                                  Address on File
Gonzalez Steven                                                                  Address on File
Good Nature Brewing dba Good Nature Farm
Brewery & Tap                                                                    1727 NY-12B, Hamilton, NY, 13346
Goodin Christopher A                                                             Address on File
Goodman Jr Duane R                                                               Address on File
Goodrich James                                                                   Address on File
Goodwin Barbara                                                                  Address on File
Goodwin Michael T                                                                Address on File
Gordner Charles B                                                                Address on File
Gordon Food Service Inc                                                          Dept Ch 10490, Palatine, IL, 60055-0490
Gordon Food Service Inc                                                          PO Box 88029, Chicago, IL, 60680
Gordon Foods Sheperdsville Dist                                                  342 Gordon Industrial Dr, Shepherdsville, KY, 40165



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 72 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 73 of 201

                                                                   Creditor Matrix

                        Name                                    Attention                                            Address
Gordon Steven J                                                                      Address on File
Gorick Austin M                                                                      Address on File
Gotham Electric Inc                                                                  481 B Old Country Road, Westbury, NY, 11590
Gould Danielle                                                                       Address on File
Gouse Sharon M                                                                       Address on File
Gp Consumer Products LP and Or                                                       PO Box 281523, Atlanta, GA, 30384-1523
GP Entertainment                                                                     Suite 1 101 Main Street, Whitesboro, NY, 13492
Grace Stead                                                                          Address on File
Grainger Inc                                                                         Dept 820722403, Palatine, IL, 60038
Grande Cheese Company                             Attn: Roxanne Lanners              6877 Eagle Way, Chicago, IL, 60678-1068
Grandma Browns Beans Inc                                                             PO Box 230, Mexico, NY, 13114-0230
Granite Telecommunications LLC                                                       PO Box 983119, Boston, MA, 02298
Grant Howard Associates                                                              450 Heritage Rd Ste 4C, Southbury, CT, 06488
Granville Rose                                                                       Address on File
Graphic Packaging Intl Inc                        Attn: Madison Raley                PO Box 645689, Pittsburgh, PA, 15264
Grassland Dairy Products Inc.                                                        PO Box 689921, Chicago, IL, 60695-9921
Gravel Joshua                                                                        Address on File
Gravel Steven S                                                                      Address on File
Graves Chris                                                                         Address on File
Grays Charles                                                                        Address on File
Grayson Banks                                                                        Address on File
Great American Snacks Inc                                                            PO Box 3913, Carol Stream, IL, 60132
Great Lakes Cheese Company                                                           PO Box 73266-N, Cleveland, OH, 44193
Great Lakes Cheese Company Inc                                                       PO Box 73266-N, Cleveland, OH, 44193
Great Lakes Driving School                                                           27740 Royalton Road, Columbia Station, OH, 44028
Great Lakes Grilling Co                                                              2685 Northridge Dr, Walker, MI, 49544
Greater Binghamton Area Chapter                                                      1701 North Street, 14-2, Endicott, NY, 13760
Greater Tater                                                                        2241 State Route 63, Wayland, NY, 14572
Green Celso                                                                          Address on File
Green Diontae E                                                                      Address on File
Green Humberto                                                                       Address on File
Green Kimbal F                                                                       Address on File
Green Matthew J                                                                      Address on File
Green Wave International Inc                                                         PO Box 0090288, Brooklyn, NY, 11209
Greenberg Traurig LLP                                                                Suite 700 2375 E Camelback Road, Phoenix, AZ, 85016
Greenberg Traurig, LLP                            Attn: Brian H. Blaney              2375 East Camelback Road, Suite 700, Phoenix, AZ, 85016
Greene Cheryl                                                                        Address on File
Greene Jr Roy                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 73 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 74 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                            Address
Greene Vance M                                                                   Address on File
Greenfield Jaime                                                                 Address on File
Greenstreet Paul M                                                               Address on File
Greer Gina                                                                       Address on File
Greer Ronald                                                                     Address on File
Greg Franklin                                                                    Address on File
Gregg Goodrich                                                                   Address on File
Gregg Lorow                                                                      Address on File
Gregory Bass                                                                     Address on File
Gregory Bowen                                                                    Address on File
Gregory Boxley                                                                   Address on File
Gregory Byrd                                                                     Address on File
Gregory Fox                                                                      Address on File
Gregory Franklin                                                                 715 Lake St, Suite 520, Suite 520, Oak Park, IL, 60565
Gregory Goren                                                                    Address on File
Gregory Ii Gerald L                                                              Address on File
Gregory Jalen S                                                                  Address on File
Gregory Johnson Sr                                                               Address on File
Gregory Kunesch                                                                  Address on File
Gregory Packaging Inc                                                            365 South Street, Morristown, NJ, 07960
Gregory Parks                                                                    Address on File
Gregory Pfleger                                                                  Address on File
Gregory Suggs                                                                    Address on File
Gregory Thompson                                                                 Address on File
Grey Douglas                                                                     Address on File
Griffith Christopher J                                                           Address on File
Griffith Foods Inc                                                               PO Box 205915, Dallas, TX, 75320
Griffiths Jesse                                                                  Address on File
Gringo Green Co & Associates LLC                                                 272 Winding Ridge Lane, Rockwall, TX, 75032
Groh Cynthia L                                                                   Address on File
Groom Energy Solutions LLC                                                       Ste 177-C 200 Cummings Center, Beverly, MA, 01915
Groover Paul                                                                     Address on File
Ground Round Independent                                                         15 Main St Ste 210, Freeport, ME, 04032
Gs Food Group LLC                                                                95 Route 17 South, Paramus, NJ, 07652
GS1 US Inc                                                                       PO Box 78000, Detroit, MI, 48278
Guarino Bryan D                                                                  Address on File
Guerra Marcelino J                                                               Address on File
Guiles Robert                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 74 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 75 of 201

                                                               Creditor Matrix

                         Name                               Attention                                            Address
Gunther David J                                                                  Address on File
Gurnee Rebekah                                                                   Address on File
Gurney Water Treatment                                                           PO Box 211, Millbury, MA, 01527-0211
Gus Wilber                                                                       Address on File
Gustavo Garcia                                                                   Address on File
Guy Delucia                                                                      Address on File
Guynes Charles                                                                   Address on File
Guzman Jr Derek S                                                                Address on File
Guzman Kellyn                                                                    Address on File
Guzman Liliana                                                                   Address on File
Guzzetti Daniel                                                                  Address on File
Gwendolyn Davis                                                                  Address on File
Gyurko Kyle J                                                                    Address on File
H&T Seafood Inc                                                                  5598 Lindbergh Lane, Bell, CA, 90201
H. Risch Inc.                                                                    44Saginaw Dr., Rochester, NY, 14623
HAB-BPT                                                                          PO Box 21810, Lehigh Valley, PA, 18002-1810
Habit Restaurants LLC                                                            17320 Red Hill Avenue Suite 140, Irvine, CA, 92614
Hackett Megan                                                                    Address on File
Hackett Sabrina L                                                                Address on File
Hadala Haley                                                                     Address on File
Hadley Farms Inc                                                                 PO Box 1000, Smithsburg, MD, 21783
Hafiz Newsome                                                                    Address on File
Hagberg Stephen S                                                                Address on File
Hagen David                                                                      Address on File
Haile Selassie                                                                   Address on File
Hakeem Scott                                                                     Address on File
Hakeem Valme                                                                     Address on File
Hakim Njai                                                                       Address on File
Hal Wallis                                                                       Address on File
Halbert Jason W                                                                  Address on File
Haley Hallock                                                                    Address on File
Haliburton International Foods Inc.                                              3855 Jurupa Street, Ontario, CA, 91761-1404
Hall Bryant                                                                      Address on File
Hall China Company                                                               1 Anna Avenue, East Liverpool, OH, 43920-3675
Hall Jerry                                                                       Address on File
Hall Joshua P                                                                    Address on File
Hall Mark                                                                        Address on File
Hall Morris T                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 75 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 76 of 201

                                                                  Creditor Matrix

                      Name                                     Attention                                              Address
Hall Sean Michael                                                                   Address on File
Hallett & Perrin Pc                                                                 1445 Ross Ave Ste 2400, Dallas, TX, 75202
Halley Dontez C                                                                     Address on File
Halls Warehouse Corp                                                                501 Kentile Rd, Plainfield, NJ, 07080
Halperns Steak and Seafood                                                          2412 Sandlake Road, Orlando, FL, 32809
Halperns Steak and Seafood                                                          PO Box 116421, Atlanta, GA, 30368
Halperns Tx Division                                                                730 N Great Southwest Pkwy, Arlington, TX, 76011
Ham Produce Company Inc                                                             PO Box 42, Snow Hill, NC, 28580
Hamilton Beach Brands Inc                         Attn: Teresa Grubb                PO Box 602762, Charlotte, NC, 28260-2762
Hamilton Stern Construction LLC                                                     3850 Monroe Avenue, Pittsford, NY, 14534
Hamlin Rebecca L                                                                    Address on File
Hammerstrom John                                                                    Address on File
Hammon David E                                                                      Address on File
Hampton Farms                                                                       PO Box 149, Severn, NC, 27877
Hampton Larry E                                                                     Address on File
Handyman On Call LLC                                                                2919 Industrial Park Dr, Finksburg, MD, 21048
Hanline Frozen Foods Inc                                                            14241 Five M Center Dr, Romulus, MI, 48174
Hanline Frozen Foods Inc                                                            17 Republic Avenue, Shelby, OH, 44875
Hanline Frozen Foods Inc                                                            PO Box 494, Shelby, OH, 44875
Hannah Lewis                                                                        Address on File
Hannon Sean W                                                                       Address on File
Hanover Foods Corp                                                                  PO Box 644037, Pittsburgh, PA, 15264-4037
Hanson Jay G                                                                        Address on File
Hardimon Clifton                                                                    Address on File
Hardin Alvin L                                                                      Address on File
Hargrove Craig L                                                                    Address on File
Hargrow Peppie                                                                      Address on File
Harold Craig                                                                        Address on File
Harold Harrington                                                                   Address on File
Harold Import Co Inc                                                                747 Vassar Ave, Lakewood, NJ, 08701
Harold Rowe                                                                         Address on File
Harrell Bobby                                                                       Address on File
Harrington Bradford                                                                 Address on File
Harrington Erin                                                                     Address on File
Harrington Harold                                                                   Address on File
Harrington Marie                                                                    Address on File
Harrington Robert L                                                                 Address on File
Harris Charles T                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 76 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 77 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                           Address
Harris Deangelo D                                                                Address on File
Harris Duvonte D                                                                 Address on File
Harris Joel                                                                      Address on File
Harris Mark                                                                      Address on File
Harris Samuel                                                                    Address on File
Harris Tavoris                                                                   Address on File
Harris Tea Company                                                               344 New Albany Road, Moorestown, NJ, 08057
Harrison Benjamin                                                                Address on File
Harrison Nigel                                                                   Address on File
Harry Buchanan                                                                   Address on File
Harry Easterday                                                                  Address on File
Harry Fox                                                                        Address on File
Harry Pritts                                                                     Address on File
Harry Woodring                                                                   Address on File
Hartford                                                                         PO Box 783690, Philadelphia, PA, 19178
Hartnett Alison L                                                                Address on File
Hartwell Leif                                                                    Address on File
Hartwig Royal J                                                                  Address on File
Harvest Hill Beverage Co                                                         1 High Ridge Park, Stamford, CT, 06905
Harvey Bryant                                                                    Address on File
Harwell Josalyn L                                                                Address on File
Hasbrouck Shawn P                                                                Address on File
Hashan Muhammad                                                                  Address on File
Hassan Abdullah                                                                  Address on File
Hassell Jr Michael                                                               Address on File
Hatco Corporation                                                                Box 68-4035, Chicago, IL, 60695-4035
Hattala Dianna E                                                                 Address on File
Hatton Frank J                                                                   Address on File
Haughton Tiffany N                                                               Address on File
Hausbeck Pickle Co Inc                                                           1626 Hess Ave, Saginaw, MI, 48601-4903
Havel Eric                                                                       Address on File
Havholm Edward L                                                                 Address on File
Haviland Roger                                                                   Address on File
Hawkins Alfonzo                                                                  Address on File
Hawkins Alfonzo                                                                  Address on File
Hawkins Christina                                                                Address on File
Hawkins Derek E                                                                  Address on File
Hawkins Sergio                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                               Page 77 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 78 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                               Address
Hayden David                                                                     Address on File
Hayes Carmen L                                                                   Address on File
Hayes Jeremy C                                                                   Address on File
Hayes Kimberley                                                                  Address on File
Hayes Stacey                                                                     Address on File
Haynes Anthony L                                                                 Address on File
Haynes Kevin J                                                                   Address on File
Haynes Nicholas                                                                  Address on File
Haynes William J                                                                 Address on File
Haysmer Jimmy R                                                                  Address on File
Hazen Bryan                                                                      Address on File
Heard Maurice L                                                                  Address on File
Heartland Specialty Foods                                                        PO Box 789042, Philadelphia, PA, 19178-9042
Heath Anthony D                                                                  Address on File
Heather Crawford                                                                 Address on File
Heather Flint                                                                    Address on File
Heather Langford                                                                 Address on File
Heather Vollman                                                                  Address on File
Heatherman Rachael R                                                             Address on File
Hector Medina                                                                    Address on File
Hector Melendez                                                                  Address on File
Hector Rodriguez                                                                 Address on File
Hector Rosario                                                                   Address on File
Heeman Allie                                                                     Address on File
Heeman Marjorie E                                                                Address on File
Heidelberg Baking Co                                                             PO Box 787, Herkimer, NY, 13350
Heidi Simmons                                                                    Address on File
Heiland Mary                                                                     Address on File
Heinz Dispensing Solutions                                                       2251 Sweeney Drive, Clinton, PA, 15026
Heinze Justin L                                                                  Address on File
Hekman Sarah E                                                                   Address on File
Helen Belisario                                                                  Address on File
Helferstay Robert M                                                              Address on File
Heller Plumbing Corp                                                             70 Mill Street, Amityville, NY, 11701
Help Systems LLC                                                                 PO Box 1450, Minneapolis, MN, 55485
Henaghan Kathy A                                                                 Address on File
Henderson James                                                                  Address on File
Henricksen                                                                       1101 W Thorndale Ave, Itasca, IL, 60143



In re: Maines Paper & Food Service, Inc., et al                                                                                Page 78 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 79 of 201

                                                                      Creditor Matrix

                        Name                                    Attention                                             Address
Henriques Damon                                                                      Address on File
Henry Acevedo La Hoz                                                                 Address on File
Henry Escobar                                                                        Address on File
Henry Hendershot                                                                     Address on File
Henry Johnson                                                                        Address on File
Henry Mckenzie                                                                       Address on File
Henry Naeem M                                                                        Address on File
Henry Robert                                                                         Address on File
Henry Ushi                                                                           Address on File
Hepworth Clark                                                                       Address on File
Herb Services                                                                        6700 Essington Ave Units F1-F6, Philadelphia, PA, 19153
Herb Services LLC                                                                    6700 Essington Ave Units F1-F6, Philadelphia, PA, 19153
Herdina Brian                                                                        Address on File
Heredia Junior                                                                       Address on File
Heredia Reynaldo Junior                                                              Address on File
Heritage Bag Company                              Attn: Nancy Lanning                PO Box 639083, Cincinnati, OH, 45263
Heritage Frozen Foods Ltd                                                            14615-124 Avenue, Edmonton, AB, T5L 3B2, Canada
Herman Born & Sons Inc                                                               6808 Rolling Mills Road, Baltimore, MD, 21224
Herman Triplett                                                                      Address on File
Hernandez Marcos E                                                                   Address on File
Hernandez Maria                                                                      Address on File
Hernandez Mauricio                                                                   Address on File
Hernandez Miguel E                                                                   Address on File
Hernandez Vanessa                                                                    Address on File
Hernandez Veliz Lourdes L                                                            Address on File
Herr Foods Inc                                                                       PO Box 300, Nottingham, PA, 19362-0300
Herron Damien                                                                        Address on File
Hfc Eldridge Warehouse                                                               2951 South 1st Street, Eldridge, IA, 52748
Hibachi Grill & Sushi Supreme Buffet              Attn: Mingzhi Lin
Hickey Sr Joseph P                                                                   Address on File
Hickman David J                                                                      Address on File
Hidden Villa Ranch                                                                   PO Box 34001, Fullerton, CA, 92834
Higbee & Associates Client Trust Ac                                                  Suite 112 1504 Brookhollow Dr, Santa Ana, CA, 92705
Higgins Ryan S                                                                       Address on File
High Liner Foods (Usa) Inc                                                           PO Box 32012, New York, NY, 10087
Highberger Dennis                                                                    Address on File
Highland Baking Co                                                                   PO Box 74743, Chicago, IL, 60694
Hill Alec B                                                                          Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                                Page 79 of 201
                                            Case 20-11501       Doc 1-1    Filed 06/10/20   Page 80 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                             Address
Hill Barry                                                                          Address on File
Hilo Equipment & Services                                                           845 South 1st Street, Ronkonkoma, NY, 11779
Hilo Materials Handling Group                                                       845 South 1st Street, Ronkonkoma, NY, 11779
Hine Gerald                                                                         Address on File
Hine Mark D                                                                         Address on File
Hine Patricia L                                                                     Address on File
Hinman Howard & Kattell                                                             80 Exchange St, Binghamton, NY, 13902-5250
Hinman Howard & Kattell, LLP                      Attn: James Orband                80 Exchange Street, PO Box 5250, Binghampton, NY, 13902-5250
Hiram Wadlington                                                                    Address on File
Hire Edge Consulting Inc                                                            PO Box 826818, Philadelphia, PA, 19182
Hitchcock Gregory L                                                                 Address on File
Hoang Ngo                                                                           Address on File
Hobart Sales and Service                                                            371 South Main Street, Elmira, NY, 14904-1345
Hochdanner Lori                                                                     Address on File
Hocker Timothy M                                                                    Address on File
Hodge Corteiz M                                                                     Address on File
Hodorowski Carl                                                                     Address on File
Hoffmaster                                                                          7910 Innovation Blvd, Fort Wayne, IN, 46818
Hoffmaster Group LLC                                                                PO Box 790051, St Louis, MO, 63179-0051
Hofmann Sausage Company LLC                                                         585 Stewart Drive, Syracuse, NY, 13212
Hofseth North America                                                               29975 Network Place, Chicago, IL, 60673-1299
Holiday Ice Co Inc                                                                  322 Vine St, Syracuse, NY, 13203
Holland Tatyana L                                                                   Address on File
Hollister Eric J                                                                    Address on File
Holloway Rashad B                                                                   Address on File
Hollowick Inc                                                                       PO Box 305, Manlius, NY, 13104
Holly Griffin                                                                       Address on File
Holly Poultry                                                                       2221 Berlin Street, Baltimore, MD, 21230
Holmes Christopher                                                                  Address on File
Holmes Justin R                                                                     Address on File
Holofchak Megan                                                                     Address on File
Holt Jeffrey D                                                                      Address on File
Holt Seth                                                                           Address on File
Holten Meat Inc                                                                     PO Box 958614, St. Louis, MO, 63195-8614
Honor Foods Inc                                   Attn: Andrew Breslin              1801 N 5th St, Philadelphia, PA, 19122
Honour Katherine                                                                    Address on File
Hooker Ryan                                                                         Address on File
Hooker Sean                                                                         Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 80 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 81 of 201

                                                                   Creditor Matrix

                       Name                                    Attention                                             Address
Hoots Timmothy R                                                                    Address on File
Hoover Chrystian                                                                    Address on File
Hoover Penelope R                                                                   Address on File
Hope Tyson                                                                          Address on File
Hopkins Raylan                                                                      Address on File
Hopperton Austin                                                                    Address on File
Horgan Christopher                                                                  Address on File
Hormel Financial Services                                                           PO Box 13095, Newark, NJ, 07188-3095
Hormel Foods Sales LLC                                                              PO Box 13095, Newark, NJ, 07188
Horton Fruit Co Inc                                                                 4701 Jennings Lane, Louisville, KY, 40218
Hoshizaki Northeastern Dc Inc                                                       150 Dupont St, Plainview, NY, 11803
Hoskins James D                                                                     Address on File
Hosmer Nursery & Tree Farm LLC                                                      1249 Lehigh Station Road, Henrietta, NY, 14467
Hospitality Mints LLC                                                               Po Drawer 3140, Boone, NC, 28607
Hotaling Signs                                                                      286 Ransom Rd, Binghamton, NY, 13901
House Autry Mills Inc                                                               PO Box 890106, Charlotte, NC, 28289-0106
House of Flavors Inc                                                                3614 Solutions Center, Chicago, IL, 60677-3006
Hovancik Norbert                                                                    Address on File
Howard Blacknell                                                                    Address on File
Howard Block                                                                        Address on File
Howard Cnty Dir of Fin MD                                                           3430 Courthouse Drive, Ellicott City, MD, 21043
Howard Hardy                                                                        Address on File
Howard Nicholas                                                                     Address on File
Howell William                                                                      Address on File
Howze Brian                                                                         Address on File
Hoyt Kenneth                                                                        Address on File
Hp Hood                                                                             PO Box 4060, Boston, MA, 02211-4060
Hp Hood LLC                                       Attn: Marlene Stauble             PO Box 4064, Boston, MA, 02211-4060
HQI Door Company                                                                    PO Box 45, North Dighton, MA, 02764
Hrusovsky Glenn                                                                     Address on File
Hrusovsky Michael                                                                   Address on File
Hs Inc                                                                              1301 West Sheridan Ave, Oklahoma City, OK, 73106-5233
Hubberts Processing & Sales Inc                                                     109 East Drive, Brampton, ON, L6I 1B6, Canada
Hubert Alexander                                                                    Address on File
Hubert Garraway                                                                     Address on File
Hudomint David W                                                                    Address on File
Huerta Octavio                                                                      Address on File
Huerta Pedro                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 81 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 82 of 201

                                                                       Creditor Matrix

                       Name                                     Attention                                             Address
Huff Ice Cream Inc                                                                   PO Box 238, Sidney, NY, 13838-0238
Huff United                                                                          PO Box 536224, Pittsburgh, PA, 15253
Huffman Audie J                                                                      Address on File
Hughes Christopher                                                                   Address on File
Hughes George A                                                                      Address on File
Hughes Richard                                                                       Address on File
Hugo Viruet                                                                          Address on File
Huhtamaki Inc                                                                        25089 Network Place, Chicago, IL, 60673-1250
Huller Daniel B                                                                      Address on File
Hulsmann Annemarie                                                                   Address on File
Hulsmann Thomas                                                                      Address on File
Hultgren Mark                                                                        Address on File
Humberto Leyva Cornejo                                                               Address on File
Hunter Beecher                                                                       Address on File
Hunter Coy                                                                           Address on File
Hunter Farms                                                                         PO Box 603409, Charlotte, NC, 28260
Hunter Kalon                                                                         Address on File
Hunter Knight                                                                        Address on File
Hunter Pilgrim                                                                       Address on File
Hunton Andrews Kurth                              Attn: Brian Clarke                 200 Park Avenue, New York, NY, 10166
Hurlburt Bradley                                                                     Address on File
Hurlburt Leon B                                                                      Address on File
Hurlburt Michael                                                                     Address on File
Huron Consulting Services LLC                                                        4795 Paysphere Circle, Chicago, IL, 60674
Huron Real Estate Associates LLC                                                     1701 North Street, Endicott, NY, 13760
Hurst Matthew W                                                                      Address on File
Hussmann Services Corp                                                               26372 Network Place, Chicago, IL, 60673
Hutchins Rebecca C                                                                   Address on File
Hutchison Cory                                                                       Address on File
Hutchko Michael J                                                                    Address on File
Hutzler Mfg Co Inc                                                                   PO Box 969, Canaan, CT, 06018
Hvac / R Service Contractors Inc                                                     29A Sword Street, Auburn, MA, 01501-2146
Hyde Gerald                                                                          Address on File
I Love Produce LLC                                                                   PO Box 140, Kelton, PA, 19346
Ian Fields                                                                           Address on File
Ian Smith                                                                            Address on File
Ibarra Ignacio                                                                       Address on File
Ibn Burks                                                                            Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 82 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 83 of 201

                                                                   Creditor Matrix

                         Name                                   Attention                                            Address
Ibs Solutions Corp                                                                   9 Peach Tree Hill Road, Livingston, NJ, 07039
Iconex LLC                                                                           PO Box 931221, Atlanta, GA, 31193
Idaho Pacific Corp                                                                   PO Box 478, Ririe, ID, 83443
Idriss Tcheugoue                                                                     Address on File
Ids Engineering                                                                      1901 Nelson Miller Parkway, Louisville, KY, 40223
Iessi Thomas R                                                                       Address on File
Iheart Media + Entertainment Inc                                                     20880 Stone Oak Pkwy, San Antonio, TX, 78258
Ihop                                                                                 450 N Brand Blvd 3rd Floor, Glendale, CA, 91203-4415
Illes Seasoning & Flavors                                                            2200 Luna Road Ste 120, Carrollton, TX, 75006-6559
Illinois Dept of Revenue                                                             PO Box 19045, Springfield, IL, 62794-9045
Illinois State Toll Hwy                                                              PO Box 5544, Chicago, IL, 60680-5544
Illuminating Co.                                                                     PO Box 3638, Akron, OH, 44309-3638
Image Solutions Apparel                                                              19571 Magellan Drive, Torrance, CA, 90502
Imer Castillo                                                                        Address on File
Imes Devin L                                                                         Address on File
Immanuel Marshall                                                                    Address on File
Impact Products LLC                                                                  2840 Centennial Rd, Toledo, OH, 43617-1898
Impossible Foods - Frozen Assets                                                     2635 South Western Ave, Chicago, IL, 60608
Impossible Foods Inc                              Attn: Daniel Lichaa                400 Saginaw Drive, Redwood City, CA, 94063
In "His" Hands Plumbing & Heating                                                    193 Harris Road, Susquehanna, PA, 18847
Indeed Inc                                                                           Mail Code 5160, Dallas, TX, 75266-0367
Indel Food Products Inc                                                              9515 Plaza Circle Dr, El Paso, TX, 79927
Independence Cement LLC                                                              10200 Sweet Valley Dr, Valley View, OH, 44125
Independent Marketing Alliance LP                                                    Suite 100 1555 W Sam Houston Parkwa, Houston, TX, 77043
Indian Ridge Apartments                                                              1025 Reynolds Rd, Johnson City, NY, 13790
Indian Ridge Provisions Inc                                                          400 Emlen Way, Telford, PA, 18969
Indiana Dept of Revenue                                                              PO Box 6197, Indianapolis, IN, 46206-6197
Indrick Philip A                                                                     Address on File
Industrial Door Co Inc                                                               1555 Landmeier Road, Elk Grove Village, IL, 60007
Industrial Equipment & Specialties                                                   219 E Mallory, Memphis, TN, 38109
Industrial Refrigeration                                                             PO Box 70019, Baltimore, MD, 21237
Innovative Designs                                                                   Suite 1 135 Crotty Road, Middletown, NY, 10941
Innovative Refrigeration                                                             373 Mt Torrey Rd, Lyndhurst, VA, 22952
Insley Sean N                                                                        Address on File
Instantwhip Eastern NY                                                               PO Box 645592, Cincinnati, OH, 45264
Insulated Transport Products                                                         39844 Treasury Center, Chicago, IL, 60694
Integra Realty Resources - Syracuse                                                  Suite 525 120 E Washington Street, Syracuse, NY, 13202
Integrated Security & Safety                                                         97 Victoria Dr, Binghamton, NY, 13904



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 83 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 84 of 201

                                                               Creditor Matrix

                         Name                               Attention                                            Address
Inteplast Group Ltd (IBS)                                                        9 Peach Tree Hill Road, Livingston, NJ, 07039
Intergrow Greenhouses Inc                                                        493 Timothy Lane, Ontario, NY, 14519
Intermetro Industries Corp                                                       75 Remittance Drive Dept 3044, Chicago, IL, 60675-3044
Internal Revenue Service                                                         PO Box 7346, Philadelphia, PA, 19101-7346
International Fruit Company Inc                                                  PO Box 880, Delano, CA, 93216
International Paper                                                              PO Box 644095, Pittsburgh, PA, 15264-4095
International Tableware Inc                                                      300 Phillips Ave, Toledo, OH, 43612
Intex                                                                            11981 Classic Lane, Forney, TX, 75126
Intl Flavors & Fragrances Inc                                                    PO Box 28187, New York, NY, 10087-8187
Intn'L Foodservice                                                               PO Box 41632, Baltimore, MD, 21203-6632
Intralinks Inc                                                                   PO Box 392134, Pittsburgh, PA, 15251
Iorio Jason J                                                                    Address on File
Iowa Pacific Processors Inc                                                      2606 Sunset Rd, Des Moines, IA, 50321
IPFS Corporation                                                                 PO Box 100391, Pasadena, CA, 91189
Ips Industries Inc                                                               12641 E 166th St, Cerritos, CA, 90703
Ipswich Shellfish Co Inc                                                         PO Box 550, Ipswich, MA, 01938
Iran Ross                                                                        Address on File
Iron Mountain                                                                    PO Box 27128, New York, NY, 10087-7128
Irvin Anthony                                                                    Address on File
Isaac Bendick                                                                    Address on File
Isaac Rogers Jr                                                                  Address on File
Isaac Tokura                                                                     Address on File
Isaac Weems                                                                      Address on File
Isaiah Ingram                                                                    Address on File
Isaiah Morris                                                                    Address on File
Isaiah Sykes                                                                     Address on File
Isaiah Wirth                                                                     Address on File
Isaiha Mcnair                                                                    Address on File
Isby Christine M                                                                 Address on File
Isiah Watson                                                                     Address on File
Island Fire Sprinkler                                                            PO Box 412007, Boston, MA, 02241-2007
Ismael Otero                                                                     Address on File
Israel Mateo                                                                     Address on File
Israel Ortiz Gonzalez                                                            Address on File
Itw Food Equipment Group LLC                                                     PO Box 2517, Carol Stream, IL, 60132-2517
ITW Labels                                                                       75 Remittance Dr Ste 3303, Chicago, IL, 60675-3303
Ivelaw Sealey                                                                    Address on File
Ivory Dash                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 84 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 85 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                           Address
Izquierdo Anthony A                                                              Address on File
Izzat Baran N                                                                    Address on File
J & J Snack Foods                                                                PO Box 789626, Philadelphia, PA, 19178
J & R Upholstery Shoppe                                                          20 Emma Street, Binghamton, NY, 13905
J H Mcnairn Limited T57601U                                                      Stn A, PO Box 57601, Toronto, ON, M5W 5M5, Canada
J P Sullivan & Co                                                                PO Box 449, Ayer, MA, 01432
J&B Group                                                                        PO Box 860408, Minneapolis, MN, 55486-0408
Jabari Muhammad                                                                  Address on File
Jablonsky Andrew                                                                 Address on File
Jabril Jackson                                                                   Address on File
Jack Rebar                                                                       Address on File
Jackson Angelique D                                                              Address on File
Jackson Brendan                                                                  Address on File
Jackson Clayton I                                                                Address on File
Jackson Ii Jerry                                                                 Address on File
Jackson Ii Marcellus                                                             Address on File
Jackson Joan I                                                                   Address on File
Jackson Malcolm                                                                  Address on File
Jackson Sean D                                                                   Address on File
Jackson Sir Mario                                                                Address on File
Jackson Troy J                                                                   Address on File
Jacob Andrews                                                                    Address on File
Jacob Cowgill                                                                    Address on File
Jacob Curry                                                                      Address on File
Jacob Judson                                                                     Address on File
Jacob Rowe                                                                       Address on File
Jacob Sharak                                                                     Address on File
Jacob Smith                                                                      Address on File
Jacob Yeckley                                                                    Address on File
Jacobson Farms Inc                                                               1861 County Route 6, Fulton, NY, 13069
Jacobus Energy                                                                   PO Box 532156, Atlanta, GA, 30353-2156
Jacobus Energy                                                                   PO Box 88249, Milwaukee, WI, 53288
Jacobus Energy Inc                                                               PO Box 88249, Milwaukee, WI, 53288
Jacque Andrew A                                                                  Address on File
Jacqueline Conforti                                                              Address on File
Jacqueline Davis                                                                 Address on File
Jacqueline Mcguire                                                               Address on File
Jada Argro                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 85 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 86 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                            Address
Jafco Foods Inc                                                                  2nd Floor 890 East Street, Tewksbury, MA, 01876
Jaida Nabried                                                                    Address on File
Jaiden Spence                                                                    Address on File
Jaime Greenfield                                                                 Address on File
Jairo Ortega                                                                     Address on File
Jake Witteman                                                                    Address on File
Jakes Franchising LLC                                                            716 South Main Street, Chesire, CT, 06410
Jalaluddin Pearson                                                               Address on File
Jalaquale Edgecombe                                                              Address on File
Jalen Gregory                                                                    Address on File
Jalisa Por                                                                       Address on File
Jalyn Lowe                                                                       Address on File
Jamaar Smith                                                                     Address on File
Jamal Smith                                                                      Address on File
Jaman Javey                                                                      Address on File
Jamar Moore                                                                      Address on File
Jamar Trusty                                                                     Address on File
Jamari Wheatley                                                                  Address on File
Jamas Enterprises LLC                                                            404 North Midler Ave #6, Syracuse, NY, 13206
James Alexander                                                                  Address on File
James Alexandrowicz                                                              Address on File
James Anderson                                                                   Address on File
James Andrews                                                                    Address on File
James Austin Company                                                             Dept Ch 14106, Palatine, IL, 60055
James Barracato & 17 N. Middletown Road, LLC dba
The Dawg House                                                                   211 Highwood Ave, Weehawken, NJ, 07086
James Bolden Jr                                                                  Address on File
James Brennan                                                                    Address on File
James Buskirk                                                                    Address on File
James Cawley                                                                     Address on File
James Chung                                                                      Address on File
James Cramer                                                                     Address on File
James Davenport                                                                  Address on File
James Decker                                                                     Address on File
James Durkee                                                                     Address on File
James Edwards                                                                    Address on File
James Evancavich                                                                 Address on File
James Flannery                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 86 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 87 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                     Address
James Geiger                                                                     Address on File
James Gibbons                                                                    Address on File
James Goodrich                                                                   Address on File
James Havens                                                                     Address on File
James Haynes                                                                     Address on File
James Henderson                                                                  Address on File
James Hogan                                                                      Address on File
James Hoover                                                                     Address on File
James Howard                                                                     Address on File
James Jackson                                                                    Address on File
James Johnson                                                                    Address on File
James Jones                                                                      Address on File
James Jr. Serpa                                                                  Address on File
James Levand                                                                     Address on File
James Levene                                                                     Address on File
James Lightfoot                                                                  Address on File
James Loveless                                                                   Address on File
James Magargle                                                                   Address on File
James Malone Jr                                                                  Address on File
James Morales                                                                    Address on File
James Park                                                                       Address on File
James Perri                                                                      Address on File
James Pike                                                                       Address on File
James Pope                                                                       Address on File
James Reese                                                                      Address on File
James Reinhardt                                                                  Address on File
James Richardson                                                                 Address on File
James Rumpf                                                                      Address on File
James Sanchez                                                                    Address on File
James Shackleford Jr                                                             Address on File
James Shafer                                                                     Address on File
James Sheffler                                                                   Address on File
James Smith                                                                      Address on File
James Snyder                                                                     Address on File
James Titus                                                                      Address on File
James Traylor                                                                    Address on File
James Watson                                                                     Address on File
James Wawrzynaik                                                                 Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                     Page 87 of 201
                                            Case 20-11501        Doc 1-1     Filed 06/10/20   Page 88 of 201

                                                                    Creditor Matrix

                       Name                                      Attention                                            Address
James Webb                                                                            Address on File
James Weddington                                                                      Address on File
James West                                                                            Address on File
James Winchell                                                                        Address on File
James Woods                                                                           Address on File
James Ziemski                                                                         Address on File
JamesJames, Van Brunt Grill                                                           720 N Lincoln Avenue, Scranton, PA, 18504
JamesJames, Van Brunt Grill                       Attn: J Ware                        378 Clifton Beach Rd, Clifton Twp, PA, 18424
Jamica Stevenson                                                                      Address on File
Jamie Brown                                                                           Address on File
Jamie Kulas                                                                           Address on File
Jamil Ramos                                                                           Address on File
Jamil Tuggle                                                                          Address on File
Jamison Door Company                                                                  PO Box 1274, Hagerstown, MD, 21741
Jams Inc                                                                              PO Box 845402, Los Angeles, CA, 90084
Jana Brands Inc                                                                       Suite 302 161 Worcester Road, Framingham, MA, 01701
Janco Service Industries Inc                                                          824 W Streetsboro Street, Hudson, OH, 44236
Janelle Stone                                                                         Address on File
Janette Kula                                                                          Address on File
Janice Black                                                                          Address on File
Janis Gurnari                                                                         Address on File
Jan'Michael Alexander                                                                 Address on File
Jaquan Baldwin                                                                        Address on File
Jaramillo Timothy J                                                                   Address on File
Jared Arth                                                                            Address on File
Jared Poncek                                                                          Address on File
Jared Precourt                                                                        Address on File
Jared Stephenson                                                                      Address on File
Jared Stowes                                                                          Address on File
Jared Thompson                                                                        Address on File
Jarmal Willingham                                                                     Address on File
Jarrett Newby                                                                         Address on File
Jasaan Beck                                                                           Address on File
Jasen Pascal                                                                          Address on File
Jasmine Gladden                                                                       Address on File
Jason Brooks                                                                          Address on File
Jason Copp                                                                            Address on File
Jason Dion                                                                            Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 88 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 89 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                           Address
Jason Dixon                                                                      Address on File
Jason Doupe                                                                      Address on File
Jason Flores                                                                     Address on File
Jason Grout                                                                      Address on File
Jason Halbert                                                                    Address on File
Jason Jessmore                                                                   Address on File
Jason Johnston                                                                   Address on File
Jason Lindsay                                                                    Address on File
Jason Michaud                                                                    Address on File
Jason Mugglin                                                                    Address on File
Jason Pittarelli                                                                 Address on File
Jason Schutt                                                                     Address on File
Jason Shaw                                                                       Address on File
Jason Stankiewicz                                                                Address on File
Jason Stark                                                                      Address on File
Jason Steckler                                                                   Address on File
Jason Turner                                                                     Address on File
Jason Turner                                                                     Address on File
Jason Weber                                                                      Address on File
Jasper Melo                                                                      Address on File
Javey Jaman                                                                      Address on File
Javier Woodall                                                                   Address on File
Javo Beverage Company Inc                                                        PO Box 6704, Greenville, SC, 29607
Javon Hicks                                                                      Address on File
Javon Jones                                                                      Address on File
Javon March                                                                      Address on File
Jay Greer                                                                        Address on File
Jay Hanson                                                                       Address on File
Jay Poquadeck                                                                    Address on File
Jaylin Ragsdale                                                                  Address on File
Jazly Garcia                                                                     Address on File
Jazmine Henderson                                                                Address on File
Jb Hunt Transport Inc                                                            PO Box 98545, Chicago, IL, 60693
JBS                                                                              PO Box 809202, Chicago, IL, 60680
JBS USA Food Company                                                             PO Box 561477, Denver, CO, 80256-1477
JC Ehrlich Co Inc                                                                PO Box 13848, Reading, PA, 19612-3848
Jda Software Inc                                                                 PO Box 202621, Dallas, TX, 75320-2621
Jean Aristilde                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                           Page 89 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 90 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                           Address
Jean Caballero                                                                   Address on File
Jean Carlos Sanchez                                                              Address on File
Jeana Lowry                                                                      Address on File
Jeanette Gaither                                                                 Address on File
Jeanine Daley                                                                    Address on File
Jeannine Miller                                                                  Address on File
Jeff Olin                                                                        191 Main Street, Windsor, NY, 13865
Jefferey Purnell                                                                 Address on File
Jefferson Cardell                                                                Address on File
Jeffery Davis                                                                    Address on File
Jeffery Iler                                                                     Address on File
Jeffery Richmond                                                                 Address on File
Jeffery Snow                                                                     Address on File
Jeffery Wastradowski                                                             Address on File
Jeffrey Albertson                                                                Address on File
Jeffrey Dusinberre                                                               Address on File
Jeffrey Eutsey Ii                                                                Address on File
Jeffrey Handke                                                                   Address on File
Jeffrey Hannagan                                                                 Address on File
Jeffrey Harvey                                                                   Address on File
Jeffrey Holley                                                                   Address on File
Jeffrey Johnson                                                                  Address on File
Jeffrey Markel                                                                   Address on File
Jeffrey O'Neal                                                                   Address on File
Jeffrey Pruitt                                                                   Address on File
Jeffrey Sault                                                                    Address on File
Jeffrey Smith                                                                    Address on File
Jeffrey Wertman                                                                  Address on File
Jeffry Mengo                                                                     Address on File
Jenkins Jr Leonard                                                               Address on File
Jenkins Rodney A                                                                 Address on File
Jennie-O Turkey Store Sales LLC                                                  PO Box 93447, Chicago, IL, 60673-3447
Jennifer Black                                                                   Address on File
Jennifer Evans                                                                   Address on File
Jennifer Schroeder                                                               Address on File
Jennifer Stockwell                                                               Address on File
Jennifer Warner                                                                  Address on File
Jerald Bailey                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                           Page 90 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 91 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                     Address
Jeremiah Hayes                                                                   Address on File
Jeremiah Holder                                                                  Address on File
Jeremiah Milton                                                                  Address on File
Jeremy Alger                                                                     Address on File
Jeremy Bateman                                                                   Address on File
Jeremy Cutting                                                                   Address on File
Jeremy Edwards                                                                   Address on File
Jeremy Freeman                                                                   Address on File
Jeremy Gorman                                                                    Address on File
Jeremy Gray                                                                      Address on File
Jeremy Hardaway                                                                  Address on File
Jeremy Lakhnenko                                                                 Address on File
Jeremy Layton                                                                    Address on File
Jeremy Lieu                                                                      Address on File
Jeremy Liptai                                                                    Address on File
Jeremy Martin                                                                    Address on File
Jeremy Morse                                                                     Address on File
Jeremy Reynolds                                                                  Address on File
Jeremy Singleton                                                                 Address on File
Jeremy Stanton                                                                   Address on File
Jeremy Wilber                                                                    Address on File
Jermaine Clark                                                                   Address on File
Jermaine Hawkins                                                                 Address on File
Jerold Money Jr                                                                  Address on File
Jerome Wallace                                                                   Address on File
Jerome Wilson                                                                    Address on File
Jerrad Reiner                                                                    Address on File
Jerrell Tyree                                                                    Address on File
Jerrick Nelson                                                                   Address on File
Jerrod Aaron                                                                     Address on File
Jerry Hall                                                                       Address on File
Jerry Hill                                                                       Address on File
Jerry Jackson                                                                    Address on File
Jerry Loyd                                                                       Address on File
Jerry Robinson Ii                                                                Address on File
Jerry Warren Iii                                                                 Address on File
Jervey Rollins                                                                   Address on File
Jesse Griffiths                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                     Page 91 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 92 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                            Address
Jesse Kendall                                                                       Address on File
Jesse Riglioni                                                                      Address on File
Jesse Sabin                                                                         Address on File
Jesse Stone                                                                         Address on File
Jesser Carrillo                                                                     Address on File
Jessica Bricks                                                                      Address on File
Jessica Hobson                                                                      Address on File
Jessica Snyder                                                                      Address on File
Jessica Wenner                                                                      Address on File
Jessica Wood                                                                        Address on File
Jessie Coffer                                                                       Address on File
Jessie Zacharias                                                                    Address on File
Jesus Colon                                                                         Address on File
Jesus Gutierrez                                                                     Address on File
Jesus Lopez Camarena                                                                Address on File
Jet Away/Empress Travel                                                             907 E Main Street, Endicott, NY, 13760
Jetnet Corporation                                                                  505 North Drive, Sewickley, PA, 15143-2339
Jewish Health Care Ctr                                                              629 Salisbury Street, Worcester, MA, 01609
Jhon Wilmar Restrepo Velez                                                          Address on File
Jhonata Garcia                                                                      Address on File
Jhong U. Kim aka Jhong Kim; Richmon IHOP dba
Staten Island IHOP                                Attn: Howard M File               260 Christopher Lane, Suite 102, Staten Island, NY, 10314
Jillian Stone                                                                       Address on File
Jimmie Thurman                                                                      Address on File
Jimmy Carmouche                                                                     Address on File
Jimmy Haysmer                                                                       Address on File
Jino Mada                                                                           Address on File
Jirschele Joanne H                                                                  Address on File
JJ Keller & Assoc, Inc.                                                             PO Box 6609, Carol Stream, IL, 60197-6609
J'Ne Williams                                                                       Address on File
Joann Appleman                                                                      Address on File
Jobsinlogistics.Com                                                                 17501 Biscayne Blvd Ste 530, North Miami Beach, FL, 33160
Joe Maye                                                                            Address on File
Joe Quitauamo                                                                       Address on File
Joel Buckingham                                                                     Address on File
Joel Carrasco                                                                       Address on File
Joel Chapman                                                                        Address on File
Joel Harris                                                                         Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 92 of 201
                                            Case 20-11501      Doc 1-1     Filed 06/10/20   Page 93 of 201

                                                                   Creditor Matrix

                       Name                                    Attention                                             Address
Joel Lopez Martinez                                                                 Address on File
Joel Posigian                                                                       Address on File
John Abbott                                                                         Address on File
John Applegate                                                                      Address on File
John B Ordille Inc                                                                  PO Box 181, Hammonton, NJ, 08037
John Babylon                                                                        Address on File
John Bell                                                                           Address on File
John Blackwell                                                                      Address on File
John Boos and Co.                                                                   35261 Eagle Way, Chicago, IL, 60678-1352
John Carnessali Photography                                                         225 Wilkinson St #430, Syracuse, NY, 13204
John Collier                                                                        Address on File
John Cook                                                                           Address on File
John Cramer                                                                         Address on File
John Didonato                                     Attn: John Didonato               1166 Avenue Of The Americas, 3rd Floor, New York, NY, 10036
John Elliott                                                                        Address on File
John Fien                                                                           Address on File
John Forbes                                                                         Address on File
John Green                                                                          Address on File
John Hammerstrom                                                                    Address on File
John Hancock Life Ins                                                               PO Box 7247-0239, Philadelphia, PA, 19170-0239
John Ingoldsby                                                                      Address on File
John Ingram                                                                         Address on File
John Johnson                                                                        Address on File
John Johnson                                                                        Address on File
John Lipari Iii                                                                     Address on File
John Lorden                                                                         Address on File
John Lounsberry                                                                     Address on File
John Morris                                                                         Address on File
John Muhammad                                                                       Address on File
John Nistendirk                                                                     Address on File
John Noll                                                                           Address on File
John Osiecki                                                                        Address on File
John P Rogers Elec Inc                                                              21 Phelps St, Binghamton, NY, 13901
John Paulson                                                                        Address on File
John R Gray                                                                         86 Albatross Court, Front Royal, VA, 22630
John Ritzenthaler Company                                                           PO Box 821639, Philadelphia, PA, 19182-1639
John Ross                                                                           Address on File
John Schouster                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 93 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 94 of 201

                                                               Creditor Matrix

                       Name                                 Attention                                            Address
John Sculley                                                                     Address on File
John Sebok                                                                       Address on File
John Sellitto                                                                    Address on File
John Skinner                                                                     Address on File
John Sloan                                                                       Address on File
John Soules Foods Inc                                                            PO Box 4579, Tyler, TX, 75712
John Steele                                                                      Address on File
John Tootill                                                                     Address on File
John Tworkowsky                                                                  Address on File
John Villane Ii                                                                  Address on File
John Yager                                                                       Address on File
John Young                                                                       Address on File
John Zick V                                                                      Address on File
John Ziegler                                                                     Address on File
Johnnice Stapleton                                                               Address on File
Johnnie Cotton                                                                   Address on File
Johnny Cobbins                                                                   Address on File
Johnny Groover                                                                   Address on File
Johnny Maldonado Duarte                                                          Address on File
Johnny Thach                                                                     Address on File
Johnny White                                                                     Address on File
Johnson Chylon                                                                   Address on File
Johnson Controls Fire Protection LP                                              Dept Ch 10320, Palatine, IL, 60055-0320
Johnson Corey                                                                    Address on File
Johnson Darrin                                                                   Address on File
Johnson David                                                                    Address on File
Johnson David L                                                                  Address on File
Johnson Davonta                                                                  Address on File
Johnson Equipment Company                                                        PO Box 802009, Dallas, TX, 75380-2009
Johnson Gary K                                                                   Address on File
Johnson John M                                                                   Address on File
Johnson Jr John W                                                                Address on File
Johnson Jr Kelvin                                                                Address on File
Johnson Luke N                                                                   Address on File
Johnson Mcpee                                                                    Address on File
Johnson Michael A                                                                Address on File
Johnson Raphael                                                                  Address on File
Johnson Shomari A                                                                Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                            Page 94 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 95 of 201

                                                               Creditor Matrix

                        Name                                Attention                                            Address
Johnson Tavon A                                                                  Address on File
Johnson Terrance R                                                               Address on File
Johnston Murray A                                                                Address on File
Joiner Duncan                                                                    Address on File
Joiner Lyndell                                                                   Address on File
Joiner Willie E                                                                  Address on File
Joley Stanton                                                                    Address on File
Jolly Roofing & Contracting Co Inc                                               711 Chaney Cove, Collierville, TN, 38017
Joly Matthew                                                                     Address on File
Jon Brown                                                                        Address on File
Jonathan Baier                                                                   Address on File
Jonathan Barrows                                                                 Address on File
Jonathan Bresee                                                                  Address on File
Jonathan Brewer                                                                  Address on File
Jonathan Bush                                                                    Address on File
Jonathan Cook                                                                    Address on File
Jonathan Cooper                                                                  Address on File
Jonathan Darling                                                                 Address on File
Jonathan Franco                                                                  Address on File
Jonathan Goldman                                                                 Address on File
Jonathan Kelsey                                                                  Address on File
Jonathan Komenda-Scherer                                                         Address on File
Jonathan Myrick                                                                  Address on File
Jonathan Nevels                                                                  Address on File
Jonathan Pena                                                                    Address on File
Jonathan Plummer                                                                 Address on File
Jonathan Rodriguez                                                               Address on File
Jonathan Ruelas                                                                  Address on File
Jonathan Siedlecky                                                               Address on File
Jonathon Lewis                                                                   Address on File
Jones Alan                                                                       Address on File
Jones Dairy Farm                                                                 PO Box 808, Fort Atkinson, WI, 53538-0808
Jones David Q                                                                    Address on File
Jones Kevin                                                                      Address on File
Jones Leslie                                                                     Address on File
Jones Mark A                                                                     Address on File
Jones Sean P                                                                     Address on File
Jones Specialty Services Group                                                   PO Box 170, Corbettsville, NY, 13749



In re: Maines Paper & Food Service, Inc., et al                                                                              Page 95 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 96 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                     Address
Jonray Perez                                                                     Address on File
Jordan Bishop                                                                    Address on File
Jordan Blanton                                                                   Address on File
Jordan Crook                                                                     Address on File
Jordan Daniels                                                                   Address on File
Jordan Emerson                                                                   Address on File
Jordan Fuller                                                                    Address on File
Jordan Martin                                                                    Address on File
Jordan Scott                                                                     Address on File
Jordan Simpson                                                                   Address on File
Jordan Smith                                                                     Address on File
Jordan Wayne                                                                     Address on File
Jordon Buck                                                                      Address on File
Jordon Palmer                                                                    Address on File
Jordon Weber                                                                     Address on File
Jorge Melendez                                                                   Address on File
Jorge Rojas                                                                      Address on File
Jorge Velazquez                                                                  Address on File
Josalyn Harwell                                                                  Address on File
Josaphat Kerley                                                                  Address on File
Joscar Ortiz                                                                     Address on File
Josch Kramer                                                                     Address on File
Jose Alcala                                                                      Address on File
Jose Becerra                                                                     Address on File
Jose Carrillo                                                                    Address on File
Jose Espinoza                                                                    Address on File
Jose Falche                                                                      Address on File
Jose Ferrer                                                                      Address on File
Jose Ferrer                                                                      Address on File
Jose Funes                                                                       Address on File
Jose Garfias                                                                     Address on File
Jose Heredia                                                                     Address on File
Jose Hernandez                                                                   Address on File
Jose Mendoza                                                                     Address on File
Jose Olique                                                                      Address on File
Jose Ordonez                                                                     Address on File
Jose Perez-Santos                                                                Address on File
Jose Quintanilla                                                                 Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                     Page 96 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 97 of 201

                                                               Creditor Matrix

                     Name                                   Attention                                             Address
Jose Ramirez                                                                     Address on File
Jose Richard                                                                     Address on File
Jose Rivera                                                                      Address on File
Jose Rivera                                                                      Address on File
Jose Torres                                                                      Address on File
Jose Villanueva                                                                  Address on File
Josef Ziegler                                                                    Address on File
Joseph A Cimino Food Brokers Inc                                                 7595 Morgan Rd, Liverpool, NY, 13090
Joseph Battaglia                                                                 Address on File
Joseph Caballero                                                                 Address on File
Joseph Chinchilla                                                                Address on File
Joseph Cicon                                                                     Address on File
Joseph Gibson                                                                    Address on File
Joseph Gomez Segui                                                               Address on File
Joseph Grunewald                                                                 Address on File
Joseph Hickey Sr                                                                 Address on File
Joseph Kelly                                                                     Address on File
Joseph Kelly                                                                     Address on File
Joseph Kombou                                                                    Address on File
Joseph Lamb                                                                      Address on File
Joseph Lannon                                                                    Address on File
Joseph Lilley Jr                                                                 Address on File
Joseph Little                                                                    Address on File
Joseph Mba                                                                       Address on File
Joseph Nieves                                                                    Address on File
Joseph Paramore                                                                  Address on File
Joseph Posigian                                                                  Address on File
Joseph Pratt                                                                     Address on File
Joseph Pullin                                                                    Address on File
Joseph Ragsdale                                                                  Address on File
Joseph Smith                                                                     Address on File
Joseph Sullivan                                                                  Address on File
Joseph Tadiello                                                                  Address on File
Joseph Torres                                                                    Address on File
Joseph Weaver                                                                    Address on File
Joseph Wilcox                                                                    Address on File
Josephine Rodriguez                                                              Address on File
Joseph'S Gourmet Pasta Company                                                   262 Primrose Street, Haverhill, MA, 01830



In re: Maines Paper & Food Service, Inc., et al                                                                              Page 97 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 98 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                     Address
Joshua Alexander                                                                 Address on File
Joshua Barnett                                                                   Address on File
Joshua Belles                                                                    Address on File
Joshua Bessette                                                                  Address on File
Joshua Brand                                                                     Address on File
Joshua Cliff                                                                     Address on File
Joshua Coleman                                                                   Address on File
Joshua Covey                                                                     Address on File
Joshua Crouse                                                                    Address on File
Joshua Danko                                                                     Address on File
Joshua Davies                                                                    Address on File
Joshua Davis                                                                     Address on File
Joshua Diaz                                                                      Address on File
Joshua Ewald                                                                     Address on File
Joshua Footman                                                                   Address on File
Joshua Gudzinas                                                                  Address on File
Joshua Hall                                                                      Address on File
Joshua King                                                                      Address on File
Joshua Madigan                                                                   Address on File
Joshua Mckinley                                                                  Address on File
Joshua Mower                                                                     Address on File
Joshua Nichols                                                                   Address on File
Joshua Phillips                                                                  Address on File
Joshua Rios                                                                      Address on File
Joshua Rodriguez                                                                 Address on File
Joshua Shamlin                                                                   Address on File
Joshua Shaylor                                                                   Address on File
Joshua Slater                                                                    Address on File
Joshua Snyder                                                                    Address on File
Joshua Storms                                                                    Address on File
Joshua Struble                                                                   Address on File
Joshua Torres                                                                    Address on File
Joshua White                                                                     Address on File
Joshua Wiggins                                                                   Address on File
Joshua Wolcott                                                                   Address on File
Joshua Woodward                                                                  Address on File
Joshua Wunder                                                                    Address on File
Joshua Zavada                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                     Page 98 of 201
                                            Case 20-11501       Doc 1-1     Filed 06/10/20   Page 99 of 201

                                                                      Creditor Matrix

                      Name                                      Attention                                           Address
Josiah Rogers                                                                        Address on File
Josue Garcia-Rodriguez                                                               Address on File
Josue Reyes                                                                          Address on File
Josue Santiago                                                                       Address on File
Jovan March                                                                          Address on File
Joy Blackson                                                                         Address on File
Joy Chesney                                                                          Address on File
Joy Cone Company                                                                     PO Box 71972, Chicago, IL, 60694-1972
Joyce Chen Product                                                                   550 North Rano Rd, Lake Zurich, IN, 60047
Joyce Sprouse                                                                        Address on File
Jpd Financial Inc                                                                    Suite 202 6920 Santa Teresa Blvd, San Jose, CA, 95119
Jpmorgan Chase Bank, N.A.                                                            PO Box 2558, 1111 Fannin Tx2-F135, Houston, TX, 77252-2558
Jpmorgan Chase Bank, N.A.                                                            PO Box 33035, Houston, KY, 40202
JPMorgan Chase Bank, N.A.                         Attn: Legal Dept.                  PO Box 2558, 1111 Fannin TX2-F135, Houston, TX, 77252-2558
JPMorgan Chase Bank, N.A.                         Attn: Legal Dept.                  PO Box 33035, Houston, KY, 40202
Jr Simplot Co                                                                        PO Box 100948, Atlanta, GA, 30384-0948
Jtm Provisions Co Inc                                                                PO Box 711134, Cincinnati, OH, 45271-1134
Juan Berdecia                                                                        Address on File
Juan Diaz Escalante                                                                  Address on File
Juan Dieppa                                                                          Address on File
Juan Leon                                                                            Address on File
Juan Rosado                                                                          Address on File
Juan Rubio                                                                           Address on File
Juan Sapon                                                                           Address on File
Juan Urquia                                                                          Address on File
Juan Watkins                                                                         Address on File
Judith Eckert                                                                        Address on File
Judson Jacob                                                                         Address on File
Julie Oliver                                                                         Address on File
Julien Therlange                                                                     Address on File
Julio Vega                                                                           Address on File
Julissa Schoonover                                                                   Address on File
Julius Fenwick                                                                       Address on File
Julius Thompson                                                                      Address on File
Junior Heredia                                                                       Address on File
Just Born Inc                                                                        PO Box 642214, Pittsburgh, PA, 15264-2214
Just Rite Equipment                                                                  PO Box 414746, Boston, MA, 02241-4746
Justice Golson                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 99 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 100 of 201

                                                                     Creditor Matrix

                       Name                                    Attention                                           Address
Justin Alexander                                                                     Address on File
Justin Criscitello                                                                   Address on File
Justin Estrada                                                                       Address on File
Justin Fuller                                                                        Address on File
Justin Fuller                                                                        Address on File
Justin Heinze                                                                        Address on File
Justin Holmes                                                                        Address on File
Justin Iversen                                                                       Address on File
Justin Kamuhanda                                                                     Address on File
Justin Lashley                                                                       Address on File
Justin Laurie                                                                        Address on File
Justin Lee                                                                           Address on File
Justin Loy                                                                           Address on File
Justin Neare                                                                         Address on File
Justin Nelson                                                                        Address on File
Justin Nitcholas                                                                     Address on File
Justin Quick                                                                         Address on File
Justin Schaub                                                                        Address on File
Justin Smallwood                                                                     Address on File
Justin Taylor                                                                        Address on File
Justin Vanderpool                                                                    Address on File
Justin Voss                                                                          Address on File
Justin Wheeler                                                                       Address on File
Justin Wilson                                                                        Address on File
Justin Wright                                                                        Address on File
Justin Zigmant                                                                       Address on File
Justo Martinez                                                                       Address on File
K & S Plumbing Heating Air                                                           329 Water St, Binghamton, NY, 13901
K&D Factory Service, Inc.                                                            1833-41 N Cameron Street, Harrisburg, PA, 17103
K2D Inc Dba Colorado Premium Foods                                                   PO Box 74008718, Chicago, IL, 60674
Kadarius Lewis                                                                       Address on File
Kadi Haynes                                                                          Address on File
Kaeckmeister Kurt                                                                    Address on File
Kagome Foods Inc                                                                     PO Box 677010, Dallas, TX, 75267
Kagome Inc                                        Attn: Pam Kelley                   PO Box 45709, San Francisco, CA, 94145-0709
Kahlil Ross                                                                          Address on File
Kaim Steve                                                                           Address on File
Kaine Richway                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 100 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 101 of 201

                                                                   Creditor Matrix

                        Name                                    Attention                                               Address
Kaiser Pickles                                                                        500 York St, Cincinnati, OH, 45214
Kaitlyn Chaban                                                                        Address on File
Kalman Frank W                                                                        Address on File
Kaloma Thomas                                                                         Address on File
Kalustyan Corporation                                                                 855 Rahway Avenue, Union, NJ, 07083
Kane Is Able                                                                          3 Stauffer Industrial Park, Taylor, PA, 18517
Kane Michael                                                                          Address on File
Kanpak LLC                                                                            PO Box 204788, Dallas, TX, 75320
Kapil Pantha                                                                          Address on File
Kapis Ii Charles H                                                                    Address on File
Kappus Company                                                                        4755 W 150th Street, Cleveland, OH, 44135-3330
Kara Carrasquillo                                                                     Address on File
Karabec Shane                                                                         Address on File
Karamanakis George                                                                    Address on File
Kareem Moore                                                                          Address on File
Kareem Moore Jr                                                                       Address on File
Kareem Page                                                                           Address on File
Karen Astrologo                                                                       Address on File
Karen Johnson                                                                         Address on File
                                                                                      Attn: James D. Greco, 700 Scranton Electric Bldg., 507 Linden St.,
Karen Kuhl                                        c/o Cognetti & Cimini               Scranton, PA, 18503
Karen Mattioli                                                                        Address on File
Karen Staubes                                                                         Address on File
Kari Out Co                                                                           399 Knollwood Rd, White Plains, NY, 10603
Karl Brown                                                                            Address on File
Karl Dochnal                                                                          Address on File
Karl House                                                                            Address on File
Karn William                                                                          Address on File
Karon Sherrod                                                                         Address on File
Kasandra Watkins                                                                      Address on File
Kassi Rowe                                                                            Address on File
Kassin Dana                                                                           Address on File
Kassondra Hoyt                                                                        Address on File
Katelyn Hartman                                                                       Address on File
Katelyn Page                                                                          Address on File
Katelynn Showers                                                                      Address on File
Kateri Sibley                                                                         Address on File
Katharine Olszewski                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 101 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 102 of 201

                                                              Creditor Matrix

                       Name                                Attention                                            Address
Katherine Walker                                                                 Address on File
Kathleen Frantellizzi                                                            Address on File
Katie Stankiewicz                                                                Address on File
Katrina Winters                                                                  Address on File
Katz Americas                                                                    3685 Lockport Rd, Sanborn, NY, 14132
Kavuludi Teddy M                                                                 Address on File
Kayden Wearing                                                                   Address on File
Kayem Foods Inc                                                                  PO Box 11013, Boston, MA, 02211
Kayla Canfield                                                                   Address on File
Keating of Chicago #234932                                                       PO Box 84932, Chicago, IL, 60689-4932
Keating of Chicago Inc                                                           PO Box 84932, Chicago, IL, 60689-4932
Kee Denis F                                                                      Address on File
Keeton Cody                                                                      Address on File
Keishla Hernandez                                                                Address on File
Keith Benson                                                                     Address on File
Keith Blood                                                                      Address on File
Keith Cunningham                                                                 Address on File
Keith Davis                                                                      Address on File
Keith Phillips                                                                   Address on File
Keith Pobocek                                                                    Address on File
Keith Putnam                                                                     Address on File
Keith Verderber                                                                  Address on File
Keith Wilber                                                                     Address on File
Kelley Christopher M                                                             Address on File
Kellie Durkee                                                                    Address on File
Kellie Mignoli                                                                   Address on File
Kellogg Company                                                                  25714 Network Place, Chicago, IL, 60673
Kellogg Sales Company                                                            25714 Network Place, Chicago, IL, 60673-1257
Kellum Stephen                                                                   Address on File
Kelly Atkinson                                                                   Address on File
Kelly Blair                                                                      Address on File
Kelly Glennon                                                                    Address on File
Kelly John M                                                                     Address on File
Kelly Parsons                                                                    Address on File
Kelly Services                                                                   PO Box 820405, Philadelphia, PA, 19182-0405
Kellyn Guzman                                                                    Address on File
Kelsey Jonathan M                                                                Address on File
Kelvin Johnson                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                 Page 102 of 201
                                           Case 20-11501         Doc 1-1     Filed 06/10/20   Page 103 of 201

                                                                    Creditor Matrix

                        Name                                     Attention                                              Address
Kemak Theodore                                                                         Address on File
Ken Chin Foods                                                                         272 Mill Street, Worcester, MA, 01602
Kenan Mujakovic                                                                        Address on File
Kendall Jesse                                                                          Address on File
Kendall Stimage                                                                        Address on File
Kenderras Fields                                                                       Address on File
Kendric Richard                                                                        Address on File
Kendrick Beard                                                                         Address on File
Kenneth Bivens                                                                         Address on File
Kenneth Cobb                                                                           Address on File
Kenneth Cunningham                                                                     Address on File
Kenneth Delnegro                                                                       Address on File
Kenneth Grant Jr                                                                       Address on File
Kenneth Harrison                                                                       Address on File
Kenneth Hoyt                                                                           Address on File
Kenneth Mejias                                                                         Address on File
Kenneth O Lester Co Inc                                                                PO Box 688, Lebanon, TN, 37088
Kenneth Shattuck                                                                       Address on File
Kenneth Smith                                                                          Address on File
Kenneth Stine Jr                                                                       Address on File
Kenneth Wassum                                                                         Address on File
Kenneth Williams                                                                       Address on File
Kens Foods Inc                                                                         PO Box 6197, Boston, MA, 02212-6197
Kentucky Revenue Cabinet                                                               Compliance Section St#65, Frankfort, KY, 40620-0003
Kentucky State Treasurer                                                               PO Box 1150, Frankfort, KY, 40602-1150
Kern Jr Thomas                                                                         Address on File
Kerri Mulligan                                                                         Address on File
Kerry Ingredients & Flavours                                                           PO Box 98489, Chicago, IL, 60693-8489
Kerry Ingredients & Flavours                      Attn: Kif Ar                         PO Box 409141, Atlanta, GA, 30384-9141
Kershner Laura                                                                         Address on File
Kerwin Mcguire                                                                         Address on File
Kettle Cuisine Inc                                                                     330 Lynnway (Rear Building), Lynn, MA, 01901
Keurig Green Mountain Inc                                                              PO Box 414159, Boston, MA, 02241-4159
Kevia Pratcher                                                                         Address on File
Kevin Brooks                                                                           Address on File
Kevin Burger                                                                           Address on File
Kevin Carter                                                                           Address on File
Kevin Cooper Jr                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                              Page 103 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 104 of 201

                                                              Creditor Matrix

                         Name                              Attention                                            Address
Kevin Eakle                                                                      Address on File
Kevin Gallagher                                                                  Address on File
Kevin Hayhurst                                                                   Address on File
Kevin Haynes                                                                     Address on File
Kevin Holbert                                                                    Address on File
Kevin Mccoy                                                                      Address on File
Kevin Melgar                                                                     Address on File
Kevin Morejon                                                                    Address on File
Kevin Mueller                                                                    Address on File
Kevin Murray                                                                     Address on File
Kevin Nielsen                                                                    Address on File
Kevin Perry                                                                      Address on File
Kevin Pinney                                                                     Address on File
Kevin Sexton                                                                     Address on File
Kevin Smith                                                                      Address on File
Kevin Stevens                                                                    Address on File
Kevin Stevens                                                                    Address on File
Kevin Sweet                                                                      Address on File
Kevin Thomas                                                                     Address on File
Kevin Vazquez                                                                    Address on File
Kevin Wallace                                                                    Address on File
Kewanis Haynes                                                                   Address on File
Keyser Walter A                                                                  Address on File
Keyshawn Baker                                                                   Address on File
Keystone Foods LLC                                                               PO Box 532073, Atlanta, GA, 30353-2073
Khan Tauqeer A                                                                   Address on File
Khayri Wallace                                                                   Address on File
Khristine Breeding                                                               Address on File
Kian Flores Morales                                                              Address on File
Kibble & Prentice                                                                PO Box 62949, Virginia Beach, VA, 23466
Kidzsmart Concepts Inc                                                           1003 Cambie Street, Vancouver, BC, V6B 5L7, Canada
Kiera Hennessey                                                                  Address on File
Kilmer Derrick L                                                                 Address on File
Kilpatrick Colin                                                                 Address on File
Kilpatrick David                                                                 Address on File
Kim Dixon                                                                        Address on File
Kim Quinn                                                                        Address on File
Kim Schenning                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 104 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 105 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                            Address
Kimbal Green                                                                     Address on File
Kimball Joseph                                                                   Address on File
Kimberly Bailey                                                                  Address on File
Kimberly Gurnee                                                                  Address on File
Kimberly Martin                                                                  Address on File
Kimberly Mims                                                                    Address on File
Kimberly Ramos                                                                   Address on File
Kimberly Sinclair                                                                Address on File
Kimberly Williams                                                                Address on File
Kimbley Kristopher D                                                             Address on File
Kinexo                                                                           PO Box 6097, Rocky Mount, NC, 27802
King Kenneth                                                                     Address on File
King Kevin                                                                       Address on File
Kinsley Power Systems                                                            14 Connecticut South Drive, East Granby, CT, 06026
Kipp Travis N                                                                    Address on File
Kira Brewster                                                                    Address on File
Kirk Bennett                                                                     Address on File
Kirk Butler                                                                      Address on File
Kirk Chin                                                                        Address on File
Kirkwood Darneld E                                                               Address on File
Kirsch Christina                                                                 Address on File
Kithcart William H                                                               Address on File
Kitu Life Inc                                                                    1732 First Ave 25614, New York, NY, 10128
Klehr Timothy A                                                                  Address on File
Klein Keith J                                                                    Address on File
Kleitz Susan                                                                     Address on File
Klimek Matthew P                                                                 Address on File
Klinko Stephanie E                                                               Address on File
Klosterman Baking Company                                                        PO Box 712572, Cincinnati, OH, 45271-2572
K-Management Resources                                                           PO Box 6775, San Antonio, TX, 78209
Knack Systems LLC                                                                Suite 425 10 Woodbridge Circle Dr, Woodbridge, NJ, 07095
Knapp David M                                                                    Address on File
Knapp Nicole L                                                                   Address on File
Knebusch Robert                                                                  Address on File
Knight Debra L                                                                   Address on File
Knight Tyrone                                                                    Address on File
Knotts Woodrow                                                                   Address on File
Knouse Foods Inc                                                                 PO Box 640743, Pittsburgh, PA, 15264-0743



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 105 of 201
                                           Case 20-11501        Doc 1-1      Filed 06/10/20   Page 106 of 201

                                                                     Creditor Matrix

                        Name                                     Attention                                            Address
Knowles Jr Earl                                                                        Address on File
Knuth Refrigeration & A/C Inc                                                          615 Gibbons Street, Scranton, PA, 18505
Koala Division                                                                         PO Box 911607, Denver, CO, 80291-1607
Kobe Parks                                                                             Address on File
Koch Foods of Cincinnati                          Attn: Krista Aquilo                  PO Box 71233, Chicago, IL, 60694-1233
Koch Foods of Mississippi LLC                                                          PO Box 71245, Chicago, IL, 60694-1245
Koch Meats                                                                             PO Box 71176, Chicago, IL, 60694-1176
Kochman Christopher                                                                    Address on File
Kody Huggins                                                                           Address on File
Kody Van Norman                                                                        Address on File
Kojo Amet                                                                              Address on File
Kolbe Mason                                                                            Address on File
Komanage LLC                                                                           40 Court St, Binghamton, NY, 13901
Komor Stanley                                                                          Address on File
Konica Minolta Business Solutions                                                      Dept At 952823, Atlanta, GA, 31192-2823
Konop Ryan                                                                             Address on File
Kontos Foods Inc                                                                       PO Box 628, Paterson, NJ, 07544
Kosmas Christidis                                                                      Address on File
Kossi Adanou                                                                           Address on File
Kostick Robert E                                                                       Address on File
Kostura Joshua                                                                         Address on File
Kraft Foods                                                                            22541 Network Place, Chicago, IL, 60673-1225
Kraft Foods                                                                            PO Box 13063, Newark, NJ, 07188
Kraft Foods Global Inc Successor By                                                    PO Box 849955, Dallas, TX, 75284-9955
Kraft Heinz Foods Company                                                              22541 Network Place, Chicago, IL, 60673-1225
Kraft Heinz Foods Company                         Attn: Susan King                     PO Box 13063, Newark, NJ, 07188
Kraft James                                                                            Address on File
Kramer Josch L                                                                         Address on File
Krehers Farm Fresh Eggs                                                                PO Box 410, Clarence, NY, 14031
Krieger Roger P                                                                        Address on File
Kris Loeb                                                                              Address on File
Kristen Abbott                                                                         Address on File
Kristian Gilg                                                                          Address on File
Kristina Pharr                                                                         Address on File
Kristina Westerman                                                                     Address on File
Kristopher Balser                                                                      Address on File
Kristopher Layne                                                                       Address on File
Kristopher Lundstrum                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 106 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 107 of 201

                                                              Creditor Matrix

                          Name                             Attention                                           Address
Kristy Ciesielski                                                                Address on File
Kristy Schultes                                                                  Address on File
Kromhout Michael A                                                               Address on File
Kromhout Virginia                                                                Address on File
Kruger Foods Inc                                                                 Dept La 23287, Pasadena, CA, 91185-3287
Kruger Products (Usa) Inc                                                        PO Box 66512, Chicago, IL, 60666-0512
Kruse Andrew J                                                                   Address on File
Kruse Anthony                                                                    Address on File
Ks&D Distributors Inc                                                            1900 Empire Blvd #309, Webster, NY, 14580
Kula Maciej                                                                      Address on File
Kulas Jamie S                                                                    Address on File
Kunzler & Company Inc                                                            PO Box 4747, Lancaster, PA, 17604-4747
Kurt Eichholz                                                                    Address on File
Kurt Lamb                                                                        Address on File
Kurt Nunns                                                                       Address on File
Kurzrock William J                                                               Address on File
Kutney Ryan                                                                      Address on File
Kyle Dean                                                                        Address on File
Kyle Gyurko                                                                      Address on File
Kyle Henderson                                                                   Address on File
Kyle King                                                                        Address on File
Kyle Payne                                                                       Address on File
Kyle Seward                                                                      Address on File
Kyle Simon                                                                       Address on File
Kyle Small                                                                       Address on File
Kyle Stoddard                                                                    Address on File
Kyle Voorhis                                                                     Address on File
Kylee Weyant                                                                     Address on File
La Rosas Bakery                                                                  79 East Newman Springs Rd, Shrewsbury, NJ, 07702
Labarre Melissa                                                                  Address on File
Labelle Brian R                                                                  Address on File
Lacey Cohen                                                                      Address on File
Lacey Reardon                                                                    Address on File
Lactalis Retail Dairy Inc                                                        PO Box 932609, Atlanta, GA, 31193-2609
Ladarius Shipp                                                                   Address on File
Ladym Joseph                                                                     Address on File
Lafourche Parish School B                                                        PO Box 997, Thibodaux, LA, 70302-0997
Laing Industries Inc                                                             430 Broome Corp Prkwy, Conklin, NY, 13748



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 107 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 108 of 201

                                                                   Creditor Matrix

                      Name                                     Attention                                             Address
Lainhart Stephen                                                                     Address on File
Lake Beverage Corporation                                                            900 John Street, West Henrietta, NY, 14586
Lakeisha Cunningham                                                                  Address on File
Lakeside Foods Inc                                                                   PO Box 1327, Manitowoc, WI, 54221
Lale Corley                                                                          Address on File
Lam Paul M                                                                           Address on File
Lamar Companies                                                                      PO Box 96030, Baton Rouge, LA, 70896
Lamarca & Sons Baking Co Inc                                                         32 Riverside Park, Malden, MA, 02148
Lamb Steven J                                                                        Address on File
Lamb Weston Sales Inc                                                                PO Box 70075, Chicago, IL, 60673
Lamb Weston Sales Inc.                                                               PO Box 70075, Chicago, IL, 60673-0075
Lambert Kevin                                                                        Address on File
Lamonta Artis                                                                        Address on File
Lance Dantzler                                                                       Address on File
Land O'Lakes Inc                                                                     PO Box 840897, Dallas, TX, 75284
Land Sea & Air Med Review                                                            910 Route 109, N. Lindenhurst, NY, 11757
Landis Steven T                                                                      Address on File
Landon David R                                                                       Address on File
Landon Shelly A                                                                      Address on File
Landon Thomas                                                                        Address on File
Lannon Joseph S                                                                      Address on File
Lanovara Specialty Foods Inc                                                         208 Mushroom Blvd, Rochester, NY, 14623
Lantmannen Unibake USA Inc                                                           Dept. Ch 19161, Palatine, IL, 60055-9161
Laquiene Williams                                                                    Address on File
Laron Street                                                                         Address on File
Larry Aleksandrich                                                                   33 Monroe Ave, Carteret, NJ, 07008
Larry Allen                                                                          Address on File
Larry Hampton                                                                        Address on File
Larry Henderson                                                                      Address on File
Larry Hynson                                                                         Address on File
Larry Jones                                                                          Address on File
Larry Kozina                                                                         Address on File
Larsen Alan L                                                                        Address on File
Lash Deborah                                                                         Address on File
Lashay Willis                                                                        Address on File
Lashley Justin D                                                                     Address on File
Lasskorn Martin                                                                      Address on File
Lassonde Pappas and Company Inc                   Attn: Laurel Benarba               36643 Treasury Center, Chicago, IL, 60694-6600



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 108 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 109 of 201

                                                                    Creditor Matrix

                         Name                                  Attention                                              Address
Latham & Watkins LLP                              Attn: Mark Morris                  355 South Grand Avenue, Los Angeles, CA, 90071-1560
Latia Norwood                                                                        Address on File
Latorry Herring                                                                      Address on File
Latour Christine R                                                                   Address on File
Latrenya Spence                                                                      Address on File
Lauren Bauer                                                                         Address on File
Lauren Ferraro                                                                       Address on File
Lauren Grier                                                                         Address on File
Lauren Yaeger                                                                        Address on File
Laurie Fangmann                                                                      Address on File
Lavoi Corporation                                                                    1749 Tullie Circle Ne, Atlanta, GA, 30329
Lavondra Carter                                                                      Address on File
Lavonte Smith                                                                        Address on File
Law Office of Carley Iafrate,P.C                                                     38 N Court St, Providence, RI, 02903
Law Office of Nicole Gonger, PLLC                                                    6000 Shepherd Mountain Cove #213, Austin, TX, 78730
Lawler Foods Ltd                                                                     PO Box 2558, Humble, TX, 77347
Lawrence Anderson                                                                    Address on File
Lawrence Dyrlund                                                                     Address on File
Lawrence Foods Inc                                                                   2200 Lunt Avenue, Elk Grove Village, IL, 60007
Lawson Danielle M                                                                    Address on File
Lay Bobby                                                                            Address on File
Lay Dempsey B                                                                        Address on File
Layton Jeremy E                                                                      Address on File
Lazer Spot Inc                                                                       PO Box 933785, Atlanta, GA, 31193
LBP Manufacturing                                                                    3001 Cofer Rd, Richmond, VA, 23224
Lbp Manufacturing Inc                                                                9305 Paysphere Circle, Chicago, IL, 60674
Le Bus Bakery                                                                        480 Shoemaker Rd, King Of Prussia, PA, 19406
Leah Martin                                                                          Address on File
Leah Reeves                                                                          Address on File
Leasefund Counsel                                 Attn: Stephen Levin                4905 Tilghman Street, Suite 310, Allentown, PA, 18104
Leasefund LLC                                                                        Suite 1720 401 E Las Olas Blvd, Fort Lauderdale, FL, 33301
Leasefund, LLC                                    Attn: Brian Holland                401 East Las Olas Boulevard, Suite 1720, Ft. Lauderdale, FL, 33301
Le-A-Shawn Bethea                                                                    Address on File
Lee Andrea L                                                                         Address on File
Lee Christine M                                                                      Address on File
Lee Ishamere                                                                         Address on File
Lee John                                                                             Address on File
Lee Michael J                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 109 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 110 of 201

                                                                      Creditor Matrix

                       Name                                     Attention                                              Address
Lee Shelby                                                                            Address on File
Legacy Bank of Florida                                                                12 Se 7th Street Suite 600, Fort Lauderdale, FL, 33301
Legacy Bank of Florida                            Attn: Legal Dept.                   12 SE 7th Street, Suite 600, Fort Lauderdale, FL, 33301
Legg Ethan                                                                            Address on File
Lehane Charles D                                                                      Address on File
Leigh Tripp                                                                           Address on File
Lenon Whitfield                                                                       Address on File
Leo Henry                                                                             Address on File
Leo Iii Albert M                                                                      Address on File
Leo Lawson                                                                            Address on File
Leo Shepard                                                                           Address on File
Leomary Zevallos Ramos                                                                Address on File
Leon Edwards                                                                          Address on File
Leon Johnson                                                                          Address on File
Leon Price                                                                            Address on File
Leon Repella                                                                          Address on File
Leonard Arrington                                                                     Address on File
Leonard Britt                                                                         Address on File
Leonard Elliott                                                                       Address on File
Leonard Hill                                                                          Address on File
Leonard Licata                                                                        Address on File
Leonardo Zevallos                                                                     Address on File
Leone Nicole                                                                          Address on File
Leonte Lawler                                                                         Address on File
Lepage Bakeries Inc                                                                   PO Box 842440, Boston, MA, 02284-2440
Leprino Foods Dairy Products Co                                                       PO Box 202738, Dallas, TX, 75320-2738
Lerma Rebecca                                                                         Address on File
Lermaine Patterson                                                                    Address on File
Leroy Antoine                                                                         Address on File
Leroy Yves                                                                            Address on File
Lesaffre Yeast Corp                                                                   Department 59932, Milwaukee, WI, 53259
Lesly Dory                                                                            Address on File
Lesoine Jacob                                                                         Address on File
Lessard Martha M                                                                      Address on File
Lester Gary                                                                           Address on File
Letica Corporation                                                                    Dept 771108, Detroit, MI, 48277-1108
Leticia Mcclinton                                                                     Address on File
Leveille Scott P                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                                 Page 110 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 111 of 201

                                                                      Creditor Matrix

                       Name                                     Attention                                             Address
Levene James B                                                                        Address on File
Levi Green                                                                            Address on File
Levis Kamto                                                                           Address on File
Levy Scully Lorraine                                                                  Address on File
Lewis Aaron                                                                           Address on File
Lewis Brisbois Bisgaard & Smith LLP                                                   633 West 5th Street Suite 4000, Los Angeles, CA, 90071
Lewis Kadarius C                                                                      Address on File
Lewis Kingsborough                                                                    Address on File
Lheureux Philip                                                                       Address on File
Li Destri Foods Inc                                                                   Dept 163, Buffalo, NY, 14267
Liam Lynch                                                                            Address on File
Lian Mcguane                                                                          Address on File
Libbey Glass Inc                                                                      PO Box 93864, Chicago, IL, 60673-3864
Liberati Tamela J                                                                     Address on File
Liberty Greenleaf                                                                     430 Berg Lane, Morristown, TN, 37813
Liberty Greenleaf                                                                     PO Box 6099, Phoenix, AZ, 85005
Liberty Mutual Insurance                                                              PO Box 2027, Keene, NH, 03431-7027
                                                                                      175 Berkeley St. H.O. Financial Credit, H.O. Financial Credit, Boston, MA,
Liberty Mutual Insurance Co                       Attn: S.J. Whalen                   02117
Liberty Property Limited                                                              PO Box 828438, Philadelphia, PA, 19182
Lich Richard                                                                          Address on File
Lifetime Benefit Solutions                                                            PO Box 5211, Binghamton, NY, 13902-5211
Lifetime Brands                                                                       Dept Ch 17745, Palatine, IL, 60055
Lifoam Industries LLC                                                                 PO Box 826546, Philadelphia, PA, 19182-3426
Lightfoot James                                                                       Address on File
Liliana Guzman                                                                        Address on File
Lilianna Rodas                                                                        Address on File
Lilley Jr Joseph A                                                                    Address on File
Lillys Fresh Pasta Company                                                            208 Main St, Everett, MA, 02149
Lincoln Parish                                                                        PO Box 863, 201 N Vienna St, Ruston, LA, 71273-0863
Lincoln Waste Solutions                                                               Ste 101 2075 Silas Deane Highway, Rocky Hill, CT, 06067
Linda Collins                                                                         Address on File
Lindsay Debra                                                                         Address on File
Lindsay Jason L                                                                       Address on File
Lineage Bluebird Debtco, LLC                                                          101 Broome Corporate Parkway, Conklin, NY, 13748
Lineage Bluebird Debtco, LLC                      Attn: Ed Lam                        46500 Humboldt Dr, Novi, MI, 48377
Lineage Bluebird Debtco, LLC, as Agent            Attn: Legal Dept.                   46500 Humboldt, Novi, MI, 48377
Lineage Dallas                                                                        7750 Dynasty Rd, Dallas, TX, 75241



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 111 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 112 of 201

                                                                    Creditor Matrix

                         Name                                   Attention                                              Address
Lineage Logistics Holdings LLC                    Attn: Jason Burnett                 46500 Humboldt Dr, Novi, MI, 48377
Lineage Logistics Sunnyvale                                                           367 Long Creek Rd, Sunnyvale, TX, 75182
Lineage Logistics Tyson                                                               400 Pine Street, Unadilla, GA, 31091
Lineage Logistics University Park                                                     450 Central Avenue, University Park, IL, 60466
Lineage Redistribution LLC                                                            29678 Network Place, Chicago, IL, 60673-1296
Lingo Gene B                                                                          Address on File
Link Darcy V                                                                          Address on File
Linkedin Corporation                                                                  62228 Collections Center, Chicago, IL, 60693
Linkinoggor David A                                                                   Address on File
Linnea Holley                                                                         Address on File
Lionel Childs                                                                         Address on File
Liptai Jeremy M                                                                       Address on File
Lisette Williams                                                                      Address on File
Liston Noble Jr                                                                       Address on File
Litchfield Cavo                                                                       420 Lexington Avenue, Suite 2104, NY, 10170
Litchfield Cavo LLP                                                                   303 West Madison Suite 300, Chicago, IL, 60606
Little Venice Retail LLC                                                              111 Chenango St, Binghamton, NY, 13901
Littler Mendelson                                                                     PO Box 45547, San Francisco, CA, 94145-0547
Littler Mendelson, P.C.                           Attn: Robert Pritchard              625 Liberty Avenue, 26th Floor, Pittsburgh, PA, 15222
Littler Mendelson, Rochester                                                          375 Woodcliff Dr 2nd Floor, Fairport, NY, 14450
Litz Ann C                                                                            Address on File
Livingston Andre L                                                                    Address on File
Livingston Parish                                                                     PO Box 1030, Livingston, LA, 70754-1030
Llewellyn Turner                                                                      Address on File
Lloyd James D                                                                         Address on File
Lloyd Labarron                                                                        Address on File
Lloyds of London                                                                      740 Springdale Drive Ste206, Exton, PA, 19341
Lobdell Ruth                                                                          Address on File
Lobo Ramon                                                                            Address on File
Lodi Metals Inc                                                                       PO Box 337, Bellville, OH, 44813
Loeb Electric Co                                                                      1800 E Fifth Ave, Columbus, OH, 43219-2592
Loeb Kris                                                                             Address on File
Logan Dunbar                                                                          Address on File
Logan Jr Gary                                                                         Address on File
Logowise LLC                                                                          49 Court Street 2nd Floor, Binghamton, NY, 13901
Lollicup USA Inc                                                                      6185 Kimball Ave, Chino, CA, 91708
Lombardo Anthony F                                                                    Address on File
London Dyrlund                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 112 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 113 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                             Address
Londonderry Freezer Warehouse                                                    219 Rockingham Rd, Londonderry, NH, 03053
Lone Star Bakery Inc                                                             PO Box 201960, San Antonio, TX, 78220
Long Ramonica                                                                    Address on File
Longo'S Bakery                                                                   138 W 21st Street, Hazleton, PA, 18201
Longos Bakery Inc                                                                458 Fairview Street, Tamaqua, PA, 18252-4718
Lonnie Andrews                                                                   Address on File
Loomis Todd M                                                                    Address on File
Loomis Zachary T                                                                 Address on File
Lopez Camarena Jesus                                                             Address on File
Lopez De Jesus Yaimar                                                            Address on File
Lopez Leopoldo                                                                   Address on File
Lopez Martinez Joel                                                              Address on File
Lopresti Craig A                                                                 Address on File
Lord Joey                                                                        Address on File
Lord-Shaquam Coston                                                              Address on File
Lorenzo Dantzler                                                                 Address on File
Loretta Grannis                                                                  Address on File
Lori Backus                                                                      Address on File
Lorow Gregg A                                                                    Address on File
Lorraine Levy Scully                                                             Address on File
Losier James J                                                                   Address on File
Lost Doggy Bag LLC                                                               222 Water Street, Binghamton, NY, 13901
Lotito Foods Inc.                                                                200 Carter Dr, Edison, NJ, 08817
Lou Callahan                                                                     Address on File
Loudermilk Steven                                                                Address on File
Louis Kelly                                                                      Address on File
Louis Reid                                                                       Address on File
Louisiana Dept of Revenue                                                        PO Box 201, Baton Rouge, LA, 70821-0201
Louisiana Egg Commission                                                         Ste 1003 5825 Florida Blvd, Baton Rouge, LA, 70806
Lounsberry John J                                                                Address on File
Lourdes Hernandez Veliz                                                          Address on File
Love Delbert                                                                     Address on File
Love Donnetta L                                                                  Address on File
Lowe Clarence                                                                    Address on File
Lowell Jr Ernest                                                                 Address on File
Lowery Michael J                                                                 Address on File
Lowery Steven                                                                    Address on File
Lowry Jeana R                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 113 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 114 of 201

                                                                   Creditor Matrix

                       Name                                    Attention                                            Address
Loy Jr Aaron                                                                         Address on File
Loyd Jerry L                                                                         Address on File
Lozada Dimitri R                                                                     Address on File
Lozada Rafael E                                                                      Address on File
Lsp Consulting LLC                                                                   5359 Solera Way, Mckinney, TX, 75070
Lsq Funding Group L C                                                                PO Box 809209, Chicago, IL, 60680
Lucak Patricia A                                                                     Address on File
Lucas Wallace                                                                        Address on File
Luccis Bakery                                                                        3110 Third Ave, Jefferson Twp, PA, 18436-3442
Luce Matthew A                                                                       Address on File
Luis Andujar                                                                         Address on File
Luis Caballero                                                                       Address on File
Luis Colon                                                                           Address on File
Luis Cruz                                                                            Address on File
Luis Masso-Diaz                                                                      Address on File
Luis Ortiz                                                                           Address on File
Luke Wilbur                                                                          Address on File
Lunar Trans Services Inc                                                             1041 Powers Road, Conklin, NY, 13748
Lutsic James T                                                                       Address on File
Lyman Davis                                                                          Address on File
Lynch Liam C                                                                         Address on File
Lyndell Joiner                                                                       Address on File
Lynn Lyons                                                                           Address on File
Lyons-Magnus Inc                                                                     PO Box 30023, Omaha, NE, 68103-1123
Lyrue Coman                                                                          Address on File
Lytx Inc                                                                             PO Box 849972, Los Angeles, CA, 90084-9972
M & P Rogers Electric LLC                                                            21 Phelps St, Binghamton, NY, 13901
M & T Bank                                                                           68 Exchange St, Binghamton, NY, 13901
M Block & Sons Inc                                Attn: Nicole Skuby                 1079 Paysphere Circle, Chicago, IL, 60674-1079
M&M Marketing Inc                                                                    Dept 580, PO Box 4110, Woburn, MA, 01888-4110
M&T Bank                                                                             One Fountain Plaza 3rd Floor, Buffalo, NY, 14203
M&T Bank                                          Attn: Karen D. Budniak             PO Box 4560, Buffalo, NY, 14240-4560
                                                  c/o Collateral and Documentation
M&T Bank                                          Dept.                              M&T Center, One Fountain Plaza, 3rd Floor, Buffalo, NY, 14203
M&T Real Estate Trust                                                                PO Box 4560, Buffalo, NY, 14240-4560
M8 Products LLC                                                                      PO Box 776920, Chicago, IL, 60677-6920
Mac Trailer Leasing                                                                  14095 Collections Ctr Dr, Chicago, IL, 60693
Macdonald Glenn                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 114 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 115 of 201

                                                                      Creditor Matrix

                        Name                                   Attention                                              Address
Mach Networks                                                                        Suite 104 1930 Palomar Point Way, Carlsbad, CA, 92008
Macheon Guy                                                                          Address on File
Mackenzie Commercial                                                                 2328 W Joppa Rd Ste 200, Lutherville, MD, 21093
Mackenzie Terry                                                                      Address on File
Mackenzie Wilson                                                                     Address on File
Mada Jino                                                                            Address on File
Madden J Wayne                                                                       Address on File
Madigan Joshua K                                                                     Address on File
Madison County Sales Tax Dept                                                        100 Northside Square, Huntsville, AL, 35801
Madison Parish School                                                                PO Box 1620, Tallulah, LA, 71284-1620
Madman Development LLC                                                               1 Kattelville Rd Ste 4, Binghamton, NY, 13901
Maffett Nathan                                                                       Address on File
Magdon Jr Gary D                                                                     Address on File
Magic City Ice & Carbonic Co                                                         PO Box 462, Endicott, NY, 13761
Magic Landscaping & Plow                                                             27 Marc Mar Circle, Rochester, NY, 14606
Maginley Erik J                                                                      Address on File
Magline Inc                                                                          6658 Solutions Center, Chicago, IL, 60677
Magrum Thomas W                                                                      Address on File
Magyar Naomi R                                                                       Address on File
Mahamat Ismail                                                                       Address on File
Mahan Bryce H                                                                        Address on File
Mahnseah Boley                                                                       Address on File
Mahogany Lewis                                    Attn: Mahogany Lewis               197 Old Well Rd, Rochester, NY, 14626
Mahogany Wallace                                                                     Address on File
Mahoney Danielle E                                                                   Address on File
Maid-Rite Specialty Foods LLC                                                        PO Box 827059, Philadelphia, PA, 19182
Maine Dairy & Nutrition Council                                                      333 Cony Road, Augusta, ME, 04330
Maine Milk Commission                                                                State House Station #28, Augusta, ME, 04333
Maine Turnpike Authority                                                             2360 Congress Street, Portland, ME, 04102
Maine Turnpike Authority                                                             PO Box 3858, Portland, ME, 04104-3858
Maines David J                                                                       Address on File
Maines Paper & Food Service, Inc                  Attn: Terri Deane                  PO Box 642530, Pittsburgh, PA, 15264-2530
Maines William R                                                                     Address on File
Maines/Hhk-Ny LLC                                                                    80 Exchange Street, Binghamton, NY, 13901
Makayla Tarvin                                                                       Address on File
Makenzie Ray                                                                         Address on File
Malawi Childrens Mission                                                             PO Box 107, Vernon, NJ, 07462
Malcolm Burris                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 115 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 116 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
Malcolm Reeves-Mccullough                                                        Address on File
Malcolm Zimage                                                                   Address on File
Maldonado Sanchez J Jesus                                                        Address on File
Maley Anthony                                                                    Address on File
Malik Bailey                                                                     Address on File
Malik Duncan                                                                     Address on File
Malik Payton                                                                     Address on File
Mallon Robert F                                                                  Address on File
Maloney James                                                                    Address on File
Maloney Mason                                                                    Address on File
Maloney Michael                                                                  Address on File
Mancuso Anthony J                                                                Address on File
Mandy Ryder                                                                      Address on File
Mangini Denise                                                                   Address on File
Manley Antonie T                                                                 Address on File
Mann Dante                                                                       Address on File
Mann Lorne D                                                                     Address on File
Manning Michael                                                                  Address on File
Manuel Barrera                                                                   Address on File
Manuel Hernandez                                                                 Address on File
Maple Lane Holdings LLC                                                          PO Box 450, Conklin, NY, 13748
Maplecrest Quality Foods Inc                                                     PO Box 170069, Spartanburg, SC, 29301
Maplehurst Bakeries                                                              PO Box 77000, Dept 77472, Detroit, MI, 48277-7472
Marathon Enterprises Inc                                                         9 Smith Street, Englewood, NJ, 07631-4607
Marbry Clarence D                                                                Address on File
Marcano Eliazar                                                                  Address on File
Marcavious Mckinney                                                              Address on File
Marcelino Guerra                                                                 Address on File
Marcellus Jackson                                                                Address on File
Marcho Farms Inc                                                                 176 Orchard Lane, Harleysville, PA, 19438
Marciano Kailee R                                                                Address on File
Marcin Justin M                                                                  Address on File
Marco Benitez Dorantes                                                           Address on File
Marco Ortiz                                                                      Address on File
Marcos Acevedo Rodriguez                                                         Address on File
Marcus Aiken                                                                     Address on File
Marcus Feggins                                                                   Address on File
Marcus Hill                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 116 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 117 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                            Address
Marcus Hopkins                                                                   Address on File
Marcus Shaver                                                                    Address on File
Marcus Shepperson                                                                Address on File
Marcus Stokes                                                                    Address on File
Marcus Thomas                                                                    Address on File
Marcus Walker Jr.                                                                Address on File
Marcus Wirt                                                                      Address on File
Marcus Wirt                                                                      Address on File
Marean Stephen                                                                   Address on File
Mareda Michael                                                                   Address on File
Marelyn Maldonado                                                                Address on File
Margaret Barlow                                                                  Address on File
Margarette Fraser                                                                Address on File
Maria Cintron                                                                    Address on File
Maria Hernandez                                                                  Address on File
Mariah Chatman                                                                   Address on File
Marietta Metal Fab                                                               3564 Jc Ave, Marietta, NY, 13110
Marikus Harris                                                                   Address on File
Marilyn Gonzalez                                                                 Address on File
Mario Murrell                                                                    Address on File
Mario Ortega                                                                     Address on File
Mario Romero                                                                     Address on File
Mario Wright                                                                     Address on File
Marissa Kvasny                                                                   Address on File
Mark Anthony Ramiro                                                              Address on File
Mark Baylor                                                                      Address on File
Mark Belle                                                                       Address on File
Mark Brewster Jr.                                                                Address on File
Mark Dedek                                                                       Address on File
Mark Donovan                                                                     Address on File
Mark Fenno                                                                       Address on File
Mark Gaboury                                                                     Address on File
Mark Gausman                                                                     Address on File
Mark Gil Silao                                                                   Address on File
Mark Harris                                                                      Address on File
Mark Hultgren                                                                    Address on File
Mark Jones                                                                       Address on File
Mark Larue                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                           Page 117 of 201
                                           Case 20-11501      Doc 1-1      Filed 06/10/20   Page 118 of 201

                                                                    Creditor Matrix

                      Name                                     Attention                                            Address
Mark Moore                                                                           Address on File
Mark Moose                                                                           Address on File
Mark Mosley Jr                                                                       Address on File
Mark Paskert                                                                         Address on File
Mark Powers                                                                          Address on File
Mark Stone                                                                           Address on File
Mark Wilson                                                                          Address on File
Mark Zavatsky                                                                        Address on File
Marka Adriana                                                                        Address on File
Markerro Broadnax                                                                    Address on File
Markham Breanna                                                                      Address on File
Markiewicz Susan                                                                     Address on File
Marko Marcinko                                                                       621 Colfax Ave, Scranton, PA, 18510
Marko Todorovic                                                                      Address on File
Markoff Ashley                                                                       Address on File
Markon Cooperative Inc                                                               PO Box 2630, Salinas, CA, 93902-2630
Marks Gene A                                                                         Address on File
Marlmar Associates                                                                   80 Davids Drive, Happauge, NY, 11788
Marlon Wooten                                                                        Address on File
Marquee Montgomery                                                                   Address on File
Marquel Johnson                                                                      Address on File
Marquez Amanda M                                                                     Address on File
Marquez Cristopher                                                                   Address on File
Marquez William                                                                      Address on File
Marquia Waiters                                                                      Address on File
Marquis Ross                                                                         Address on File
Marquise Moore                                                                       Address on File
Marqurious Anderson                                                                  Address on File
Marrero Orlando                                                                      Address on File
Mars Food Us LLC                                                                     PO Box 36118, Chicago, IL, 60694-6100
Marsalis Montgomery                                                                  Address on File
Marsell Morris                                                                       Address on File
Marsh USA Inc                                                                        PO Box 417724, Boston, MA, 02241-7724
Marsh USA Inc Upstate New York                                                       16940 Collections Center Dr, Chicago, IL, 60693
Marsh USA, Inc.                                   Attn: Kim Green                    70 Linden Oaks Ste 310, Rochester, NY, 14625
Marshall Dennehey Warner Coleman                                                     Address on File
Marshall Etheridge                                                                   Address on File
Marshall Jason M                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 118 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 119 of 201

                                                              Creditor Matrix

                        Name                               Attention                                              Address
Marshall Silvernail                                                              Address on File
Marshelle Frazier                                                                Address on File
Martavious Perkins                                                               Address on File
Marteya Franklin                                                                 Address on File
Martha Lessard                                                                   Address on File
Martha Pringle                                                                   Address on File
Martin Brian Michael                                                             Address on File
Martin Debriel                                                                   Address on File
Martin Patton                                                                    4158 State Hwy 23, Oneonta, NY, 13820
Martin Preferred Foods                                                           PO Box 4346, Dept 170, Houston, TX, 77210
Martin Reppard                                                                   Address on File
Martin Shamoonpouramrodaghaj                                                     Address on File
Martin Steven P                                                                  Address on File
Martinez Darwin                                                                  Address on File
Martinez Erick E                                                                 Address on File
Martinez Jose                                                                    Address on File
Martinez Santiago                                                                Address on File
Marvin Anderson                                                                  Address on File
Marvin Causey                                                                    Address on File
Marvin Harris                                                                    Address on File
Marvin Robert                                                                    Address on File
Mary Dubuque                                                                     Address on File
Mary Jane Donnelly                                                               Address on File
Maryan Brown                                                                     Address on File
Marybeth Kowalski                                                                Address on File
Maryland Department                                                              50 Harry S Truman Pkwy, Annapolis, MD, 21401
Maryland Department of Health                                                    6 St. Paul Street, Suite 1301, Baltimore, MD, 21202-1608
Maryland Dept. of Environment                                                    PO Box 1417, Baltimore, MD, 21203-1417
Maryland Mobile Trailer                                                          6735 Dorsey Raod, Elkridge, MD, 21075
Maryland Plastics Inc                                                            PO Box 472, Federalsburg, MD, 21632
Marzetti Frozen Pasta Inc                                                        Dept L-974, Columbus, OH, 43260
Masciarelli Dante                                                                Address on File
Mason Andrew W                                                                   Address on File
Mason Daniel B                                                                   Address on File
Mass Dept of Revenue                                                             PO Box 7025, Boston, MA, 02204-7025
Mass Truck Refrigeration Service                                                 47 Sword St, Auburn, MA, 01501
Massachusetts Turnpike Authority                                                 10 Park Plaza, Room 4160, Boston, MA, 02116
Masters Nancy                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 119 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 120 of 201

                                                              Creditor Matrix

                        Name                               Attention                                              Address
Matco Electric Company                                                           3913 Gates Rd, Vestal, NY, 13850
Material Handeling Products Corp                                                 Suite #3 6601 Joy Road, East Syracuse, NY, 13057
Matevich Richard A                                                               Address on File
Mathew Stalter                                                                   Address on File
Mathews Chet                                                                     Address on File
Matrix Claims Management Inc                                                     644 Linn Street, Cincinnati, OH, 45203
Matrix Vocational Solutions Inc                                                  Suite 900 644 Linn Street, Cincinnati, OH, 45203
Matson Logistics                                                                 1024 H Morgan Parkway Builing B, Pooler, GA, 31322
Matthew Brand                                                                    Address on File
Matthew Brink                                                                    Address on File
Matthew Cowen                                                                    Address on File
Matthew Coy                                                                      Address on File
Matthew Deane                                                                    Address on File
Matthew Dennison                                                                 Address on File
Matthew Drury                                                                    Address on File
Matthew Ellis                                                                    Address on File
Matthew Gilfilian                                                                Address on File
Matthew Joly                                                                     Address on File
Matthew Kennedy                                                                  Address on File
Matthew Klimek                                                                   Address on File
Matthew Laskowski                                                                Address on File
Matthew May                                                                      Address on File
Matthew Morris                                                                   Address on File
Matthew Pillivant                                                                Address on File
Matthew Pugh                                                                     Address on File
Matthew Sans                                                                     Address on File
Matthew Summers                                                                  Address on File
Matthew Tanzini                                                                  Address on File
Matthew Wagner                                                                   Address on File
Matthew Weston                                                                   Address on File
Matthews Nicholas                                                                Address on File
Mattioli Karen M                                                                 Address on File
Maurice Carroll                                                                  Address on File
Maurice Eberhart                                                                 Address on File
Maurice Johnson                                                                  Address on File
Maurice Mayes                                                                    Address on File
Maurice Milton                                                                   Address on File
Max Myers                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 120 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 121 of 201

                                                                      Creditor Matrix

                       Name                                     Attention                                              Address
Max Novack                                                                            Address on File
Maxwell Paper Products                                                                615 Regal Row, Dallas, TX, 75247
May Davon                                                                             Address on File
Maya Dean                                                                             Address on File
Maye Christopher                                                                      Address on File
Mayer Bros Apple Products                                                             3300 Transit Road, West Seneca, NY, 14224
Maynard Michael                                                                       Address on File
Mazzetta Company LLC                                                                  1990 St Johns Ave, Highland Park, IL, 60035
Mazzetta Company LLC                                                                  4322 Paysphere Circle, Chicago, IL, 60674
Mb Financial Bank, N.A.                                                               6111 N. River Road, Rosemont, IL, 60018
MB Financial Bank, N.A.                           Attn: Legal Dept.                   611 N. River Road, Rosemont, IL, 60018
Mb Food Processing Inc                                                                PO Box 202056, Dallas, TX, 75320
Mbm Corporations                                                                      PO Box 936055, Atlanta, GA, 31193
Mbs 3 Inc                                                                             80 Davids Dr Ste 200, Hauppauage, NY, 11788
Mcalister Brian J                                                                     Address on File
Mcandrew Liam J                                                                       Address on File
Mccain Foods USA Inc                                                                  PO Box 2464, Carol Stream, IL, 60132
Mccall Demajei                                                                        Address on File
Mccall Monte T                                                                        Address on File
Mccann School of Business & Tech                                                      2200 N Irving Street, Allentown, PA, 18109
Mcclenon Gabriel                                                                      Address on File
Mccolloch Joseph J                                                                    Address on File
Mccollum Brigington N                                                                 Address on File
Mcconnell Nancy                                                                       Address on File
Mccord Mark A                                                                         Address on File
Mccorkle Cody A                                                                       Address on File
Mccormick & Co Inc                                                                    2408 Collection Ctr Dr, Chicago, IL, 60693-0024
Mccormick & Co Inc                                                                    PO Box 100260, Atlanta, GA, 30384-0260
Mccormick & Company Inc                                                               2408 Collection Ctr Dr, Chicago, IL, 60693-0024
Mccormick Dallas Dist Center Irving                                                   3301 Century Circle, Irving, TX, 75062
Mccormick Richard S                                                                   Address on File
Mccourt Label                                                                         PO Box 5935, Drawer #1250, Troy, MI, 48007-5935
Mccoy Donte M                                                                         Address on File
Mccutcheon Apple Products Inc                                                         PO Box 243, Frederick, MD, 21701
Mcdade Ricky C                                                                        Address on File
Mcdaniel Ii Solomon                                                                   Address on File
Mcdermott Charles                                                                     Address on File
Mcdonald William Ray                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 121 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 122 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
Mcdonnell Summer L                                                               Address on File
Mcfee Masonry Co Inc                                                             902 Partridge Berry Lane, Baltimore, MD, 21226
Mcgee Charles                                                                    Address on File
Mcglynn Patrick                                                                  Address on File
Mcgrath Chris                                                                    Address on File
Mcgregor Brandon T                                                               Address on File
Mcgriff Leanna                                                                   Address on File
Mcguire Jacqueline                                                               Address on File
Mchugh Allison G                                                                 Address on File
Mchugh Daniel J                                                                  Address on File
Mchugh James A                                                                   Address on File
Mcilhenny Company                                                                PO Box 679507, Dallas, TX, 75397-4546
Mcintyre Jr Terence R                                                            Address on File
Mcintyre Tyrone                                                                  Address on File
Mckee Foods Corporation                                                          PO Box 2118, Collegedale, TN, 37315-2118
Mckinney Marcavious K                                                            Address on File
Mckinney Quinton                                                                 Address on File
Mclane Foodservice                                                               7188 Collection Center Dr, Chicago, IL, 60693-0071
Mclane Orlando Fl                                                                2085 Midway Road, Carrolton, TX, 75007
Mclane Orlando Fl                                                                7401 Exchange Dr, Orlando, FL, 32809
Mclaughlin Paul                                                                  Address on File
Mclean Colin                                                                     Address on File
Mcmahan Phillip M                                                                Address on File
Mcmath Jedediah W                                                                Address on File
Mcnairn Packaging Inc                                                            PO Box 842455, Boston, MA, 02284-2455
Mcneal Graphics                                                                  3169 Players Club Pkwy, Memphis, TN, 38125
Mcneil Frank H                                                                   Address on File
Mcneil Sean I                                                                    Address on File
Mcpee Johnson                                                                    Address on File
MD Dept of Assessment&Tax                                                        301 W Preston St, Baltimore, MD, 21201
MDSI                                                                             3505-A Lake Herman Dr, Brown Summit, NC, 27214
Mead Byllie Jo                                                                   Address on File
Mead Devin A                                                                     Address on File
Med West Food Importers LLC                                                      PO Box 905, Sandpoint, ID, 83864
Medardo Aguilar                                                                  Address on File
Medina Benitez Vierlo S                                                          Address on File
Medinalescay Oscar                                                               Address on File
Medlin Warren D                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 122 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 123 of 201

                                                              Creditor Matrix

                       Name                                Attention                                                Address
Megamex Foods Inc                                                                300 Burlington Rd, Saginaw, TX, 76179
Megamex Foods LLC                                                                PO Box 93624, Chicago, IL, 60673
Megan Lewis                                                                      Address on File
Meisterics Daniel M                                                              Address on File
Meisterics Matthew M                                                             Address on File
Mejia Hipolito                                                                   Address on File
Melaquan Allah                                                                   Address on File
Melgar Kevin                                                                     Address on File
Meli Enterprise Inc                                                              1385 Empire Blvd, Rochester, NY, 14609
Melissa Brown                                                                    Address on File
Melissa Evans                                                                    Address on File
Melissa Garrison                                                                 Address on File
Melissa Lacapra                                                                  Address on File
Melissa Smith                                                                    Address on File
Mellman Christopher                                                              Address on File
Mellon Christopher                                                               Address on File
Mellon, Chris                                                                    Address on File
Melva Wilson                                                                     Address on File
Melvin Cooper                                                                    Address on File
Memphis Light Gas & Water                                                        PO Box 388, Memphis, TN, 38145-0388
Mendicino'S Italian Specialties                                                  1827 Sanderson Avenue, Scranton, PA, 18509
Mendoza Edwin                                                                    Address on File
Mendoza Jose                                                                     Address on File
Menjivar Mike S                                                                  Address on File
Menjivar Rudy A                                                                  Address on File
Mento Produce Co Inc                                                             946 Spencer St, Syracuse, NY, 13204
Menu Solutions                                                                   233 Cortlandt St, Belleville, NJ, 07109
Mercado Edgar                                                                    Address on File
Meredith Kumpon                                                                  Address on File
Merez Ferguson                                                                   Address on File
Merrick Jonathon                                                                 Address on File
Merrill Domini J                                                                 Address on File
Mery Perez-Garcia                                                                Address on File
Messina Hazel                                                                    Address on File
Metallo Automatic Sprinkler Co Inc                                               Suite 7 14 Corporate Circle, East Syracuse, NY, 13057
Methodist Minor Medical Center                                                   PO Box 40127, Memphis, TN, 38104
Metlife Insurance Co.                                                            PO Box 8500-783895, Philadelphia, PA, 19178-3895
Metro Alarm Office                                                               PO Box 178, Memphis, TN, 38101-0178



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 123 of 201
                                           Case 20-11501      Doc 1-1      Filed 06/10/20   Page 124 of 201

                                                                  Creditor Matrix

                       Name                                    Attention                                             Address
Metro Lawn Care Inc                                                                  PO Box 1263, Hutchins, TX, 75141
Metropolitan Club Foundation                                                         900 Rushmore Ave, Mamaroneck, NY, 10543
Metrostar Information LLC                                                            PO Box 602, Oradell, NJ, 07649
Miami Agro Imports Inc                                                               8298 Nw 21st Street, Miami, FL, 33122
Michael Adams Ii                                                                     Address on File
Michael Anderson                                                                     Address on File
Michael Atkins                                                                       Address on File
Michael Avery                                                                        Address on File
Michael Bailey                                                                       Address on File
Michael Beauharnois                                                                  Address on File
Michael Billey                                                                       Address on File
Michael Braga Jr                                                                     Address on File
Michael Buchanan                                                                     Address on File
Michael Burdette                                                                     Address on File
Michael Caggino                                                                      Address on File
Michael Cantrell                                                                     Address on File
Michael Chiello                                                                      Address on File
Michael Claybourne                                                                   Address on File
Michael Cleveland                                                                    Address on File
Michael Cole                                                                         1915 State Route 26, Endicott, NY, 13760
Michael Cole                                                                         Address on File
Michael Crandall                                                                     Address on File
Michael Dentico                                                                      Address on File
Michael Dileo                                                                        Address on File
Michael Drayton                                                                      Address on File
Michael Drummey                                                                      Address on File
Michael Elijah                                                                       Address on File
Michael Eschberger                                                                   Address on File
Michael Fischer                                                                      Address on File
Michael Foods Inc                                 Attn: Dennis Winrow                27890 Network Place, Chicago, IL, 60673-1278
Michael Freed                                                                        Address on File
Michael Gingell                                                                      Address on File
Michael Gonzalez                                                                     Address on File
Michael Gonzalez                                                                     Address on File
Michael Gonzalez                                                                     Address on File
Michael Goodwin                                                                      Address on File
Michael Goodwin                                                                      Address on File
Michael Grandberry                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 124 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 125 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                           Address
Michael Graven-Briggs                                                                Address on File
Michael Greenwood                                                                    Address on File
Michael Groover                                                                      Address on File
Michael Hairston                                                                     Address on File
Michael Harris                                                                       Address on File
Michael Hassell                                                                      Address on File
Michael Henry                                                                        Address on File
Michael Hogue                                                                        Address on File
Michael Hurlburt                                                                     Address on File
Michael Hutchko                                                                      Address on File
Michael Jakubecz                                                                     Address on File
Michael Kane                                                                         Address on File
Michael Looze                                                                        Address on File
Michael Lowery                                                                       Address on File
Michael Maksimowicz                                                                  Address on File
Michael Matera                                                                       Address on File
Michael Mccuen                                    Attn: Jeremiah Frei-Pearson        445 Hamilton Avenue, Suite 605, White Plains, NY, 10601
Michael Mcdowney                                                                     Address on File
Michael Mckinney                                                                     Address on File
Michael Millard                                                                      Address on File
Michael Moore                                                                        Address on File
Michael Munoz                                                                        Address on File
Michael Oakley                                                                       Address on File
Michael Paul                                                                         Address on File
Michael Piazza                                                                       Address on File
Michael Prowell                                                                      Address on File
Michael Rapisardi                                                                    Address on File
Michael Reynolds                                                                     Address on File
Michael Rodriguez                                                                    Address on File
Michael Roldan                                                                       Address on File
Michael Ruling                                                                       Address on File
Michael Rush                                                                         Address on File
Michael Russell                                                                      Address on File
Michael S. (Estate of) Harding                                                       Address on File
Michael Sadler                                                                       Address on File
Michael Sanchez                                                                      Address on File
Michael Sarfo                                                                        Address on File
Michael Searles                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 125 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 126 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Michael Smith                                                                    Address on File
Michael Smith                                                                    Address on File
Michael Spencer                                                                  Address on File
Michael Starwald                                                                 Address on File
Michael Stilloe                                                                  Address on File
Michael Sweetay Iii                                                              Address on File
Michael Thurston                                                                 Address on File
Michael Travis                                                                   Address on File
Michael Villareal                                                                Address on File
Michael Vincenti                                                                 Address on File
Michael Walls                                                                    Address on File
Michael Wartella                                                                 Address on File
Michael Wells                                                                    Address on File
Michael Weston                                                                   Address on File
Michael Wilkinson                                                                Address on File
Michael Williams                                                                 Address on File
Michael Wilson                                                                   Address on File
Michaud Jason J                                                                  Address on File
Michel Saint-Arneault Inc                                                        4605 Rue Thibault, St-Hubert, QC, J3Y 3S8, Canada
Michelle Albergo                                                                 Address on File
Michelle Castillo                                                                Address on File
Michelle Mccabe                                                                  Address on File
Mickovski Aleksandar                                                             Address on File
Mid-Atlantic Service Solutions LLC                                               10015 Old Columbia Road, Columbia, MD, 21046
Midlab Inc                                                                       PO Box 639234, Cincinnati, OH, 45263
Mid-South Container Sales & Rentals                                              12225 Macon Road, Collierville, TN, 38017
Midwest Series of Lockton Co LLC                                                 15939 Collections Ctr Dr, Chicago, IL, 60693
Mig Group LLC                                                                    One Action Place, Acton, MA, 01720
Mig Group, LLC                                                                   526 Main St. One Acton Place, Suite 200, Acton, MA, 01720
Mignoli Kellie A                                                                 Address on File
Miguel Duke                                                                      Address on File
Miguel Medina                                                                    Address on File
Miguel Rosa-Morales                                                              Address on File
Miguel Serrano                                                                   Address on File
Miguel Torres                                                                    Address on File
Mike Menjivar                                                                    Address on File
Mike Tallon                                                                      Address on File
Mike Walls                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 126 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 127 of 201

                                                              Creditor Matrix

                        Name                               Attention                                            Address
Millard Michael Brian                                                            Address on File
Millard Refrigerated Svcs                                                        27626 Network Place, Chicago, IL, 60673-1276
Millard Ryan G                                                                   Address on File
Miller Angelica                                                                  Address on File
Miller Barry E                                                                   Address on File
Miller Colleen J                                                                 Address on File
Miller Eric                                                                      Address on File
Miller Erik                                                                      Address on File
Miller Jr Glenn                                                                  Address on File
Miller Kenneth                                                                   Address on File
Miller Sheldon A                                                                 Address on File
Miller Thomas F                                                                  Address on File
Miller Vinson D                                                                  Address on File
Miller Wesley                                                                    Address on File
Milligan Chris D                                                                 Address on File
Mills Alfred D                                                                   Address on File
Milmar Food Group LLC                                                            PO Box 776149, Chicago, IL, 60677
Milton Daniels                                                                   Address on File
Milton Lewis                                                                     Address on File
Mims Kimberly G                                                                  Address on File
Miner Ltd                                                                        11827 Tech Comm Road, San Antonio, TX, 78233
Minnesota Revenue                                                                PO Box 64622, St. Paul, MN, 55164-0622
Minni Elizabeth                                                                  Address on File
Minter Paul                                                                      Address on File
Mion Collier                                                                     Address on File
Mirabito Energy Products                                                         49 Court St, PO Box 5306, Binghamton, NY, 13902
Mirabito Holdings Inc                                                            49 Court St, PO Box 5306, Binghamton, NY, 13902
Mishelle Rios                                                                    Address on File
Mission Foods                                                                    PO Box 843793, Dallas, TX, 75284-3793
Mississippi Dept of Rev                                                          PO Box 23338, Jackson, MS, 39225
Missouri Department of Re                                                        PO Box 555, Jefferson City, MO, 65105-0555
Mitch Johnson                                                                    Address on File
Mitchell Gage                                                                    Address on File
Mitchell Howe                                                                    Address on File
Mitchell Jr Lamont                                                               Address on File
Mitchell Tallon                                                                  Address on File
Mitchell Ward                                                                    Address on File
Mitlitsky Eggs LLC                                                               74 Card Street, Lebanon, CT, 06249



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 127 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 128 of 201

                                                              Creditor Matrix

                        Name                               Attention                                              Address
Mizera Peter                                                                     Address on File
Mizkan America                                                                   27772 Network Place, Chicago, IL, 60673-1277
Mkr Building Solutions Inc                                                       PO Box 13, Rockland, MA, 02370
Mobile County Sales Tax Dept                                                     St F 3925 Michael Blvd, Mobile, AL, 36616
Modern Freezing Systems                                                          PO Box 67, Fairless Hills, PA, 19030
Modern Material Handling Co                                                      PO Box 5658, Greenville, SC, 29606-5658
Modern Products Inc                                                              6425 W Executive Drive, Mequon, WI, 53092
Moffat Adam                                                                      Address on File
Mohamed Camara                                                                   Address on File
Mohammed Ali                                                                     Address on File
Mohammed Said                                                                    Address on File
Mohammed Salih Dhahir                                                            Address on File
Moleski Charles                                                                  Address on File
Molo Solutions                                                                   PO Box 10393, Chicago, IL, 60610
Mondelez Global LLC                                                              25988 Network Place, Chicago, IL, 60673-1259
Money Jr Jerold L                                                                Address on File
Monica Bruno                                                                     Address on File
Monin Inc                                                                        PO Box 538475, Atlanta, GA, 30353-8475
Monk Garrett                                                                     Address on File
Monoflo International Inc                                                        PO Box 890066, Charlotte, NC, 28289-0066
Monroe County Water Authority                                                    PO Box 5158, Buffalo, NY, 14240
Monroe Kitchen Equip                                                             105 Dodge Street, Rochester, NY, 14606
Montae Kosh                                                                      Address on File
Montanye Brian L                                                                 Address on File
Monte Mccall                                                                     Address on File
Monteforte Jr Joseph                                                             Address on File
Montrell Watkins                                                                 Address on File
Moore Amanda J                                                                   Address on File
Moore Cody                                                                       Address on File
Moore Danny O                                                                    Address on File
Moore Kareem                                                                     Address on File
Moore Marcus L                                                                   Address on File
Moore Matthew                                                                    Address on File
Moore Sydne                                                                      Address on File
Moore Terry                                                                      Address on File
Moore Travis                                                                     Address on File
Moose Mark                                                                       Address on File
Mor Gro Sales Inc                                                                PO Box 577, Leamington, ON, N8H 3X4, Canada



In re: Maines Paper & Food Service, Inc., et al                                                                                 Page 128 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 129 of 201

                                                              Creditor Matrix

                         Name                              Attention                                               Address
Morales James                                                                    Address on File
Morehouse Parish                                                                 PO Box 672, Bastrop, LA, 71221-0672
Morgan Bednar                                                                    Address on File
Morgan Chaney LLC                                                                1926 W North Lane, Phoenix, AZ, 85021
Morgro Inc                                                                       145 West Central Ave, Salt Lake City, UT, 84107
Moriarty Christine                                                               Address on File
Morman Akeem L                                                                   Address on File
Morris John                                                                      Address on File
Morris Marquise                                                                  Address on File
Morris Matthew                                                                   Address on File
Morris Nekeyvion                                                                 Address on File
Morrissette Rene                                                                 Address on File
Morse Charles                                                                    Address on File
Morse Jeremy A                                                                   Address on File
Morton International Inc                                                         PO Box 905016, Charlotte, NC, 28290-5016
Morton Salt Co                                                                   201 Center Street, Hanover, PA, 17331
Morton Salt Inc                                                                  Dept Ch 19973, Palatine, IL, 60055-9973
Mosaidis Alexander                                                               Address on File
Mosaidis Ellen A                                                                 Address on File
Mosby Bryan                                                                      Address on File
Mosher Connie L                                                                  Address on File
Mosley Deuntral                                                                  Address on File
Mott Michael                                                                     Address on File
Mott Presho                                                                      Address on File
Mott Tessa                                                                       Address on File
Mr Chips Inc                                                                     625 S Linwood Beach, Linwood, MI, 48634
Mr Maintenance Inc                                                               5123 Pearl Street, Schiller Park, IL, 60176
Mr. Rooter Plumbing of Binghamton                                                1636 Front Street, Binghamton, NY, 13901
Mrag Americas Inc                                                                Suite 202 8950 Martin Luther King J, Saint Petersburg, FL, 33702
Mroz Terrance R                                                                  Address on File
Mruczkowski Justin                                                               Address on File
Msd Snow Removal Inc                                                             720 Wheatley Drive, Westminster, MD, 21157
Msdsonline                                                                       27185 Network Place, Chicago, IL, 60673-1271
Mtac LLC                                                                         101 Broome Corporate Parkway, Conklin, NY, 13748
MTE LLC                                                                          325 East Ge Patterson, Memphis, TN, 38126
Mueller Kevin E                                                                  Address on File
Muhammad Gibbs                                                                   Address on File
Muhammad Jabari                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 129 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 130 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Muhammad John A                                                                  Address on File
Muhammad Rashidi                                                                 Address on File
Mulcahy Tate W                                                                   Address on File
Mullen Industrial Handling Corp                                                  6245 Fly Rd, East Syracuse, NY, 13057
Muller                                                                           PO Box 71514, Chicago, IL, 60694
Mulligan Colin J                                                                 Address on File
Mullins Food Products                                                            72294 Eagle Way, Chicago, IL, 60678-7252
Mulrooney Terence P                                                              Address on File
Multigrains Bakery                                                               117 Water Street, Lawrence, MA, 01841
Multimarine Services Inc                                                         1111 Frankfurst Avenue, Baltimore, MD, 21226
Mundial Inc                                                                      Suite 215 132 Central St, Foxborough, MA, 02035
Munoz Michael P                                                                  Address on File
Muntner David                                                                    Address on File
Murazzi Provision Co Inc                                                         1262 Providence Rd, Scranton, PA, 18508
Muriel Santiago                                                                  Address on File
Murphy Jr Peter                                                                  Address on File
Murray Johnston                                                                  Address on File
Murray Shawn A                                                                   Address on File
Muscato Lauren                                                                   Address on File
Musco Family Olive Co                                                            Dept Ch 19906, Palatine, IL, 60055-9906
Mutual Produce                                                                   Bay#48-50, Chelsea, MA, 02150
Muy Hamburger Partners LLC                                                       17890 Blanco Rd., Suite 401, San Antonio, TX, 78232
Muzichuk Daniel                                                                  Address on File
My 8 Wbpn                                                                        4600 Vestal Parkway East, Vestal, NY, 13850
Myers Craig A                                                                    Address on File
Myles Willie L                                                                   Address on File
Myrus Anisal                                                                     Address on File
Mystery Researchers LLC                                                          Ste 550 1718 Peachtree St Nw, Atlanta, GA, 30309
NACM Ohio                                                                        3005 Tollview Drive, Rolling Meadows, IL, 60008-3700
Naeem Henry                                                                      Address on File
Nafee Artis                                                                      Address on File
Nagle Veal                                                                       1411 E Baseline Street, San Bernardino, CA, 92410
Najim Azimi                                                                      Address on File
Nakonieczny John J                                                               Address on File
Nana Badu                                                                        Address on File
Nancy Stockwell                                                                  Address on File
Nancy Woerner                                                                    Address on File
Naomi Magyar                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 130 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 131 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Naquan Scott                                                                     Address on File
Nashua Corporation                                                               PO Box 802035, Chicago, IL, 60680-2035
Nashua Soup Kitchen & Shelter Inc                                                PO Box 3116, Nashua, NH, 03061
Natale Kim                                                                       Address on File
Natalie Hernandez                                                                Address on File
Natalie Morales                                                                  Address on File
Natalie Stearns                                                                  Address on File
Nathan Castorena                                                                 Address on File
Nathan Garbarino                                                                 Address on File
Nathan Howard                                                                    Address on File
Nathan Walker                                                                    Address on File
Nathan Wilcox                                                                    Address on File
Nathan Wilson                                                                    Address on File
Nathaneil Devaul                                                                 Address on File
Nathanial Spencer                                                                Address on File
Nathaniel Hill                                                                   Address on File
Nathaniel Parks                                                                  Address on File
Nathans Famous Systems Inc                                                       One Jericho Plaza 2nd Floor Wing A, Jericho, NY, 11753
Nation Pizza Products LP                                                         Dept 77-6299, Chicago, IL, 60678
National Checking Company                                                        PO Box 70870, St Paul, MN, 55170-9771
National Flavors Inc                                                             PO Box 2153, Kalamazoo, MI, 49003
National Floor Center LLC                                                        46 South Washington St, Binghamton, NY, 13903
National Frozen Foods Corp                                                       1600 Fairview Ave. E., Suite 200, Seattle, WA, 98109
National Fruit Product Co Inc                                                    PO Box 2040, Winchester, VA, 22604
National Grid                                                                    PO Box 11737, Newark, NJ, 07101-4737
National Grid                                                                    PO Box 11742, Newark, NJ, 07101-4742
National Grid                                                                    PO Box 11791, Newark, NJ, 07101-4791
Nationalgrid                                                                     PO Box 11737, Newark, NJ, 07101-4737
Nationwide Agribusiness Insurance                                                1100 Locust St, Des Moines, IA, 50391-3040
Nationwide Life Insurance Company                                                PO Box 182835, Columbus, OH, 43218-2835
Natural Brands Inc                                                               PO Box 181386, Dallas, TX, 75218
Nature'S Best Garden                                                             PO Box 262238, San Diego, CA, 92196-2238
Naturipe Farms LLC                                                               9450 Corkscrew Palms Circle, Estero, FL, 33928
Naumann Danielle                                                                 Address on File
Nava Nicole                                                                      Address on File
Navigators                                                                       1 Penn Plaza 32-Fl, New York, NY, 10119
Nayak Pradeep                                                                    Address on File
Nazif Sejdic                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 131 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 132 of 201

                                                                      Creditor Matrix

                      Name                                      Attention                                             Address
NBT                                                                                   52 South Broad Street, Norwich, NY, 13815
Nbt Bank                                                                              3121 Vestal Parkway East, Vestal, NY, 13850
NBT Bank, National Association                    Attn: Legal Dept.                   52 South Broad Street, Norwich, NY, 13815
NC Department of Revenue                                                              PO Box 25000, Raleigh, NC, 27640-0150
Ncr Corporation                                                                       14181 Collection Ctr Dr, Chicago, IL, 60693
Nead Charles                                                                          Address on File
Neal Wilcox                                                                           Address on File
Nebraska Dept of Revenue                                                              PO Box 98923, Lincoln, NE, 68509-8923
Nebraskaland Inc                                                                      355 Food Center Drive Bldg G, Bronx, NY, 10474
Nedim Sisic                                                                           Address on File
Neely Robert K                                                                        Address on File
Neely Terrance A                                                                      Address on File
Neil Copeland                                                                         Address on File
Neish Craig R                                                                         Address on File
Nekeyvion Morris                                                                      Address on File
Nellie and Joe'S                                                                      PO Box 918824, Orlando, FL, 32891
Nelson Dianna                                                                         Address on File
Nelson Farms LLC                                                                      PO Box 901, Morrisville, NY, 13408
Nelson Jerrick O                                                                      Address on File
Nelson Keefe N                                                                        Address on File
Nelson Morales                                                                        Address on File
Nemco Food Equipment Ltd                                                              PO Box 305, Hicksville, OH, 43526
Nemco Food Trading Inc                                                                207 Bedford Street, Lakeville, MA, 02347
Neorsd                                                                                PO Box 94550, Cleveland, OH, 44101-4550
Nestle USA                                                                            PO Box 3637, Boston, MA, 02241-3637
Nestle Waters North                                                                   PO Box 277015, Atlanta, GA, 30384-7015
Nestle Waters North America Inc                                                       PO Box 277015, Atlanta, GA, 30384-7015
Nestor Arce                                                                           Address on File
Nestor Harry                                                                          Address on File
Nevels Jonathan                                                                       Address on File
New England Coffee Company                                                            PO Box 845797, Boston, MA, 02284
New England Motor Freight Inc                                                         1-71 North Ave East, Elizabeth, NJ, 07207-6031
New Hampshire-Treasurer                                                               29 Hazen Drive, Concord, NH, 03301-6504
New Horizons @ Logical Operations                                                     3535 Winton Place, Rochester, NY, 14623
New Horizons of Syracuse                                                              15 Cornell Road, Latham, NY, 12110
New Mountain Capital LLC                                                              787 7th Avenue, 49Th Floor, NY, 10019
New Plan North, LLC                                                                   4306 E Genesee St, Syracuse, NY, 13214
New Wincup Holdings                                                                   4342 Solutions Center, Chicago, IL, 60677



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 132 of 201
                                               Case 20-11501   Doc 1-1     Filed 06/10/20   Page 133 of 201

                                                                  Creditor Matrix

                      Name                                     Attention                                          Address
New York Frozen Foods Inc                                                            Dept L1042, Columbus, OH, 43260
New York Power Authority                                                             PO Box 5211, Binghamton, NY, 13902-5211
New York State Department of Agriculture and
Markets                                                                              10B Airline Dr, Albany, NY, 12235
New York State Liquor Authority                                                      105 W 125th St, New York, NY, 10027
New York State Thruway Authority                                                     PO Box 189, Albany, NY, 12201-0189
New York State Thruway Authority                                                     PO Box 5501, Binghamton, NY, 13902-5501
New York State Thruway Authority; Office of
Investments and Assets Mgmt.                                                         200 Southern Boulevard, Albany, NY, 12209
Newby Ali                                                                            Address on File
Newby Jarrett                                                                        Address on File
Newcomb Edward                                                                       Address on File
Newell Normand Shrf & Tax Col                                                        PO Box 248, Gretna, LA, 70054-0248
Newhart William R                                                                    Address on File
Newly Weds Foods                                                                     450 Superior Blvd, Mississauga, ON, L5T 2J3, Canada
Newly Weds Foods Inc                                                                 29565 Network Place, Chicago, IL, 60673
Newport International                                                                PO Box 842351, Boston, MA, 02284-2351
Nezhat Baygie                                                                        Address on File
Nicholas Barbera                                                                     Address on File
Nicholas Boyd                                                                        Address on File
Nicholas Campbell                                                                    Address on File
Nicholas Constantine                                                                 Address on File
Nicholas Ealy                                                                        Address on File
Nicholas Eisler                                                                      Address on File
Nicholas Fuentes                                                                     Address on File
Nicholas Glassman                                                                    Address on File
Nicholas Gurnee                                                                      Address on File
Nicholas Haruk                                                                       Address on File
Nicholas Jackson                                                                     Address on File
Nicholas Johnson                                                                     Address on File
Nicholas Knight                                                                      Address on File
Nicholas Laurini                                                                     Address on File
Nicholas Lovvorn                                                                     Address on File
Nicholas Pritchard                                                                   Address on File
Nicholas Reigles                                                                     Address on File
Nicholas Shay                                                                        Address on File
Nicholas Sowers                                                                      Address on File
Nicholas Tielli                                                                      Address on File


In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 133 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 134 of 201

                                                              Creditor Matrix

                        Name                               Attention                                            Address
Nicholas Vanderpool                                                              Address on File
Nichols Paul D                                                                   Address on File
Nicholson Varnaz                                                                 Address on File
Nick Balchikonis                                                                 502 William Reuben Drive Apt A, Endicott, NY, 13760
Nick Richards                                                                    Address on File
Nickey Bernardo                                                                  Address on File
Nicki Wilber                                                                     Address on File
Nicki Wilber                                                                     Address on File
Nickolas Coleman                                                                 Address on File
Nickolas Geiger                                                                  Address on File
Nickolas Huyck                                                                   Address on File
Nickolas Showers                                                                 Address on File
Nicolas Harsey                                                                   Address on File
Nicolas Ogonosky                                                                 Address on File
Nicole Colton                                                                    Address on File
Nicole Ellis                                                                     Address on File
Nicole Knapp                                                                     Address on File
Nicole Leone                                                                     Address on File
Nicole Nava                                                                      Address on File
Nicole Racine                                                                    Address on File
Nicole Scott                                                                     Address on File
Nicole Theodore dba Arena Bar & Grill                                            5 Skidmore Street, Wilkes Barre, PA, 18707
Nicole Zito                                                                      Address on File
Nicoll William                                                                   Address on File
Nicor Gas                                                                        PO Box 5407, Carol Stream, IL, 60197-5407
Nielsen Massey Vanillas                                                          6521 Eagle Way, Chicago, IL, 60678
Nielsen Sr Zachary T                                                             Address on File
Nigel Harrison                                                                   Address on File
Nikolai Anderson                                                                 Address on File
Nimbl LLC                                                                        1401 Zuni Street Ste 202, Denver, CO, 80204-4311
Nistendirk John R                                                                Address on File
Nittany Paper Mills Inc                                                          6395 Sr 103 N Bldg 5, Lewistown, PA, 17044
Nivard Nkweti                                                                    Address on File
Nj Malin & Associates LLC                                                        PO Box 843860, Dallas, TX, 75284-3860
Nnaedozie Okorie                                                                 Address on File
Noah Frear                                                                       Address on File
Noah Mcmullen                                                                    Address on File
Noah Warren                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 134 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 135 of 201

                                                              Creditor Matrix

                       Name                                Attention                                              Address
Noah Yackobovitz                                                                 Address on File
Nodurft Andrew B                                                                 Address on File
Noel Priest                                                                      Address on File
Nolan Hanga                                                                      Address on File
Nolan Helm                                                                       Address on File
Nolan Jones                                                                      Address on File
Nolan Logistics Inc                                                              PO Box 1059, Jeffersonville, IN, 47130
Nolin Fred D                                                                     Address on File
Nolin Jared                                                                      Address on File
Noll John M                                                                      Address on File
Nor Am Cold Storage                                                              481 Road 9, Schuyler, NE, 68661
Nor-Chem                                                                         641 W Lancaster Ave #1025, Frazer, PA, 19355
Nordic Group Inc                                                                 PO Box 55955, Boston, MA, 02205
Nordic Ware                                                                      NW 8657 Box 1450, Minneapolis, MN, 55485-8657
Nordon LLC                                                                       PO Box 12921, Philadelphia, PA, 19176-0921
Noreen Hubbard                                                                   Address on File
Norfolk Southern Railway                                                         PO Box 105046, Atlanta, GA, 30348
Nor-Lake Inc                                                                     29804 Network Place, Chicago, IL, 60673-1298
Norman Caraway                                                                   Address on File
Norman Harsey                                                                    Address on File
Norman Leshinski                                                                 Address on File
Norman Rowey                                                                     Address on File
Norman Wood                                                                      Address on File
Norpac Foods Inc                                                                 PO Box 201257, Dallas, TX, 75320-1257
Norris Bell                                                                      Address on File
North American Corp of Illinois                                                  2101 Claire Court, Glenview, IL, 60025-7634
North Carolina Dept of Revenue                                                   PO Box 25000, Raleigh, NC, 27640-0640
North Coast Seafoods                                                             PO Box 55954, Boston, MA, 02205
North Dakota Dept of Agriculture                                                 600 E Blvd Ave, Bismark, ND, 58505-0020
North Texas Tollway Authority                                                    PO Box 660244, Dallas, TX, 75266
Northeast Decorating                                                             PO Box 607, Syracuse, NY, 13209
Northeast Ohio Fence & Deck Inc                                                  Bldg 200 14855 Broadway Ave, Maple Hts, OH, 44137
Northeastern Pa Telephone                                                        720 Main Street, Forest City, PA, 18421-0150
Northeastern Plate Glass                                                         3 Alice Street, Binghamton, NY, 13904
Northern Soy Inc                                                                 345 Paul Rd, Rochester, NY, 14624
Northstar Disposal                                                               89 Guion Street, Springfield, MA, 01104
Norton Brittany R                                                                Address on File
Norwood Latia                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 135 of 201
                                              Case 20-11501        Doc 1-1      Filed 06/10/20   Page 136 of 201

                                                                       Creditor Matrix

                         Name                                      Attention                                             Address
Nova Medical Centers                                                                      PO Box 840066, Dallas, TX, 75284-0066
Novel Studios Inc                                                                         4617 Madison Drive, Vestal, NY, 13850
Novolex Bagcraft Inc                                                                      Dept 720039, Charlotte, NC, 28201
NPR Restaurants Inc. dba Gigi’s Italian Kitchen and
Patricia Ryck                                         Attn: Richard Holtzberg             2526 Browncroft Blvd, Rochester, NY, 14625
Nsf International Food Safety                                                             PO Box 77000, Detroit, MI, 48277-1380
Nunes Wayne                                                                               Address on File
NYS Corporation Tax                                                                       PO Box 22038, Albany, NY, 12201-2038
NYS Department of Enviromental                                                            PO Box 3782, New York, NY, 10008-3782
NYS Department of State                                                                   41 State St, Albany, NY, 12231-0002
NYS Dept of State                                                                         84 Holland Ave, Albany, NY, 12208
NYS Dept of Taxation & Finance                                                            PO Box 15163, Albany, NY, 12212
Nys Electric & Gas Corp                                                                   PO Box 847812, Boston, MA, 02284-7812
Nysdec Region 7                                                                           615 Erie Boulevard Wes, Syracuse, NY, 13204
Oakhurst Dairy                                                                            364 Forest Ave, Portland, ME, 04101
Oakley Jarrod S                                                                           Address on File
Oakley Michael                                                                            Address on File
Oakwood Comm.Concerts,Inc                                                                 PO Box 461026, Bedford, OH, 44146
Obita Benton                                                                              Address on File
Occupational Health Centers                                                               PO Box 5012, Southfield, MI, 48086
Occupational Health Ctrs                                                                  PO Box 18277, Baltimore, MD, 21227
Ocean Spray Cranberries Inc                                                               PO Box 223049, Pittsburgh, PA, 15251-2049
Ocean State Peeled Potato Inc                                                             1587 Plainfield Pike, Johnston, RI, 02919
Ogrady Brian K                                                                            Address on File
O'Hara Tiffany                                                                            Address on File
Ohio Bureau of Workers Comp                                                               PO Box 89492, Cleveland, OH, 44101-6492
Ohio Cat                                                                                  Box 774439, Solutions Center, Chicago, IL, 60677
Ohio Trailer Repair, Inc.                                                                 7390 Young Drive, Walton Hills, OH, 44146
Ohio Treasurer of State                                                                   PO Box 182101, Columbus, OH, 43218-2101
Ohio Turnpike and Infrastructure Commision                                                682 Prospect Street, Berea, OH, 44017-2799
Ojeda Giovanni P                                                                          Address on File
Ok Foods Inc                                                                              PO Box 1787, Fort Smith, AR, 72902-1787
Ok Foods Inc                                                                              PO Box 734818, Dallas, TX, 75373
Oklahoma Tax Commission                                                                   PO Box 26850, Oklahoma City, OK, 73126-0850
Okon Kevin                                                                                Address on File
Okpara Kenneth I                                                                          Address on File
Old Dominion Freight Line Inc                                                             PO Box 415202, Boston, MA, 02241-5202
Old Hickory Smokehouse                                                                    1012 Veterans Drive, Lewisburg, TN, 37091



In re: Maines Paper & Food Service, Inc., et al                                                                                              Page 136 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 137 of 201

                                                              Creditor Matrix

                       Name                                Attention                                              Address
Old World Provisions                                                             12 Industrial Park, Troy, NY, 12180
Ole Mexican Foods Inc                                                            6585 Crescent Drive, Norcross, GA, 30071
Olea Blas J                                                                      Address on File
Oliver Asia D                                                                    Address on File
Oliver Neba                                                                      Address on File
Olivia Astolfi                                                                   Address on File
Olivia Martin                                                                    Address on File
Olivo Tyreed                                                                     Address on File
Olmstead William T                                                               Address on File
O'Malley Stephanie N                                                             Address on File
Omar Harry                                                                       Address on File
O'Mar Taylor                                                                     Address on File
On Time Messenger Svc                                                            PO Box 871, Elk Grove Village, IL, 60009
Oneida Ltd                                                                       75 Remittance Drive Ste 6152, Chicago, IL, 60675-6152
Oneil Foods Inc                                                                  PO Box 470904, Broadview Heights, OH, 44147
Oneil Morrison                                                                   Address on File
O'Neil Wendy                                                                     Address on File
Onondaga Cnty Water Auth                                                         PO Box 4949, Syracuse, NY, 13221-4949
Onuoha Joseph M                                                                  Address on File
Orb Food & Beverage Serv LLC                                                     6750 W Carter Rd, Rome, NY, 13440
Orchid Island Juice Company                                                      330 N Us Hwy 1, Fort Pierce, FL, 34950
Oregon Potato Company                                                            PO Box 3110, Pasco, WA, 99302-3110
Original Bagel Company                                                           2 Fairfield Crescent, West Caldwell, NJ, 07006
Orion Bryan                                                                      Address on File
Orkin                                                                            205 Summit Point Dr Ste 3B, Henrietta, NY, 14467-9631
Orkin Commercial Services TX                                                     3330 Keller Springs Raod Ste 250, Carrollton, TX, 75006
Orkin Pest Control                                                               139 Dwight Park Circle, Syracuse, NY, 13209
Orkin Pest Control                                                               75 Nassau Terminal Rd, New Hyde Park, NY, 11040-4927
Orkin Pest Control                                                               Suite F 1850 York Road, Lutherville Timonium, MD, 21093
Orlando Baking Company                                                           7777 Grand Avenue, Cleveland, OH, 44104-3099
Orlando Correa                                                                   Address on File
Orlando Correa                                                                   Address on File
Orlando Estrada                                                                  Address on File
Orlando Food Sales Inc                                                           51 E Spring Valley Ave, Maywood, NJ, 07607
Orlando Marrero                                                                  Address on File
Orlando Patterson                                                                Address on File
Orleans Parish                                                                   City New Orleans Rm 1W09, New Orleans, LA, 70112
Orshal Andrea                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 137 of 201
                                           Case 20-11501         Doc 1-1     Filed 06/10/20   Page 138 of 201

                                                                     Creditor Matrix

                      Name                                       Attention                                            Address
Ortega Edwin                                                                           Address on File
Ortega Jairo                                                                           Address on File
Ortega Mario                                                                           Address on File
Ortiz Daranjeliz                                                                       Address on File
Ortiz Gonzalez Israel                                                                  Address on File
Ortiz Luis G                                                                           Address on File
Osborn Eric                                                                            Address on File
Osborn Morgan L                                                                        Address on File
Oscar Arias                                                                            Address on File
Oscar Escobar                                                                          Address on File
Oscar Granados Granados                                                                Address on File
Oscar Medinalescay                                                                     Address on File
Oscar Nicholas                                                                         Address on File
Osco Inc                                                                               PO Box 70, Lemont, IL, 60439-0070
Osick Eileen                                                                           Address on File
Osiecki John                                                                           Address on File
Osorio Carolyn                                                                         Address on File
Osorio Humberto                                                                        Address on File
Otis Elevator Company                                                                  PO Box 13716, Newark, NJ, 07188
Otis Hopkins                                                                           Address on File
Ottenbergs Bakery Inc                                                                  PO Box 37285, Baltimore, MD, 21297
Otterbourg P.C.                                   Attn: Daniel Fiorillo                230 Park Avenue, New York, NY, 10169-0075
Otto Rodriguez                                                                         Address on File
Ousterout Donald R                                                                     Address on File
Overhead Door                                                                          PO Box 8337, Warwick, RI, 02888
Overhead Door Co of Baltimore                                                          3501 Century Ave, Baltimore, MD, 21227
Overhead Door Co of Elmira                                                             1251 College Ave, Elmira, NY, 14901
Overhead Door Co of Sema Inc                                                           PO Box 8337, Warwick, RI, 02888
Ovidio Vasquez                                                                         Address on File
Owen Rhodes                                                                            Address on File
Owen Robert                                                                            Address on File
Owen Samantha                                                                          Address on File
Owen Sterling                                                                          Address on File
Owens Byron J                                                                          Address on File
Owens Cindy J                                                                          Address on File
Owens Samuel                                                                           Address on File
Oxford USA Inc                                                                         39043 Treasury Center, Chicago, IL, 60694-9000
Ozack Robbin                                                                           Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 138 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 139 of 201

                                                                    Creditor Matrix

                        Name                                    Attention                                              Address
P&G Credit Union                                                                      15 Lane Hill Rd, Tunkhannock, PA, 18657
PA. Dept of Revenue                                                                   PO Box 8500, Harrisburg, PA, 17105
Pacific Coast Producers                                                               PO Box 281980, Atlanta, GA, 30384-1980
Pacific Coral Seafood Co Inc                                                          2240 Ne 2nd Avenue, Miami, FL, 33137
Pacific Packaging Products                                                            PO Box 697, Wilmington, MA, 01887
Pacific Seafood                                                                       3321 Belgium Lane, San Antonio, TX, 78219
Pacific Seafood                                                                       PO Box 842757, Boston, MA, 02284
Pacific Seafood San Antonio                                                           3321 Belgium Lane, San Antonio, TX, 78219
Pactiv LLC                                        Attn: Athena Blight                 29935 Network Place, Chicago, IL, 60673-1299
Paderno World Cuisine                                                                 355 Michele Place, Carlstadt, NJ, 07072
Padrusnak Stephen C                                                                   Address on File
Paetec                                                                                PO Box 9001013, Louisville, KY, 40290-1013
Page Jennifer H                                                                       Address on File
Paige Bauer                                                                           Address on File
Painter Anthony                                                                       Address on File
Pak-Sher                                                                              PO Box 415000, Nashville, TN, 37241
Palacio Camilo                                                                        Address on File
Palma Carlos                                                                          Address on File
Palma Sergio                                                                          Address on File
Palmer Alex S                                                                         Address on File
Palmer Toni C                                                                         Address on File
Pan Pacific Plastics Mfg Inc                                                          26551 Danti Court, Hayward, CA, 94545
Panapesca USA LLC                                                                     PO Box 983122, Boston, MA, 02298-3122
Pancho Anaya Bakery                                                                   212 S Garnett Road, Tulsa, OK, 74128
Panda Food Products Inc                                                               1022 Pulaski Hwy, Goshen, NY, 10924-6111
Pangregorian of Upper Ny                                                              300 Westage Business Ctr Ste 230, Fishkill, NY, 12524
Panko Electrical & Maintenance                                                        1080 Chenago Street Suite B, Binghamton, NY, 13901
Paper Source Converting                                                               4800 S Santa Fe Ave, Vernon, CA, 90058
Paper Systems Inc                                                                     PO Box 150, Springboro, OH, 45066
Pappys Enterprises Inc                                                                2605 North Rolling Rd Suite 407, Baltimore, MD, 21244
Paquette Wholesale Vegetable                                                          63 Grafton St, Shrewsbury, MA, 01545
Paradise Produce Dist Inc                                                             PO Box 6615, Lakeland, FL, 33807-6615
Paradise Tomato Kitchens Inc                                                          3703 Reliable Way, Chicago, IL, 60686-0037
Paramjit Dhillon                                                                      Address on File
Paris Gourmet                                                                         145 Grand Street, Carlstadt, NJ, 07072
Paris Gourmet                                                                         PO Box 36242, Newark, NJ, 07188
Paris Green                                                                           Address on File
Parish of Ascension                                                                   PO Box 1718, Gonzales, LA, 70737



In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 139 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 140 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
Parish of Baton Rouge                                                            PO Box 2590, Baton Rouge, LA, 70821-2590
Parish of Terrebonne                                                             PO Box 670, Houma, LA, 70361-0670
Park 100 Foods Inc                                                               1192 Reliable Parkway, Chicago, IL, 60686-0011
Park James W                                                                     Address on File
Park Outdoors Advertising                                                        PO Box 4680, Ithaca, NY, 14852
Parker Dennis L                                                                  Address on File
Parker Derrick                                                                   Address on File
Parker Dissinger                                                                 Address on File
Parker Distribution                                                              2900 S Seventh Rd, Loisville, KY, 40216
Parker Services LLC                                                              PO Box 8045, Stevens Point, WI, 54481
Parks Kobe B                                                                     Address on File
Parocai Sean M                                                                   Address on File
Parson Tommy                                                                     Address on File
Partee Thomas                                                                    Address on File
Partner Assessment Corporation                                                   PO Box 207428, Dallas, TX, 75320
Paskert Mark A                                                                   Address on File
Pasquales Deli Plus                                                              180 Broad Avenue, Binghamton, NY, 13904
Passarelli Darlene                                                               Address on File
Patel Payal                                                                      Address on File
Paterson Pacific Parchment Co                                                    PO Box 51949, Los Angeles, CA, 90051-6249
Patient First Richmond                                                           PO Box 758952, Baltimore, MD, 21275-8952
Patrick Blackman                                                                 Address on File
Patrick Converse-Evans                                                           Address on File
Patrick Cooksey                                                                  Address on File
Patrick Corridori                                                                Address on File
Patrick Fink                                                                     Address on File
Patrick Krause                                                                   Address on File
Patrick Matos                                                                    Address on File
Patrick Mclain                                                                   Address on File
Patrick Murphy                                                                   Address on File
Patrick Wager                                                                    Address on File
Patrina Pruitt                                                                   Address on File
Patriot Pickle Inc                                                               20 Edison Drive, Wayne, NJ, 07470
Patterson Lermaine D                                                             Address on File
Patterson Orlando J                                                              Address on File
Paul Ashley                                                                      Address on File
Paul Austin                                                                      Address on File
Paul Clarke                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                   Page 140 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 141 of 201

                                                                    Creditor Matrix

                      Name                                      Attention                                            Address
Paul De Lima Co Inc                                                                   7546 Morgan Rd, Liverpool, NY, 13090
Paul Dolan Jr                                                                         Address on File
Paul Elias                                                                            Address on File
Paul Gibson                                                                           Address on File
Paul Greenstreet                                                                      Address on File
Paul Groover                                                                          Address on File
Paul Liddle Ii                                                                        Address on File
Paul Lubertine                                                                        Address on File
Paul Minter                                                                           Address on File
Paul Nichols                                                                          Address on File
Paul Sylvester                                                                        Address on File
Paul Tondorf                                                                          Address on File
Paula Holofchak                                                                       Address on File
Paulhamus Baylie L                                                                    Address on File
Pauline Telfer                                                                        Address on File
Paulo Rebecca                                                                         Address on File
Pavlovich Pavement Markings LLC                                                       803 Squires Avenue, Endicott, NY, 13760
Pavone Dorothy A                                                                      Address on File
Payal Patel                                                                           Address on File
Payne Mark A                                                                          Address on File
Payton Malik D                                                                        Address on File
Pca Corrugated and Display LLC                                                        PO Box 12485, Newark, NJ, 07101
PCM Services                                                                          PO Box 347120, Pittsburgh, PA, 15251
Peak-Ryzex Inc                                                                        8458 Solutions Center, Chicago, IL, 60677
Pearson Cory M                                                                        Address on File
Pearson Jalaluddin                                                                    Address on File
Pearson Tayyib J                                                                      Address on File
Pecan Deluxe Candy Co                                                                 PO Box 671729, Dallas, TX, 75267-1729
Peco Foods Inc                                                                        379 W Chucrch Hill Rd, West Point, MS, 39773
Peco Foods Inc                                    Attn: Williesha Bennett             PO Box 71273, Chicago, IL, 60694-1273
Pedro Burgos                                                                          Address on File
Pedro Camacho Jr                                                                      Address on File
Pedro Hawk                                                                            Address on File
Pedro Huerta                                                                          Address on File
Pedro Rebilla                                                                         Address on File
Pedro Robles                                                                          Address on File
Pedro Torres                                                                          Address on File
Pegasus Foods Inc                                                                     PO Box 86404, Los Angeles, CA, 90086



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 141 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 142 of 201

                                                                     Creditor Matrix

                       Name                                     Attention                                              Address
Peggy Wing Sauce                                                                      PO Box 459, Dunmore, PA, 18512
Pegues Carmen M                                                                       Address on File
Pellicano Specialty Foods Inc                                                         211 Reading Street, Buffalo, NY, 14220
Pellman Foods Inc                                                                     PO Box 337, New Holland, PA, 17557
Pena Jonathan J                                                                       Address on File
Pengate Handling System                                                               PO Box 643031, Pittsburgh, PA, 15264-3031
Penney Christopher M                                                                  Address on File
Pennsylkvania Fish and Boat                                                           1601 Elmerton Ave, Harrisburg, PA, 17110
Pennsylvania American                                                                 PO Box 371412, Pittsburgh, PA, 15250-7412
Pennsylvania Turnpike Commission                                                      PO Box 67676, Harrisburg, PA, 17106-7676
Penny Plate LLC                                                                       PO Box 783251, Philadelphia, PA, 19178-3251
Penobscot Mccrum LLC                                                                  Po Drawer 229, Belfast, ME, 04915-0229
Penske Trk Leasing Co LP                          Attn: Tyler Hard                    PO Box 827380, Philadelphia, PA, 19182-7380
Penske Truck Leasing Co                                                               PO Box 802577, Chicago, IL, 60680-2577
Penske Truck Leasing Co                           Attn: Tyler Hard                    Route 10-Green Hills, PO Box 563, Reading, PA, 19603-0563
Penske Truck Leasing LP                                                               PO Box 532658, Atlanta, GA, 30353-2658
Peopleready Inc                                                                       PO Box 641034, Pittsburgh, PA, 15264
Peoples Security Bank & Trust                                                         82 Franklin Street, Hallstead, PA, 18822
Peppers Unlimited of La Inc                                                           PO Box 211, Saint Martinville, LA, 70582-0211
Pepsi Cola                                                                            75 Remittance Drive Suite 1884, Chicago, IL, 60675-1884
Pepsi Logistics                                                                       Suite 1884 75 Remittance Drive, Chicago, IL, 60675-1884
Percival Rivers                                                                       Address on File
                                                  Attn: Valerie Haldeman and Sandra
Perdue Farms Inc                                  Schlesinger                         PO Box 536474, Pittsburgh, PA, 15253-5906
Perenso Inc                                                                           7979 E Tufts Ave Ste 230, Denver, CO, 80237
Perez Edwin                                                                           Address on File
Perez Sonia                                                                           Address on File
Perezchica Rosendo                                                                    Address on File
Perez-Garcia Mery                                                                     Address on File
Perez-Santos Jose D                                                                   Address on File
Pereztena Roberto A                                                                   Address on File
Performance Foodservice Batesville                                                    506 Hwy 35 North, Batesville, MS, 38606-2708
Performance Foodservice Caro                                                          PO Box 54946, New Orleans, LA, 70154
Performance Foodservice Maryland                                                      1333 Avondale Road, New Windsor, MD, 21776
Performance Foodservice Virginia                                                      7420 Ranco Road, Richmond, VA, 23228
Perkins Automatic Heating Inc                                                         PO Box 409, Chenango Bridge, NY, 13745
Perkins Davontae                                                                      Address on File
Perri James                                                                           Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 142 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 143 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Perrotta Michael                                                                 Address on File
Perry Carlos L                                                                   Address on File
Perry Kirkland                                                                   Address on File
Perryville Cold Storage                                                          PO Box 487, Owings Mills, MD, 21117
Pestridge Anna                                                                   Address on File
Pestridge Daniel                                                                 Address on File
Pete Pappas & Sons Inc                                                           PO Box 1189, Jessup, MD, 20794
Peter A Guinta & Son Produce Inc                                                 2100 Park St, Syracuse, NY, 13208
Peter Engel                                                                      Address on File
Peter Mizera                                                                     Address on File
Peter Paris Jr                                                                   Address on File
Peter Reynolds                                                                   Address on File
Peter Tomory                                                                     Address on File
Peters Marcus C                                                                  Address on File
Peters Supply Inc                                                                PO Box 1276, Elmira, NY, 14902
Petersen Dakota P                                                                Address on File
Peterson Anthony M                                                               Address on File
Peterson Farms Fresh                                                             PO Box 95, Shelby, MI, 49455
Peterson Wanjiru                                                                 Address on File
Petit Adam                                                                       Address on File
Petrikat Jarrod                                                                  Address on File
Petrillo'S Bakery                                                                67 Lyell Ave, Rochester, NY, 14608
Petrone Associates Inc                                                           9 Defeo Court, Deer Park, NY, 11729
Petros Annmary B                                                                 Address on File
Pfeifer Jason                                                                    Address on File
Pfg Caro                                                                         2324 Bayou Blue Road, Houma, LA, 70364
Pfg Houma                                                                        2324 Bayou Blue Road, Houma, LA, 70364
Pharr Breianna N                                                                 Address on File
Pharr Kristina M                                                                 Address on File
Philip Annunziata                                                                Address on File
Philip Clash                                                                     Address on File
Philip Deckers                                                                   Address on File
Philip Druker                                                                    Address on File
Philip Indrick                                                                   Address on File
Philip King                                                                      Address on File
Philip Lheureux                                                                  Address on File
Philip Williams                                                                  Address on File
Phillip Compton                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                            Page 143 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 144 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Phillip Ferguson                                                                 Address on File
Phillip Shugars                                                                  Address on File
Phillips Christian                                                               Address on File
Phillips Christina M                                                             Address on File
Phillips Daniel                                                                  Address on File
Phillips Foods Inc                                                               PO Box 674191, Dallas, TX, 75267-4191
Phillips Gourmet Inc                                                             PO Box 190, Kennett Square, PA, 19348
Phillips Keith O                                                                 Address on File
Phillips Leslie E                                                                Address on File
Phillips Rylee S                                                                 Address on File
Phillips Sean M                                                                  Address on File
Phillips Sr Ake                                                                  Address on File
Phoenix Recycled Products LLC                                                    7 Badger Ave, Endicott, NY, 13760
Piaker & Lyons                                                                   92 Hawley Street, Binghamton, NY, 13902
Piantedosi Baking Company                                                        240 Commercial St, Malden, MA, 02148-6780
Piasta John J                                                                    Address on File
Piazza Produce Co Inc                                                            609 Parsons Dr, Syracuse, NY, 13219
Pierre Taylor                                                                    Address on File
Pierre Vernette                                                                  Address on File
Pilgrims Pride Corporation                                                       PO Box 809225, Chicago, IL, 60680
Pilkington Scott                                                                 Address on File
Pillivant Matthew W                                                              Address on File
Pinales Jr Rolando C                                                             Address on File
Pineda Jose M                                                                    Address on File
Pineland Farms                                                                   PO Box 390, Mars Hill, ME, 04758
Pinnacle Foods Group LLC                                                         PO Box 203438, Dallas, TX, 75320-3438
Pinnacle Plastics Inc                                                            10215 Landsbury Dr, Houston, TX, 77099
Pinto Gerard P                                                                   Address on File
Pioneer Sales Co Inc                                                             Suite 5 80 Industrial Way, Wilmington, MA, 01887
Pioneer Valley Growers Assoc Inc                                                 370 Long Plain Rd, South Deerfield, MA, 01373
Pisanchyn Jeffrey                                                                Address on File
Pitco Frialator - Anets                                                          2485 Paysphere Circle, Chicago, IL, 60674
Pitney Bowes Global                                                              PO Box 371887, Pittsburgh, PA, 15250-7887
Pittarelli Jason A                                                               Address on File
Pittarelli Jessica N                                                             Address on File
Pizzaboxstore.Com                                                                11513 Burbank Blvd, North Hollywood, CA, 91601
Plamondon Enterprises Inc                                                        321 Dallenger Center Dr, Frederick, MD, 21703
Plascon Packaging Inc                                                            PO Box 6231, Traverse City, MI, 49696



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 144 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 145 of 201

                                                                   Creditor Matrix

                      Name                                     Attention                                              Address
Platina Seafood Inc                                                                   Suite 214 31 Se 5th Street, Miami, FL, 33131
Plaza Michael A                                                                       Address on File
Plenus Group Inc                                                                      101 Phoenix Ave, Lowell, MA, 01852
Plevyak Margaret K                                                                    Address on File
Plummer Jonathan J                                                                    Address on File
Plymouth Beef Co Inc                                                                  355 Food Center Dr G1, Bronx, NY, 10474
Pnc Bank Na                                                                           201 Penn Ave, Scranton, PA, 18503
PNC Bank NA                                                                           PO Box 828702, Philadelphia, PA, 19182-8702
PNC Bank, NA                                      Attn: James Sierakowski             130 South Bond St, Bel Air, MD, 21014
Pnc Bank, National Association                                                        500 First Avenue, Pittsburgh, PA, 15219
                                                  c/o Commercial Loan Service
PNC Bank, National Association, as Agent          Center/DCC                          500 First Avenue, Pittsburgh, PA, 15219
PNC Business Credit                               Attn: James Sierakowski             130 South Bond Street, Bel Air, MD, 21014
PNC Business Credit                               Attn: Ron Anchundia & Lisa Pierce   500 First Avenue, 4th Floor, Pittsburgh, PA, 15219
Pnw Veg Co LLC Dba Norpac                                                             6610 W Court St, Pasco, WA, 99302
Pnw Veg Co LLC Dba Norpac                                                             PO Box 3017, Pasco, WA, 99302
Polise Anthony                                                                        Address on File
Polite Kevin J                                                                        Address on File
Polsinello Lubricants                                                                 PO Box 211, Rensselaer, NY, 12144
Polyvinyl Films                                                                       PO Box 753, Sutton, MA, 01590
Pontello Stephen                                                                      Address on File
Poodiack Adam                                                                         Address on File
Pope James                                                                            Address on File
Portion Meat Associates                                                               356 Valley Street, Providence, RI, 02908
Ports Petroleum                                                                       PO Box 1046, Wooster, OH, 44691
Portsmouth Chowder Co                                                                 124 Heritage Ave Unit #1, Portsmouth, NH, 03801
Porzio Anthony A                                                                      Address on File
Posigian Joel D                                                                       Address on File
Posigian Joseph D                                                                     Address on File
Postell Robert                                                                        Address on File
Potandon Produce LLC                                                                  Dept Ch 16756, Palatine, IL, 60055-6756
Potter K Architecture                                                                 2027 Lakeside Drive, Harveys Lake, PA, 18618
Potter Taylor                                                                         Address on File
Potts Douglas P                                                                       Address on File
Pounders Christopher D                                                                Address on File
Powers Equipment Co Inc                                                               105 Steamboat Drive, Warminster, PA, 18974
Powers Mark                                                                           Address on File
Powersfabisiak Elizabeth P                                                            Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 145 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 146 of 201

                                                              Creditor Matrix

                         Name                              Attention                                               Address
Powver Courier LLC                                                               Ste 200-52 750 E Us Hwy 80, Forney, TX, 75126
Ppl Electric Utilities                                                           2 North 9th Street Cpc-Genn1, Allentown, PA, 18101-1175
Pragacz David E                                                                  Address on File
Pratt Joseph                                                                     Address on File
Precision Devices Inc                                                            55 North Plains Industrial Road, Wallingford, CT, 06492
Precourt Jared P                                                                 Address on File
Premier Logistics LLC                                                            47184 Wild Clover Circle, Sioux Falls, SD, 57107
Premium Assignment Corporation                                                   PO Box 8000, Tallahassee, FL, 32314
Presho Mott                                                                      Address on File
Pressed Juicery Inc                                                              1550 17th Street, Santa Monica, CA, 90404
Preston Hurt Jr.                                                                 Address on File
Price Kyle                                                                       Address on File
Price Lindsey                                                                    Address on File
Price Scott                                                                      Address on File
Priceco Floors                                                                   107 Washington Blvd S, Laurel, MD, 20707
Prime Petroleum Corp                                                             9 Murray Street, Farmingdale, NY, 11735
Principal Life Insurance Co                                                      711 High Street, Des Moines, IA, 50392
Principe Foods USA Inc                                                           3553 Atlantic Ave #1121, Long Beach, CA, 90807
Pringle Martha                                                                   Address on File
Pritts Harry                                                                     Address on File
Pro Health Cleaning                                                              1105 Case Road, Johnson City, NY, 13790
Proampac Hanover Park                                                            825 Turnberry Court, Hanover Park, IL, 60133
Procacci Bros Sales Corp                                                         3333 S Front Street, Philadelphia, PA, 19148
Procter & Gamble Dist Co                                                         PO Box 731012, Dallas, TX, 75373-1012
Procuro Inc                                                                      10590 W Ocean Air Drive, San Diego, CA, 92130
Prodotti Mediterranei Inc                                                        Ste 0404 75 Broad St 4th Floor, New York, NY, 10004
Produce Alliance                                                                 PO Box 7762, Carol Stream, IL, 60197-7762
Professional Cleaning People Inc                                                 1268 Smithtown Ave, Bohemia, NY, 11716
Professional Image                                                               Suite 5 1654 Front Street, Slidell, LA, 70458
Proforma                                                                         PO Box 640814, Cincinnati, OH, 45264
Progressive Inter Corp                                                           PO Box 911615, Denver, CO, 80291-1615
Progressive Packaging                                                            PO Box 405, Pine Brook, NJ, 07058
Proportion Foods                                                                 101 S Chisolm Trail Dr, Round Rock, TX, 78681
Protection One Alarm Monitoring Inc                                              PO Box 872987, Kansas City, MO, 64187-2987
Protiviti                                                                        12269 Collections Center Drive, Chicago, IL, 60693
Provateare Patrick T                                                             Address on File
Provident Life & Accident                                                        PO Box 403748, Atlanta, GA, 30384-3748
Prowell Michael C                                                                Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 146 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 147 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Pruden Stanley                                                                   Address on File
Prudential Life Insurance                                                        PO Box 856138, Louisville, KY, 40285-6138
Psegli                                                                           PO Box 9039, Hicksville, NY, 11802-9039
Ptc E-Z Pass Cust Serv                                                           PO Box 644386, Pittsburgh, PA, 15264-4386
Pufky Ashley                                                                     Address on File
Pullano Michael                                                                  Address on File
Pulliam James A                                                                  Address on File
Pure Water Systems of Chicagoland                                                PO Box 88332, Carol Stream, IL, 60188
Pusateri Ronald                                                                  Address on File
Pyatt Andrew                                                                     Address on File
QBE                                                                              One Qbe Way, Sun Prairie, WI, 53596
QSCC Inc                                                                         L-3636, Columbus, OH, 43260
QSCC Inc                                                                         One Dave Thomas Blvd, Dublin, OH, 43017
Quachita Parish                                                                  PO Box 123, City Plaza, Monroe, LA, 71210-0123
Quaker Oats Co                                                                   PO Box 644943, Pittsburgh, PA, 15264-4943
Quality Custom Distribution Svc Inc                                              Suite 310 2910 S Meridian St, Puyallup, WA, 98373
Quate Walker                                                                     Address on File
Quavis High                                                                      Address on File
Quentin Woodland                                                                 Address on File
Queshaun Lee                                                                     Address on File
Quindell Farmer                                                                  Address on File
Quinn Wright                                                                     Address on File
Quintanilla Eduardo                                                              Address on File
Quintanilla Jose E                                                               Address on File
Quinton Harris                                                                   Address on File
Quinton Mckinney                                                                 Address on File
Quinton Richardson                                                               Address on File
Quinton Washington                                                               Address on File
R Dianne Zawerton                                                                Address on File
R S Hanline & Co Inc                                                             PO Box 494, Shelby, OH, 44875
R Torre & Company                                                                PO Box 45771, San Francisco, CA, 94145-0771
R W Sauder Inc                                                                   PO Box 427, Lititz, PA, 17543-0427
R&B Cross Country Truck & Equipment                                              566 Union Avenue, Westbury, NY, 11590
R&M International                                                                6250 Kellers Church Rd, Pipersville, PA, 18947
R&M Int'L Corp                                                                   6250 Kellers Church Road, Pipersville, PA, 18947
R&R Sales Company                                                                PO Box 804, Binghamton, NY, 13902
R3 Redistribution                                                                32828 Collection Center Drive, Chicago, IL, 60693
R3 Reliable Redistribution                                                       PO Box 402337, Atlanta, GA, 30384



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 147 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 148 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
Race Jamie M                                                                     Address on File
Race Tyler                                                                       Address on File
Rachel Campbell                                                                  Address on File
Rachel Curtis                                                                    Address on File
Rachelle Snyder                                                                  Address on File
Rachels Food Corp                                                                749 Meadow Street, Chicopee, MA, 01013
Racine Nicole                                                                    Address on File
Rackett John T                                                                   Address on File
Rackett Johnathon T                                                              Address on File
Rackett Nicchia                                                                  Address on File
Rackett Thomas J                                                                 Address on File
Rackspace Us Inc                                                                 PO Box 733878, Dallas, TX, 75373
Racquel Freeman                                                                  Address on File
Radec Electric Corporation                                                       100 Rockwood Street, Rochester, NY, 14610
Radicchi Elizabeth A                                                             Address on File
Rafael Lozada                                                                    Address on File
Rafferty William D                                                               Address on File
Ragozzino Tolland                                                                55 Gerber Drive, Tolland, CT, 06084
Raheem Ahmed S                                                                   Address on File
Rahim Duncan                                                                     Address on File
Raimondi Debra                                                                   Address on File
Rajesh Bisram                                                                    Address on File
Rajnesh Prasad                                                                   Address on File
Rak Rory V                                                                       Address on File
Rakeem Owens                                                                     Address on File
Ralph Chapman                                                                    Address on File
Ralston Outdoor Advertising                                                      PO Box 540758, Dallas, TX, 75354
Ramon Sanchez                                                                    Address on File
Ramonica Long                                                                    Address on File
Randall Manufacturing LLC                                                        PO Box 74008683, Chicago, IL, 60674
Randall Simpson                                                                  Address on File
Randall Thomas                                                                   Address on File
Randlett Eric                                                                    Address on File
Rando Kyle                                                                       Address on File
Rando Zachery R                                                                  Address on File
Randolph Packing Company                                                         275 Roma Jean Pkwy, Streamwood, IL, 60107
Randstad                                                                         PO Box 105046, Atlanta, GA, 30348-5046
Randy Foster                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                              Page 148 of 201
                                           Case 20-11501      Doc 1-1      Filed 06/10/20   Page 149 of 201

                                                                  Creditor Matrix

                      Name                                    Attention                                             Address
Randy Scrambling                                                                     Address on File
Randy Trotter                                                                        Address on File
Raphael Johnson                                                                      Address on File
Rashad Holloway                                                                      Address on File
Rashad Lightfoot                                                                     Address on File
Rashad Weems                                                                         Address on File
Rasheen Pettiford                                                                    Address on File
Rashid Ferman N                                                                      Address on File
Rashid Williams                                                                      Address on File
Rashida Wilson                                                                       Address on File
Rashidi Muhammad                                                                     Address on File
Rasulon Amin                                                                         Address on File
Raul Suarez                                                                          Address on File
Rauth William A                                                                      Address on File
Ray Robert                                                                           Address on File
Ray Robert                                                                           Address on File
Raye Limited Inc                                                                     2555 Northlake Circle, Westlake Village, CA, 91361
Raylan Hopkins                                                                       Address on File
Raymond Carney                                                                       236 Brown Road, Lot 40, Kirkwood, NY, 13795
Raymond Carney                                                                       Address on File
Raymond Leasing Corp                                                                 PO Box 301590, Dallas, TX, 75303-1590
Raymond Leasing Corporation                                                          PO Box 130, Greene, NY, 13778
Raymond Leasing Corporation                       Corporate Headquarters             PO Box 130, Greene, NY, 13778
Raymond Lewis                                                                        Address on File
Raymond Paris                                                                        Address on File
Raymond Swackhamer                                                                   Address on File
Raymunda Garcia De Perez                                                             Address on File
Raynel Slaughter                                                                     Address on File
Raysean Christian                                                                    Address on File
Rayshawn Thomas                                                                      Address on File
Rayshon Booker                                                                       Address on File
Rayven Austin                                                                        Address on File
Rc Bigelow Inc                                                                       PO Box 416779, Boston, MA, 02241-6779
Rc Shaw Sprinkler Co Inc                                                             95 Webster Street, Worcester, MA, 01603
Rds Revenue Department                                                               PO Box 830725, Birmingham, AL, 35283
Ready Pac Foods Inc                                                                  4192 Solutions Center, Chicago, IL, 60677
Ready Pac Produce                                                                    4192 Solutions Center, Chicago, IL, 60677-4001
Rebar Jack T                                                                         Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 149 of 201
                                             Case 20-11501     Doc 1-1      Filed 06/10/20   Page 150 of 201

                                                                      Creditor Matrix

                       Name                                     Attention                                              Address
Rebecca Hutchins                                                                      Address on File
Rebecca Lerma                                                                         Address on File
Rebecca Paulo                                                                         Address on File
Rebecca Polkowska                                                                     Address on File
Rebekah Gurnee                                                                        Address on File
Rebstock Erik L                                                                       Address on File
Red Chamber Co                                                                        1912 E Vernon Ave, Vernon, CA, 90058
Red Gold Inc                                                                          PO Box 71862, Chicago, IL, 60694-1862
Red Jacket Orchards Inc                                                               957 Rtes 5&20, Geneva, NY, 14456
Red Rock Bbq                                                                          33288 Sr 171, Susquehanna, PA, 18847
Red100 Bunge Food                                                                     641 Alpha Drive, Pittsburgh, PA, 15238
Red100 Devi Fisheries Inc                                                             641 Alpha Drive, Pittsburgh, PA, 15238
Red100 Med West Importers                                                             641 Alpha Drive, Pittsburgh, PA, 15238
Red100 Ok Foods                                                                       641 Alpha Drive, Pittsburgh, PA, 15238
Red100 Wayne Farms                                                                    641 Alpha Drive, Pittsburgh, PA, 15238
Redco Foods Inc                                                                       PO Box 8000, Dept 942, Buffalo, NY, 14267
Reddy Raw                                                                             1 Ethel Blvd, Woodridge, NJ, 07075
Reed Domonique J                                                                      Address on File
Reed Shaun P                                                                          Address on File
Reed Terence                                                                          Address on File
Reese Julie A                                                                         Address on File
Reese Porter                                                                          Address on File
Refrigeration Design & Service Inc                                                    352 Newbold Road, Fairless Hills, PA, 19030
Refrigeration Sales Corporation                                                       Suite A 9450 Allen Drive, Valley View, OH, 44125
Refrigiwear Inc                                                                       54 Breakstone Dr, Dahlonega, GA, 30533
Regal Carpet Center Inc                                                               5411 Northfield Road, Bedford Heights, OH, 44146
Regal Crown Foods Inc                                                                 20 Edison Drive, Wayne, NJ, 07470
Regan, Levin, Bloss, Brown & Savchak, P.C.                                            Ste 200 702 Hamilton Street, Allentown, PA, 18101
Regina Fuerte Smith                                                                   Address on File
Reginald Ball                                                                         Address on File
Reginald Braswell                                                                     Address on File
Reginald Mckiethan                                                                    Address on File
Regional Market Authority                                                             2100 Park Street, Syracuse, NY, 13208
Regions Bank                                                                          201 Milan Parkway, Birmingham, AL, 35211
Regions Bank                                      Attn: Legal Dept.                   201 Milan Parkway, Birmingham, AL, 35211
Reh Tu                                                                                Address on File
Rehrig Pacific Company                                                                PO Box 514457, Los Angeles, CA, 90051-4457
Reiber Collado Hernandez                                                              Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 150 of 201
                                           Case 20-11501        Doc 1-1      Filed 06/10/20   Page 151 of 201

                                                                       Creditor Matrix

                       Name                                      Attention                                             Address
Reid Diijon                                                                            Address on File
Reid Louis L                                                                           Address on File
Reid Mccracken                                                                         Address on File
Reigles Nicholas A                                                                     Address on File
Reilly Iii William                                                                     Address on File
Reina Murillo                                                                          122 Jennings St, Endicott, NY, 13760
Reiner Jerrad                                                                          Address on File
Reinhardt James D                                                                      Address on File
Reinhart Foodservice LLC                                                               2201 Amphere Drive, Louisville, KY, 40299
Reinhart Foodservice LLC                                                               24838 Ryan Rd, Warren, MI, 48091
Reinhart Foodservice LLC                                                               9950 South Reinhart Dr, Oak Creek, WI, 53154-0395
Reist Popcorn Company                                                                  PO Box 155, Mount Joy, PA, 17552-0155
Reiter Erik                                                                            Address on File
Reiter Jean                                                                            Address on File
Reiter Kenneth                                                                         Address on File
Reliant Medical Group                                                                  PO Box 10025, Lewiston, ME, 04243-9451
Reliastar Life of Ny                                                                   8098 Innovation Way, Chicago, IL, 60682-0080
Reliford Curtis D                                                                      Address on File
Rema Foods Inc                                                                         140 Sylvan Ave, Englewood Cliffs, NJ, 07632
Remac Corp/Mcclancy Seasoning                                                          PO Box 896666, Charlotte, NC, 28289-6666
Renaissance Man Food Services LLC                                                      PO Box 430, Siloam Springs, AR, 72761
Rene Betancourt-Tomas                                                                  Address on File
Rene Morrissette                                                                       Address on File
Renee Harvey                                                                           Address on File
Renegade Hospitality Group                                                             600 17th St Suite 2800 South Tower, Denver, CO, 80202
Reppard Martin P                                                                       Address on File
Resers Fine Foods Inc                                                                  PO Box 742958, Los Angeles, CA, 90074
Reserve Account                                                                        PO Box 223648, Pittsburgh, PA, 15250-2648
Reshawn Marshall                                                                       Address on File
Restaurant Brands International                   Attn: Julia Kim                      130 King Street West, Suite 300, Toronto, ON, M5X 1E1, Canada
Restaurant Services Inc                           Attn: Joel Nelkirk                   5200 Blue Lagoon Drive, Miami, FL, 33126
Restrepo Jhon                                                                          Address on File
Restrepo Sebastian                                                                     Address on File
Retailers Comp Use Tax                                                                 915 Sw Harrison St, Topeka, KS, 66625-5000
Retana Aurora A                                                                        Address on File
Revolution Tea LLC                                                                     Suite 375 5080 N 40th Street, Phoenix, AZ, 85018
Reyes Ponce Cristian A                                                                 Address on File
Reynaldo Givhan                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 151 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 152 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
Reynolds Jeffery L                                                               Address on File
Reynolds Michael J                                                               Address on File
Reynolds Peter                                                                   Address on File
Rgis Inventory Spec                                                              PO Box 77631, Detroit, MI, 48277
Rh White Construction Co Inc                                                     41 Central St, Auburn, MA, 01501
Rhakeem Brunson                                                                  Address on File
Rhodes Jonathan K                                                                Address on File
Rhodes Owen                                                                      Address on File
RIb                                                                              702 Hamilton Street Suite 200, Allentown, PA, 18101
Ricardo Muller                                                                   Address on File
Ricardo Rodriguez                                                                Address on File
Ricardo Sarjoo                                                                   Address on File
Riceland Foods Inc                                                               PO Box 14335, Saint Louis, MO, 63150-4335
Rich Products Corporation                                                        PO Box 98333, Chicago, IL, 60693
Richard Aldrich                                                                  Address on File
Richard Beebe                                                                    Address on File
Richard Bros Co Inc                                                              905 South Main Street, Mansfield, MA, 02048
Richard Brown                                                                    Address on File
Richard Caron                                                                    Address on File
Richard Catherine                                                                Address on File
Richard Clements                                                                 Address on File
Richard Crooks                                                                   Address on File
Richard Cutia                                                                    Address on File
Richard Darges                                                                   Address on File
Richard Davis                                                                    Address on File
Richard Demmer                                                                   Address on File
Richard Eisenhauer                                                               Address on File
Richard Fitzpatrick                                                              Address on File
Richard Hamilton                                                                 Address on File
Richard Harris                                                                   Address on File
Richard Harris                                                                   Address on File
Richard Harrison                                                                 616 Stratmill Rd, Binghamton, NY, 13904
Richard Lich                                                                     Address on File
Richard Matevich                                                                 Address on File
Richard Mcmann                                                                   Address on File
Richard Mellow Corp                                                              805 Enterprise Street, Dickson City, PA, 18519
Richard Nichols                                                                  Address on File
Richard Richards                                                                 Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                        Page 152 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 153 of 201

                                                              Creditor Matrix

                       Name                                Attention                                            Address
Richard Rydzeski                                                                 Address on File
Richard Service                                                                  Address on File
Richard Sines                                                                    Address on File
Richard Smith Jr                                                                 Address on File
Richard Telford                                                                  Address on File
Richard Weston                                                                   Address on File
Richard WiLLCox                                                                  Address on File
Richards Deion                                                                   Address on File
Richards James R                                                                 Address on File
Richardson Brands Company                                                        PO Box 844531, Boston, MA, 02284-4531
Richland Parish Sales/Use Tax                                                    PO Box 688, Rayville, LA, 71269-0688
Richway Kaine P                                                                  Address on File
Rickey Dangerfield                                                               Address on File
Rickey Jackson Jr                                                                Address on File
Ricki Stanton Jr                                                                 Address on File
Ricky Barnard                                                                    Address on File
Ricky Dancy Sr                                                                   Address on File
Ricky Herzog                                                                     Address on File
Riecke James                                                                     Address on File
Riegel Brittney                                                                  Address on File
Rikki Stevens                                                                    Address on File
Rillstone Shawna M                                                               Address on File
Rimington Alan D                                                                 Address on File
Rimosites Amanda                                                                 Address on File
Rimosites Deborah                                                                Address on File
Rinaldi Santiago                                                                 Address on File
Rinarys Matos                                                                    Address on File
Rincon Jesse                                                                     Address on File
Rios Joshua L                                                                    Address on File
Rioux David                                                                      Address on File
Riquelmen Serrano-Rivera                                                         Address on File
Riskonnect Clearsight                                                            PO Box 201739, Dallas, TX, 75320
Rita Swift                                                                       Address on File
Ritchie Aaron                                                                    Address on File
Rivas Bill S                                                                     Address on File
River Valley Foods Inc                                                           5881 Court Street Road, Syracuse, NY, 13206
Rivera Jose                                                                      Address on File
Rivera Rasheed                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                Page 153 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 154 of 201

                                                                   Creditor Matrix

                     Name                                      Attention                                             Address
Rivera Reinaldo                                                                      Address on File
Rivernider Jason                                                                     Address on File
Rivers Percival B                                                                    Address on File
Riviana Foods Inc                                                                    PO Box 841212, Dallas, TX, 75284-1212
Rizzo Francis M                                                                      Address on File
RJB Properties Inc                                Attn: Diana Alvarez                75 Remittance Drive Ste 1878, Chicago, IL, 60675-1878
Rlb Accountants                                   Attn: Brian Regan                  702 Hamilton Street, Allentown, PA, 18101
Road Legal Inc                                                                       PO Box 100, 1900 Texas Avenue, Bridge City, TX, 77611
Roadmaster Drivers School Inc                                                        Suite 200 11300 4th Street North, Saint Petersburg, FL, 33716
Roadnet Technologies                                                                 PO Box 840720, Dallas, TX, 75284-0720
Robbin Ozack                                                                         Address on File
Robbins Jr. Vernel                                                                   Address on File
Roberge Rebecca J                                                                    Address on File
Robert Allen                                                                         Address on File
Robert Arbeiter                                                                      Address on File
Robert Archambault                                                                   Address on File
Robert Bammerlin                                                                     Address on File
Robert Bee                                                                           Address on File
Robert Bryant                                                                        Address on File
Robert Campbell                                                                      Address on File
Robert Campbell                                                                      Address on File
Robert Carvin                                                                        Address on File
Robert Cooper                                                                        Address on File
Robert Dorey                                                                         Address on File
Robert Dorunda                                                                       Address on File
Robert Early                                                                         Address on File
Robert Euell                                                                         Address on File
Robert Fern                                                                          Address on File
Robert Frederick                                                                     Address on File
Robert Girard                                                                        Address on File
Robert Guiles                                                                        Address on File
Robert Hannan                                                                        Address on File
Robert Harding                                                                       Address on File
Robert Harrington                                                                    Address on File
Robert Horan                                                                         Address on File
Robert Hunt                                                                          Address on File
Robert J Potvin                                                                      PO Box 38, Cummaquid, MA, 02637
Robert Jackson                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 154 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 155 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                             Address
Robert Jackson                                                                   Address on File
Robert Jellison                                                                  Address on File
Robert Keeton                                                                    Address on File
Robert Kosar                                                                     Address on File
Robert Lavine                                                                    Address on File
Robert Lewis                                                                     Address on File
Robert Loiselle                                                                  Address on File
Robert Marvin                                                                    Address on File
Robert Milton                                                                    Address on File
Robert Neely                                                                     Address on File
Robert Parodeau                                                                  Address on File
Robert Paulhamus                                                                 Address on File
Robert Postell                                                                   Address on File
Robert Ray                                                                       Address on File
Robert Riel                                                                      Address on File
Robert Robinson                                                                  Address on File
Robert Roulston                                                                  Address on File
Robert Rozell                                                                    Address on File
Robert Seibert                                                                   Address on File
Robert Sellitto                                                                  Address on File
Robert Troxell                                                                   Address on File
Robert Wiggins                                                                   Address on File
Roberto De La Rosa Urena                                                         Address on File
Roberto Perez                                                                    Address on File
Roberto Pereztena                                                                Address on File
Roberto Valladares                                                               Address on File
Roberts Precut Vegetables Inc                                                    10 Camelot Circle, Johnston, RI, 02919
Robertson Andrew J                                                               Address on File
Robertson Shawn A                                                                Address on File
Robie Properties LLC                                                             Suite 305 175 Andover St, Danvers, MA, 01923
Robin Cromwell                                                                   Address on File
Robin Scott                                                                      Address on File
Robinson Ii Jerry L                                                              Address on File
Robinson Kadian D                                                                Address on File
Robinson Karif                                                                   Address on File
Robinson Treyvon                                                                 Address on File
Robinson Wendy E                                                                 Address on File
Robot Coupe USA Inc                                                              PO Box 16625, Jackson, MS, 39236-6625



In re: Maines Paper & Food Service, Inc., et al                                                                                 Page 155 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 156 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
Rocco J Testani Inc                                                              PO Box 746, Binghamton, NY, 13902
Rochester Democrat & Chronicle                                                   PO Box 822806, Philadelphia, PA, 19182
Rochester Gas & Electric                                                         PO Box 847813, Boston, MA, 02284-7813
Rochester Meat Company                                                           PO Box 954793, St Louis, MO, 63195-4793
Rocket Software Inc                                                              PO Box 842965, Boston, MA, 02284-2965
Rockwell Cody A                                                                  Address on File
Rockwell David J                                                                 Address on File
Rodell Douglas                                                                   Address on File
Rodenbostel Jaclyn S                                                             Address on File
Rodeo Nicholas J                                                                 Address on File
Rodgers Charles T                                                                Address on File
Rodic Dragan                                                                     Address on File
Rodney Hawkins                                                                   Address on File
Rodney Jones                                                                     Address on File
Rodney Rollins                                                                   Address on File
Rodney Vick                                                                      Address on File
Rodney Williams                                                                  Address on File
Rodriguez Jose                                                                   Address on File
Rodriguez Maribel                                                                Address on File
Rodriguez Otto E                                                                 Address on File
Rofson Associates                                                                3800 Brittmoore, Houston, TX, 77043
Roger Djaha                                                                      Address on File
Roger Krieger                                                                    Address on File
Roger Ledford                                                                    Address on File
Roger Sharer                                                                     Address on File
Rogers Carol                                                                     Address on File
Rogers Edward A                                                                  Address on File
Rogers Jr Isaac                                                                  Address on File
Rogers Nicole                                                                    Address on File
Rogers Service Group Inc                                                         245 Clinton Street, Binghamton, NY, 13905
Rogers Wendell J                                                                 Address on File
Rogerson Mark E                                                                  Address on File
Rohtstein Corp                                                                   PO Box 2129, Woburn, MA, 01888-0229
Rojas Jorge                                                                      Address on File
Rolando Pinales Jr                                                               Address on File
Rollins Rodney J                                                                 Address on File
Rom Corporation                                                                  PO Box 74007145, Chicago, IL, 60674
Roman Lisa A                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                              Page 156 of 201
                                           Case 20-11501       Doc 1-1       Filed 06/10/20   Page 157 of 201

                                                                   Creditor Matrix

                       Name                                      Attention                                              Address
Romar Truck Repair & Mechanical                   Attn: Arick Levine                   305 Commerce Drive Suite 17, Rochester, NY, 14623
Rome Kolic                                                                             Address on File
Romero Mario A                                                                         Address on File
Rommel Construction LLC                                                                PO Box 357, Linthicum Heights, MD, 21090
Rommel Cranston Service                                                                PO Box 357, Linthicum, MD, 21090
Ronald Appling                                                                         Address on File
Ronald Baker                                                                           Address on File
Ronald Brown                                                                           Address on File
Ronald Chunco                                                                          Address on File
Ronald Duke                                                                            Address on File
Ronald Hill                                                                            Address on File
Ronald Inman                                                                           Address on File
Ronald Joe                                                                             Address on File
Ronald Smith                                                                           Address on File
Ronje Wright                                                                           Address on File
Ronnie Jo Weese                                                                        Address on File
Ronpak Inc                                        Attn: Harold Carver                  PO Box 713761, Cincinnati, OH, 45271
Roosevelt Cooper                                                                       Address on File
Rooster Express Inc                                                                    PO Box 28, Wood Dale, IL, 60191
Root Edward S                                                                          Address on File
Ropert Robbie A                                                                        Address on File
Rory Rak                                                                               Address on File
Rosa Coleman                                                                           Address on File
Rosa Rebollo-Pacheco                                                                   Address on File
Rosa Richard                                                                           Address on File
Rosado Emanuel                                                                         Address on File
Rosa-Morales Miguel A                                                                  Address on File
Rosanne Sall Advertising                                                               88 Main Street, Binghamton, NY, 13905
Rosanne Williams                                                                       Address on File
Rosario Vianelis                                                                       Address on File
Rose Flore Gabriel                                                                     Address on File
Rose Granville                                                                         Address on File
Rose Jeremy                                                                            Address on File
Rose Packing Co                                                                        65 S Barrington Rd, Barrington, IL, 60010-9589
Rose Packing Inc                                                                       PO Box 734518, Chicago, IL, 60673
Rose Pest Solutions                                                                    PO Box 309, Troy, MI, 48099-0309
Rosendo Perezchica                                                                     Address on File
Rosenquist Gary M                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 157 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 158 of 201

                                                              Creditor Matrix

                         Name                              Attention                                             Address
Rosenthal Daniel T                                                               Address on File
Rosina Food Products Inc                                                         PO Box 74008147, Chicago, IL, 60674-8147
Roskam Baking Company                                                            75 Remittance Drive Dept 1077, Chicago, IL, 60675
Ross John                                                                        Address on File
Ross Travis W                                                                    Address on File
Rossi Daniel J                                                                   Address on File
Rossi Thomas                                                                     Address on File
Rossi Warren                                                                     Address on File
Rotella'S Italian Bakery                                                         10711 Olive Street, Omaha, NE, 68128
Rotella'S Italian Bakery                                                         6949 South 108th Street, La Vista, NE, 68128-5703
Rotellas Italian Bakery Inc                                                      6949 South 108th Street, La Vista, NE, 68128-5703
Roto-Rooter Services Company                                                     5672 Collection Center Drive, Chicago, IL, 60693
Rought Ricky                                                                     Address on File
Roulston Robert C                                                                Address on File
Rowe David A                                                                     Address on File
Rowe Harold N                                                                    Address on File
Rowe Jeffrey M                                                                   Address on File
Roy Starks                                                                       Address on File
Royal Paper Products Inc                                                         PO Box 62824, Baltimore, MD, 21264-2824
Royer Corporation                                                                805 East St, Madison, IN, 47250
Royle Thadeus W                                                                  Address on File
Rozen Steven                                                                     Address on File
RR Donnelley                                                                     PO Box 842307, Boston, MA, 02284-2307
RSI Restaurant Services Inc                                                      5200 Blue Lagoon Drive Suite 300, Miami, FL, 33126
Rsi Restaurant Services Inc                                                      One Dave Thomas Blvd, Dublin, OH, 43017
Ruben Baez                                                                       Address on File
Rudy Campos                                                                      Address on File
Rudy Menjivar                                                                    Address on File
Rudys Food Products Inc                                                          PO Box 6455, Carol Stream, IL, 60197-6455
Ruelas Alexander                                                                 Address on File
Ruelas Jonathan L                                                                Address on File
Rug Fair Commerical & Industrial                                                 3646 George F Highway, Endicott, NY, 13760
Ruggiero Seafood Inc                                                             PO Box 5369, Newark, NJ, 07105
Rupert Richard L                                                                 Address on File
Ruscher Robert                                                                   Address on File
Rusnak Daniel                                                                    Address on File
Russell Austin R                                                                 Address on File
Russell Ellis                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 158 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 159 of 201

                                                                   Creditor Matrix

                       Name                                    Attention                                             Address
Russell Gibson                                                                       Address on File
Russell Holloway                                                                     Address on File
Russell Michael T                                                                    Address on File
Russell Tyler                                                                        Address on File
Russello Sarah R                                                                     Address on File
Russo Produce Co Inc                                                                 2100 Park Street, Syracuse, NY, 13208
Russul James                                                                         Address on File
Rusta David                                                                          Address on File
Rusty Burks                                                                          Address on File
Ryan Barksdale                                                                       Address on File
Ryan Barrow                                                                          Address on File
Ryan Butler                                                                          Address on File
Ryan Charles V                                                                       Address on File
Ryan Ehrets                                                                          Address on File
Ryan Fiannaca                                                                        Address on File
Ryan Hooker                                                                          Address on File
Ryan Jewellfreeman                                                                   Address on File
Ryan Kennedy                                                                         Address on File
Ryan Kutney                                                                          Address on File
Ryan Ming                                                                            Address on File
Ryan O'Hara                                                                          Address on File
Ryan Saintgilles                                                                     Address on File
Ryder                                             Attn: Mike Mandell                 1690 N.W. 105th Street, Miami, FL, 33150
Ryder Thomas F                                                                       Address on File
Ryder Trans Service, Inc                                                             PO Box 96723, Chicago, IL, 60693
Rytec Corp                                                                           PO Box 403, Jackson, WI, 53037-0403
Ryt-Way Industries                                                                   21850 Grenada Ave, Lakevillle, MN, 55044
S & S Inc                                                                            21300 St Clair Ave, Cleveland, OH, 44117
S Haines Paving & Excavating Inc                                                     75 N Garden Ave, Roselle, IL, 60172
S&D Coffee Inc                                    Attn: Kathryn Poole                PO Box 752010, Charlotte, NC, 28275
S&D Coffee Sunnyvale                                                                 300 Concord Parkway South, Concord, NC, 28026-1628
S&R Egg Farm                                                                         N9416 Tamarack Rd, Whitewater, WI, 53190
S&R Egg Farm - Wendy'S                                                               N9416 Tamarack Rd, Whitewater, WI, 53190
S&R Egg Farm Inc                                                                     N9416 Tamarack Rd, Whitewater, WI, 53190
S&W Services Inc                                                                     6057 Corporate Drive, East Syracuse, NY, 13057
Saad Michael J                                                                       Address on File
Saba Elizabeth                                                                       Address on File
Sabert Corporation                                                                   890 E Blue Lick Road, Shepherdsville, KY, 40165



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 159 of 201
                                            Case 20-11501        Doc 1-1      Filed 06/10/20   Page 160 of 201

                                                                      Creditor Matrix

                        Name                                      Attention                                             Address
Sabert Corporation                                                                      PO Box 827615, Philadelphia, PA, 19182-7615
Sabin Charles                                                                           Address on File
Sabrina Bracey                                                                          Address on File
Sabrina Doty                                                                            Address on File
Sabrina Hackett                                                                         Address on File
Sadallah Michael                                                                        Address on File
Sadique Boothe                                                                          Address on File
Sadler Austin M                                                                         Address on File
Saenz Jennifer D                                                                        Address on File
Safari Micro Inc                                                                        PO Box 29858, Phoenix, AZ, 85038-9858
Sager Christopher B                                                                     Address on File
Sahlen Packing Co Inc                                                                   PO Box 280, Buffalo, NY, 14240
Said Mohammed                                                                           Address on File
Saintsurin Loucknel                                                                     Address on File
Salcedo Abel E                                                                          Address on File
Sales Tax Auditing & Collection Svc                                                     PO Box 3989, Muscle Shoals, AL, 35662
Salih Lucas                                                                             Address on File
Salisbury Anthony                                                                       Address on File
Salov Na Corp/Fillippo Berio                                                            PO Box 416262, Boston, MA, 02241-6262
Salvatore Contessa                                                                      Address on File
Sam A Lupo & Sons Inc                                                                   1219 Campville Rd Federal Plant, Endicott, NY, 13763
Sam Aiuppa                                                                              Address on File
Samanage USA Inc                                                                        Dept Ch 10719, Palatine, IL, 60055-0719
Samantha Alise                                                                          Address on File
Samantha Anderson                                                                       Address on File
Samantha Bings                                                                          Address on File
Samantha Crow                                                                           Address on File
Samantha Hoyt                                                                           Address on File
Samantha Malesky                                                                        Address on File
Samelick Cole                                                                           Address on File
Sami Mina, individually and Aladdin’s Development
Company                                             Attn: George Mitris                 2080 West Ridge Road, Rochester, NY, 14626
Sami Mina, individually and Pomodoro Grill          Attn: George Mitris                 2080 West Ridge Road, Rochester, NY, 14626
Sami Mina, individually and Saha Med Grill of
Rochester LLC                                       Attn: George Mitris                 2080 West Ridge Road, Rochester, NY, 14626
Samir Taras                                                                             Address on File
Samsara Network Inc                                                                     444 De Haro Street, San Francisco, CA, 94107
Samscreen Inc                                                                           216 Broome Corp Pkwy, Conklin, NY, 13748


In re: Maines Paper & Food Service, Inc., et al                                                                                                Page 160 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 161 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                             Address
Samson Masinde                                                                   Address on File
Samuel Asare                                                                     Address on File
Samuel Giordano                                                                  Address on File
Samuel Glass                                                                     Address on File
Samuel Green                                                                     Address on File
Samuel Harris                                                                    Address on File
Samuel Kkonde                                                                    Address on File
Samuel Roberts                                                                   Address on File
Samuel Sayers                                                                    Address on File
Samuels & Son Seafood Co                                                         3400 South Lawrenance, Philadelphia, PA, 19148
Samuels Daniel                                                                   Address on File
San Jamar Inc                                                                    29346 Network Place, Chicago, IL, 60673
Sanabria Ricardo                                                                 Address on File
Sanchez Carlos L                                                                 Address on File
Sanchez Michael                                                                  Address on File
Sanchez Ramon J                                                                  Address on File
Sandell Katie A                                                                  Address on File
Sanders Jeff D                                                                   Address on File
Sanderson Farms Inc                                                              PO Box 988, Laurel, MS, 39441-0988
Sandra Alvarado                                                                  Address on File
Sangamon County Court                                                            40 Court St, Binghamton, NY, 13901
Sanico Inc                                                                       Corporate Drive, Binghamton, NY, 13902
Sankey Eugene                                                                    Address on File
Sankeyno Taylor                                                                  Address on File
Sanroman Krystal                                                                 Address on File
Santana Rudy                                                                     Address on File
Santiago Diaz Beltran                                                            Address on File
Santiago Muriel                                                                  Address on File
Santiago Rinaldi                                                                 Address on File
Sap America Inc                                                                  PO Box 7780-824024, Philadelphia, PA, 19182-4024
Sapon Juan C                                                                     Address on File
Saputo Cheese USA Inc                                                            2515 Collection Center Dr, Chicago, IL, 60693
Saputo Dairy Foods USA LLC                                                       PO Box 840151, Dallas, TX, 75284
Sara Canavan                                                                     Address on File
Sara Lasky                                                                       Address on File
Sara Lee Frozen Bakery LLC                                                       PO Box 74870, Chicago, IL, 60694
Sara Wilson                                                                      Address on File
Sarah Francis                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 161 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 162 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Sarah Hekman                                                                     Address on File
Sarah Johnson                                                                    Address on File
Sarah Russello                                                                   Address on File
Sarah Schrader                                                                   Address on File
Sarah Wittenbrader                                                               Address on File
Saratoga Food Specialties                                                        12746 Collections Center Drive, Chicago, IL, 60693
Saratoga Spring Water Co                                                         11 Geyser Road, Saratoga Sprngs, NY, 12866
Sargento Foods Inc                                                               4769 Paysphere Circle, Chicago, IL, 60674
Sartori Company                                                                  PO Box 88032, Milwaukee, WI, 53288
Saucedo Jr. Antelmo B                                                            Address on File
Savage Iii Peter R                                                               Address on File
Savage Richard                                                                   Address on File
Savanna Calisto                                                                  Address on File
Savin Products Company Inc                                                       PO Box 323, Randolph, MA, 02368
Savvy Staffing Solutions                                                         45 Linden Street, Worcester, MA, 01609
Sawyer Burns                                                                     Address on File
Saxon Sidney                                                                     Address on File
Sayers Samuel A                                                                  Address on File
Scales Elizabeth A                                                               Address on File
Scarborough David A                                                              Address on File
Scarcelli Christine                                                              Address on File
Schaefer Loren                                                                   Address on File
Schaub Paige                                                                     Address on File
Schieberl Jacob                                                                  Address on File
Schindler Bros Truck Services Inc                                                2400 East Edgerton Rd., Broadview Heights, OH, 44147
Schlesinger Zachary                                                              Address on File
Schlosser Robert L                                                               Address on File
Schmitz Anthony J                                                                Address on File
Schoeps Ice Cream Co Inc                                                         PO Box 3249, Madison, WI, 53704-3249
Scholet Realty LLC                                                               69 Ceperley Ave, Oneonta, NY, 13820
Schoonmaker Robert                                                               Address on File
Schreiber Foods Inc                                                              PO Box 93485, Chicago, IL, 60673-3485
Schreiber Foods Inc.                                                             PO Box 905008, Charlotte, NC, 28290-5008
Schreiber Foods Inc. Pa Dist Center                                              301 East Dykeman Rd, Shippensburg, PA, 17257
Schreiber Foods Int Inc                                                          Ste 103 600 E Crescent Avenue, Upper Saddle River, NJ, 07458
Schroeder Christopher D                                                          Address on File
Schroeder Jonathon B                                                             Address on File
Schuster Carl L                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 162 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 163 of 201

                                                                    Creditor Matrix

                        Name                                    Attention                                            Address
Schwans Food Service Inc                                                              PO Box 860544, Minneapolis, MN, 55485-0544
Schwan'S Food Service Inc                                                             PO Box 860544, Minneapolis, MN, 55486
Scialdone Lisa                                                                        Address on File
Sclafani Michael J                                                                    Address on File
Scot Young Research Inc                                                               PO Box 817, Saint Joseph, MO, 64502
Scott Bunger                                                                          One Fordam Plaza, Bronx, NY, 10458
Scott Bunger                                      Attn: Scott Bunger                  322 Main Street Apt B-2, Binghamton, NY, 13905
Scott Carlton                                                                         Address on File
Scott Cusson                                                                          Address on File
Scott Daryl                                                                           Address on File
Scott Ellis                                                                           Address on File
Scott Galyen                                                                          Address on File
Scott Higdon                                                                          Address on File
Scott Jr Terry E                                                                      Address on File
Scott Mitchell                                                                        Address on File
Scott Parker                                                                          Address on File
Scott Pilkington                                                                      Address on File
Scott Price                                                                           Address on File
Scott Sellitto                                                                        Address on File
Scott Soos                                                                            Address on File
Scott Street Tomato House Inc                                                         PO Box 22407, Memphis, TN, 38122
Scott Tumino                                                                          Address on File
Scott Wiggins                                                                         Address on File
Scott's Apple Warren Inc dba Applebee's #7594     Attn: Nicholas Scott                2725 Market Street, Warren, PA, 16365
Scranton Police                                   Attn: Paul Helring                  100 S. Washington Avenue, Scranton, PA, 18503
Screenvision Direct Inc                                                               PO Box 3835, New York, NY, 10008
Sdv Imports Inc                                                                       435 Brook Ave Unit 15, Deer Park, NY, 11729
Sea Delight LLC                                                                       PO Box 95000, Philadelphia, PA, 19195
Sea Watch International Ltd                                                           PO Box 418077, Boston, MA, 02241-8077
Seabrook Brothers & Sons, Inc                                                         PO Box 781405, Philadelphia, PA, 19178
Seagrave Brandon                                                                      Address on File
Seald Sweet LLC                                                                       1177 Ave Of The Americas - Icm Dept, New York, NY, 10036
Sean Braxton-Carter                                                                   Address on File
Sean Brown                                                                            Address on File
Sean Butler                                                                           Address on File
Sean Collins                                                                          Address on File
Sean Gale                                                                             Address on File
Sean Hall                                                                             Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 163 of 201
                                           Case 20-11501        Doc 1-1      Filed 06/10/20   Page 164 of 201

                                                                       Creditor Matrix

                        Name                                    Attention                                                Address
Sean Jackson                                                                           Address on File
Sean Lally                                                                             Address on File
Sean Martin                                                                            Address on File
Sean Mcneil                                                                            Address on File
Sean O'Brien                                                                           Address on File
Sean Parocai                                                                           Address on File
Sean Phillips                                                                          Address on File
Sean Scott                                                                             Address on File
Seascape Inc                                                                           10571 Calle Lee Ste 137, Los Alamitos, CA, 90720
Sebastian Brian J                                                                      Address on File
Sebastian Restrepo                                                                     Address on File
Sebok John                                                                             Address on File
Secureshred LLC                                                                        55 Toledo Street, Farmingdale, NY, 11735
Securitas Security Services USA Inc                                                    PO Box 403412, Atlanta, GA, 30384
Securities and Exchange Commission                                                     100 F Street, NE, Washington, DC, 20549
                                                                                       Attn: Regional Director, Brookfield Place, 200 Vesey Street, Suite 400,
Securities and Exchange Commission                New York Regional Office             New York, NY, 10281-102
Security Mutual Life Insurance                                                         100 Court Street, Binghamton, NY, 13902-1625
Seenergy Foods Limited                                                                 475 N Rivermede Road, Concord, ON, L4K 3N1, Canada
Segrue Eugene G                                                                        Address on File
Seibert Robert                                                                         Address on File
Seidel Roger M                                                                         Address on File
Sejdic Nazif                                                                           Address on File
Sekerak Mark A                                                                         Address on File
Sekerak Nicholas A                                                                     Address on File
Seko Dosing Systems Corp                                                               913 Williams Leigh Drive, Tullytown, PA, 19007
Sellitto John J                                                                        Address on File
Sellitto Robert                                                                        Address on File
Sellitto Scott R                                                                       Address on File
Seneca Foods Corporation                                                               PO Box 99930, Chicago, IL, 60696
Sentrell Goings                                                                        Address on File
Sentry Alarms                                                                          40 Chenango St, Binghamton, NY, 13901-2902
Sentry Casualty Company                                                                PO Box 8045, Stevens Point, WI, 54481
Sentry Insurance                                                                       PO Box 8045, Stevens Point, WI, 54481
Sentry Insurance A Mutual Company                                                      PO Box 8045, Stevens Point, WI, 54481
Sentry Insurance A Mutual Company                 Attn: Daniel Giles                   1800 North Point Drive, Stevens Point, WI, 54481
Sergio Arevalo                                                                         Address on File
Sergio Fernandez                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                                 Page 164 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 165 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                           Address
Sergio Hawkins                                                                   Address on File
Sergio Lemos                                                                     Address on File
Sergio Palma                                                                     Address on File
Sergo Philippe                                                                   Address on File
Serino Angelo L                                                                  Address on File
Serrano-Rivera Riquelmen                                                         Address on File
Service Ideas Inc                                                                PO Box 1450, NW 5876, Minneapolis, MN, 55485-5876
Serving Solutions Inc                                                            5875 Highway #7 Unit #201, Woodbridge, ON, L4L 1T9, Canada
Set Enviromental Inc                                                             450 Sumac Road, Wheeling, IL, 60090
Seth Deleo                                                                       Address on File
Seth Edwards                                                                     Address on File
Severson Tracy                                                                   Address on File
Seward Kyle L                                                                    Address on File
Seymour Dustin                                                                   Address on File
Sg Equipment Finance                                                             PO Box 74008025, Chicago, IL, 60674-8025
Sgro Brian                                                                       Address on File
Shafer Anna L                                                                    Address on File
Shafer Brian                                                                     Address on File
Shahan Eric W                                                                    Address on File
Shahid Abaidullah                                                                Address on File
Shahid Mirajuddin A                                                              Address on File
Shamal Bryant                                                                    Address on File
Shamlin Joshua D                                                                 Address on File
Shamrock Az Dairy Division                                                       PO Box 52420, Phoenix, AZ, 85072-2420
Shamrock Foods Company                                                           PO Box 843539, Los Angeles, CA, 90084
Shane Conway                                                                     Address on File
Shane Garrett                                                                    Address on File
Shane Shariatmadari                                                              Address on File
Shane Stepney                                                                    Address on File
Shanese Bundridge                                                                Address on File
Shannon Janice M                                                                 Address on File
Shaquelle Duncan                                                                 Address on File
Shaquille King                                                                   Address on File
Shaquon Brooks                                                                   Address on File
Sharayah Furr                                                                    Address on File
Sharer Roger J                                                                   Address on File
Shariatmadari Shane                                                              Address on File
Sharif Malik                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 165 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 166 of 201

                                                              Creditor Matrix

                       Name                                Attention                                           Address
Sharon Balent                                                                    Address on File
Sharp Alan B                                                                     Address on File
Shaun Kelly                                                                      Address on File
Shaun Thomas                                                                     Address on File
Shauntez Brown                                                                   Address on File
Shaw Material Handling                                                           PO Box 872700, Kansas City, MO, 64187-2700
Shawn Burns Jr                                                                   Address on File
Shawn Collins                                                                    Address on File
Shawn Crouch                                                                     Address on File
Shawn Dewberry                                                                   Address on File
Shawn Gregor                                                                     Address on File
Shawn Harden                                                                     Address on File
Shawn Lafferty                                                                   Address on File
Shawn Mcbreen                                                                    Address on File
Shawn Murray                                                                     Address on File
Shawn Panholzer                                                                  Address on File
Shawn Robertson                                                                  Address on File
Shawn Snider                                                                     Address on File
Shawn Woodruff                                                                   Address on File
Shawna Rillstone                                                                 Address on File
Shawna Wakefield                                                                 Address on File
Shawna White                                                                     Address on File
Shawnee Technologies LLC                                                         12126 Asbury Chapel Rd, Huntersville, NC, 28078
Shayna Carey                                                                     Address on File
Shays Wayne A                                                                    Address on File
Shea Alison                                                                      Address on File
Shedd Randy S                                                                    Address on File
Sheela Zorrilla                                                                  Address on File
Sheets Amanda A                                                                  Address on File
Sheffer Ian                                                                      Address on File
Sheffler James J                                                                 Address on File
Sheila Whitaker                                                                  Address on File
Shelbie Bane                                                                     Address on File
Shelby Co Health Dept                                                            814 Jefferson, Memphis, TN, 38105
Shelby County Trustee                                                            157 Poplar Ave Room 200, Memphis, TN, 38103
Shelton Thomas M                                                                 Address on File
Shepard Paige                                                                    Address on File
Shepardson James A                                                               Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 166 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 167 of 201

                                                                      Creditor Matrix

                       Name                                     Attention                                              Address
Shepardson John                                                                       Address on File
Sherman Dennis                                                                        Address on File
Sherman Scott M                                                                       Address on File
Sherman Williams Jr                                                                   Address on File
Sherri Rosa                                                                           Address on File
Sherwood Wayne C                                                                      Address on File
Shipp Ladarius                                                                        Address on File
Shipping Point Marketing Inc                                                          PO Box 51360, Phoenix, AZ, 85076
Shoemaker Ronald                                                                      Address on File
Shomari Johnson                                                                       Address on File
Shonton Robinson                                                                      Address on File
Short Bennett                                                                         Address on File
Short Brian J                                                                         Address on File
Shorts Terrel L                                                                       Address on File
Shridhar Dhone                                                                        Address on File
Shultz Dawn M                                                                         Address on File
Shur Brianna R                                                                        Address on File
Sibley Kateri R                                                                       Address on File
Sidney Hoover                                                                         Address on File
Sidney Saxon                                                                          Address on File
Sigley Jr. Phillip L                                                                  Address on File
Sigma Supply Inc                                                                      PO Box 20980, Hot Springs, AR, 71903
Signature Financial LLC                                                               225 Broadhollow Road, Melville, NY, 11747
Signature Financial LLC                           Attn: Legal Dept.                   225 Broadhollow Road, Melville, NY, 11747
Sikorski David                                                                        Address on File
Silao Mark Gil A                                                                      Address on File
Silliker Inc                                                                          3155 Paysphere Circle, Chicago, IL, 60674
Silva Christopher G                                                                   Address on File
Silva Ulisses                                                                         Address on File
Silver Arrow Band                                                                     No. 1 330 Broome St, New York, NY, 10002
Silvernail Brendon                                                                    Address on File
Simmons Dawndria A                                                                    Address on File
Simmons Heidi                                                                         Address on File
Simmons Prepared Foods Inc                                                            PO Box 802238, Kansas City, MO, 64180-2238
Simon Kyle                                                                            Address on File
Simplex Grinnell                                                                      631 Field Street, Johnson City, NY, 13790
Simpson Dominique                                                                     Address on File
Simpson Jordan M                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 167 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 168 of 201

                                                              Creditor Matrix

                       Name                                Attention                                            Address
Simpson Randall W                                                                Address on File
Simpson Roger                                                                    Address on File
Sims Jr Gregory C                                                                Address on File
Simulis Plumbing & Heating Inc                                                   1027 Main Street, Worecester, MA, 01603
Sinclair Communications LLC (Wham)                                               PO Box 206270, Dallas, TX, 75320
Sines Richard H                                                                  Address on File
Singleton Willie                                                                 Address on File
Sipler Adam                                                                      Address on File
Sir Mario Jackson                                                                Address on File
Sirius Computer Solutions                                                        PO Box 202289, Dallas, TX, 75320-2289
Sirius Computer Solutions Inc                                                    PO Box 202289, Dallas, TX, 75320-2289
Sisic Nedim                                                                      Address on File
Sisson Michael                                                                   Address on File
Sisson Shane                                                                     Address on File
Sister Schuberts Homemade Rolls Inc                                              Dept L-2712, Columbus, OH, 43260
Sivers Donald L                                                                  Address on File
Sk Foods Group                                                                   4600 37th Ave Sw, Seattle, WA, 98126
Skeete Walik                                                                     Address on File
Skinner John                                                                     Address on File
Skinner Timothy J                                                                Address on File
Skylar King                                                                      Address on File
Skylar Robinson                                                                  Address on File
S-L Snack National LLC                                                           PO Box 281953, Atlanta, GA, 30384-1953
Slade Gorton & Co Inc                                                            PO Box 788291, Philadelphia, PA, 19178-8291
Slater Kerri L                                                                   Address on File
Slayton Cory R                                                                   Address on File
Sloan John                                                                       Address on File
Slomczynski Patrick                                                              Address on File
Smallacombe Diana W                                                              Address on File
Smallwood Justin                                                                 Address on File
Smarties Candy Company                                                           1091 Lousons Rd, Union, NJ, 07083-5029
Smith Anastasia                                                                  Address on File
Smith Archie J                                                                   Address on File
Smith Brian J                                                                    Address on File
Smith Deshoun                                                                    Address on File
Smith George D                                                                   Address on File
Smith Gregory W                                                                  Address on File
Smith Iii John E                                                                 Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                Page 168 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 169 of 201

                                                                   Creditor Matrix

                       Name                                     Attention                                             Address
Smith Iii Wynce                                                                       Address on File
Smith Jeffrey                                                                         Address on File
Smith Jordan M                                                                        Address on File
Smith Joseph A                                                                        Address on File
Smith Kevin D                                                                         Address on File
Smith Lachell                                                                         Address on File
Smith Mechell                                                                         Address on File
Smith Michael L                                                                       Address on File
Smith Packing Inc                                                                     99 Fort Road Ste 1, Presque Isle, ME, 04769
Smith Richard                                                                         Address on File
Smith Rodney                                                                          Address on File
Smith Ronald D                                                                        Address on File
Smith Sue                                                                             Address on File
Smith Travis                                                                          Address on File
Smith Trevor                                                                          Address on File
Smithfield                                        Attn: Cheryl Luetger                PO Box 74008622, Chicago, IL, 60674
Smithfield Farmland Sales Corp                                                        14538 Collection Center Drive, Chicago, IL, 60693
Snider Shawn                                                                          Address on File
Snook Joel                                                                            Address on File
Snow Jeffery S                                                                        Address on File
Snyder Brad W                                                                         Address on File
Snyder Charles                                                                        Address on File
Snyder Joshua                                                                         Address on File
Snyder Robert L                                                                       Address on File
Sobiech Anthony P                                                                     Address on File
Sodeman Robin                                                                         Address on File
Software One Inc                                                                      Dept Ch10768, Palatine, IL, 60055
Sohns Robert K                                                                        Address on File
Sokolis Group                                                                         Warrington Greene, Warrington, PA, 18976
Solex Catsmo Cheese                                                                   25 Myers Road, Wallkill, NY, 12589
Solis Barona Claudio                                                                  Address on File
Solomon Mcdaniel Ii                                                                   Address on File
Solomon Raiford                                                                       Address on File
Soltis Christopher                                                                    Address on File
Sommer Maid Creamery                                                                  PO Box 350, Doylestown, PA, 18901
Sompo                                                                                 777 Third Avenue Floor 24, New York, NY, 10017
Sonia Perez                                                                           Address on File
Sonny Coy                                                                             Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 169 of 201
                                            Case 20-11501     Doc 1-1        Filed 06/10/20   Page 170 of 201

                                                                  Creditor Matrix

                         Name                                  Attention                                               Address
Soper George E                                                                         Address on File
Sophast Sales & Marketing                                                              7344 Rocky Creek Drive, Columbia, MD, 21046
Sorber Beth Ann                                                                        Address on File
Soto Martinez David J                                                                  Address on File
Soule Valerie                                                                          Address on File
Southbend A Middleby Co                                                                98806 Collections Ctr Dr, Chicago, IL, 60693
Southern Champion Tray LP                                                              PO Box 116315, Atlanta, GA, 30368-6315
Southern Dock Products                                                                 PO Box 840602, Dallas, TX, 75284-0602
Southern Tier Network Inc                                                              Suite 310 8 Denison Pkwy East, Corning, NY, 14830
Southwest Construction Services                                                        11430 Newkirk Street, Dallas, TX, 75229
Southwest Traders Inc                                                                  27565 Diaz Road, Temecula, CA, 92590
Sovena USA Inc                                                                         PO Box 8000, Department 738, Buffalo, NY, 14267
Specialty Grating Cheese Inc                                                           41 Comstock Parkway, Cranston, RI, 02921
Specialty Quality Packaging LLC                                                        602 Potential Parkway, Scotia, NY, 12302
Specialty Quality Pkg LLC                                                              602 Potential Parkway, Scotia, NY, 12302
Spectrum Reach                                                                         PO Box 27908, New York, NY, 10087
Spence Mark A                                                                          Address on File
Spencer Nathanial C                                                                    Address on File
Spg Holdings LLC                                                                       PO Box 733222, Dallas, TX, 75373
Spill Stop Mfg LLC                                                                     1509 W Lemoyne Ave, Melrose Park, IL, 60160
Spires Michelle                                                                        Address on File
Spot Freight Inc                                                                       141 South Meridian St Suite 200, Indianapolis, IN, 46225
Sprayway Inc                                                                           7257 Solution Center, Chicago, IL, 60677-7002
Spring Hill Pure Natural Water                                                         136 Neck Rd, Ward Hill, MA, 01835
Springbrook Ny Inc                                                                     105 Campus Drive, Oneonta, NY, 13820
SPS Enterprises Inc., SMS Enterprises, Inc. ETA
Enterprises, Inc.                                 c/o Flaster/Greenberg PC             Attn: Damien Tancredi, 1810 Chapel Ave West, Cherry Hill, NJ, 08002
Squires Carl F                                                                         Address on File
Squires Stephen                                                                        Address on File
Sr., Richard Brown                                                                     Address on File
St Charles Parish                                                                      13855 River Rd, Luling, LA, 70070
St Clair County Commission                                                             165 5th Avenue Ste 102, Ashville, AL, 35953
St Elus Gabriel                                                                        Address on File
St John the Baptist Par                                                                PO Box 2066, Laplace, LA, 70068-2066
St Mary Parish                                                                         PO Box 1142, Morgan City, LA, 70381-1142
St Tammany Parish                                                                      PO Box 808, Slidell, LA, 70459-0808
St. Bernard Parish Sheriff’S Office, James J
Pohlmann, Sheriff & Tax Office                                                         PO Box 168, Chalmette, LA, 70044


In re: Maines Paper & Food Service, Inc., et al                                                                                               Page 170 of 201
                                              Case 20-11501   Doc 1-1     Filed 06/10/20   Page 171 of 201

                                                                 Creditor Matrix

                         Name                                 Attention                                             Address
Stacey Hafele                                                                       Address on File
Stacey Peterson                                                                     Address on File
Stacey Wright                                                                       Address on File
Stacie Gafter                                                                       Address on File
Staffmark Investment                                                                PO Box 952386, Saint Louis, MO, 63195
Staffworks                                                                          600 French Road, New Hartford, NY, 13413
Stampede Meat Inc                                                                   75 Remittance Drive Ste 3306, Chicago, IL, 60675-3306
Stan Radford                                                                        Address on File
Standard Meat Company                                                               PO Box 4346, Dept 44, Houston, TX, 77210-4346
Stanislaus Food Products                                                            PO Box 3951, Modesto, CA, 95352
Stanley Access Tech LLC                                                             PO Box 0371595, Pittsburgh, PA, 15251
Stanley Chalk                                                                       Address on File
Stanley Pruden                                                                      Address on File
Stanley Stinson                                                                     Address on File
Stanton Carstar                                                                     753 Conklin Road, Binghamton, NY, 13903
Stanton Jr Ricki Jr.                                                                Address on File
Stanton Michael                                                                     Address on File
Staples Business Advantage                                                          PO Box 70242, Philadelphia, PA, 19176
Stapleton Johnnice                                                                  Address on File
Star Consulting Associates LLC                                                      PO Box 602, Oradell, NJ, 07649
Star Consulting Inc                                                                 PO Box 602, Oradell, NJ, 07649
Star Manufacturing Intl Inc                                                         PO Box 60151, Saint Louis, MO, 63160-0151
Star Packaging Inc                                                                  1796 Frebis Avenue, Columbus, OH, 43206
Starbucks Corporation                                                               PO Box 74008016, Chicago, IL, 60674-8016
Stark Dayna L                                                                       Address on File
Starks Roy                                                                          Address on File
Starwald Michael                                                                    Address on File
Stasiewicz Anna                                                                     Address on File
Stat Truck & Trailer Ind Inc                                                        250 Route 109, Farmingdale, NY, 11735
State Liquor Authority                                                              PO Box 8000, Buffalo, NY, 14267
State of Michigan                                                                   Dept 77003, Detroit, MI, 48277-0003
State of New Hampshire                                                              107 North Main Street, Concord, NH, 03302-0637
State of New Hampshire; Commissioner of the
Department of Transportation                                                        PO Box 483, Concord, NH, 03302-0483
State of New Jersey                                                                 PO Box 330, Trenton, NJ, 08625-0330
State of New Jersey                                                                 PO Box 666, Trenton, NJ, 08646-0666
State of New Jersey Tgi                                                             PO Box 666, Trenton, NJ, 08646-0666
State of Rhode Island                                                               One Capitol Hill Ste 4, Providence, RI, 02908-5802



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 171 of 201
                                           Case 20-11501      Doc 1-1      Filed 06/10/20   Page 172 of 201

                                                                  Creditor Matrix

                         Name                                  Attention                                              Address
State Street Poultry & Provisions                                                    2221Berlin Street, Baltimore, MD, 21230
State Univ of NY - Delhi                                                             454 Delhi Road, Delhi, NY, 13753
Stcr Businesses                                                                      10 Prospect St, Endicott, NY, 13760
STCR Inc                                                                             10 Prospect St, Endicott, NY, 13760
Stead Grace                                                                          Address on File
Steckler Jason                                                                       Address on File
Steele Augustus                                                                      Address on File
Steelite International USA Inc                                                       154 Keystone Drive, New Castle, PA, 16105
Stefanie Graham                                                                      Address on File
Stefann Anderson                                                                     Address on File
Steffen Jett                                                                         Address on File
Steffon Williams                                                                     Address on File
Stefon Thompson                                                                      Address on File
Steinhauser Kurt                                                                     Address on File
Stento Angelo                                                                        Address on File
Stephan Zouras, LLP                               Attn: David Cohen                  604 Spruce Street, Philadelphia, PA, 19106
Stephanie Gill                                                                       Address on File
Stephanie Klinko                                                                     Address on File
Stephanie O'Malley                                                                   Address on File
Stephen Burrell                                                                      Address on File
Stephen Davis                                                                        Address on File
Stephen Franciscovich                                                                Address on File
Stephen Geis Jr                                                                      Address on File
Stephen Hagberg                                                                      Address on File
Stephen Hazelip                                                                      Address on File
Stephen Kellum                                                                       Address on File
Stephen Padrusnak                                                                    Address on File
Stephen Yeager                                                                       Address on File
Stephen Zouras, LLP                                                                  100 N Riverside Plaza #2150, Chicago, IL, 60606
Stephenson Timothy R                                                                 Address on File
Sterling Industrial                                                                  Suite 100 598 Airport Blvd, Morrisville, NC, 27560
Sterling Owen A                                                                      Address on File
Sterno Products LLC                                                                  Dept 3360, Los Angeles, CA, 90084-3360
Sternquist Paul E                                                                    Address on File
Steve Bailey                                                                         Address on File
Steve Bull                                                                           Address on File
Steve Kaim                                                                           Address on File
Steve Tuttle                                                                         Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 172 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 173 of 201

                                                              Creditor Matrix

                       Name                                Attention                                           Address
Steve Whitmore                                                                   Address on File
Steven Acevedo                                                                   Address on File
Steven Aguirre                                                                   Address on File
Steven Atwood                                                                    Address on File
Steven Covelli                                                                   Address on File
Steven Fawcett                                                                   Address on File
Steven Frank                                                                     Address on File
Steven Gordon                                                                    Address on File
Steven Jacobs                                                                    Address on File
Steven Lynch                                                                     Address on File
Steven Marcovici                                                                 Address on File
Steven Martinez                                                                  Address on File
Steven Nesbitt                                                                   Address on File
Steven Roberts Original LLC                                                      PO Box 911763, Denver, CO, 80291-1763
Steven Rozen                                                                     Address on File
Steven Staff                                                                     Address on File
Steven Williamson                                                                Address on File
Stevens Bradley E                                                                Address on File
Stevens Daryl                                                                    Address on File
Stevens Kevin E                                                                  Address on File
Stevens Kevin E                                                                  Address on File
Steward Nelson                                                                   Address on File
Stewart Anthony                                                                  Address on File
Stewart Dean A                                                                   Address on File
Stewart Iii Anthony                                                              Address on File
Stewart Sutherland Inc                                                           PO Box 162, Vicksburg, MI, 49097-0162
Stezar Edward                                                                    Address on File
Stilson Rose M                                                                   Address on File
Stine Jr Kenneth W                                                               Address on File
Stinson Derek L                                                                  Address on File
Stockwell Caitlynn                                                               Address on File
Stockwell Nancy                                                                  Address on File
Stoddard Kyle                                                                    Address on File
Stokes Marcus                                                                    Address on File
Stoll John R                                                                     Address on File
Stoll Nicole                                                                     Address on File
Stone Janelle L                                                                  Address on File
Stonier Scott                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                          Page 173 of 201
                                            Case 20-11501           Doc 1-1     Filed 06/10/20   Page 174 of 201

                                                                          Creditor Matrix

                         Name                                       Attention                                              Address
Storz Andrew                                                                              Address on File
Stout Jerry L                                                                             Address on File
Strack Kyle                                                                               Address on File
Stranieri Jordan                                                                          Address on File
Stratas Foods Inc                                                                         PO Box 66903, St Louis, MO, 63166
Stratas Foods Inc Englewood                                                               330 Van Brunt St, Englewood, NJ, 07631
Stratas Foods LLC                                     Attn: Robin Sarratt                 PO Box 11407, Birmingham, AL, 35246-2477
Stripling Carey                                                                           Address on File
Strong Victoria                                                                           Address on File
Strottman International Inc                                                               36 Executive Park Ste 200, Irvine, CA, 92614
Stuffed Foods LLC                                                                         Ste 3 14 Jewel Drive, Wilmington, MA, 01887
Suburban Propane-2216                                                                     PO Box 160, Whippany, NJ, 07981-0160
Suburban Septic Service                                                                   332 Main St, Kirkwood, NY, 13795
Sudan Byrd                                                                                Address on File
Sugar Foods Corporation                                                                   24799 Network Place, Chicago, IL, 60673-1247
Sumler Keith E                                                                            Address on File
Summers Jennifer                                                                          Address on File
Sumnerone                                                                                 PO Box 5180, St Louis, MO, 63139
Sun Coffee Roasters LLC                                                                   45 Northwest Drive, Plainville, CT, 06062
Sun Noodle New Jersey LLC                                                                 40 Kero Road, Carlstadt, NJ, 07072
Sun Orchard LLC                                                                           Suite 2350 2 South Biscayne Blvd, Miami, FL, 33131
Sun Rich Fresh Foods Inc                                                                  250 H Street, Blaine, WA, 98230
Sunbelt Rentals Inc                                                                       PO Box 409211, Atlanta, GA, 29715
Sunderland Tammy                                                                          Address on File
Sunkist Growers Inc                                                                       5818 Collections Cntr Dr, Chicago, IL, 60693
Sunny Sky Products LLC                                                                    PO Box 4458, Houston, TX, 77210
Sunopta Foods Inc                                                                         PO Box 74008363, Chicago, IL, 60674-8363
Suntrust                                              Attn: Carl White                    24 Dawsonville Village Way South, Dawsonville, GA, 30534
Suntrust Equipment Finance                                                                PO Box 79194, Baltimore, MD, 21279-0194
Suntrust Equipment Finance & Leasing Corp                                                 300 East Joppa Road Suite 700, Towson, MD, 21286
Suntrust Equipment Finance & Leasing Corp.                                                120 East Baltimore Street, 23rd Floor, Baltimore, MD, 21202
Suntrust Equipment Finance & Leasing Corp.                                                300 East Joppa Road 7th Floor, Towson, MD, 21286
Suntrust Equipment Finance & Leasing Corp., and Its
Successors and/or Assgns                              Attn: Legal Dept.                   120 East Baltimore Street, 23rd Floor, Baltimore, MD, 21202
Suntrust Equipment Finance & Leasing Corp., and Its
Successors and/or Assgns                              Attn: Legal Dept.                   300 East Joppa Road, 7th Floor, Towson, MD, 21286
Superior Dairy Inc                                                                        4153 Solutions Center, Chicago, IL, 60677
Superior Group of Companies                                                               PO Box 748000, Cincinnati, OH, 45274-8000


In re: Maines Paper & Food Service, Inc., et al                                                                                                  Page 174 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 175 of 201

                                                              Creditor Matrix

                        Name                               Attention                                              Address
Superior Uniform Group                                                           PO Box 748019, Cincinnati, OH, 45274-8019
Supply Chain Logistics                                                           5200 Blue Lagoon Drive, Miami, FL, 33126
Supply Chain Logistics                                                           PO Box 2630, Grapevine, TX, 76099
Supply Chain Services LLC                                                        5200 Blue Lagoon Drive, Miami, FL, 33126
Sure Temp Company Inc                                                            43-47 Lake Avenue, Binghamton, NY, 13905
Suregrip Floor Safety Solutions                                                  2801-3 Capital Circle Ne, Tallahassee, FL, 32308
Surlean Meat Company Sa                                                          PO Box 733517, Dallas, TX, 75373-3517
Susan Antonini                                                                   9725 Mill Ct Apt B1, Palos Park, IL, 60464
Susan Bush-Smith                                                                 Address on File
Susan Isham                                                                      Address on File
Susan Montimerano                                                                Address on File
Susquehanna School District                                                      2579 Interstate Drive, Harrisburg, PA, 17110
Sustainable Packaging                                                            1492 High Ridge Rd Ste 3, Stamford, CT, 06903
Sustainable Packaging                                                            1492 High Ridge Rd, Stamford, CT, 06903
Sutherland Kelly                                                                 Address on File
Svm Aquisition 1 LLC                                                             Suite 200 6440 Main Street, Woodridge, IL, 60517
Sw Betz Company                                                                  7014 Golden Ring Road, Baltimore, MD, 21237
Swawola Jamie                                                                    Address on File
Swb Railriders                                                                   235 Montage Mountain Road, Moosic, PA, 18507
Swb Yankees LLC                                                                  235 Montage Mountain Road, Moosic, PA, 18507
Sweet Robert                                                                     Address on File
Sweet Street Desserts                                                            PO Box 15128, Reading, PA, 19612-5128
Swenson John M                                                                   Address on File
Sws Re-Distribution Co Inc                                                       PO Box 671605, Dallas, TX, 75267-1605
Sydne Moore                                                                      Address on File
Syed Safdar                                                                      Address on File
Sylvester Paul J                                                                 Address on File
Syndigo LLC                                                                      PO Box 74861, Chicago, IL, 60694
Syntelic Solution Corporation                                                    PO Box 885, Poolesville, MD, 20837
Syracuse Banana Co Inc                                                           900 Wolf St, Syracuse, NY, 13208
Syracuse China Co                                                                PO Box 93864, Chicago, IL, 60673-3864
Syracuse Office Environment Corp                                                 375 Erie Blvd West, Syracuse, NY, 13202
Sysco Food Services Cleveland                                                    PO Box 94570, Cleveland, OH, 44101
Sysco Food Svcs of Syracuse                                                      PO Box 80, Warners, NY, 13164
Sysco Kansas City Inc                                                            PO Box 40, Olathe, KS, 66051-0040
Sysco Memphis LLC                                                                4359 B F Goodrich Blvd, Memphis, TN, 38118
Systems Application Enterprises Inc                                              3655 Westcenter Drive, Houston, TX, 77042-5221
Szawlowski Packers LLC                                                           PO Box 9, Hatfield, MA, 01038



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 175 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 176 of 201

                                                                   Creditor Matrix

                        Name                                    Attention                                            Address
T Marzetti Company                                Attn: Joelene Lowe                  Dept L-818, Columbus, OH, 43260
T&S Brass and Bronze Work                                                             PO Box 601161, Charlotte, NC, 28260-1161
Tablecraft Products Co                                                                PO Box 7691, Carol Stream, IL, 60197-7691
Taconic                                                                               PO Box 69, Petersburg, NY, 12138
Tadeterick Taylor                                                                     Address on File
Tadlock Terry                                                                         Address on File
Tajay Eldemire                                                                        Address on File
Talay Trailer Sales & Rentals                                                         40 Sweeneydale Avenue, Bayshore, NY, 11706
Tallon Mike                                                                           Address on File
Tallon Mitchell D                                                                     Address on File
Talone Jade                                                                           Address on File
Talone Trevor A                                                                       Address on File
Tamara Reeves                                                                         Address on File
Tamera Atkins                                                                         Address on File
Tammy Hillman                                                                         Address on File
Tammy Mawson                                                                          Address on File
Tampa Bay Fisheries Inc                                                               PO Box 750, Dover, FL, 33527
Tampa Maid Foods Inc                                                                  PO Box 100145, Atlanta, GA, 30384
Tancredi Anthony                                                                      Address on File
Tancredi Christopher R                                                                Address on File
Tangipahoa Parish Scl Brd                                                             PO Box 159, Amite, LA, 70422-0159
Taramelli Thomas A                                                                    Address on File
Taras Samir                                                                           Address on File
Tarik Denison                                                                         Address on File
Tariq Shahid                                                                          Address on File
Tarrier Foods Corp                                                                    PO Box 634310, Cincinnati, OH, 45263
Tassone Farms Inc                                                                     7993 North Vernon Road, Cicero, NY, 13039
Taste It Presents Inc                                                                 200 Sumner Ave, Kenilworth, NJ, 07033
Tatich Robert J                                                                       Address on File
Tatyana Holland                                                                       Address on File
Taughannock Aviation Corp                                                             66 Brown Rd, Ithaca, NY, 14850
Tauqeer Khan                                                                          Address on File
Taveras Victor                                                                        Address on File
Tavian Nichols                                                                        Address on File
Tavon Williams                                                                        Address on File
Tax Advisors Group LLC                                                                12400 Coit Rd # 960, Dallas, TX, 75251
Tax Matrix                                                                            1011 Mumma Rd, Lemoyne, PA, 17043
Tax Trust Account                                                                     PO Box 830471, Birmingham, AL, 35283



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 176 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 177 of 201

                                                              Creditor Matrix

                        Name                               Attention                                              Address
Taylor Brandon D                                                                 Address on File
Taylor Christopher                                                               Address on File
Taylor Communications                                                            121 Mount Zion Road, York, PA, 17402
Taylor Communications Inc                                                        PO Box 95015, Chicago, IL, 60694-5015
Taylor Damarrick                                                                 Address on File
Taylor Farms California Inc                                                      PO Box 742145, Los Angeles, CA, 90074
Taylor Farms Maryland Inc                                                        PO Box 403610, Atlanta, GA, 30384-3610
Taylor Farms Mexico S De Rl De Cv                                                PO Box 842197, Dallas, TX, 75284
Taylor Farms Tennessee Inc                                                       PO Box 403519, Atlanta, GA, 30384
Taylor Freezer of Albany Inc                                                     146 Tivoli Street, Albany, NY, 12207-1303
Taylor George R                                                                  Address on File
Taylor Jb                                                                        Address on File
Taylor Jessica J                                                                 Address on File
Taylor Jr Kevin F                                                                Address on File
Taylor Justin                                                                    Address on File
Taylor Mroz                                                                      Address on File
Taylor Northeast Franklin LLC                                                    1003 N Kresson Street, Baltimore, MD, 21205
Taylor Plumbing Inc                                                              488 Diens Drive, Wheeling, IL, 60090-2641
Taylor Potter                                                                    Address on File
Taylor Precision Products                                                        PO Box 71933, Chicago, IL, 60694
Taylor Products                                                                  255 Raritan Center Pkwy, Edison, NJ, 08837
Taylor Rental                                                                    136 N Jensen Rd, Vestal, NY, 13850-2128
Taylor Tadeterick                                                                Address on File
Taylor Tratavius                                                                 Address on File
Taylor Tremel U                                                                  Address on File
Taylor Upstate                                                                   4291 Slate Hill Road, Marcellus, NY, 13108
Tayyib Pearson                                                                   Address on File
Tcf Equipment                                                                    PO Box 77077, Minneapolis, MN, 55480-7777
Tcf Equipment Finance Inc                                                        PO Box 77077, Minneapolis, MN, 55480-7777
Teah Jackson                                                                     Address on File
Team Air Express                                                                 PO Box 733886, Dallas, TX, 75373
Team Three Group Limited LLC                                                     18445 Edison Ave, Chesterfield, MO, 63005
Teamullah Askari                                                                 Address on File
Teasdale Foods Inc                                                               PO Box 775508, Chicago, IL, 60677
Ted Hosmer Enterprises Inc                                                       PO Box 888, Henrietta, NY, 14467
Teddy Estep Ii                                                                   Address on File
Teed David                                                                       Address on File
Teeter David                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                Page 177 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 178 of 201

                                                              Creditor Matrix

                        Name                               Attention                                              Address
Tegeler Dustin J                                                                 Address on File
Tekang Check                                                                     Address on File
Teleira                                                                          14901 S Heritagecrest Way, Bluffdale, UT, 84065
Telford Richard                                                                  Address on File
Telos Logistics                                                                  Ste 430 377 E Butterfield Road, Lombard, IL, 60148
Ten Hoeve Jason R                                                                Address on File
Tennant Sales & Service                                                          PO Box 71414, Chicago, IL, 60694-1414
Tennessee Department of Saefty And                                               PO Box 24589, Nashville, TN, 37202
Tennessee Dept of Revenue                                                        500 Deadrick St 3rd Flr, Nashville, TN, 37242
Teracai                                                                          PO Box 5211, Dept 116004, Binghamton, NY, 13902-5211
Terboss Francis G                                                                Address on File
Terence Mulrooney                                                                Address on File
Teresa Asbury                                                                    Address on File
Teresa Robotham                                                                  Address on File
Terhune Debra E                                                                  Address on File
Terianne Rogers-Snyder                                                           Address on File
Terrance Anderson                                                                Address on File
Terrance Fleury Iii                                                              Address on File
Terrance Johnson                                                                 Address on File
Terrance Jones                                                                   Address on File
Terrance Neely                                                                   Address on File
Terrance Tapplin                                                                 Address on File
Terrell Alarm Systems LLC                                                        901 W Moore Ave, Terrell, TX, 75160
Terrell Chamber of Commerce                                                      PO Box 97, Terrell, TX, 75160
Terrell Holland                                                                  Address on File
Terrell Powell                                                                   Address on File
Terrell Sparks                                                                   Address on File
Terrence Talley                                                                  Address on File
Terreno 8730 Bollman LLC                                                         8730 Bollman Place, Savage, MD, 20763
Terreno Bollman LLC                                                              Ste 300 721 Emerson Road, Saint Louis, MO, 63141
Terri Deane                                                                      Address on File
Terry Scott Jr                                                                   Address on File
Terry Tadlock                                                                    Address on File
Terry Welborn                                                                    Address on File
Tessa Mott                                                                       Address on File
Tetley Harris Food Group                                                         PO Box 535172, Atlanta, GA, 30353-5172
Texas Department of Motor Vehicles                                               1925 E Beltline Rd Suite 100, Carrollton, TX, 75006
Texas Dept of Argiculture                                                        PO Box 12076, Austin, TX, 78711-2076



In re: Maines Paper & Food Service, Inc., et al                                                                                    Page 178 of 201
                                           Case 20-11501       Doc 1-1      Filed 06/10/20   Page 179 of 201

                                                                    Creditor Matrix

                       Name                                     Attention                                            Address
Texas Food Brands                                                                     PO Box 2940, Mckinney, TX, 75070
Texas Parks and Wildlife Dept                                                         4200 Smith School Road, Austin, TX, 78744
Texas Pressure & Temperature                                                          Ste 305 19408 Park Row, Houston, TX, 77084
Texoma Industrial Insulation Inc                                                      PO Box 497, Denison, TX, 75021
Thaddeus Foster                                                                       Address on File
Thadeus Royle                                                                         Address on File
Thadis Hall                                                                           Address on File
Thakar Ashwini                                                                        Address on File
Tharon Leonard                                                                        Address on File
The Beacon Group                                                                      PO Box 370, Tewksbury, MA, 01876
The Beistle Company                                                                   PO Box 842222, Boston, MA, 02284-2222
The Boatyard Grill                                                                    525 Taughannock Blvd, Ithaca, NY, 14850
The Cannoli Factory Inc                                                               75 Wyandanch Ave, Wyandanch, NY, 11798
The Cf Sauer Company                                                                  PO Box 27366, Richmond, VA, 23261-7366
The Chase Manhattan Bank                                                              PO Box 2558, Lps 8-1111F-301, Houston, TX, 77252-2558
                                                  fka Chase Lincoln First Bank and
The Chase Manhattan Bank, N.A.                    Lincoln First Bank, N.A.            PO Box 2558, LPS 8-1111F-301, Houston, TX, 77252-2558
The Class Produce Group LLC                                                           PO Box 2003, Jessup, MD, 20794-2003
The Dallas Group of America Inc                                                       PO Box 489, Whitehouse, NJ, 08888
The Education Cooperative                                                             672 Main Street, North Oxford, MA, 01537
The French'S Food Co LLC                                                              26983 Network Place, Chicago, IL, 60673-1269
The Greater Pittston Ymca                                                             10 N. Main Street, Pittston, PA, 18640
The Guild Line                                                                        320 Macedon Center Road, Fairport, NY, 14450-9759
The Hartford                                                                          PO Box 660916, Dallas, TX, 75266
The Hartford                                                                          PO Box 783690, Philadelphia, PA, 19178
The Hershey Company                                                                   PO Box 640516, Pittsburgh, PA, 15264
The Hillshire Brands Company                      Attn: Lakeesha Griffin              PO Box 4446, Bridgeton, MO, 63044-0446
The Jm Smucker Co                                                                     39198 Treasury Center, Chicago, IL, 60694-9100
The Mcglaughlin Oil Company                                                           3750 E Livingston Ave, Columbus, OH, 43227-2246
The Metal Ware Corporation                                                            PO Box 237, Two Rivers, WI, 54241-0237
The Neil Jones Food Co                                                                PO Box 842476, Dallas, TX, 75284-2476
The Night Shift                                                                       2721 East Main St, Endwell, NY, 13760
The Packaging Source Inc                                                              PO Box 1248, Kernersville, NC, 27285
The Program                                                                           PO Box 278, Fogelsville, PA, 18051
The Ray Halbritter Charity Classic                                                    579 Main St, Oneida, NY, 13421
The Rob Salamida Co Inc                                                               71 Pratt Ave, Johnson City, NY, 13790
The Rose Group                                                                        29 Friends Ln, Newtown, PA, 18940
The Sage Corporation                                                                  Suite 177 4242 Carlisle Pike, Camp Hill, PA, 17011



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 179 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 180 of 201

                                                              Creditor Matrix

                        Name                               Attention                                            Address
The Spice Mill LLC                                                               191 Adams St, Manchester, CT, 06042
The Spicemill                                                                    191 Adams St, Manchester, CT, 06042
The Sygma Network Inc                                                            5550 Blazer Parkway Ste 300, Dublin, OH, 43017
The Thomas Colace Company LLC                                                    PO Box 3088, Immokalee, FL, 34143
The Times Leader                                                                 PO Box 2811, Wilkes Barre, PA, 18711
The Times Tribune                                                                PO Box 3478, Scranton, PA, 18505-0478
The Times-Tribune                                                                PO Box 3478, Scranton, PA, 18505-0478
The Town Dock Inc                                                                PO Box 608, Narragansett, RI, 02882
The Turning Stone Casino                                                         5218 Patrick Road, Verona, NY, 13478
The United States Life Insurance Co                                              PO Box 305400, Nashville, TN, 37230
The Valerie Fund                                                                 2101 Millburn Ave, Maplewood, NJ, 07040
The Vollrath Company LLC                                                         75 Remittance Drive Ste 3022, Chicago, IL, 60675-3022
The Wasserstrom Company                                                          PO Box 182056, Columbus, OH, 43218-2056
The William Allen Company Inc                                                    9239 Akcan Circle Nw, North Canton, OH, 44720
The WW Williams Company LLC                                                      PO Box 772022, Detroit, MI, 48277
Theodore Freer                                                                   Address on File
Theodore Kemak                                                                   Address on File
Theodore Williams Iii                                                            Address on File
Theresa Bloodgood                                                                Address on File
Therlange Julien                                                                 Address on File
Thermo King                                                                      309 Del Drive, Farmingdale, NY, 11735
Thermo King Carolinas                                                            PO Box 538509, Atlanta, GA, 30353
Thoalfakr Alsakban                                                               Address on File
Thomas Alexander                                                                 PO Box 124, Luzerne, PA, 18709-0124
Thomas Beadle                                                                    Address on File
Thomas Beale                                                                     Address on File
Thomas Bland                                                                     Address on File
Thomas Byfield                                                                   Address on File
Thomas Cady                                                                      Address on File
Thomas Camphor Iv                                                                Address on File
Thomas Cantley                                                                   Address on File
Thomas Cassandra L                                                               Address on File
Thomas Connors                                                                   Address on File
Thomas Corcoran                                                                  Address on File
Thomas Devonte                                                                   Address on File
Thomas Dillingham                                                                Address on File
Thomas Eggleston                                                                 Address on File
Thomas Fletcher                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 180 of 201
                                           Case 20-11501        Doc 1-1     Filed 06/10/20   Page 181 of 201

                                                                       Creditor Matrix

                       Name                                     Attention                                            Address
Thomas Frailey                                                                        Address on File
Thomas Golka                                                                          Address on File
Thomas Kaloma A                                                                       Address on File
Thomas Magrum                                                                         Address on File
Thomas Meyer                                                                          Address on File
Thomas Partee                                                                         Address on File
Thomas Rackett                                                                        Address on File
Thomas Randall L                                                                      Address on File
Thomas Robinson                                                                       Address on File
Thomas Sarabia                                                                        Address on File
Thomas Stewart                                                                        Address on File
Thomas Taramelli                                                                      Address on File
Thomas Thompson                                                                       Address on File
Thomas Towner                                                                         Address on File
Thomas Wade                                                                           Address on File
Thomas Wayman                                                                         Address on File
Thomas Wright                                                                         Address on File
Thompson Adam                                                                         Address on File
Thompson Andrew J                                                                     Address on File
Thompson Jared                                                                        Address on File
Threatt Casey                                                                         Address on File
Tiaa Commerical Finance Inc                       Attn: Ray Sullivan                  PO Box 911608, Denver, CO, 80291-1608
Tidi Products LLC                                                                     PO Box 776290, Chicago, IL, 60677-6290
Tiffany Carpenter                                                                     Address on File
Tiffany O'Hara                                                                        Address on File
Tiffany Underwood                                                                     Address on File
Tijan Coker-Sami                                                                      Address on File
Till Charles W                                                                        Address on File
Tim Horton Children'S Foundation                                                      87 Waterloo Avenue, Guelph, ON, N1H 3H6, Canada
Tim Hortons Bagel Dots                                                                226 Wyecroft Road, Oakville, ON, L6K 3X7, Canada
Tim Hortons Hoffmaster                                                                226 Wyecroft Road, Oakville, ON, L6K 3X7, Canada
Tim Hortons Newly Weds Foods                                                          226 Wyecroft Road, Oakville, ON, L6K 3X7, Canada
Tim Hortons Toddys LLC                                                                226 Wyecroft Road, Oakville, ON, L6K 3X7, Canada
Tim Hortons Upper Deck                                                                226 Wyecroft Road, Oakville, ON, L6K 3X7, Canada
Tim Hortons USA Inc                               Attn: Julia Kim                     5505 Blue Lagoon Dr, Miami, FL, 33126-2029
Time Warner Cable                                                                     PO Box 70872, Charlotte, NC, 28272-0872
Times Leader                                                                          PO Box 2180, Wilkes Barre, PA, 18703
Timothy Bonner                                                                        Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 181 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 182 of 201

                                                                  Creditor Matrix

                         Name                                  Attention                                             Address
Timothy Boulton                                                                      Address on File
Timothy Cleary                                                                       Address on File
Timothy Deyo                                                                         Address on File
Timothy Dunigan                                                                      Address on File
Timothy Gholston                                                                     Address on File
Timothy Holloway                                                                     Address on File
Timothy Ingram Jr                                                                    Address on File
Timothy Merriweather                                                                 Address on File
Timothy Quick                                                                        Address on File
Timothy Smith                                                                        Address on File
Timothy Smith                                                                        Address on File
Timothy Warneck                                                                      Address on File
Timothy Zdimal                                                                       Address on File
Timoy Veira                                                                          Address on File
Titan Frozen Fruit                                                                   585 Auto Center Drive Bldg A, Watsonville, CA, 95076
Titus James                                                                          Address on File
Tj Madison Construction Co Inc                                                       57 Franklin Avenue, Binghamton, NY, 13901
Tkach Tina                                                                           Address on File
Tmi International LLC                                                                PO Box 775442, Chicago, IL, 60677-5442
Tmi Trading Corp                                                                     513 Irving Avenue, Brooklyn, NY, 11237
Tn Dept of Agriculture                            Cept Of Ag                         PO Box 198990, Nashville, TN, 37219
Tobey Blount                                                                         Address on File
Tobhen Cooper                                                                        Address on File
Todd Domer                                                                           Address on File
Todd Franklin                                                                        Address on File
Todd Loomis                                                                          Address on File
Todd Skinner                                                                         Address on File
Toddys                                                                               3720 Aldrin Dr, Loveland, CO, 80538
To-Jo Mushrooms Inc                                                                  PO Box 687, Avondale, PA, 19311
Tokio Marine Hcc                                                                     37 Radio Circle Drive, Mount Kisco, NY, 10549
Tom Ellis Refrigeration Inc                                                          9 Commercial Dr, Johnson City, NY, 13790
Tom Gilmartin                                                                        Address on File
Tomco Mechanical Corp                                                                125 State Street, Westbury, NY, 11590
Tommie Baker                                                                         Address on File
Tommy Thomas                                                                         Address on File
Tommy Trajbar                                                                        Address on File
Tomory Peter W                                                                       Address on File
Tompkins Jay B                                                                       Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 182 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 183 of 201

                                                              Creditor Matrix

                       Name                                Attention                                               Address
Tompkins Zachary                                                                 Address on File
Toney Frank                                                                      Address on File
Toni Palmer                                                                      Address on File
Tonia Cole                                                                       Address on File
Tony Fowler                                                                      Address on File
Tonya Ratcliff Tax Assessor                                                      100 N Washington St., Kaufman, TX, 75142-2051
Torey Boyd                                                                       Address on File
Toric Aldina                                                                     Address on File
Toric Asim                                                                       Address on File
Toric Suad                                                                       Address on File
Tormaine Snells                                                                  Address on File
Torres Benjamin A                                                                Address on File
Torres Joshua A                                                                  Address on File
Torres Steven A                                                                  Address on File
Torrey Farms Inc                                                                 Box 187 Maltby Rd, Elba, NY, 14058
Torrey Vaughn                                                                    Address on File
Torrey Weekley                                                                   Address on File
Torris Lawson                                                                    Address on File
Tory Troutt                                                                      Address on File
Toryanica Pruitt                                                                 Address on File
Toscana Cheese Co Inc                                                            575 Winsor Dr, Secaucus, NJ, 07094
Total Papers                                                                     11837 Goldring Road, Arcadia, CA, 91006
Totter Christopher                                                               Address on File
Toufayan Bakery Inc                                                              175 Railroad Avenue, Ridgefield, NJ, 07657
Tough Truxx Inc                                                                  2 Old Dock Road, Yaphank, NY, 11980
Tougias Baking Company                                                           883 Liberty Street, Springfield, MA, 01104
Tower Isles Frozen Foods Ltd                                                     2025 Atlantic Ave, Brooklyn, NY, 11233-0625
Town of Babylon                                                                  281 Phelps Lane Rm 19, North Babylon, NY, 11703-4006
Town of Binghamton Fire Department                                               38 Hawley St, Binghamton, NY, 13901
Town of Chenango                                                                 1529 State Route 12, Binghamton, NY, 13901
Town of Chenango Water                                                           1529 State Rte 12, Binghamton, NY, 13901-5504
Town of Conklin Fire Department                                                  1034 Conklin Road, Conklin, NY, 13748
Town of Conklin Water                                                            PO Box 182, Conklin, NY, 13748
Town of Maine                                                                    PO Box 336, Maine, NY, 13802
Town of Westborough                                                              34 W Main St, Westborough, MA, 01581
Towner Brian                                                                     Address on File
Towner Thomas                                                                    Address on File
Townes Atoi                                                                      Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 183 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 184 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Townsend Alexa                                                                   Address on File
Townsquare Media - Binghamton                                                    PO Box 28240, New York, NY, 10087-8240
Toyota Financial Services                                                        PO Box 4102, Carol Stream, IL, 60197-4102
TQM Workforce Solutions                                                          Suite 200 200 Gibraltar Rd, Horsham, PA, 19044
Tr Toppers Inc                                                                   PO Box 11521, Pueblo, CO, 81001
Tracey Billingsley                                                               Address on File
Tracey Foster                                                                    Address on File
Tracey Road Equipment Inc                                                        6803 Manlius Center Road, East Syracuse, NY, 13057
Tracy Jackson                                                                    Address on File
Tracy Valvano                                                                    Address on File
Traditions At the Glen                                                           4101 Watson Blvd, Johnson City, NY, 13790
Trainer Joey A                                                                   Address on File
Trajbar Tommy R                                                                  Address on File
Traliant LLC                                                                     1600 Rosecrans Ave 4th Floor, Manhattan Beach, CA, 90266
Tramec Sloan LLC                                                                 PO Box 856712, Minneapolis, MN, 55485
Trane Us Inc                                                                     PO Box 406469, Atlanta, GA, 30384-6469
Trans Ocean Products Inc                                                         PO Box 45556, San Francisco, CA, 94145-0556
Transforce Inc                                                                   Suite 200 5520 Cherokee Ave, Alexandria, VA, 22312
Tratavius Taylor                                                                 Address on File
Travelers Casualty Surety Company                                                13607 Collections Cntr Dr, Chicago, IL, 60693
Travelers Casualty Surety Company                                                One Tower Square, Hartford, CT, 06183
Traveon Reddick                                                                  Address on File
Travis Bolster                                                                   Address on File
Travis Craig                                                                     Address on File
Travis Hines                                                                     Address on File
Travis Kipp                                                                      Address on File
Travis Kirby                                                                     Address on File
Travis Lewis                                                                     Address on File
Travis Moore                                                                     Address on File
Travis Smith                                                                     Address on File
Travis Valerie                                                                   Address on File
Treashur Jackson                                                                 Address on File
Treasurer of State                                                               PO Box 9119, Augusta, ME, 04332-9119
Treasurer of State -Ohio                                                         Ohio Epa, Dept L -2711, Columbus, OH, 43260
Tree Ripe Products                                                               53 South Jefferson Rd Ste T, Whippany, NJ, 07981
Tremblay Brothers Flooring                                                       Unit D 65 Industrial Way, Wilmington, MA, 01887
Tremel Taylor                                                                    Address on File
Tremelle Rice                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                     Page 184 of 201
                                           Case 20-11501      Doc 1-1      Filed 06/10/20   Page 185 of 201

                                                                  Creditor Matrix

                          Name                                 Attention                                             Address
Trent Jones                                                                          Address on File
Trenton Hurlbert                                                                     Address on File
Trenton Zavada                                                                       Address on File
Trevon Orona                                                                         Address on File
Trevon Wright                                                                        Address on File
Trevor Lapointe                                                                      Address on File
Trevor Moore                                                                         Address on File
Trevor Smith                                                                         Address on File
Trevor Zandt                                                                         Address on File
Trey Davis                                                                           Address on File
Trey Partee                                                                          Address on File
Treyvon Robinson                                                                     Address on File
Tri Sales Finance LLC                                                                PO Box 99435, File 99435, Chicago, IL, 60693
Tri Sales Finance LLC                                                                PO Box 99435-File 99435, Chicago, IL, 60693-9435
Tribeca Oven Inc                                  Attn: Timothy                      PO Box 840441, Dallas, TX, 75284-0441
Trident Seafoods Corp                             Attn: Joshua Luna and Lydia Fox    PO Box 952517, Saint Louis, MO, 63195-2517
Trillium Driver Solutions                                                            PO Box 671854, Detroit, MI, 48267-1854
Trimark Foodcraft LLC                                                                Dept At 952107, Atlanta, GA, 31192-2107
Trinity Plastics Inc                                                                 PO Box 91256, Chicago, IL, 60693
Triola James                                                                         Address on File
Triple Net Investments XIII LP                                                       171 State Route 173, Asbury, NJ, 08802
Tri-State Sprinkler Corporation                                                      3729 East Raines Road, Memphis, TN, 38118
Tri-Union Frozen Products                                                            PO Box 392681, Pittsburgh, PA, 15251
Tronex International Inc                                                             PO Box 781997, Philadelphia, PA, 19178-1997
Trotman Dave                                                                         Address on File
Troutt Tory                                                                          Address on File
Troy Eppenger                                                                        Address on File
Troy Mays                                                                            Address on File
Truax Charles                                                                        Address on File
True Manufacturing Company Inc                                                       PO Box 790100, St Louis, MO, 63179
TTR Shipping                                                                         4945 Scarlet Lane Unit 9, Stow, OH, 44224
Tu Reh                                                                               Address on File
Tucker Safety Products Inc                                                           PO Box 732573, Dallas, TX, 75373-2573
Tufco LP                                                                             Bin 88744, Milwaukee, WI, 53288
Tuggle Jamil J                                                                       Address on File
Tulkoff Food Products Inc                                                            2229 Van Demand Street, Baltimore, MD, 21224
Turano Baking Co                                                                     36749 Eagle Way, Chicago, IL, 60678-1367
Turbochef Technologies Inc                                                           16646 Collections Center Dr, Chicago, IL, 60693



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 185 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 186 of 201

                                                              Creditor Matrix

                        Name                               Attention                                            Address
Turco Yvonne                                                                     Address on File
Turf Master Or Green Acres Inc                                                   144 North Jensen Rd, Vestal, NY, 13850
Turner Alphonzie                                                                 Address on File
Turner Austin                                                                    Address on File
Turner Deimontae                                                                 Address on File
Turner Llewellyn                                                                 Address on File
Turpin Gabrielle S                                                               Address on File
Turturo Nicholas J                                                               Address on File
Tuxton China                                                                     21011 Commerce Pointe Dr, Walnut, CA, 91789
Tw Garner Food Company                                                           PO Box 75748, Charlotte, NC, 28275-0748
Twining Karen D                                                                  Address on File
Two L Electric Company                                                           1363 Heistan Place, Memphis, TN, 38104
Tyco Integrated Security LLC                                                     PO Box 371967, Pittsburgh, PA, 15250-7967
Tyderio Scullark                                                                 Address on File
Tye Clifton P                                                                    Address on File
Tyler Anderson                                                                   Address on File
Tyler Andru-Fowler                                                               Address on File
Tyler Cox                                                                        Address on File
Tyler Dedeaux                                                                    Address on File
Tyler Dovin                                                                      Address on File
Tyler Floryan                                                                    Address on File
Tyler Laflash                                                                    Address on File
Tyler Quinnette                                                                  Address on File
Tyler Semler                                                                     Address on File
Tyler Shaw                                                                       Address on File
Tyler Stoothoff                                                                  Address on File
Tyler Vargas                                                                     Address on File
Tylor Adams                                                                      Address on File
Tynez Wilson                                                                     Address on File
Tyoga Container Company Inc                                                      PO Box 517, Tioga, PA, 16946
Tyree Banks                                                                      Address on File
Tyreed Olivo                                                                     Address on File
Tyreek Thompson                                                                  Address on File
Tyrell Gordon                                                                    Address on File
Tyrell Johnson                                                                   Address on File
Tyrell Nicholson                                                                 Address on File
Tyrell Smith Jr                                                                  Address on File
Tyrick Dathan



In re: Maines Paper & Food Service, Inc., et al                                                                                Page 186 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 187 of 201

                                                                   Creditor Matrix

                        Name                                   Attention                                              Address
Tyrone Brown                                                                         Address on File
Tyrone Fountain                                                                      Address on File
Tyrone Jones                                                                         Address on File
Tyrone Nobles                                                                        Address on File
Tyrone Sanders                                                                       Address on File
Tyrone Stallings                                                                     Address on File
Tyrus Prox                                                                           Address on File
Tyrus Williams                                                                       Address on File
Tyson Foods                                                                          PO Box 533002, Charlotte, NC, 28290-3002
Tyson Foods Inc                                                                      PO Box 28959, New York, NY, 10087
Tyson Foods Logistics                                                                PO Box 533002, Charlotte, NC, 28290
                                                                                     2200 Don Tyson Parkway Mail Code Aro76126, Springdale, AR, 72762-
Tyson Foods, Inc.                                                                    6999
Tyson Fresh Meats Inc                             Attn: Rachael Woolfley             PO Box 28958, New York, NY, 10087
Tyson Hope                                                                           Address on File
Tywan Pettiford                                                                      Address on File
U.S. Specialty Insurance Company                                                     13403 Northwest Freeway, Houston, TX, 77040
Ubaid Rahim                                                                          Address on File
Uber Freight LLC                                                                     PO Box 74007178, Chicago, IL, 60674
Ugi Energy Services Inc                                                              PO Box 827032, Philadelphia, PA, 19182
Ugi Penn Natural Gas                                                                 PO Box 15503, Wilmington, DE, 19886
Ugi Utilities Inc                                                                    PO Box 15503, Wilmington, DE, 19886-5523
Uhrinec Jeffrey                                                                      Address on File
Uncle Ralphs Cookies                                                                 PO Box 1673, Frederick, MD, 21702
Unilever Foodsolutions                                                               88069 Expedite Way, Chicago, IL, 60695
Union Leasing Inc                                                                    PO Box 75850, Chicago, IL, 60675-5850
Union Leasing Inc                                 Attn: Donna Morgan                 425 N. Martindale Rd, 6th Floor, Schaumburg, IL, 60173
Union Packaging LLC                                                                  6250 Baltimore Avenue, Yeadon, PA, 19050-2700
Unique Industries                                                                    PO Box 785317, Philadelphia, PA, 19178-5317
Unisource                                                                            PO Box 409884, Atlanta, GA, 30384
Unisource Harahan                                                                    1420 Sams Ave Suite E, Harahan, LA, 70123
Unisource Harahan                                                                    PO Box 409884, Po Box 409884, GA, 30384
Unisource Veritiv Aurora                                                             901 Bilter Road, Aurora, IL, 60502
Unisource Veritiv Aurora                                                             PO Box 409884, Atlanta, GA, 30384-9884
Unisource Veritiv Centennial                                                         6932 S Quentin Street, Centennial, CO, 80112
Unisource Veritiv Centennial                                                         PO Box 409884, Atlanta, GA, 30384-9884
United Alarm Systems                                                                 PO Box 634, Endicott, NY, 13760
United Apple Sales LLC                                                               PO Box 503, Lyndonville, NY, 14098



In re: Maines Paper & Food Service, Inc., et al                                                                                         Page 187 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 188 of 201

                                                              Creditor Matrix

                        Name                               Attention                                            Address
United Natural Foods Inc                                                         PO Box 419719, Boston, MA, 02241-9719
United Occ Med At Uhsh                                                           33 Mitchell Ave, Binghamton, NY, 13903
United Pickle Products Corp                                                      4366 Park Ave, Bronx, NY, 10457
United Rentals                                                                   PO Box 100711, Atlanta, GA, 30384
Universal Logistics
Universal Packaging Inc                                                          16 Stenersen Lane Suite 4B, Cockeysville, MD, 21030
Update International                                                             PO Box 205581, Dallas, TX, 75320
Upper Lakes Foods Inc                                                            801 Industry Avenue, Cloquet, MN, 55720
Upright Todd A                                                                   Address on File
Ups Freight                                                                      PO Box 650690, Dallas, TX, 75265-0690
Upstate Farms Dairy LLC                                                          240 Onieda Street, Syracuse, NY, 13202
Upstate Food Equipment                                                           PO Box 600, Baldwinsville, NY, 13027
Upstate Niagara Cooperative Inc                                                  45 Fulton Ave, Rochester, NY, 14608
Upstate Niagara Cooperative Inc                                                  PO Box 650, Buffalo, NY, 14225
Upstate Office Furniture                                                         718 Azon Road, Johnson City, NY, 13790
Upstate Thermo King Inc                                                          1023 Buffalo Rd, Rochester, NY, 14624
Urbani Truffles USA                                                              10 West End Avenue, New York, NY, 10023
Urner Barry                                                                      PO Box 389, Toms River, NJ, 08754
Us Cold Storage                                                                  601 Twin Rail Drive, Minooka, IL, 60447
Us Material Handling                                                             PO Box 366, Utica, NY, 13503
Us Waffle Company Inc                                                            2131 Woodruff Rd Ste 2100-227, Greenville, SC, 29607-5950
Usa Fact                                                                         6200 Box Springs Blvd, Riverside, CA, 92507
Usa Fire Protection Inc                                                          Unit H, Lake Forest, IL, 60045
USDA-AMS                                                                         PO Box 73589, Chicago, IL, 60673-7589
Usi Kibble & Prentice                                                            601 Union Street – Ste 1000, Seattle, WA, 98101
Utz Quality Foods Inc                                                            900 High Street, Hanover, PA, 17331
Vail Allison                                                                     Address on File
Vail Anthony                                                                     Address on File
Valerie Soule                                                                    Address on File
Valerie Travis                                                                   Address on File
Van Drunen Farms                                                                 PO Box 92170, Elk Grove, IL, 60009
Van Hook Service Co Inc                                                          76 Seneca Ave, Rochester, NY, 14621
Van Webb Jr                                                                      Address on File
Vance Cadence                                                                    Address on File
Vance Greene                                                                     Address on File
Vandermark Leonard D                                                             Address on File
Vandermark Tyler J                                                               Address on File
Vanee Foods Company                                                              8160 Solutions Center, Chicago, IL, 60677-8001



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 188 of 201
                                             Case 20-11501    Doc 1-1      Filed 06/10/20   Page 189 of 201

                                                                  Creditor Matrix

                       Name                                    Attention                                           Address
Vanessa Hernandez                                                                    Address on File
Vangilders Jubilee LLC                                                               Route 940, Box 190, Pocono Pines, PA, 18350
Vankuren Bridget                                                                     Address on File
Vann Gary S                                                                          Address on File
Vannak Prak                                                                          Address on File
Vanpatten Gary                                                                       Address on File
Vansanford James W                                                                   Address on File
Vanvleck Caroline T                                                                  Address on File
Vargas Tyler                                                                         Address on File
Varian Patton                                                                        Address on File
Vasilis Express and Vasilis Panagopoulos &
Chrystalia Ntapolis                               c/o The Blair Law Group LLC        Attn: Michael Silverstein, 2645 Sheridan Drive, Towanda, NY, 14150
Vasquez Edgar                                                                        Address on File
Vasquez Gilbert                                                                      Address on File
Vaughn Torrey C                                                                      Address on File
Vazquez Garcia Francisco E                                                           Address on File
Vazquez Jose A                                                                       Address on File
Vazquez Jose R                                                                       Address on File
Vazquezgomez Miguel A                                                                Address on File
Vega Julio E                                                                         Address on File
Veggieland LLC                                                                       222 New Road, Parsippany, NJ, 07054
Velazquez Agustin                                                                    Address on File
Velazquez Charlie M                                                                  Address on File
Velazquez Jorge                                                                      Address on File
Velazquez Waleska L                                                                  Address on File
Veliky Angela                                                                        Address on File
Ventura Foods LLC                                                                    26259 Network Place, Chicago, IL, 60673-1262
Ventura Foods Saginaw                                                                PO Box 641100, Pittsburgh, PA, 15264-1100
Ventura Foods Saginaw 60                                                             1100 Defiel Road, Saginaw, TX, 76179
Venture Mechanical Inc                                                               2222 Century Cir, Irving, TX, 75062
Venus Wafers Inc                                                                     Ste 3 100 Research Rd, Hingham, MA, 02043
Vergara Daniel                                                                       Address on File
Veripac LLC                                                                          PO Box 775011, St Louis, MO, 63177
Veritiv                                                                              4626 Crossroads Park Dr, Liverpool, NY, 13088
Verizon                                                                              PO Box 4830, Trenton, NJ, 08650-4830
Verizon Connect Telo Inc                                                             PO Box 844183, Los Angeles, CA, 90084-4183
Verizon Ny                                                                           PO Box 15124, Albany, NY, 12212-5124
Verizon Pa                                                                           PO Box 28000, Lehigh Valley, PA, 18002-8000



In re: Maines Paper & Food Service, Inc., et al                                                                                            Page 189 of 201
                                           Case 20-11501        Doc 1-1     Filed 06/10/20   Page 190 of 201

                                                                    Creditor Matrix

                        Name                                    Attention                                             Address
Verizon Wireless                                                                      PO Box 408, Newark, NJ, 07101-0408
Vermont Dept of Taxes                                                                 PO Box 547, Montpelier, VT, 05601-0547
Vernel Robbins                                                                        Address on File
Verona Oil Co Inc                                                                     PO Box 519, Roscoe, NY, 12776-0519
Veronica Bell                                                                         Address on File
Vertex China                                                                          17893 West 2nd Street, Pomona, CA, 91766
Vertex Inc                                                                            25528 Network Place, Chicago, IL, 60673-1255
Vertiv Corporation                                                                    PO Box 70474, Chicago, IL, 60673
Vertiv Services Inc                                                                   PO Box 70474, Chicago, IL, 60673
Veterans Inc                                                                          69 Grove Street, Worcester, MA, 01605
Vetere Joseph                                                                         Address on File
Vianelis Rosario                                                                      Address on File
Vibrant Health Products                                                               PO Box 2250, Stn A, Abbotsford, BC, V2T 4X2, Canada
Vicente Martinez                                                                      Address on File
Vicky Ghneim                                                                          Address on File
Victor Andino                                                                         Address on File
Victor Capellan Ruiz                                                                  Address on File
Victor Chaluisan                                                                      2709 Grandview Ave, Mckeesport, PA, 15132
Victor Chaluisan                                                                      519 Cedarhurst Dr, North Versailles, PA, 15137
Victor Pavlisak                                                                       Address on File
Victor Pierre                                                                         Address on File
Victor Pryor                                                                          Address on File
Victor Taveras                                                                        Address on File
Victoria Gallwey                                                                      Address on File
Victoria Nee                                                                          Address on File
Victoria Reiter                                                                       Address on File
Victorinox Swiss Army                             Attn: Jessica Gilliam               PO Box 845362, Boston, MA, 02284-5362
Vidal Candies USA Inc                                                                 Suite 3010 1111 Brickell Ave, Miami, FL, 33131
Vie De France Yamazaki Inc                                                            PO Box 932483, Atlanta, GA, 31193-2483
Vienna Beef Ltd                                                                       8033 Solutions Center, Chicago, IL, 60677-8000
Vierlo Medina Benitez                                                                 Address on File
Viewpoint Sign and Awning                                                             35 Lyman Street, Northboro, MA, 01532
Village of Hanover Park                                                               2121 West Lake St, Hanover Park, IL, 60133-4398
Village Office Supply                                                                 600 Apgar Dr, Somerset, NJ, 08873
Villane Ii John H                                                                     Address on File
Villanueva Jose                                                                       Address on File
Villareal Michael                                                                     Address on File
Vimax Publishing & Marketing , Inc                                                    32365 Howard Ave, Madison Heights, MI, 48071



In re: Maines Paper & Food Service, Inc., et al                                                                                             Page 190 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 191 of 201

                                                              Creditor Matrix

                        Name                               Attention                                             Address
Vimax Publishing & Marketing Inc                                                 32365 Howard Ave, Madison Heights, MI, 48071
Vince Dickson                                                                    Address on File
Vincent Giordano Corp                                                            2600 Washington Ave, Philadelphia, PA, 19146-3834
Vincent Weiskopff                                                                Address on File
Vinson Darnell T                                                                 Address on File
Vinson Miller                                                                    Address on File
Vision Import Group LLC                                                          21 Main Street Ste 159, Hackensack, NJ, 07601
Vision Solutions Inc                                                             Dept Ch 19317, Palatine, IL, 60055-9317
Vistex Inc                                                                       2300 Barrington Rd Ste 550, Hoffman Estates, IL, 60169
Visual Technologies                                                              1620 Burnet Avenue, Syracuse, NY, 13206
Volk Enterprises Inc                                                             Dept 781481, Detroit, MI, 48278
Volk Thomas                                                                      Address on File
Volodymyr Lev                                                                    Address on File
Voss Donald                                                                      Address on File
Voss Geoffrey                                                                    Address on File
Voss Justin J                                                                    Address on File
Vox Printing Inc                                                                 4000 East Britton Road, Oklahoma City, OK, 73131-5244
Vroman Joshua                                                                    Address on File
Vsc Fire & Security Inc                                                          10343B Kings Acres Road, Ashland, VA, 23005
Vulcan Fire Systems                                                              3330 Gilmore Industrial Blvd, Louisville, KY, 40213
W & D Leasing                                                                    PO Box 450, Conklin, NY, 13748
W&D Arlington LLC                                                                PO Box 450, Conklin, NY, 13748
W&D Oakwood LLC                                                                  PO Box 450, Conklin, NY, 13748
W&M Fire Protection Services                                                     PO Box 412007, Boston, MA, 02241
Waddington North America Inc                                                     PO Box 639592, Cincinnati, OH, 45263
Wade Faulkner                                                                    Address on File
Wade Jr Gerald D                                                                 Address on File
Wade Shauna                                                                      Address on File
Wademan Adam                                                                     Address on File
Wager Patrick A                                                                  Address on File
Wagstaff Brandon A                                                               Address on File
Wahl Roddy J                                                                     Address on File
Wai Yin Chan                                                                     Address on File
Walco Stainless                                                                  820 Noyes St, Utica, NY, 13503
Waleska Velazquez                                                                Address on File
Walik Skeete                                                                     Address on File
Walker Adam H                                                                    Address on File
Walker Charles                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 191 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 192 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                             Address
Walker Eugene T                                                                  Address on File
Walker Jr. Marcus                                                                Address on File
Walker Julio                                                                     Address on File
Walker Katherine                                                                 Address on File
Wall Annmarie                                                                    Address on File
Wall Kirby                                                                       Address on File
Wallace Corey                                                                    Address on File
Wallace Jerome A                                                                 Address on File
Wallace Jr Jerome A                                                              Address on File
Wallace Lucas                                                                    Address on File
Walls Katherine M                                                                Address on File
Walls Troy D                                                                     Address on File
Walter Springer                                                                  Address on File
Walter Thomas Ii                                                                 Address on File
Walter Tidwell                                                                   Address on File
Walter White                                                                     Address on File
Walter Young                                                                     Address on File
Walters Bay Intl LLC                                                             6500 River Place Blvd, Austin, TX, 78730
Walton Sara                                                                      Address on File
Wanda Bradley                                                                    Address on File
Ware Donald                                                                      Address on File
Warhel Doski                                                                     Address on File
Warner Brian M                                                                   Address on File
Warner Robert J                                                                  Address on File
Warren Boardley Jr.                                                              Address on File
Warren County Health Department                                                  700 Oxford Road, Oxford, NJ, 07863
Warren Drake                                                                     Address on File
Warren Jr David L                                                                Address on File
Warren Maureen A                                                                 Address on File
Washington Alton                                                                 Address on File
Washington Aris                                                                  Address on File
Washington Bonnie S                                                              Address on File
Washington Parish                                                                Po Drawer 508, Franklinton, LA, 70438
Washington Quinton V                                                             Address on File
Waste Management Inc                                                             PO Box 13648, Philadelphia, PA, 19101-3648
Wathey Christopher                                                               Address on File
Watkins Donald                                                                   Address on File
Watkins Juan                                                                     Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                               Page 192 of 201
                                           Case 20-11501       Doc 1-1     Filed 06/10/20   Page 193 of 201

                                                                    Creditor Matrix

                       Name                                    Attention                                              Address
Watkins Kasandra                                                                     Address on File
Watrous Michael                                                                      Address on File
Watson Isiah V                                                                       Address on File
Watson James R                                                                       Address on File
Watson Thomas E                                                                      Address on File
Wattley Jaiyon                                                                       Address on File
Watts William H                                                                      Address on File
Wawrzynaik James                                                                     Address on File
Wayman Charles L                                                                     Address on File
Wayman Nicola                                                                        Address on File
Wayman Thomas                                                                        Address on File
Wayman Wayne S                                                                       Address on File
Wayne Budzinski Jr.                                                                  Address on File
Wayne Ellerson                                                                       Address on File
Wayne Famrs                                                                          1020 County Road 114, Jack, AL, 36346
Wayne Farms LLC                                                                      PO Box 945947, Atlanta, GA, 31193-5947
Wayne Gayhart                                                                        Address on File
Wayne Gleeson                                                                        Address on File
Wayne Wint                                                                           Address on File
Waypoint                                                                             5211 Militia Hill Rd, Plymouth Meeting, PA, 19462
Wbgh                                                                                 PO Box 419779, Boston, MA, 02241
Wbng Television Inc                                                                  PO Box 1001, Quincy, IL, 62306
WBNG-TV                                                                              PO Box 1001, Quincy, NY, 62306
WBRE                                                                                 PO Box 419779, Boston, MA, 02241-9779
Wbs Hockey LP                                                                        40 Coal St, Wilkes-Barre, PA, 18702
Webb James P                                                                         Address on File
Weber Patrick                                                                        Address on File
Weddington James                                                                     Address on File
Weekley Torrey                                                                       Address on File
Weeks Tammy                                                                          Address on File
Wegmans Cross Stock                                                                  101 Broome Corp Pkwy, Conklin, NY, 13748
Wei Sales LLC                                                                        4080 Solutions Center, Chicago, IL, 60677-4000
Weil Gotshal & Manges LLP                                                            PO Box 70280, Philadelphia, PA, 19176
Weil, Gotshal & Manges                            Attn: Ryan Dahl                    767 Fifth Avenue, New York, NY, 10153-0119
Weiler Steven F                                                                      Address on File
Weiskopff Timothy J                                                                  Address on File
Weiskopff Vincent A                                                                  Address on File
Wellingtons Best Foods                                                               35 Mount Pleasant Drive, Aston, PA, 19014



In re: Maines Paper & Food Service, Inc., et al                                                                                          Page 193 of 201
                                             Case 20-11501        Doc 1-1      Filed 06/10/20   Page 194 of 201

                                                                         Creditor Matrix

                       Name                                        Attention                                             Address
Wells Andrew                                                                             Address on File
Wells Bloomfield LLC                                                                     PO Box 60151, Saint Louis, MO, 63160-0151
Wells Fargo Bank, National Association                                                   350 E. Las Olas Blvd. 18th Floor, Fort Lauderdale, FL, 33301
                                                                                         Sixth Street And Marquette Avenue, Mac N9311-161, Minneapolis, MN,
Wells Fargo Bank, National Association                                                   55479
Wells Fargo Bank, National Association, as Agent for                                     Sixth Street and Marquette Avenue, Mac N9311-161, Minneapolis, MN,
Lessor                                               Attn: Legal Dept.                   55479
Wells Fargo Equipment                                                                    PO Box 1450, NW-8178, Minneapolis, MN, 55485
Wells Fargo Equipment Finance                                                            PO Box 856937, Minneapolis, MN, 55485

Wells Fargo Equipment Finance                       Attn: James Ferrini                  600 South 4th Street, 10th Floor, Mac 9300-100, Minneapolis, MN, 55415
Wells Fargo Equipment Finance, Inc.                                                      733 Marquette Avenue Suite 700, Minneapolis, MN, 55402
Wells Fargo Equipment Finance, Inc., Its Successors
and/or Assigns                                      Attn: Legal Dept.                    733 Marquette Avenue, Suite 700, Minneapolis, MN, 55402
Wendell Rogers                                                                           Address on File
Wenner Bread Products                                                                    2001 Orville Dr, Ronkonkoma, NY, 11779
Wenner James A                                                                           Address on File
Wenner Jessica                                                                           Address on File
Werres Corporation                                                                       PO Box 759022, Baltimore, MD, 21275-9022
Wesley Butler                                                                            Address on File
Wesley Fields                                                                            Address on File
Wesley Miller                                                                            Address on File
West Adam                                                                                Address on File
West James                                                                               Address on File
West Side Foods Inc                                                                      PO Box 740456, Hunts Point Sta, Bronx, NY, 10474
West Virginia State Tax                                                                  PO Box 2585, Charlestown, WV, 25329-2585
West Wilkins                                                                             Address on File
Western Edge Inc                                                                         PO Box S, Claysville, PA, 15323
Westgate Cups Ltd                                                                        1700 S Silverbrook Dr Suite 300, West Bend, WI, 53095
Westminster Cracker Co Inc                                                               PO Box 932426, Cleveland, OH, 44193
Weston Jr Richard W                                                                      Address on File
Westrock Company                                                                         PO Box 409813, Atlanta, GA, 30384
Whec-Tv LLC                                                                              191 East Ave, Rochester, NY, 14604
Wheeler Joseph G                                                                         Address on File
Wheeler Karen M                                                                          Address on File
Wheeler Kevin D                                                                          Address on File
Whipple Skyler I                                                                         Address on File
Whirley Industries Inc                                                                   PO Box 642576, Pittsburgh, PA, 15264


In re: Maines Paper & Food Service, Inc., et al                                                                                                Page 194 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 195 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
White Toque Inc                                                                  PO Box 2395, Secaucus, NJ, 07096-2395
White William A                                                                  Address on File
Whitfield Lenon E                                                                Address on File
Whiting Systems Inc                                                              9000 Highway 5 North, Alexander, AR, 72002
Whitman Cody                                                                     Address on File
Whitmore Steve                                                                   Address on File
Whitney Dallas L                                                                 Address on File
Whitney Jean                                                                     Address on File
Whitney John                                                                     Address on File
Whitney William D                                                                Address on File
Wholesome Harvest Baking                                                         33341 Treasury Ctr, Chicago, IL, 60694-3300
Wicked Twisted Pretzels LLC                                                      135 Westborough Rd, North Grafton, MA, 01536
Wiggins James A                                                                  Address on File
Wiggins Robert                                                                   Address on File
Wiggins Scott M                                                                  Address on File
Wilber John A                                                                    Address on File
Wilber Keith                                                                     Address on File
Wilber Nicki M                                                                   Address on File
Wild Hibiscus                                                                    PO Box 246, Richford, VT, 05476
Wilder Painting Contractors Inc                                                  234 Copeland Street, Suite 340, Quincy, MA, 02169
Wiley Kelvin                                                                     Address on File
Wilfredo Carias                                                                  Address on File
Wilfredo Escobar                                                                 Address on File
Wilfredo Rivera                                                                  Address on File
Willard Williams                                                                 Address on File
William Ackley                                                                   Address on File
William Beebe Jr                                                                 Address on File
William Brown                                                                    Address on File
William Canfield                                                                 Address on File
William Carey                                                                    Address on File
William Collins                                                                  Address on File
William Covington                                                                Address on File
William Cresswell                                                                Address on File
William Eberlin                                                                  Address on File
William Figueroa                                                                 Address on File
William Gerdes                                                                   Address on File
William Glenn                                                                    Address on File
William Guldenschuh                                                              Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 195 of 201
                                            Case 20-11501   Doc 1-1     Filed 06/10/20   Page 196 of 201

                                                               Creditor Matrix

                      Name                                  Attention                                           Address
William Hansen                                                                    Address on File
William Holland Jr                                                                Address on File
William Hunter                                                                    Address on File
William Karn                                                                      Address on File
William Kithcart                                                                  Address on File
William Kwarteng                                                                  Address on File
William Marquez                                                                   Address on File
William Mcavoy                                                                    Address on File
William Mcelroy                                                                   Address on File

William Mingo aka Will Mingo, Tap Masters of Albany                               14 Mayfair Court, Monroe Township, NJ, 08831
William Newhart                                                                   Address on File
William Nicoll                                                                    Address on File
William Penn Life Ins Co                                                          PO Box 740527, Atlanta, GA, 30374-0527
William Powell                                                                    Address on File
William R. Maines                                                                 Address on File
William Rafferty                                                                  Address on File
William Rauth                                                                     Address on File
William Rightley                                                                  Address on File
William Romanowski                                                                Address on File
William Rosiak                                                                    Address on File
William Seeley                                                                    Address on File
William Shelton                                                                   Address on File
William Thomas                                                                    Address on File
William Timon                                                                     Address on File
William Walden                                                                    Address on File
William Ward                                                                      Address on File
William Wellman Sr                                                                Address on File
William White                                                                     Address on File
William Whittaker                                                                 Address on File
William Wyche                                                                     Address on File
Williams Darrell A                                                                Address on File
Williams Hansel N                                                                 Address on File
Williams Iii Theodore                                                             Address on File
Williams James E                                                                  Address on File
Williams James E                                                                  Address on File
Williams Jr Sherman P                                                             Address on File
Williams Ledon H                                                                  Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                  Page 196 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 197 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                              Address
Williams Leon                                                                    Address on File
Williams Rodney T                                                                Address on File
Williams Rosanne                                                                 Address on File
Williams Scotsman Inc                                                            PO Box 91975, Chicago, IL, 60693-1975
Williams Terieny                                                                 Address on File
Williams Todd A                                                                  Address on File
Williamson Eric                                                                  Address on File
Willie Castro                                                                    Address on File
Willie Conway                                                                    Address on File
Willie Elmore                                                                    Address on File
Willie Joiner                                                                    Address on File
Willie Kum                                                                       Address on File
Willie Myles                                                                     Address on File
Willie Rubin                                                                     Address on File
Willie Scales                                                                    Address on File
Willie Singleton                                                                 Address on File
Willie Wilson                                                                    Address on File
Willis Charles J                                                                 Address on File
Willis Coleman                                                                   Address on File
Willis Lashay A                                                                  Address on File
Willow Group Ltd                                                                 34 Clinton St, Batavia, NY, 14020
Willow Run Foods                                                                 PO Box 1350, Binghamton, NY, 13902-1350
Willson Dean A                                                                   Address on File
Willson Silas S                                                                  Address on File
Wilman Pacheco Jr                                                                Address on File
Wilson Batista                                                                   Address on File
Wilson Bradley J                                                                 Address on File
Wilson Dallas N                                                                  Address on File
Wilson Darryl D                                                                  Address on File
Wilson Ii Paul                                                                   Address on File
Wilson Ii Tyrone D                                                               Address on File
Wilson Keith                                                                     Address on File
Wilson Keith C                                                                   Address on File
Wilton Enterprises                                                               24485 Network Place, Chicago, IL, 60673-1244
Winans Jeffery                                                                   Address on File
Winchell James                                                                   Address on File
Winco Dwl Industries Co                                                          65 Industrial Road, Lodi, NJ, 07644
Windham David                                                                    Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                 Page 197 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 198 of 201

                                                              Creditor Matrix

                      Name                                 Attention                                              Address
Windham Ryan                                                                     Address on File
Windstream Corporation                                                           PO Box 9001013, Louisville, KY, 40290
Winter Eisenhart                                                                 Address on File
Wirt Marcus D                                                                    Address on File
Wirth Isaiah T                                                                   Address on File
Wisconsin Dept of Revenue                                                        2135 Rimrock Rd, Madison, WI, 53708
Wisconsin Dept of Revenue                                                        Box 93389, Milwaukee, WI, 53293-0389
Wismettac Asian Foods (USA)                                                      602 Washington Ave, Carlstadt, NJ, 07072-2902
Wisteria Place                                                                   902 S Byran Blet Line Rd, Mesquite, TX, 75149
Wittenbrader Sarah                                                               Address on File
Wivt Tv                                                                          PO Box 419779, Boston, MA, 02241
Wj Rapp Company Inc                                                              608 Marx Street, Richmond, VA, 23224
Wm Rosenstein & Sons Co                                                          PO Box 117, Scranton, PA, 18504-0117
Wna Inc                                                                          PO Box 643130, Cincinnati, OH, 45264-3130
Wnep Tv                                                                          PO Box 417870, Boston, MA, 02241-7870
Wolf Adam                                                                        Address on File
Wolf Allen C                                                                     Address on File
Wolf Cody                                                                        Address on File
Wolf Matthew                                                                     Address on File
Wolverine Packaging                                                              2535 Rivard, Detroit, MI, 48207
Wolverine Packing Co                                                             2535 Rivard, Detroit, MI, 48207-2621
Wombley LLC                                                                      900 Rutter Ave, Forty Fort, PA, 18704-4906
Wonda Anderson                                                                   Address on File
Wonder Meats Inc                                                                 PO Box 6522, 20 Broad St, Carlstadt, NJ, 07072
Wood Deborah                                                                     Address on File
Woodall Erick R                                                                  Address on File
Woodall Javier                                                                   Address on File
Woodland Foods Ltd                                                               PO Box 71852, Chicago, IL, 60694
Woodland Quentin                                                                 Address on File
Woodruff Duane A                                                                 Address on File
Woodruff Shawn                                                                   Address on File
Woods Anthony                                                                    Address on File
Woods Lawn Service                                                               42 Willowridge Circle, Jackson, TN, 38305
Woods Oviatt Gilman LLP                                                          700 Crossroads Building, Rochester, NY, 14614
Woods Pete                                                                       Address on File
Woodward Russell                                                                 Address on File
Woody Jr Terry                                                                   Address on File
Worcester Door Inc                                                               PO Box 30378, Worcester, MA, 01603



In re: Maines Paper & Food Service, Inc., et al                                                                                   Page 198 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 199 of 201

                                                              Creditor Matrix

                        Name                               Attention                                              Address
Worcester Truck Body Inc                                                         323 Southwest Office, Worcester, MA, 01604
Words Dyron                                                                      Address on File
Worksite Medical                                                                 PO Box 6130, Hermitage, PA, 16148
World Flavors                                                                    76 Louise Drive, Ivyland, PA, 18974
World Tableware Inc                                                              PO Box 93864, Chicago, IL, 60673-3864
Worlds Finest Chocolate Inc                                                      8264 Solutions Center, Chicago, IL, 60677
Worldwide Produce Direct LLC                                                     PO Box 11099, Tampa, FL, 33680
Wormuth Anthony B                                                                Address on File
Wormuth Jr James K                                                               Address on File
Worth & Company Inc                                                              6263 Kellers Church Road, Pipersville, PA, 18947
Worthington Cylinders Cor                                                        27406 Network Place, Chicago, IL, 60673-1274
Wren Gary                                                                        Address on File
Wright Beverage Distibuting                                                      PO Box 10, Le Roy, NY, 14482
Wright Cassidy N                                                                 Address on File
Wright Justin W                                                                  Address on File
Wright Quinn                                                                     Address on File
Wright Randy J                                                                   Address on File
Wright Stacey                                                                    Address on File
Wroc Tv                                                                          PO Box 419779, Boston, MA, 02241
Wunder Joshua                                                                    Address on File
WV Dep of Agriculture                                                            1900 Kanawha Blvd East, Charleston, WV, 25305-0170
Wynce Smith Iii                                                                  Address on File
Wyou                                                                             PO Box 419779, Boston, MA, 02241
Wyse Industrial Carts Inc                                                        10510 County Road 12, Wauseon, OH, 43567
Wyse Jasper                                                                      Address on File
Xavier Milton                                                                    Address on File
Xavier Shannon                                                                   Address on File
Xaview Torres                                                                    Address on File
Xerox Corporation                                                                PO Box 802555, Chicago, IL, 60680-2555
Xpo Logistics Freight Inc                                                        PO Box 5160, Portland, OR, 97208-5160
Xtra Lease LLC                                                                   PO Box 219562, Kansas City, MO, 64121-9562
Yaeger Lauren H                                                                  Address on File
Yager John                                                                       Address on File
Yahnier Chandler                                                                 Address on File
Yaimar Lopez De Jesus                                                            Address on File
Yancy Curtis S                                                                   Address on File
Yel-Help                                                                         346 Clinton Street, Binghamton, NY, 13905
Yelta Feringa III                                                                761 State Route 369, Port Crane, NY, 13833



In re: Maines Paper & Food Service, Inc., et al                                                                                       Page 199 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 200 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
Yelta Feringa Iii                                                                Address on File
Yelverton Steven                                                                 Address on File
Yeti Custom Shop                                                                 Building 3 2301 East Saint Elmo Roa, Austin, TX, 78744
Yiret Garzon Felix                                                               Address on File
Yony Larin                                                                       Address on File
Young John J                                                                     Address on File
Youngs Earl B                                                                    Address on File
Yovani Hernandez                                                                 Address on File
YRC Freight                                                                      PO Box 13573, Newark, NJ, 07188-3573
Yu Wai K                                                                         Address on File
Yuknavich Dalano                                                                 Address on File
Yulior Solano Guerra                                                             Address on File
Yun No                                                                           Address on File
Yunier Escandel                                                                  Address on File
Yuseff Johnson                                                                   Address on File
Yusuf Isiaka                                                                     Address on File
Yuwanda Billingsley                                                              Address on File
Yuzel Guillan                                                                    Address on File
Yvonne Turco                                                                     Address on File
Zaakir Abdool                                                                    Address on File
Zaboski Christine                                                                Address on File
Zachary Button                                                                   Address on File
Zachary Conklin                                                                  Address on File
Zachary Evans                                                                    Address on File
Zachary Fien                                                                     Address on File
Zachary Geer                                                                     Address on File
Zachary Highsmith                                                                Address on File
Zachary Huff                                                                     Address on File
Zachary Nielsen                                                                  Address on File
Zachary Orr                                                                      Address on File
Zachary Schaub                                                                   Address on File
Zachary Schlesinger                                                              Address on File
Zachary Snow                                                                     Address on File
Zachary Van Norman                                                               Address on File
Zachery Gates                                                                    Address on File
Zachery Rando                                                                    Address on File
Zackary Pencek                                                                   Address on File
Zackary Zumbro                                                                   Address on File



In re: Maines Paper & Food Service, Inc., et al                                                                                           Page 200 of 201
                                           Case 20-11501   Doc 1-1     Filed 06/10/20   Page 201 of 201

                                                              Creditor Matrix

                       Name                                Attention                                             Address
Zackery Reynolds                                                                 Address on File
Zackery Ulrich                                                                   Address on File
Zainab Gomez                                                                     Address on File
Zakari Adio                                                                      Address on File
Zapata Wilson                                                                    Address on File
Zapps Division                                                                   PO Box 1533, Gramercy, LA, 70052
Zaquain Jones                                                                    Address on File
Zarins Andrew N                                                                  Address on File
Zarins Austin                                                                    Address on File
Zarrelli Jennifer D                                                              Address on File
Zashin & Rich Co LPA                                                             950 Main Avenue, Cleveland, OH, 44113
Zavada Rebecca                                                                   Address on File
Zavada Trenton                                                                   Address on File
Zdimal Timothy                                                                   Address on File
Zehner Guy                                                                       Address on File
Zekailu Lor                                                                      Address on File
Zenith Specialty Bag Co Inc                                                      PO Box 101220, Pasadena, CA, 91189-0005
Zevallos Leonardo E                                                              Address on File
Zico Beverages LLC                                                               Suite 403 2101 E El Segundo Blvd, El Segundo, CA, 90245
Ziegler John H                                                                   Address on File
Ziegler Josef                                                                    Address on File
Zimage Malcolm N                                                                 Address on File
Zink Foodservice Group Inc                                                       75 Remittance Drive Dept 1349, Chicago, IL, 60675-1349
Ziprecruiter Inc                                                                 401 Wilshire Blvd 11th Floor, Santa Monica, CA, 90401
Zitkoski Jessica                                                                 Address on File
Zoho Corporation                                                                 PO Box 894926, Los Angeles, CA, 90189
Zorrilla Sheela                                                                  Address on File
Zuckerman Daniel N                                                               Address on File
Zuk Heather                                                                      Address on File
Zuk Patrick A                                                                    Address on File
Zurenda Anthony P                                                                Address on File
Zweigles Inc                                                                     651 Plymouth Ave North, Rochester, NY, 14608-1689
Zwilling Ja Henckels LLC                                                         PO Box 4523, New York, NY, 10261
Zych John                                                                        Address on File




In re: Maines Paper & Food Service, Inc., et al                                                                                      Page 201 of 201
